Exhibit 10.1

 

EIGHTH AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT
OF
SIMON PROPERTY GROUP, L.P.

 

May 8, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions; Etc.

1

 

1.1

Definitions

1

 

1.2

Exhibit; Etc.

13

ARTICLE II Continuation of Partnership

13

 

2.1

Continuation

13

 

2.2

Name

14

 

2.3

Character of the Business

14

 

2.4

Location of the Principal Place of Business

14

 

2.5

Registered Agent and Registered Office

14

ARTICLE III Term

15

 

3.1

Commencement

15

 

3.2

Dissolution

15

ARTICLE IV Contributions to Capital

15

 

4.1

General Partner Capital Contributions

15

 

4.2

Limited Partner Capital Contributions

15

 

4.3

Additional Funds

15

 

4.4

Redemption; Change in Number of Shares Outstanding

17

 

4.5

Stock Option Plan; Dividend Reinvestment Plan; LTIP Units

18

 

4.6

No Third Party Beneficiary

18

 

4.7

No Interest; No Return

19

 

4.8

Capital Accounts

19

ARTICLE V Representations, Warranties and Acknowledgment

21

 

5.1

Representations and Warranties by the General Partner

21

 

5.2

Representations and Warranties by the Limited Partners

21

 

5.3

Acknowledgment by Each Partner

22

ARTICLE VI Allocations, Distributions and Other Tax and Accounting Matters

22

 

6.1

Allocations

22

 

6.2

Distributions

27

 

6.3

Books of Account; Segregation of Funds

28

 

6.4

Reports

29

 

6.5

Audits

29

 

6.6

Tax Returns

29

 

6.7

Tax Matters Partner

30

 

6.8

Withholding

31

ARTICLE VII Rights, Duties and Restrictions of the General Partner

31

 

7.1

Expenditures by Partnership

31

 

7.2

Powers and Duties of the General Partner

31

 

7.3

Major Decisions

34

 

7.4

General Partner Participation

36

 

7.5

Proscriptions

36

 

7.6

Additional Partners

37

 

7.7

Title Holder

37

 

7.8

Waiver and Indemnification

37

 

7.9

Limitation of Liability of Directors Stockholders and Officers of the General
Partner

38

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII Dissolution, Liquidation and Winding-Up

38

 

8.1

Accounting

38

 

8.2

Distribution on Dissolution

38

 

8.3

Sale of Partnership Assets

39

 

8.4

Distributions in Kind

39

 

8.5

Documentation of Liquidation

39

 

8.6

Liability of the Liquidation Agent

39

ARTICLE IX Transfer of Partnership Interests and Related Matters

40

 

9.1

General Partner Transfers and Deemed Transfers

40

 

9.2

Transfers by Limited Partners

40

 

9.3

Issuance of Additional Partnership Units, LP Preferred Units and LTIP Units

42

 

9.4

Restrictions on Transfer

43

 

9.5

Shelf Registration Rights

44

ARTICLE X Rights and Obligations of the Limited Partners

45

 

10.1

No Participation in Management

45

 

10.2

Bankruptcy of a Limited Partner

45

 

10.3

No Withdrawal

46

 

10.4

Duties and Conflicts

46

 

10.5

Guaranty and Indemnification Agreements

47

ARTICLE XI Grant of Rights to the Limited Partners

47

 

11.1

Grant of Rights

47

 

11.2

Limitation on Exercise of Rights

48

 

11.3

Computation of Purchase Price/Form of Payment

48

 

11.4

Closing

48

 

11.5

Closing Deliveries

48

 

11.6

Term of Rights

49

 

11.7

Covenants of the General Partner

49

 

11.8

Limited Partners’ Covenant

49

 

11.9

Dividends

50

ARTICLE XII General Provisions

50

 

12.1

Investment Representations

50

 

12.2

Notices

50

 

12.3

Successors

51

 

12.4

Liability of Limited Partners

51

 

12.5

Effect and Interpretation

51

 

12.6

Counterparts

51

 

12.7

Partners Not Agents

51

 

12.8

Entire Understanding; Etc.

51

 

12.9

Severability

51

 

12.10

Trust Provision

51

 

12.11

Pronouns and Headings

51

 

12.12

Assumption of Liabilities

52

 

12.13

Assurances

52

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

 

Names, Addresses and Ownership Information for Holders of Partnership Units

EXHIBIT B

 

GP Preferred Unit Designations

EXHIBIT C

 

LP Preferred Unit Designations

EXHIBIT D

 

LTIP Unit Designations [RESERVED]

EXHIBIT E

 

Registration Rights Agreements

EXHIBIT F

 

Form of Exercise Notice

 

iii

--------------------------------------------------------------------------------


 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
SIMON PROPERTY GROUP, L.P.

 

THIS EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT, dated as of
May 8, 2008, is made by and among SIMON PROPERTY GROUP, INC., a Delaware
corporation, as general partner (the “General Partner”), and those persons whose
names and addresses are set forth on Exhibit A hereto, as limited partners (the
“Limited Partners”).

 

WITNESSETH:

 

WHEREAS, the Agreement of Limited Partnership of Simon Property Group, L.P. (the
“Partnership”) was last amended and restated in its entirety by the Seventh
Amended and Restated Limited Partnership Agreement, dated August 27, 1999;

 

WHEREAS, the parties hereto wish to provide for the further amendment and
restatement of the Agreement of Limited Partnership to (1) reflect various
mergers, acquisitions and other transactions that have occurred since August 27,
1999, including, but not limited to the mergers of a former non-managing general
partner with and into an Affiliate (as defined herein) of the General Partner
and subsequently with and into the General Partner itself, the merger of SPG
Realty Consultants, L.P. a former Affiliate of the Partnership, with and into
the Partnership, (2) include the economic rights, including distribution,
redemption and conversion rights and sinking fund provisions, for all classes
and series of Preferred Units (as defined herein) authorized and outstanding as
of the date of this amendment and restatement; and (3) expand the authority of
the General Partner to create and designate one or more class or series of
long-term incentive interests in the Partnership;

 

WHEREAS, the General Partner has obtained the Consent of the Limited Partners
(as defined herein) to the amendment and restatement of this Agreement; and

 

WHEREAS, after receiving the Consent of the Limited Partners, the General
Partner has approved some additional corrections and clarifications that are
incorporated herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree that the Seventh Amended and Restated
Agreement of Limited Partnership of the Partnership, as heretofore amended and
restated, is hereby further amended and restated in its entirety to read as
follows:

 

ARTICLE I

 


DEFINITIONS; ETC.

 


1.1          DEFINITIONS.  EXCEPT AS OTHERWISE HEREIN EXPRESSLY PROVIDED THE
FOLLOWING TERMS AND PHRASES SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Accountants” shall mean the independent registered public accounting firm or
firms selected by the General Partner from time to time on behalf of the
Partnership to audit the books and records of the Partnership and to prepare and
certify statements and reports in connection therewith.

 

--------------------------------------------------------------------------------


 

“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Delaware, as the same may hereafter be amended from time to time.

 

“Additional Units” shall have the meaning set forth in Section 9.3(a) hereof.

 

“Adjusted Capital Account Balance” shall have the meaning set forth in
Section 6.1(b)(1) hereof.

 

“Adjustment Date” shall have the meaning set forth in Section 4.3(b) hereof.

 

“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, and (ii) those administrative costs
and expenses and accounting and legal expenses incurred by the General Partner
on behalf or for the benefit of the Partnership.

 

“Affected Gain” shall have the meaning set forth in Section 6.1(g) hereof.

 

“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of which are relevant for purposes of any of the provisions of
this Agreement): (i) any member of the Immediate Family of such Partner or
Person; (ii) any partner, trustee, beneficiary, member or stockholder of such
Partner or Person; (iii) any legal representative, successor or assignee of such
Partner or any Person referred to in the preceding clauses (i) and (ii);
(iv) any trustee or trust for the benefit of such Partner or any Person referred
to in the preceding clauses (i) through (iii); or (v) any Entity which, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with such Partner or any Person referred to in the
preceding clauses (i) through (iv).

 

“Affiliate Financing” shall mean financing or refinancing obtained from a
Partner or an Affiliate of a Partner by the Partnership.

 

“Agreement” shall mean this Eighth Amended and Restated Limited Partnership
Agreement, as originally executed and as amended, modified, supplemented or
restated from time to time, as the context requires.

 

“Bankruptcy” shall mean, with respect to any Partner, (i) the commencement by
such Partner of any proceeding seeking relief under any provision or chapter of
the federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization, (ii) an adjudication that such Partner
is insolvent or bankrupt, (iii) the entry of an order for relief under the
federal Bankruptcy Code with respect to such Partner, (iv) the filing of any
petition or the commencement of any case or proceeding against such Partner
under the federal Bankruptcy Code unless such petition and the case or
proceeding initiated thereby are dismissed within ninety (90) days from the date
of such filing or commencement, (v) the filing of an answer by such Partner
admitting the allegations of any such petition, (vi) the appointment of a
trustee, receiver or custodian for all or substantially all of the assets of
such Partner unless such appointment is vacated or dismissed within ninety (90)
days from the date of such appointment but not less than five (5) days before
the proposed sale of any assets of such Partner, (vii) the execution by such
Partner of a general assignment for the benefit of creditors, (viii) the
convening by such Partner of a meeting of

 

2

--------------------------------------------------------------------------------


 

its creditors, or any class thereof, for purposes of effecting a moratorium upon
or extension or composition of its debts, (ix) the failure of such Partner to
pay its debts as they mature, (x) the levy, attachment, execution or other
seizure of substantially all of the assets of such Partner where such seizure is
not discharged within thirty (30) days thereafter, or (xi) the admission by such
Partner in writing of its inability to pay its debts as they mature or that it
is generally not paying its debts as they become due.

 

“Capital Account” shall have the meaning set forth in Section 4.8(a) hereof.

 

“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Partnership Units held by
such Partner (net of liabilities secured by such property which the Partnership
assumes or takes subject to).

 

“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Delaware Secretary of State on
November 18, 1993, as it has or may hereafter be amended from time to time in
accordance with the terms of this Agreement and the Act.

 

“Charter” shall mean the articles of incorporation of the General Partner and
all amendments, supplements and restatements thereof.

 

“Closing Price” on any date shall mean the last sale price per share, regular
way, of the Shares or, in case no such sale takes place on such day, the average
of the closing bid and asked prices, regular way, of the Shares in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the New York Stock
Exchange or, if the Shares are not listed or admitted to trading on the New York
Stock Exchange, as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange on which the Shares are listed or admitted to trading or, if the Shares
are not listed or admitted to trading on any national securities exchange, the
last quoted price, or if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System for the
Shares or, if such system is no longer in use, the principal other automated
quotations system that may then be in use or, if the Shares are not quoted by
any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Shares selected
from time to time by the Board of Directors of the General Partner.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
corresponding provisions of succeeding law.

 

“Computation Date” shall have the meaning set forth in Section 11.3 hereof.

 

“Consent of the DeBartolos” shall mean consent of those Limited Partners who are
“DeBartolos” as defined herein.  NID Corporation (in such capacity the
“DeBartolo Designee”) is hereby granted authority by those Limited Partners who
are DeBartolos to grant or withhold consent on behalf of the DeBartolos whenever
the Consent of the DeBartolos is required hereunder.  The DeBartolos shall have
the right, from time to time, by written notice to the Partnership signed by

 

3

--------------------------------------------------------------------------------


 

DeBartolos who hold in the aggregate more than fifty percent (50%) of the
Partnership Units then held by the DeBartolos, to substitute a new Person as the
DeBartolo Designee for the Person who is then acting as such.  The Partnership,
the Partners and all Persons dealing with the Partnership shall be fully
protected in relying on any written consent of the DeBartolos which is executed
by the Person who is then acting as the DeBartolo Designee.  In the event that
at any time there is no DeBartolo Designee, the consent of the DeBartolos shall
be given by those DeBartolos who hold in the aggregate more than fifty percent
(50%) of the Partnership Units then held by the DeBartolos.

 

“Consent of the Limited Partners” shall mean the written consent of a
Majority-In-Interest of the Limited Partners (which for this purpose shall not
include holders of LP Preferred Units or LTIP Units), which consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by a Majority-In-Interest of the Limited
Partners, unless otherwise expressly provided herein, in their sole and absolute
discretion.  Whenever the Consent of the Limited Partners is sought by the
General Partner, the request for such consent, outlining in reasonable detail
the matter or matters for which such consent is being requested, shall be
submitted to all of the Limited Partners, and each Limited Partner shall have at
least 15 days to act upon such request.

 

“Consent of the Simons” shall mean consent of those Limited Partners who are
“Simons” as defined herein. David Simon (the “Simon Designee”) is hereby granted
authority by those Limited Partners who are Simons to grant or withhold consent
on behalf of the Simons whenever the Consent of the Simons is required
hereunder.  The Simons shall have the right from time to time, by written notice
to the Partnership signed by Simons who hold in the aggregate more than fifty
percent (50%) of the Partnership Units then held by the Simons, to substitute a
new Person as the Simon Designee for the Person who is then acting as such.  The
Partnership, the Partners and all Persons dealing with the Partnership shall be
fully protected in relying on any written consent of the Simons which is
executed by the Person who is then acting as the Simon Designee.  In the event
that at any time there is no Simon Designee, the Consent of the Simons shall be
given by those Simons who hold in the aggregate more than fifty percent (50%) of
the Partnership Units then held by the Simons.

 

“Contributed Funds” shall have the meaning set forth in Section 4.3(b) hereof.

 

“Contribution Current Per Share Market Price” on any date shall mean the average
of the Closing Prices for a period of not less than five consecutive Trading
Days nor more than thirty consecutive Trading Days ending on such date, such
period determined in the sole and absolute discretion of the General Partner.

 

“Contribution Date” shall have the meaning set forth in Section 9.3 hereof.

 

“Contribution Deemed Partnership Unit Value” as of any date shall mean the
Contribution Current Per Share Market Price as of the Trading Day immediately
preceding such date; provided, however, that Contribution Deemed Partnership
Unit Value shall be adjusted as described in Section 11.7(d) hereof in the event
of any stock dividend, stock split, stock distribution or similar transaction.

 

4

--------------------------------------------------------------------------------


 

“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership or otherwise to select, or have the power to remove and then select,
a majority of those Persons exercising governing authority over an Entity.  In
the case of a limited partnership, the sole general partner, all of the general
partners to the extent each has equal management control and authority, or the
managing general partner or managing general partners thereof shall be deemed to
have control of such partnership and, in the case of a trust, any trustee
thereof or any Person having the right to select or remove any such trustee
shall be deemed to have control of such trust.

 

“Covered Sale” shall have the meaning set forth in Section 6.2(d) hereof.

 

“Current Per Share Market Price” on any date shall mean the average of the
Closing Prices for the five consecutive Trading Days ending on such date.

 

“DeBartolos” shall mean (i) the Estate of Edward J. DeBartolo, (ii) Edward J.
DeBartolo, Jr., Marie Denise DeBartolo York, members of the Immediate Family of
either of the foregoing, any other members of the Immediate Family of Edward J.
DeBartolo, any other lineal descendants of any of the foregoing and any trusts
established for the benefit of any of the foregoing, and (iii) NID Corporation
and any other Entity Controlled by any one or more of the Persons listed or
specified in clauses (i) and (ii) above.

 

“Deemed Partnership Unit Value” as of any date shall mean the Current Per Share
Market Price as of the Trading Day immediately preceding such date; provided,
however, that Deemed Partnership Unit Value shall be adjusted as described in
Section 11.7(d) hereof in the event of any stock dividend, stock split, stock
distribution or similar transaction.

 

“Depreciation” shall mean for each Partnership Fiscal Year or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable under the Code with respect to a Partnership asset for such year or
other period, except that if the Gross Asset Value of a Partnership asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such year or other period, Depreciation shall be an amount which bears the
same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period bears to such beginning adjusted tax basis; provided, however, that
if the federal income tax depreciation, amortization or other cost recovery
deduction for such year is zero, Depreciation shall be determined with reference
to such beginning Gross Asset Value using any reasonable method selected by the
General Partner.

 

“Development Land” shall mean any vacant land suitable for development as a
Project.

 

“Directors” shall mean the Board of Directors of the General Partner.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.

 

5

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).

 

“Exercise Notice” shall have the meaning set forth in Section 11.1 hereof.

 

“GAAP” shall mean generally accepted accounting principles consistently applied.

 

“General Partner” shall mean Simon Property Group, Inc., a Delaware corporation.

 

“GP Preferred Contributed Funds” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Distribution Requirement” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Redemption Amount” shall mean, with respect to any class or series
of GP Preferred Units, the sum of (i) the amount of any accumulated Preferred
Distribution Shortfall with respect to such class or series of GP Preferred
Units, (ii) the Preferred Distribution Requirement with respect to such class or
series of GP Preferred Units to the date of redemption and (iii) the GP
Preferred Redemption Price indicated in the GP Preferred Unit Designation with
respect to such class or series of GP Preferred Units.

 

“GP Preferred Redemption Price” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Unit Designation” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Units” means the preferred interests in the Partnership issued to
the General Partner pursuant to Section 4.3(c) hereof and having the economic
rights, including dividend, redemption and conversion rights and sinking fund
provisions, set forth in a GP Preferred Unit Designation.

 

“Gross Asset Value” shall have the meaning set forth in Section 4.8(b) hereof.

 

“Gross Income” shall mean the income of the Partnership determined pursuant to
Section 61 of the Code before deduction of items of expense or deduction.

 

“Immediate Family” shall mean, with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants by blood or adoption, nephews, nieces,
brothers, sisters, brothers-in-law, sisters-in-law and children-in-law (in each
case by whole or half-blood).

 

“Incurrence” shall have the meaning set forth in Section 10.5(a) hereof.

 

“Independent Directors” shall mean those Directors who are not employed by the
General Partner, a member of the Simons or any Affiliate of such Persons.

 

“Institutional Investors” shall have the meaning set forth in
Rule  501(a)(1)-(3), (7) and (8) of Regulation D promulgated under the
Securities Act.

 

6

--------------------------------------------------------------------------------


 

“Institutional Lender” shall mean a commercial bank or trust company, a savings
and loan association or an insurance company.

 

“JCP” shall mean JCP Realty, Inc., a Delaware corporation, or any of its
Affiliates that becomes a Limited Partner hereunder and that is an “accredited
investor” as defined in Regulation D under the Securities Act.

 

“JCP Limited Partner” shall mean JCP, in its capacity as a Limited Partner or
Partners hereunder.

 

“JCP Property Liabilities” means any liabilities encumbering the assets of
Treasure Coast-JCP Associates, Ltd., Melbourne-JCP Associates, Ltd., Boynton-JCP
Associates, Ltd., Chesapeake-JCP Associates, Ltd., Mall of the Mainland
Associates, L.P., Port Charlotte-JCP Associates and Northfield Center Limited
Partnership, and any liability of the Partnership or any Subsidiary Partnership
with respect to which JCP has incurred the “economic risk of loss” within the
meaning of Treasury Regulation § 1.752-2.

 

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, restrictions, pledges, options, rights of first
offer or first refusal and any other rights or interests of others of any kind
or nature, actual or contingent, or other similar encumbrances of any nature
whatsoever.

 

“Limited Partners” unless the context expressly provides otherwise, shall mean
those Persons whose names are set forth on Exhibit A, their permitted successors
or assigns as limited partners hereof, and/or any Person who, at the time of
reference thereto, is a limited partner of the Partnership.

 

“Limited Partnership Unit” shall mean each Partnership Unit (other than LTIP
Units) held by a Limited Partner.

 

“Liquidation Agent” shall mean such Person as is selected as the Liquidation
Agent hereunder by the General Partner, which Person may be the General Partner
or an Affiliate of the General Partner, provided such Liquidation Agent agrees
in writing to be bound by the terms of this Agreement.  The Liquidation Agent
shall be empowered to give and receive notices, reports and payments in
connection with the dissolution, liquidation and/or winding-up of the
Partnership and shall hold and exercise such other rights and powers as are
necessary or required to permit all parties to deal with the Liquidation Agent
in connection with the dissolution, liquidation and/or winding-up of the
Partnership.

 

“Liquidation Transaction” shall mean any sale of assets of the Partnership in
contemplation of, or in connection with, the liquidation of the Partnership.

 

“Losses” shall have the meaning set forth in Section 6.1(a) hereof.

 

7

--------------------------------------------------------------------------------


 

“LP Preferred Distribution Requirement” means the dividends or distributions
required to be made at the time such dividend or distribution is required to be
made on a class or series of LP Preferred Units as set forth in the related LP
Preferred Unit Designation.

 

“LP Preferred Unit Designation” shall have the meaning set forth in
Section 9.3(b) hereof.

 

“LP Preferred Units” means the preferred interests in the Partnership issued to
a Limited Partner pursuant to Section 9.3(a) hereof and having the economic
rights, including distribution, redemption, conversion and exchange rights and
sinking fund provisions, set forth in the related LP Preferred Unit
Designation.  The number of LP Preferred Units for each outstanding class or
series of LP Preferred Units held by each Limited Partner at the date of this
Agreement is as set forth on Exhibit A attached hereto.

 

“LTIP Unit Designation” shall have the meaning set forth in
Section 9.3(c) hereof.

 

“LTIP Units” means long-term incentive plan interests in the Partnership issued
hereafter pursuant to Section 9.3(a).  The LTIP Units shall be convertible into
Limited Partnership Units under the terms and conditions set forth in a related
LTIP Unit Designation.  There are no LTIP Units outstanding as of the date of
this Agreement.

 

“Major Decisions” shall have the meaning set forth in Section 7.3(b) hereof.

 

“Majority-In-Interest of the Limited Partners” shall mean Limited Partner(s) who
hold in the aggregate more than fifty percent (50%) of the Partnership Units
then held by all the Limited Partners, as a class (excluding any Partnership
Units held by the General Partner, any Person Controlled by the General Partner
or any Person holding as nominee for the General Partner).

 

“Minimum Gain” shall have the meaning set forth in Section 6.1(d)(l) hereof.

 

“Minimum Gain Chargeback” shall have the meaning set forth in
Section 6.1(d)(l) hereof.

 

“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing by or on behalf of the Partnership
(whether or not secured), or distributed to the Partnership in respect of any
such borrowing by any Subsidiary Entity, after deduction of all costs and
expenses incurred by the Partnership in connection with such borrowing, and
after deduction of that portion of such proceeds used to repay any other
indebtedness of the Partnership, or any interest or premium thereon.

 

“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the aggregate amount of all cash received by the Partnership from
any source for such fiscal period (including Net Sale Proceeds and Net Financing
Proceeds but excluding Contributed Funds), less the aggregate amount of all
expenses or other amounts paid with respect to such period and such additional
cash reserves as of the last day of such period as the General Partner deems
necessary for any capital or operating expenditure permitted hereunder.

 

8

--------------------------------------------------------------------------------


 

“Net Sale Proceeds” shall mean the cash proceeds received by the Partnership in
connection with a sale or other disposition of any asset by or on behalf of the
Partnership or a sale or other disposition of any asset by or on behalf of any
Subsidiary Entity, after deduction of any costs or expenses incurred by the
Partnership, or payable specifically out of the proceeds of such sale or other
disposition (including, without limitation, any repayment of any indebtedness
required to be repaid as a result of such sale or other disposition or which the
General Partner elects to repay out of the proceeds of such sale or other
disposition, together with accrued interest and premium, if any, thereon and any
sales commissions or other costs and expenses due and payable to any Person), in
connection with such sale or other disposition.

 

“NID Corporation” shall mean NID Corporation, an Ohio corporation formerly known
as The Edward J. DeBartolo Corporation.

 

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 6.l(d)(l) hereof.

 

“Offered Units” shall have the meaning set forth in Section 11.1 hereof.

 

“Ownership Limit” shall have the meaning set forth in Article Ninth of the
Charter.

 

“Partner Nonrecourse Debt” shall have the meaning set forth in
Section 6.1(d)(2) hereof.

 

“Partner Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Section 6.1(d)(2) hereof.

 

“Partner Nonrecourse Deduction” shall have the meaning set forth in
Section 6.1(d)(2) hereof.

 

“Partners” shall mean the General Partner and the Limited Partners (including,
unless the context expressly indicates otherwise, the holders of LP Preferred
Units and LTIP Units), their duly admitted successors or assigns or any Person
who is a partner of the Partnership at the time of reference thereto.

 

“Partnership” shall mean Simon Property Group, L.P., a Delaware limited
partnership, as such limited partnership may from time to time be constituted.

 

“Partnership Fiscal Year” shall mean the calendar year.

 

“Partnership Interest” shall mean the interest of a Partner in the Partnership.

 

“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.

 

“Partnership Record Date” shall mean the record date established by the General
Partner for a distribution of Net Operating Cash Flow pursuant to Section 6.2
hereof, which record date shall be the same as the record date established by
the General Partner for distribution to its stockholders of some or all of its
share of such distribution.

 

9

--------------------------------------------------------------------------------


 

“Partnership Units” or “Units” shall mean the interest in the Partnership of any
Partner which entitles a Partner to the allocations (and each item thereof)
specified in Section 6.1(b) hereof and all distributions from the Partnership,
and its rights of management, consent, approval, or participation, if any, as
provided in this Agreement.  Partnership Units do not include Preferred Units
and include LTIP Units only to the extent provided in the applicable LTIP Unit
Designation.  Each Partner’s percentage ownership interest in the Partnership
shall be determined by dividing the number of Partnership Units then owned by
each Partner by the total number of Partnership Units then outstanding.  The
number of Partnership Units held by the General Partner and by each Limited
Partner at the date of this Agreement is as set forth on Exhibit A attached
hereto.

 

“Person” shall mean any individual or Entity.

 

“Pledge” shall mean granting of a Lien on a Partnership Interest.

 

“Post-Exchange Distribution” shall have the meaning set forth in
Section 6.2(a) hereof.

 

“Preferred Distribution Requirement” shall mean the GP Preferred Distribution
Requirement and the LP Preferred Distribution Requirement.

 

Preferred Distribution Shortfall” shall have the meaning set forth in
Section 6.2(b)(i) hereof.

 

“Preferred Shares” shall mean any class of equity securities of the General
Partner now or hereafter authorized or reclassified having dividend rights that
are superior or prior to dividends payable on the Shares or any other shares of
common stock of the General Partner.

 

“Preferred Units” shall mean GP Preferred Units issued to the General Partner
pursuant to Section 4.3(c) hereof and LP Preferred Units issued to a Limited
Partner pursuant to Section 9.3(a) hereof.  Unless otherwise specified in the
Preferred Unit Designations, as the case may be, the holders of any class or
series of Preferred Units shall have such rights to the allocations of Profits
and Losses as specified in Section 6.1 hereof and to distributions pursuant to
Section 6.2 hereof, but shall not, by reason of their ownership of such
Preferred Units, be entitled to participate in the management of the Partnership
or to consent to or approve any action which is required by the Act or this
Agreement to be approved by any or all of the Partners.

 

“Preferred Unit Designation” means the GP Preferred Unit Designations and the LP
Preferred Unit Designations, collectively.

 

“Preferred Unit Issue Price” shall mean (i) with respect to GP Preferred Units,
(a) the amount of the Required Funds contributed or deemed to have been
contributed by the General Partner in exchange for a GP Preferred Unit or (b) in
the case of GP Preferred Units issued in respect of a Related Issue issued upon
conversion of or in exchange for any LP Preferred Units, the liquidation
preference of such GP Preferred Unit upon issuance, and (ii) with respect to LP
Preferred Units, the liquidation preference of such LP Preferred Unit upon
issuance.

 

“Profits” shall have the meaning set forth in Section 6.1(a) hereof.

 

10

--------------------------------------------------------------------------------


 

“Project” shall mean any property that is or is planned to be used primarily for
retail purposes, and shall include, but is not limited to, a regional mall, a
community shopping center, a specialty retail center and a mixed-use property
which contains a major retail component.

 

“Property or Properties” shall mean any Development Land or Project in which the
Partnership acquires ownership of (a) the fee or leasehold interest or (b) an
indirect fee or leasehold interest through an interest in any other Entity.

 

“Purchase Price” shall have the meaning set forth in Section 11.3 hereof.

 

“Qualified REIT Subsidiaries” shall have the meaning set forth in
Section 856(i)(2) of the Code.

 

“Registrable Securities” shall have the mean set forth in Section 9.5(a) hereof.

 

“Registration Rights Agreements” shall mean the agreements, in effect as of
September 24, 1998, among the General Partner, certain of its stockholders and
certain holders of Units.

 

“Regulations” shall mean the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in
Section 6.1(d)(5) hereof.

 

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the continuity of
existence of the General Partner and its respective subsidiaries, including
taxes, fees and assessments associated therewith, and any and all costs,
expenses or fees payable to any director or trustee of the General Partner or
such subsidiaries, (ii) costs and expenses relating to any offer or registration
of securities by the General Partner or its respective subsidiaries and all
statements, reports, fees and expenses incidental thereto, including
underwriting discounts, selling commissions and placement fees applicable to any
such offer of securities; provided, however, that in the case of any such
registration of securities on behalf of one or more of the security holders of
the General Partner or its respective subsidiaries, REIT Expenses shall not
include underwriting discounts or selling commissions), (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner or its respective subsidiaries under federal, state or local
laws or regulations, including tax returns and filings with the SEC and any
stock exchanges on which the Shares are listed, (iv) costs and expenses
associated with compliance by the General Partner or its respective subsidiaries
with laws, rules and regulations promulgated by any regulatory body, including
the SEC, (v) costs and expenses associated with any 401(k) Plan, incentive plan,
bonus plan or other plan providing for compensation for the employees of the
General Partner or its respective subsidiaries, and (vi) all operating,
administrative and other costs incurred by the General Partner or its respective
subsidiaries (including attorney’s and accountant’s fees, income and franchise
taxes and salaries paid to officers of the General Partner or its respective
subsidiaries, but excluding costs of any repurchase by the General Partner of
any of its securities and excluding costs associated with activities and

 

11

--------------------------------------------------------------------------------


 

business operations not conducted directly or indirectly through the Partnership
or any Subsidiary Partnership); provided, however that amounts described herein
shall be considered REIT Expenses hereunder only if and to the extent during the
fiscal year in question the aggregate amount of such expenses for such fiscal
year and all prior fiscal years exceeds the aggregate of (a) all amounts
theretofore distributed or distributable to the General Partner by any
wholly-owned subsidiary thereof and (b) all amounts theretofore paid to the
General Partner pursuant to Section 7.1 hereof.

 

“REIT Requirements” shall mean all actions or omissions as may be necessary
(including making appropriate distributions from time to time) to permit the
General Partner and, where applicable, each of its respective subsidiaries and,
where applicable, each Subsidiary Entity, to qualify or continue to qualify as a
real estate investment trust within the meaning of Section 856 et seq. of the
Code, as such provisions may be amended from time to time, or the corresponding
provisions of succeeding law.

 

“Related Issue” shall mean, with respect to a class or series of GP Preferred
Units, (a) the class or series of Preferred Shares the sale of which provided
the General Partner with the proceeds to contribute to the Partnership in
exchange for such GP Preferred Units and (b) the class or series of Preferred
Shares issued upon conversion of or in exchange for any LP Preferred Units.

 

“Required Funds” shall have the meaning set forth in Section 4.3(a) hereof.

 

“Rights” shall have the meaning set forth in Section 11.1 hereof.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” shall mean the shares of Common Stock, par value $0.0001 per share, of
the General Partner.

 

“Shelf Rights Holder” shall have the meaning set forth in Section 9.5 hereof.

 

“Shelf Registration” shall have the meaning set forth in Section 9.5 hereof.

 

“Simons” shall mean Melvin Simon, Herbert Simon and David Simon, other members
of the Immediate Family of any of the foregoing, any other lineal descendants of
any of the foregoing, any trusts established for the benefit of any of the
foregoing, and any Entity Controlled by any one or more of the foregoing.

 

“Subsidiary Entity” shall mean any Entity in which the Partnership owns a direct
or indirect equity interest.

 

“Subsidiary Partnership” shall mean any partnership or limited liability company
in which the Partnership owns a direct or indirect equity interest.

 

“Substituted Limited Partner” shall have the meaning set forth in the Act.

 

12

--------------------------------------------------------------------------------


 

“Tax Matters Partner” shall have the meaning set forth in Section 6.7 hereof.

 

“Third Party Financing” shall mean financing or refinancing obtained from a
Third Party by the Partnership.

 

“Third Party” or “Third Parties” shall mean a Person or Persons who is or are
neither a Partner or Partners nor an Affiliate or Affiliates of a Partner or
Partners.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Shares are listed or admitted to trading is open for the
transaction of business or, if the Shares are not listed or admitted to trading
on any national securities exchange, shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions in the State of New York are
authorized or obligated by law or executive order to close.

 

“Transfer” shall mean any assignment, sale, transfer, conveyance or other
disposition or act of alienation (other than a Pledge), whether voluntary or
involuntary or by operation of law.

 


1.2           EXHIBIT; ETC.  REFERENCES IN THIS AGREEMENT TO AN “EXHIBIT” ARE,
UNLESS OTHERWISE SPECIFIED, TO ONE OF THE EXHIBITS ATTACHED TO THIS AGREEMENT,
AND REFERENCES IN THIS AGREEMENT TO AN “ARTICLE” OR A “SECTION” ARE, UNLESS
OTHERWISE SPECIFIED, TO ONE OF THE ARTICLES OR SECTIONS OF THIS AGREEMENT.  EACH
EXHIBIT ATTACHED HERETO AND REFERRED TO HEREIN IS HEREBY INCORPORATED HEREIN BY
REFERENCE.


 

ARTICLE II

 


CONTINUATION OF PARTNERSHIP

 


2.1           CONTINUATION.  THE PARTIES HERETO DO HEREBY AGREE TO CONTINUE THE
PARTNERSHIP AS A LIMITED PARTNERSHIP PURSUANT TO THE PROVISIONS OF THE ACT, AND
ALL OTHER PERTINENT LAWS OF THE STATE OF DELAWARE, FOR THE PURPOSES AND UPON THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH. THE PARTNERS AGREE THAT THE RIGHTS
AND LIABILITIES OF THE PARTNERS SHALL BE AS PROVIDED IN THE ACT EXCEPT AS
OTHERWISE HEREIN EXPRESSLY PROVIDED.  PROMPTLY UPON THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE GENERAL PARTNER SHALL CAUSE EACH NOTICE, INSTRUMENT,
DOCUMENT OR CERTIFICATE AS MAY BE REQUIRED BY APPLICABLE LAW, AND WHICH MAY BE
NECESSARY TO ENABLE THE PARTNERSHIP TO CONTINUE TO CONDUCT ITS BUSINESS, AND TO
OWN ITS PROPERTIES, UNDER THE PARTNERSHIP NAME TO BE FILED OR RECORDED IN ALL
APPROPRIATE PUBLIC OFFICES.  UPON REQUEST OF THE GENERAL PARTNER, THE PARTNERS
SHALL EXECUTE ANY ASSUMED OR FICTITIOUS NAME CERTIFICATE OR CERTIFICATES
REQUIRED BY LAW TO BE FILED IN CONNECTION WITH THE PARTNERSHIP.  THE GENERAL
PARTNER SHALL PROPERLY CAUSE THE EXECUTION AND DELIVERY OF SUCH ADDITIONAL
DOCUMENTS AND SHALL PERFORM SUCH ADDITIONAL ACTS CONSISTENT WITH THE TERMS OF
THIS AGREEMENT AS MAY BE NECESSARY TO COMPLY WITH THE REQUIREMENTS OF LAW FOR
THE CONTINUED OPERATION OF A LIMITED PARTNERSHIP UNDER THE LAWS OF THE STATE OF
DELAWARE (IT BEING UNDERSTOOD THAT THE GENERAL PARTNER SHALL BE REQUIRED TO
PROVIDE THE LIMITED PARTNERS WITH COPIES OF ANY AMENDMENT TO THE CERTIFICATE
REQUIRED TO BE FILED UNDER SUCH LAWS ONLY UPON REQUEST) AND FOR THE CONTINUED
OPERATION OF A LIMITED PARTNERSHIP IN EACH OTHER JURISDICTION IN WHICH THE
PARTNERSHIP SHALL CONDUCT BUSINESS.

 

13

--------------------------------------------------------------------------------



 


2.2           NAME.  THE NAME OF THE PARTNERSHIP IS SIMON PROPERTY GROUP, L.P.,
AND ALL BUSINESS OF THE PARTNERSHIP SHALL BE CONDUCTED UNDER THE NAME OF SIMON
PROPERTY GROUP, L.P. OR SUCH OTHER NAME AS THE GENERAL PARTNER MAY SELECT;
PROVIDED, HOWEVER, THAT THE GENERAL PARTNER MAY NOT CHOOSE THE NAME (OR ANY
DERIVATIVE THEREOF) OF ANY LIMITED PARTNER (OTHER THAN THE NAMES “DEBARTOLO” OR
“SIMON”) WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LIMITED PARTNER.  ALL
TRANSACTIONS OF THE PARTNERSHIP, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
SHALL BE CARRIED ON AND COMPLETED IN SUCH NAME (IT BEING UNDERSTOOD THAT THE
PARTNERSHIP MAY ADOPT ASSUMED OR FICTITIOUS NAMES IN CERTAIN JURISDICTIONS).


 


2.3           CHARACTER OF THE BUSINESS.  THE PURPOSE OF THE PARTNERSHIP IS AND
SHALL BE TO ACQUIRE, HOLD, OWN, DEVELOP, REDEVELOP, CONSTRUCT, RECONSTRUCT,
ALTER, IMPROVE, MAINTAIN, OPERATE, SELL, LEASE, TRANSFER, ENCUMBER, CONVEY,
EXCHANGE AND OTHERWISE DISPOSE OF OR DEAL WITH THE PROPERTIES AND ANY OTHER REAL
AND PERSONAL PROPERTY OF ALL KINDS; TO UNDERTAKE SUCH OTHER ACTIVITIES AS MAY BE
NECESSARY, ADVISABLE, DESIRABLE OR CONVENIENT TO THE BUSINESS OF THE
PARTNERSHIP; AND TO ENGAGE IN SUCH OTHER ANCILLARY ACTIVITIES AS SHALL BE
NECESSARY OR DESIRABLE TO EFFECTUATE THE FOREGOING PURPOSES.  THE PARTNERSHIP
SHALL HAVE ALL POWERS NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES
ENUMERATED.  IN CONNECTION WITH THE FOREGOING, BUT SUBJECT TO ALL OF THE TERMS,
COVENANTS, CONDITIONS AND LIMITATIONS CONTAINED IN THIS AGREEMENT AND ANY OTHER
AGREEMENT ENTERED INTO BY THE PARTNERSHIP, THE PARTNERSHIP SHALL HAVE FULL POWER
AND AUTHORITY TO ENTER INTO, PERFORM AND CARRY OUT CONTRACTS OF ANY KIND, TO
BORROW OR LEND MONEY AND TO ISSUE EVIDENCES OF INDEBTEDNESS, WHETHER OR NOT
SECURED BY MORTGAGE, TRUST DEED, PLEDGE OR OTHER LIEN AND, DIRECTLY OR
INDIRECTLY, TO ACQUIRE AND CONSTRUCT ADDITIONAL PROPERTIES NECESSARY OR USEFUL
IN CONNECTION WITH ITS BUSINESS.


 


2.4           LOCATION OF THE PRINCIPAL PLACE OF BUSINESS.  THE LOCATION OF THE
PRINCIPAL PLACE OF BUSINESS OF THE PARTNERSHIP SHALL BE AT 225 WEST WASHINGTON
STREET, INDIANAPOLIS, INDIANA 46204 OR SUCH OTHER LOCATION AS SHALL BE SELECTED
FROM TIME TO TIME BY THE GENERAL PARTNER IN ITS SOLE DISCRETION; PROVIDED,
HOWEVER, THAT THE GENERAL PARTNER SHALL PROMPTLY NOTIFY THE LIMITED PARTNERS OF
ANY CHANGE IN THE LOCATION OF THE PRINCIPAL PLACE OF BUSINESS OF THE
PARTNERSHIP.


 


2.5           REGISTERED AGENT AND REGISTERED OFFICE.  THE REGISTERED AGENT OF
THE PARTNERSHIP SHALL BE THE CORPORATION TRUST COMPANY, OR SUCH OTHER PERSON AS
THE GENERAL PARTNER MAY SELECT IN ITS SOLE DISCRETION.  THE REGISTERED OFFICE OF
THE PARTNERSHIP IN THE STATE OF DELAWARE SHALL BE C/O THE CORPORATION TRUST
COMPANY, 1209 ORANGE STREET, IN THE CITY OF WILMINGTON, COUNTY OF NEW CASTLE,
DELAWARE 19801, OR SUCH OTHER LOCATION AS THE GENERAL PARTNER MAY SELECT IN ITS
SOLE AND ABSOLUTE DISCRETION.  THE GENERAL PARTNER SHALL PROMPTLY NOTIFY THE
LIMITED PARTNERS OF ANY CHANGE IN THE REGISTERED AGENT OR REGISTERED OFFICE OF
THE PARTNERSHIP.


 

 

14

--------------------------------------------------------------------------------


ARTICLE III

 


TERM

 


3.1          COMMENCEMENT.  THE PARTNERSHIP COMMENCED BUSINESS AS A LIMITED
PARTNERSHIP ON NOVEMBER 18, 1993 UPON THE FILING OF THE CERTIFICATE WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE.

 


 


3.2          DISSOLUTION.  THE PARTNERSHIP SHALL CONTINUE UNTIL DISSOLVED AND
TERMINATED UPON THE EARLIER OF (I) DECEMBER 31, 2096, OR (II) THE EARLIEST TO
OCCUR OF THE FOLLOWING EVENTS:


 


(A)           THE DISSOLUTION, TERMINATION, WITHDRAWAL, RETIREMENT OR BANKRUPTCY
OF THE GENERAL PARTNER UNLESS THE PARTNERSHIP IS CONTINUED AS PROVIDED IN
SECTION 9.1 HEREOF;


 


(B)           THE ELECTION TO DISSOLVE THE PARTNERSHIP MADE IN WRITING BY THE
GENERAL PARTNER, BUT ONLY IF THE CONSENT REQUIRED BY SECTION 7.3 IS OBTAINED;


 


(C)           THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE
ASSETS OF THE PARTNERSHIP; OR


 


(D)           DISSOLUTION REQUIRED BY OPERATION OF LAW.


 

ARTICLE IV

 


CONTRIBUTIONS TO CAPITAL

 


4.1          GENERAL PARTNER CAPITAL CONTRIBUTIONS.


 


(A)           [RESERVED]


 


(B)           THE GENERAL PARTNER SHALL CONTRIBUTE TO THE CAPITAL OF THE
PARTNERSHIP, IN EXCHANGE FOR UNITS AS PROVIDED IN SECTION 4.3(B) HEREOF, THE
PROCEEDS OF THE SALE OF ANY SHARES.


 


(C)           ALL TRANSFER, STAMP OR SIMILAR TAXES PAYABLE UPON ANY CONTRIBUTION
PROVIDED FOR IN THIS SECTION 4.1 SHALL BE PAID BY THE PARTNERSHIP.


 


4.2          LIMITED PARTNER CAPITAL CONTRIBUTIONS.  EXCEPT AS EXPRESSLY
PROVIDED IN SECTIONS 4.3, 4.4, 4.5 AND 4.8 BELOW, NO PARTNER MAY MAKE, AND NO
PARTNER SHALL HAVE THE OBLIGATION TO MAKE, ADDITIONAL CONTRIBUTIONS TO THE
CAPITAL OF THE PARTNERSHIP WITHOUT THE CONSENT OF THE GENERAL PARTNER.


 


4.3          ADDITIONAL FUNDS.


 


(A)           THE PARTNERSHIP MAY OBTAIN FUNDS (“REQUIRED FUNDS”) WHICH IT
CONSIDERS NECESSARY TO MEET THE NEEDS, OBLIGATIONS AND REQUIREMENTS OF THE
PARTNERSHIP, OR TO MAINTAIN ADEQUATE WORKING CAPITAL OR TO REPAY PARTNERSHIP
INDEBTEDNESS, AND TO CARRY OUT THE PARTNERSHIP’S PURPOSES, FROM THE PROCEEDS OF
THIRD PARTY FINANCING OR AFFILIATE FINANCING, IN EACH CASE PURSUANT TO SUCH
TERMS, PROVISIONS AND CONDITIONS AND IN SUCH MANNER (INCLUDING THE ENGAGEMENT OF
BROKERS AND/OR INVESTMENT BANKERS TO ASSIST IN PROVIDING SUCH FINANCING) AND
AMOUNTS AS THE GENERAL PARTNER SHALL DETERMINE TO BE IN THE BEST INTERESTS OF
THE PARTNERSHIP, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY AND
ALL FUNDS REQUIRED OR EXPENDED, DIRECTLY OR INDIRECTLY, BY THE PARTNERSHIP FOR
CAPITAL EXPENDITURES MAY BE OBTAINED OR REPLENISHED THROUGH PARTNERSHIP
BORROWINGS.  ANY THIRD PARTY FINANCING OR AFFILIATE FINANCING OBTAINED BY THE
GENERAL PARTNER FOR AND ON BEHALF OF THE PARTNERSHIP MAY BE CONVERTIBLE IN WHOLE
OR IN PART INTO ADDITIONAL UNITS (TO BE ISSUED IN ACCORDANCE WITH SECTION 9.3
HEREOF), MAY BE UNSECURED, MAY BE SECURED BY MORTGAGE(S) OR DEED(S) OF TRUST
AND/OR ASSIGNMENTS ON OR IN RESPECT OF ALL OR ANY PORTION OF THE ASSETS OF THE
PARTNERSHIP OR ANY OTHER SECURITY

 

15

--------------------------------------------------------------------------------


 


MADE AVAILABLE BY THE PARTNERSHIP, MAY INCLUDE OR BE OBTAINED THROUGH THE PUBLIC
OR PRIVATE PLACEMENT OF DEBT AND/OR OTHER INSTRUMENTS, DOMESTIC AND FOREIGN, MAY
INCLUDE PROVISION FOR THE OPTION TO ACQUIRE ADDITIONAL UNITS (TO BE ISSUED IN
ACCORDANCE WITH SECTION 9.3 HEREOF), AND MAY INCLUDE THE ACQUISITION OF OR
PROVISION FOR INTEREST RATE SWAPS, CREDIT ENHANCERS AND/OR OTHER TRANSACTIONS OR
ITEMS IN RESPECT OF SUCH THIRD PARTY FINANCING OR AFFILIATE FINANCING; PROVIDED,
HOWEVER, THAT IN NO EVENT MAY THE PARTNERSHIP OBTAIN ANY AFFILIATE FINANCING OR
THIRD PARTY FINANCING THAT IS RECOURSE TO ANY PARTNER OR ANY AFFILIATE, PARTNER,
STOCKHOLDER, BENEFICIARY, PRINCIPAL OFFICER OR DIRECTOR OF ANY PARTNER WITHOUT
THE CONSENT OF THE AFFECTED PARTNER AND ANY OTHER PERSON OR PERSONS TO WHOM SUCH
RECOURSE MAY BE HAD.


 


(B)           TO THE EXTENT THE PARTNERSHIP DOES NOT BORROW ALL OF THE REQUIRED
FUNDS (AND WHETHER OR NOT THE PARTNERSHIP IS ABLE TO BORROW ALL OR PART OF THE
REQUIRED FUNDS), THE GENERAL PARTNER (OR AN AFFILIATE THEREOF) (I) MAY ITSELF
BORROW SUCH REQUIRED FUNDS, IN WHICH CASE THE GENERAL PARTNER OR ITS AFFILIATE
SHALL LEND SUCH REQUIRED FUNDS TO THE PARTNERSHIP ON THE SAME ECONOMIC TERMS AND
OTHERWISE ON SUBSTANTIALLY IDENTICAL TERMS, OR (II) MAY RAISE SUCH REQUIRED
FUNDS IN ANY OTHER MANNER, IN WHICH CASE, UNLESS SUCH REQUIRED FUNDS ARE RAISED
BY THE GENERAL PARTNER THROUGH THE SALE OF PREFERRED SHARES, THE GENERAL PARTNER
SHALL CONTRIBUTE TO THE PARTNERSHIP AS AN ADDITIONAL CAPITAL CONTRIBUTION THE
AMOUNT OF THE REQUIRED FUNDS SO RAISED (“CONTRIBUTED FUNDS”) (HEREINAFTER, EACH
DATE ON WHICH THE GENERAL PARTNER  SO CONTRIBUTES CONTRIBUTED FUNDS PURSUANT TO
THIS SECTION 4.3(B) IS REFERRED TO AS AN “ADJUSTMENT DATE”).  ANY REQUIRED FUNDS
RAISED FROM THE SALE OF PREFERRED SHARES SHALL EITHER BE CONTRIBUTED TO THE
PARTNERSHIP AS CONTRIBUTED FUNDS OR LOANED TO THE PARTNERSHIP PURSUANT TO
SECTION 4.3(C) BELOW.  IN THE EVENT THE GENERAL PARTNER ADVANCES REQUIRED FUNDS
TO THE PARTNERSHIP PURSUANT TO THIS SECTION 4.3(B) AS CONTRIBUTED FUNDS, THEN
THE PARTNERSHIP SHALL ASSUME AND PAY (OR REFLECT ON ITS BOOKS AS ADDITIONAL
CONTRIBUTED FUNDS) THE EXPENSES (INCLUDING ANY APPLICABLE UNDERWRITING
DISCOUNTS) INCURRED BY THE GENERAL PARTNER (OR SUCH AFFILIATE) IN CONNECTION
WITH RAISING SUCH REQUIRED FUNDS THROUGH A PUBLIC OFFERING OF ITS SECURITIES OR
OTHERWISE. IF THE GENERAL PARTNER ADVANCES REQUIRED FUNDS TO THE PARTNERSHIP AS
CONTRIBUTED FUNDS PURSUANT TO THIS SECTION 4.3(B) FROM ANY OFFERING OR SALE OF
SHARES (INCLUDING, WITHOUT LIMITATION, ANY ISSUANCE OF SHARES PURSUANT TO THE
EXERCISE OF OPTIONS, WARRANTS, CONVERTIBLE SECURITIES OR SIMILAR RIGHTS TO
ACQUIRE SHARES), THE PARTNERSHIP SHALL ISSUE ADDITIONAL PARTNERSHIP UNITS TO THE
GENERAL PARTNER TO REFLECT ITS CONTRIBUTION OF THE CONTRIBUTED FUNDS EQUAL IN
NUMBER TO SUCH NUMBER OF SHARES ISSUED IN SUCH OFFERING OR SALE.


 


(C)           IN THE EVENT THE GENERAL PARTNER CONTRIBUTES TO THE PARTNERSHIP
ANY REQUIRED FUNDS OBTAINED FROM THE SALE OF PREFERRED SHARES (“GP PREFERRED
CONTRIBUTED FUNDS”), THEN THE PARTNERSHIP SHALL ASSUME AND PAY THE EXPENSES
(INCLUDING ANY APPLICABLE UNDERWRITER DISCOUNTS) INCURRED BY THE GENERAL PARTNER
IN CONNECTION WITH RAISING SUCH REQUIRED FUNDS.  IN ADDITION, THE GENERAL
PARTNER SHALL BE ISSUED GP PREFERRED UNITS OF A DESIGNATED CLASS OR SERIES
(A) TO REFLECT ITS CONTRIBUTION OF GP PREFERRED CONTRIBUTED FUNDS AND (B) TO
REFLECT ITS ISSUANCE OF A RELATED ISSUE UPON CONVERSION OF OR IN EXCHANGE FOR
ANY LP PREFERRED UNITS.  EACH CLASS OR SERIES OF GP PREFERRED UNITS SO ISSUED
SHALL BE DESIGNATED BY THE GENERAL PARTNER TO IDENTIFY SUCH CLASS OR SERIES WITH
THE CLASS OR SERIES OF PREFERRED SHARES WHICH CONSTITUTES THE RELATED ISSUE. 
EACH CLASS OR SERIES OF GP PREFERRED UNITS SHALL BE DESCRIBED IN A WRITTEN
DOCUMENT (THE “GP PREFERRED UNIT DESIGNATION”) THAT SHALL SET FORTH, IN
SUFFICIENT DETAIL, THE ECONOMIC RIGHTS, INCLUDING DIVIDEND, REDEMPTION AND
CONVERSION RIGHTS AND SINKING FUND PROVISIONS, OF THE CLASS OR SERIES OF GP
PREFERRED UNITS AND THE RELATED ISSUE.  THE

 

16

--------------------------------------------------------------------------------



 


GP PREFERRED UNIT DESIGNATIONS FOR EACH CLASS OR SERIES OF GP PREFERRED UNITS
AUTHORIZED AND OUTSTANDING AS OF THE DATE OF THIS AGREEMENT ARE ATTACHED AS
EXHIBIT B.  THE NUMBER OF GP PREFERRED UNITS OF A CLASS OR SERIES SHALL BE EQUAL
TO THE NUMBER OF SHARES OF THE RELATED ISSUE SOLD.  THE GP PREFERRED UNIT
DESIGNATION SHALL PROVIDE FOR SUCH TERMS FOR THE CLASS OR SERIES OF GP PREFERRED
UNITS THAT SHALL ENTITLE THE GENERAL PARTNER TO SUBSTANTIALLY THE SAME ECONOMIC
RIGHTS AS THE HOLDERS OF THE RELATED ISSUE.  SPECIFICALLY, THE GENERAL PARTNER
SHALL RECEIVE DISTRIBUTIONS ON THE CLASS OR SERIES OF GP PREFERRED UNITS
PURSUANT TO SECTION 6.2 EQUAL TO THE AGGREGATE DIVIDENDS PAYABLE ON THE RELATED
ISSUE AT THE TIMES SUCH DIVIDENDS ARE PAID (THE “GP PREFERRED DISTRIBUTION
REQUIREMENT”).  THE PARTNERSHIP SHALL REDEEM THE CLASS OR SERIES OF GP PREFERRED
UNITS FOR A REDEMPTION PRICE PER GP PREFERRED UNIT EQUAL TO THE REDEMPTION PRICE
PER SHARE OF THE RELATED ISSUE, EXCLUSIVE OF ANY ACCRUED UNPAID DIVIDENDS (THE
“GP PREFERRED REDEMPTION PRICE”) UPON THE REDEMPTION OF ANY SHARES OF THE
RELATED ISSUE. EACH CLASS OR SERIES OF GP PREFERRED UNITS SHALL ALSO BE
CONVERTED INTO ADDITIONAL PARTNERSHIP UNITS AT THE TIME AND ON SUCH ECONOMIC
TERMS AND CONDITIONS AS THE RELATED ISSUE IS CONVERTED INTO SHARES.  UPON THE
ISSUANCE OF ANY CLASS OR SERIES OF GP PREFERRED UNITS PURSUANT TO THIS
SECTION 4.3(C), THE GENERAL PARTNER SHALL, UPON REQUEST, PROVIDE THE LIMITED
PARTNERS WITH A COPY OF THE GP PREFERRED UNIT DESIGNATION RELATING TO SUCH CLASS
OR SERIES AND SHALL SUPPLEMENT EXHIBIT B WITH ANY SUCH GP PREFERRED UNIT
DESIGNATION.  THE GENERAL PARTNER SHALL HAVE THE RIGHT, IN LIEU OF CONTRIBUTING
TO THE PARTNERSHIP PROCEEDS FROM THE SALE OF PREFERRED SHARES AS GP PREFERRED
CONTRIBUTED FUNDS, TO LEND SUCH PROCEEDS TO THE PARTNERSHIP.  ANY SUCH LOAN
SHALL BE ON THE SAME TERMS AND CONDITIONS AS THE RELATED ISSUE EXCEPT THAT
DIVIDENDS PAYABLE ON THE RELATED ISSUE SHALL BE PAYABLE BY THE PARTNERSHIP TO
THE GENERAL PARTNER AS INTEREST, ANY MANDATORY REDEMPTIONS SHALL TAKE THE FORM
OF PRINCIPAL PAYMENTS AND NO GP PREFERRED UNITS SHALL BE ISSUED TO THE GENERAL
PARTNER.  IF ANY SUCH LOAN IS MADE, THE PARTNERSHIP SHALL PROMPTLY REIMBURSE THE
GENERAL PARTNER FOR ALL EXPENSES (INCLUDING ANY APPLICABLE UNDERWRITER
DISCOUNTS) INCURRED BY THE GENERAL PARTNER IN CONNECTION WITH RAISING THE
REQUIRED FUNDS.  ANY SUCH LOAN MADE BY THE GENERAL PARTNER TO THE PARTNERSHIP
MAY AT ANY TIME BE CONTRIBUTED TO THE PARTNERSHIP AS GP PREFERRED CONTRIBUTED
FUNDS IN EXCHANGE FOR GP PREFERRED UNITS AS ABOVE PROVIDED; AND IF THE RELATED
ISSUE IS BY ITS TERMS CONVERTIBLE INTO SHARES, SUCH LOAN SHALL BE SO CONTRIBUTED
TO THE PARTNERSHIP PRIOR TO THE EFFECTUATION OF SUCH CONVERSION.


 


4.4          REDEMPTION; CHANGE IN NUMBER OF SHARES OUTSTANDING.


 


(A)           IF THE GENERAL PARTNER SHALL REDEEM ANY OF ITS OUTSTANDING SHARES,
THE PARTNERSHIP SHALL CONCURRENTLY THEREWITH REDEEM AN EQUAL NUMBER OF UNITS
HELD BY THE GENERAL PARTNER FOR THE SAME PRICE (AS DETERMINED IN GOOD FAITH BY
THE BOARD OF DIRECTORS OF THE GENERAL PARTNER) AS PAID BY THE GENERAL PARTNER
FOR THE REDEMPTION OF SUCH SHARES.


 


(B)           IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING NUMBER OF SHARES BY
REASON OF ANY SHARE DIVIDEND, SPLIT, REVERSE SPLIT, RECAPITALIZATION, MERGER,
CONSOLIDATION OR COMBINATION, THE NUMBER OF UNITS HELD BY EACH PARTNER (OR
ASSIGNEE) SHALL BE PROPORTIONATELY ADJUSTED SUCH THAT, TO THE EXTENT POSSIBLE,
ONE UNIT REMAINS THE EQUIVALENT OF ONE SHARE WITHOUT DILUTION.


 

 

17

--------------------------------------------------------------------------------



 


4.5          STOCK OPTION PLAN; DIVIDEND REINVESTMENT PLAN; LTIP UNITS.


 


(A)           IF AT ANY TIME A STOCK OPTION GRANTED BY THE PARTNERSHIP IN
CONNECTION WITH A STOCK OPTION PLAN IS EXERCISED IN ACCORDANCE WITH ITS TERMS,
AND THE PARTNERSHIP CHOOSES NOT TO ACQUIRE ANY OR ALL OF THE STOCK REQUIRED TO
SATISFY SUCH OPTION THROUGH OPEN MARKET PURCHASES, THE GENERAL PARTNER SHALL, AS
SOON AS PRACTICABLE AFTER SUCH EXERCISE, SELL TO THE PARTNERSHIP FOR USE IN
SATISFYING SUCH STOCK OPTION, AT A PURCHASE PRICE EQUAL TO THE CURRENT PER SHARE
MARKET PRICE ON THE DATE SUCH STOCK OPTION IS EXERCISED, THE NUMBER OF NEWLY
ISSUED SHARES FOR WHICH SUCH OPTION IS EXERCISED (OR, IF SUCH STOCK OPTION IS TO
BE SATISFIED IN PART THROUGH OPEN MARKET PURCHASES, THE REMAINING NUMBER OF
NEWLY ISSUED SHARES) AND THE GENERAL PARTNER SHALL CONTRIBUTE TO THE CAPITAL OF
THE PARTNERSHIP, IN EXCHANGE FOR ADDITIONAL PARTNERSHIP UNITS, AN AMOUNT EQUAL
TO THE PRICE PAID TO THE GENERAL PARTNER BY THE PARTNERSHIP IN CONNECTION WITH
THE PARTNERSHIP’S PURCHASE OF NEWLY ISSUED SHARES UPON EXERCISE OF SUCH STOCK
OPTION.  THE NUMBER OF PARTNERSHIP UNITS TO BE SO ISSUED SHALL BE DETERMINED BY
DIVIDING THE AMOUNT OF SUCH CAPITAL CONTRIBUTION BY THE DEEMED PARTNERSHIP UNIT
VALUE AS OF THE DATE OF SUCH CAPITAL CONTRIBUTION.  THE GENERAL PARTNER SHALL
PROMPTLY GIVE EACH LIMITED PARTNER WRITTEN NOTICE OF THE NUMBER OF PARTNERSHIP
UNITS SO ISSUED.  THE PARTNERSHIP SHALL RETAIN THE EXERCISE OR PURCHASE PRICE
PAID BY THE HOLDER OF SUCH OPTION FOR THE SHARES SUCH HOLDER IS ENTITLED TO
RECEIVE UPON SUCH EXERCISE.


 


(B)           ALL AMOUNTS RECEIVED BY THE GENERAL PARTNER IN RESPECT OF ITS
DIVIDEND REINVESTMENT PLAN, IF ANY, EITHER (A) SHALL BE UTILIZED BY THE GENERAL
PARTNER TO EFFECT OPEN MARKET PURCHASES OF SHARES, OR (B) IF THE GENERAL PARTNER
ELECTS INSTEAD TO ISSUE NEW SHARES WITH RESPECT TO SUCH AMOUNTS, SHALL BE
CONTRIBUTED BY THE GENERAL PARTNER TO THE PARTNERSHIP IN EXCHANGE FOR ADDITIONAL
PARTNERSHIP UNITS.  THE NUMBER OF PARTNERSHIP UNITS SO ISSUED SHALL BE
DETERMINED BY DIVIDING THE AMOUNT OF FUNDS SO CONTRIBUTED BY THE DEEMED
PARTNERSHIP UNIT VALUE, COMPUTED AS OF THE DATE SUCH FUNDS ARE CONTRIBUTED.  THE
GENERAL PARTNER SHALL PROMPTLY GIVE EACH LIMITED PARTNER WRITTEN NOTICE OF THE
NUMBER OF PARTNERSHIP UNITS SO ISSUED.


 


(C)           EACH PERSON WHO IS ISSUED AN LTIP UNIT PURSUANT TO
SECTION 9.3(A) SHALL MAKE A CAPITAL CONTRIBUTION IN AN AMOUNT REQUIRED BY THE
GENERAL PARTNER.


 


4.6          NO THIRD PARTY BENEFICIARY.  NO CREDITOR OR OTHER THIRD PARTY
HAVING DEALINGS WITH THE PARTNERSHIP SHALL HAVE THE RIGHT TO ENFORCE THE RIGHT
OR OBLIGATION OF ANY PARTNER TO MAKE CAPITAL CONTRIBUTIONS OR TO PURSUE ANY
OTHER RIGHT OR REMEDY HEREUNDER OR AT LAW OR IN EQUITY, IT BEING UNDERSTOOD AND
AGREED THAT THE PROVISIONS OF THIS AGREEMENT SHALL BE SOLELY FOR THE BENEFIT OF,
AND MAY BE ENFORCED SOLELY BY, THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NONE OF THE RIGHTS OR OBLIGATIONS OF THE PARTNERS
HEREIN SET FORTH TO MAKE CAPITAL CONTRIBUTIONS TO THE PARTNERSHIP SHALL BE
DEEMED AN ASSET OF THE PARTNERSHIP FOR ANY PURPOSE BY ANY CREDITOR OR OTHER
THIRD PARTY, NOR MAY SUCH RIGHTS OR OBLIGATIONS BE SOLD, TRANSFERRED OR ASSIGNED
BY THE PARTNERSHIP OR PLEDGED OR ENCUMBERED BY THE PARTNERSHIP TO SECURE ANY
DEBT OR OTHER OBLIGATION OF THE PARTNERSHIP OR OF ANY OF THE PARTNERS.


 

 

18

--------------------------------------------------------------------------------



 


4.7          NO INTEREST; NO RETURN.  NO PARTNER SHALL BE ENTITLED TO INTEREST
ON ITS CAPITAL CONTRIBUTION OR ON SUCH PARTNER’S CAPITAL ACCOUNT.  EXCEPT AS
PROVIDED HEREIN OR BY LAW, NO PARTNER SHALL HAVE ANY RIGHT TO WITHDRAW ANY PART
OF ITS CAPITAL ACCOUNT OR TO DEMAND OR RECEIVE THE RETURN OF ITS CAPITAL
CONTRIBUTION FROM THE PARTNERSHIP.


 


4.8          CAPITAL ACCOUNTS.


 


(A)           THE PARTNERSHIP SHALL ESTABLISH AND MAINTAIN A SEPARATE CAPITAL
ACCOUNT (“CAPITAL ACCOUNT”) FOR EACH PARTNER, INCLUDING A PARTNER WHO SHALL
PURSUANT TO THE PROVISIONS HEREOF ACQUIRE A PARTNERSHIP INTEREST, WHICH CAPITAL
ACCOUNT SHALL BE:


 

(1)           CREDITED WITH THE AMOUNT OF CASH CONTRIBUTED BY SUCH PARTNER TO
THE CAPITAL OF THE PARTNERSHIP; THE INITIAL GROSS ASSET VALUE (NET OF
LIABILITIES SECURED BY SUCH CONTRIBUTED PROPERTY THAT THE PARTNERSHIP ASSUMES OR
TAKES SUBJECT TO) OF ANY OTHER PROPERTY CONTRIBUTED BY SUCH PARTNER TO THE
CAPITAL OF THE PARTNERSHIP; SUCH PARTNER’S DISTRIBUTIVE SHARE OF PROFITS; AND
ANY OTHER ITEMS IN THE NATURE OF INCOME OR GAIN THAT ARE ALLOCATED TO SUCH
PARTNER PURSUANT TO SECTION 6.1 HEREOF, BUT EXCLUDING TAX ITEMS DESCRIBED IN
REGULATIONS SECTION 1.704-1(B)(4)(I); AND

 

(2)           DEBITED WITH THE AMOUNT OF CASH DISTRIBUTED TO SUCH PARTNER
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; THE GROSS ASSET VALUE (NET OF
LIABILITIES SECURED BY SUCH DISTRIBUTED PROPERTY THAT SUCH PARTNER ASSUMES OR
TAKES SUBJECT TO) OF ANY PARTNERSHIP PROPERTY DISTRIBUTED TO SUCH PARTNER
PURSUANT TO ANY PROVISION OF THIS AGREEMENT; THE AMOUNT OF UNSECURED LIABILITIES
OF SUCH PARTNER ASSUMED BY THE PARTNERSHIP; SUCH PARTNER’S DISTRIBUTIVE SHARE OF
LOSSES; IN THE CASE OF THE GENERAL PARTNER, PAYMENTS OF REIT EXPENSES BY THE
PARTNERSHIP; AND ANY OTHER ITEMS IN THE NATURE OF EXPENSES OR LOSSES THAT ARE
ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 6.1 HEREOF, BUT EXCLUDING TAX
ITEMS DESCRIBED IN REGULATIONS SECTION 1.704-1(B)(4)(I).

 

In the event that any or all of a Partner’s Partnership Units or Preferred Units
are transferred within the meaning of Regulations Section 1.704-l(b)(2)(iv)(l),
the transferee shall succeed to the Capital Account of the transferor to the
extent that it relates to the Partnership Units or Preferred Units so
transferred.

 

In the event that the Gross Asset Values of Partnership assets are adjusted
pursuant to Section 4.8(b)(ii) hereof, the Capital Accounts of the Partners
shall be adjusted to reflect the aggregate net adjustments as if the Partnership
sold all of its properties for their fair market values and recognized gain or
loss for federal income tax purposes equal to the amount of such aggregate net
adjustment.

 

A Limited Partner shall be liable unconditionally to the Partnership for all or
a portion of any deficit in its Capital Account if it so elects to be liable for
such deficit or portion thereof.  Such election may be for either a limited or
unlimited amount and may be amended or withdrawn at any time.  The election, and
any amendment thereof, shall be made by written notice to the General Partner
(and the General Partner shall promptly upon receipt deliver copies thereof to
the other Partners) stating that the Limited Partner elects to be liable, and
specifying the limitations, if any, on the maximum amount or duration of such
liability.  Said election, or amendment thereof, shall be effective only from
the date 25 days after written notice thereof is received by the General
Partner, and shall terminate upon the date, if any, specified therein as a
termination date or upon delivery to the General Partner of a subsequent written
notice terminating such election.  A termination of any such election, or an
amendment reducing the Limited Partner’s maximum liability thereunder or the
duration thereof, shall not be effective to avoid responsibility for any loss
incurred prior to such termination or the effective date of such amendment. 
Except as provided in this Section 4.8 or as

 

19

--------------------------------------------------------------------------------


 

required by law, no Limited Partner shall be liable for any deficit in its
Capital Account or be obligated to return any distributions of any kind received
from the Partnership.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b) of the Regulations, and shall be interpreted and applied as
provided in the Regulations.

 


(B)           THE TERM “GROSS ASSET VALUE” OR “GROSS ASSET VALUES” MEANS, WITH
RESPECT TO ANY ASSET OF THE PARTNERSHIP, SUCH ASSET’S ADJUSTED BASIS FOR FEDERAL
INCOME TAX PURPOSES, EXCEPT AS FOLLOWS:


 

(I)            THE INITIAL GROSS ASSET VALUE OF ANY ASSET CONTRIBUTED BY A
PARTNER TO THE PARTNERSHIP SHALL BE THE GROSS FAIR MARKET VALUE OF SUCH ASSET AS
REASONABLY DETERMINED BY THE GENERAL PARTNER;

 

(II)           THE GROSS ASSET VALUES OF ALL PARTNERSHIP ASSETS SHALL BE
ADJUSTED TO EQUAL THEIR RESPECTIVE GROSS FAIR MARKET VALUES, AS REASONABLY
DETERMINED BY THE GENERAL PARTNER, IMMEDIATELY PRIOR TO THE FOLLOWING EVENTS:

 

(A)          A CAPITAL CONTRIBUTION (OTHER THAN A DE MINIMIS CAPITAL
CONTRIBUTION, WITHIN THE MEANING OF SECTION L.704-L(B)(2)(IV)(F)(5)(I) OF THE
REGULATIONS) TO THE PARTNERSHIP BY A NEW OR EXISTING PARTNER AS CONSIDERATION
FOR PARTNERSHIP UNITS;

 

(B)          THE DISTRIBUTION BY THE PARTNERSHIP TO A PARTNER OF MORE THAN A DE
MINIMIS AMOUNT (WITHIN THE MEANING OF SECTION 1.704-1(B)(2)(IV)(F)(5)(II) OF THE
REGULATIONS) OF PARTNERSHIP PROPERTY AS CONSIDERATION FOR THE REDEMPTION OF
PARTNERSHIP UNITS;

 

(C)          THE LIQUIDATION OF THE PARTNERSHIP WITHIN THE MEANING OF
SECTION 1.704-1(B)(2)(II)(G) OF THE REGULATIONS;

 

(D)          IN THE SOLE DISCRETION OF THE GENERAL PARTNER, ANY TRANSACTION
INVOLVING LP PREFERRED UNITS;

 

(E)           IN THE SOLE DISCRETION OF THE GENERAL PARTNER, WITH RESPECT TO THE
ISSUANCE OF LTIP UNITS; AND

 

(F)           IN THE SOLE DISCRETION OF THE GENERAL PARTNER, AS OTHERWISE
AUTHORIZED BY THE REGULATIONS; AND

 

(III)          THE GROSS ASSET VALUES OF PARTNERSHIP ASSETS DISTRIBUTED TO ANY
PARTNER SHALL BE THE GROSS FAIR MARKET VALUES OF SUCH ASSETS AS REASONABLY
DETERMINED BY THE GENERAL PARTNER AS OF THE DATE OF DISTRIBUTION.  AT ALL TIMES,
GROSS ASSET VALUES SHALL BE ADJUSTED BY ANY DEPRECIATION TAKEN INTO ACCOUNT WITH
RESPECT TO THE PARTNERSHIP’S ASSETS FOR PURPOSES OF COMPUTING PROFITS AND
LOSSES.  ANY ADJUSTMENT TO THE GROSS ASSET VALUES OF PARTNERSHIP PROPERTY SHALL
REQUIRE AN ADJUSTMENT TO THE PARTNERS’ CAPITAL ACCOUNTS AS DESCRIBED IN
SECTION 4.8(A) ABOVE.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V

 


REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENT

 


5.1          REPRESENTATIONS AND WARRANTIES BY THE GENERAL PARTNER.  THE GENERAL
PARTNER REPRESENTS AND WARRANTS TO THE LIMITED PARTNERS AND TO THE PARTNERSHIP
THAT (I) IT IS A CORPORATION DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS STATE OF INCORPORATION, WITH FULL RIGHT, CORPORATE POWER
AND AUTHORITY TO FULFILL ALL OF ITS OBLIGATIONS HEREUNDER OR AS CONTEMPLATED
HEREIN; (II) ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE PERFORMED BY
IT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION; (III) THIS AGREEMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY AND IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE GENERAL PARTNER AND IS ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT CONVEYANCE OR TRANSFER OR
OTHER LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS
AND (B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW); (IV) NO AUTHORIZATION,
APPROVAL, CONSENT OR ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY OR AGENCY OR
ANY OTHER ENTITY IS REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY THE GENERAL PARTNER, EXCEPT AS MAY HAVE BEEN RECEIVED PRIOR TO
THE DATE OF THIS AGREEMENT; (V) THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE GENERAL PARTNER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
WILL NOT CONFLICT WITH OR CONSTITUTE A BREACH OR VIOLATION OF, OR A DEFAULT
UNDER, ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE, JOINT
VENTURE OR PARTNERSHIP AGREEMENT OR OTHER INSTRUMENT OR AGREEMENT TO WHICH
EITHER THE GENERAL PARTNER OR THE PARTNERSHIP IS A PARTY; AND (VI) THE
PARTNERSHIP UNITS, UPON PAYMENT OF THE CONSIDERATION THEREFORE PURSUANT TO THIS
AGREEMENT, WILL BE VALIDLY ISSUED, FULLY PAID AND, EXCEPT AS OTHERWISE PROVIDED
IN ACCORDANCE WITH APPLICABLE LAW, NON-ASSESSABLE.


 


5.2          REPRESENTATIONS AND WARRANTIES BY THE LIMITED PARTNERS.  EACH
LIMITED PARTNER, FOR ITSELF ONLY, REPRESENTS AND WARRANTS TO THE GENERAL
PARTNER, THE OTHER LIMITED PARTNERS AND THE PARTNERSHIP THAT (I) ALL
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE PERFORMED BY SUCH LIMITED
PARTNER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION; AND (II) THIS
AGREEMENT IS BINDING UPON, AND ENFORCEABLE AGAINST, SUCH LIMITED PARTNER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY
(A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT CONVEYANCE OR
TRANSFER OR OTHER LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES
OF CREDITORS AND (B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 

 

21

--------------------------------------------------------------------------------



 


5.3          ACKNOWLEDGMENT BY EACH PARTNER.  EACH PARTNER HEREBY ACKNOWLEDGES
THAT NO REPRESENTATIONS AS TO POTENTIAL PROFIT, CASH FLOWS OR YIELD, IF ANY, IN
RESPECT OF THE PARTNERSHIP OR ANY ONE OR MORE OR ALL OF THE PROJECTS OWNED,
DIRECTLY OR INDIRECTLY, BY THE PARTNERSHIP HAVE BEEN MADE TO IT BY ANY OTHER
PARTNER OR ITS AFFILIATES OR ANY EMPLOYEE OR REPRESENTATIVE OF ANY OTHER PARTNER
OR ITS AFFILIATES, AND THAT PROJECTIONS AND ANY OTHER INFORMATION, INCLUDING,
WITHOUT LIMITATION, FINANCIAL AND DESCRIPTIVE INFORMATION AND DOCUMENTATION,
WHICH MAY HAVE BEEN IN ANY MANNER SUBMITTED TO SUCH PARTNER SHALL NOT CONSTITUTE
A REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.

 

ARTICLE VI

 


ALLOCATIONS, DISTRIBUTIONS AND OTHER TAX AND ACCOUNTING MATTERS

 


6.1          ALLOCATIONS.


 


(A)           FOR THE PURPOSE OF THIS AGREEMENT, THE TERMS “PROFITS” AND
“LOSSES” MEAN, RESPECTIVELY, FOR EACH PARTNERSHIP FISCAL YEAR OR OTHER PERIOD,
THE PARTNERSHIP’S TAXABLE INCOME OR LOSS FOR SUCH PARTNERSHIP FISCAL YEAR OR
OTHER PERIOD, DETERMINED IN ACCORDANCE WITH SECTION 703(A) OF THE CODE (FOR THIS
PURPOSE, ALL ITEMS OF INCOME, GAIN, LOSS OR DEDUCTION REQUIRED TO BE STATED
SEPARATELY PURSUANT TO SECTION 703(A)(L) OF THE CODE SHALL BE INCLUDED IN
TAXABLE INCOME OR LOSS), ADJUSTED AS FOLLOWS:


 

(1)           ANY INCOME OF THE PARTNERSHIP THAT IS EXEMPT FROM FEDERAL INCOME
TAX AND NOT OTHERWISE TAKEN INTO ACCOUNT IN COMPUTING PROFITS OR LOSSES PURSUANT
TO THIS SECTION 6.1(A) SHALL BE ADDED TO SUCH TAXABLE INCOME OR LOSS;

 

(2)           IN LIEU OF THE DEPRECIATION, AMORTIZATION AND OTHER COST RECOVERY
DEDUCTIONS TAKEN INTO ACCOUNT IN COMPUTING SUCH TAXABLE INCOME OR LOSS, THERE
SHALL BE TAKEN INTO ACCOUNT DEPRECIATION FOR SUCH PARTNERSHIP FISCAL YEAR OR
OTHER PERIOD;

 

(3)           ANY ITEMS THAT ARE SPECIALLY ALLOCATED PURSUANT TO
SECTION 6.1(D) HEREOF SHALL NOT BE TAKEN INTO ACCOUNT IN COMPUTING PROFITS OR
LOSSES; AND

 

(4)           ANY EXPENDITURES OF THE PARTNERSHIP DESCRIBED IN
SECTION 705(A)(2)(B) OF THE CODE (OR TREATED AS SUCH UNDER REGULATION
SECTION 1.704-L(B)(2)(IV)(I)) AND NOT OTHERWISE TAKEN INTO ACCOUNT IN COMPUTING
PROFITS OR LOSSES PURSUANT TO THIS SECTION 6.1(A) SHALL BE DEDUCTED IN
CALCULATING SUCH TAXABLE INCOME OR LOSS.

 


(B)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.1(D) HEREOF AND THIS
SECTION 6.1(B), THE PROFITS AND LOSSES OF THE PARTNERSHIP (AND EACH ITEM
THEREOF) FOR EACH PARTNERSHIP FISCAL YEAR SHALL BE ALLOCATED AMONG THE PARTNERS
IN THE FOLLOWING ORDER OF PRIORITY, UNLESS OTHERWISE SPECIFIED IN A PREFERRED
UNIT DESIGNATION:


 

(1)           FIRST, PROFITS SHALL BE ALLOCATED TO THE HOLDERS OF PREFERRED
UNITS SO AS TO CAUSE THE ADJUSTED CAPITAL ACCOUNT BALANCE ATTRIBUTABLE TO THE
PREFERRED UNITS TO EQUAL THE AMOUNT THAT WOULD BE DISTRIBUTED WITH RESPECT TO
THE PREFERRED UNITS, DETERMINED WITHOUT REGARD TO ANY REDEMPTION PREMIUM TO
WHICH SUCH PREFERRED UNITS MAY BE ENTITLED ASSUMING FOR THIS PURPOSE THAT THE
PARTNERSHIP WAS LIQUIDATED, AS OF THE END OF THE PERIOD FOR WHICH SUCH
ALLOCATION IS BEING MADE.  FOR PURPOSES OF THIS SECTION, THE TERM “ADJUSTED
CAPITAL ACCOUNT BALANCE” MEANS THE CAPITAL ACCOUNT COMPUTED TO REFLECT 
ADJUSTMENTS MADE IN ACCORDANCE WITH REGULATION
SECTION 1.704-1(B)(2)(II)(D) (INCLUDING ADJUSTMENTS FOR PARTNERSHIP MINIMUM GAIN
AND PARTNER MINIMUM GAIN).

 

(2)           SECOND, FOR ANY PARTNERSHIP FISCAL YEAR ENDING ON OR AFTER A DATE
ON WHICH PREFERRED UNITS ARE REDEEMED, PROFITS (OR LOSSES) SHALL BE ALLOCATED TO
THE HOLDERS OF SUCH PREFERRED UNITS IN AN AMOUNT EQUAL TO THE EXCESS (OR
DEFICIT) OF THE SUM OF THE APPLICABLE PREFERRED

 

22

--------------------------------------------------------------------------------


 

REDEMPTION AMOUNTS FOR THE PREFERRED UNITS THAT HAVE BEEN OR ARE BEING REDEEMED
DURING SUCH PARTNERSHIP FISCAL YEAR OVER THE PREFERRED UNIT ISSUE PRICE OF SUCH
GP PREFERRED UNITS.  IN ADDITION, IN THE EVENT THAT THE PARTNERSHIP IS
LIQUIDATED PURSUANT TO ARTICLE VIII, THE ALLOCATION DESCRIBED ABOVE SHALL BE
MADE TO THE HOLDERS OF PREFERRED UNITS WITH RESPECT TO ALL GP PREFERRED UNITS
THEN OUTSTANDING.

 

(3)           THIRD, EXCEPT AS OTHERWISE REQUIRED BY THE REGULATIONS, ANY
REMAINING PROFITS AND LOSSES SHALL BE ALLOCATED AMONG THE PARTNERS IN ACCORDANCE
WITH THEIR PROPORTIONATE OWNERSHIP OF PARTNERSHIP UNITS, INCLUDING LTIP UNITS TO
THE EXTENT PROVIDED IN THE APPLICABLE LTIP UNIT DESIGNATION.

 

(4)           NOTWITHSTANDING SUBPARAGRAPHS (1), (2) AND (3), PROFITS AND LOSSES
FROM A LIQUIDATION TRANSACTION SHALL BE ALLOCATED AS FOLLOWS UNLESS OTHERWISE
SPECIFIED IN A PREFERRED UNIT DESIGNATION:

 

First, Profits (or Losses) shall be allocated to the holders of Preferred Units
in an amount equal to the excess (or deficit) of the sum of the applicable
Preferred Redemption Amounts of the Preferred Units which have been or will be
redeemed with the proceeds of the Liquidation Transaction over the Preferred
Unit Issue Price of such Preferred Units;

 

Second, Profits (or Losses) shall be allocated among the Partners so that the
Capital Accounts of the Partners (excluding from the Capital Account of any
Partner the amount attributable to its Preferred Units) are proportional to the
number of Partnership Units held by each Partner; and

 

Third, any remaining Profits and Losses shall be allocated among the Partners in
accordance with their proportionate ownership of Partnership Units.

 


(C)           FOR THE PURPOSE OF SECTION 6.1(B) HEREOF, GAIN OR LOSS RESULTING
FROM ANY DISPOSITION OF PARTNERSHIP PROPERTY SHALL BE COMPUTED BY REFERENCE TO
THE GROSS ASSET VALUE OF THE PROPERTY DISPOSED OF, NOTWITHSTANDING THAT THE
ADJUSTED TAX BASIS OF SUCH PROPERTY FOR FEDERAL INCOME TAX PURPOSES DIFFERS FROM
ITS GROSS ASSET VALUE.


 


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 6.1, THE
FOLLOWING PROVISIONS SHALL APPLY:


 

(1)           A PARTNER SHALL NOT RECEIVE AN ALLOCATION OF ANY PARTNERSHIP
DEDUCTION THAT WOULD RESULT IN TOTAL LOSS ALLOCATIONS ATTRIBUTABLE TO
“NONRECOURSE LIABILITIES” (AS DEFINED IN REGULATIONS SECTION 1.704-2(B)(3)) IN
EXCESS OF SUCH PARTNER’S SHARE OF MINIMUM GAIN (AS DETERMINED UNDER REGULATIONS
SECTION 1.704-2(G)).  THE TERM “MINIMUM GAIN” MEANS AN AMOUNT DETERMINED IN
ACCORDANCE WITH REGULATIONS SECTION 1.704-2(D) BY COMPUTING, WITH RESPECT TO
EACH NONRECOURSE LIABILITY OF THE PARTNERSHIP, THE AMOUNT OF GAIN, IF ANY, THAT
THE PARTNERSHIP WOULD REALIZE IF IT DISPOSED OF THE PROPERTY SUBJECT TO SUCH
LIABILITY FOR NO CONSIDERATION OTHER THAN FULL SATISFACTION THEREOF, AND BY THEN
AGGREGATING THE AMOUNTS SO COMPUTED.  IF THE PARTNERSHIP MAKES A DISTRIBUTION
ALLOCABLE TO THE PROCEEDS OF A NONRECOURSE LIABILITY, IN ACCORDANCE WITH
REGULATION SECTION 1.704-2(H), THE DISTRIBUTION WILL BE TREATED AS ALLOCABLE TO
AN INCREASE IN PARTNERSHIP

 

23

--------------------------------------------------------------------------------


 

MINIMUM GAIN TO THE EXTENT THE INCREASE RESULTS FROM ENCUMBERING PARTNERSHIP
PROPERTY WITH AGGREGATE NONRECOURSE LIABILITIES THAT EXCEEDS THE PROPERTY’S
ADJUSTED TAX BASIS.  IF THERE IS A NET DECREASE IN PARTNERSHIP MINIMUM GAIN FOR
A PARTNERSHIP FISCAL YEAR, IN ACCORDANCE WITH REGULATIONS
SECTION 1 .704-2(F) AND THE EXCEPTIONS CONTAINED THEREIN, THE PARTNERS SHALL BE
ALLOCATED ITEMS OF PARTNERSHIP INCOME AND GAIN FOR SUCH PARTNERSHIP FISCAL YEAR
(AND, IF NECESSARY, FOR SUBSEQUENT PARTNERSHIP FISCAL YEARS) EQUAL TO THE
PARTNERS’ RESPECTIVE SHARES OF THE NET DECREASE IN MINIMUM GAIN WITHIN THE
MEANING OF REGULATIONS SECTION L.704-2(G)(2) (THE “MINIMUM GAIN CHARGEBACK”).
THE ITEMS TO BE ALLOCATED PURSUANT TO THIS SECTION 6.1(D)(1) SHALL BE DETERMINED
IN ACCORDANCE WITH REGULATIONS SECTION 1.704-2(F) AND (J).

 

(2)           ANY ITEM OF “PARTNER NONRECOURSE DEDUCTION” (AS DEFINED IN
REGULATIONS SECTION 1.704-2(I)) WITH RESPECT TO A “PARTNER NONRECOURSE DEBT” (AS
DEFINED IN REGULATIONS SECTION L.704-2(B)(4)) SHALL BE ALLOCATED TO THE PARTNER
OR PARTNERS WHO BEAR THE ECONOMIC RISK OF LOSS FOR SUCH PARTNER NONRECOURSE DEBT
IN ACCORDANCE WITH REGULATIONS SECTION L.704-2(I)(L). IF THE PARTNERSHIP MAKES A
DISTRIBUTION ALLOCABLE TO THE PROCEEDS OF A PARTNER NONRECOURSE DEBT, IN
ACCORDANCE WITH REGULATION SECTION L.704-2(I)(6) THE DISTRIBUTION WILL BE
TREATED AS ALLOCABLE TO AN INCREASE IN PARTNER MINIMUM GAIN TO THE EXTENT THE
INCREASE RESULTS FROM ENCUMBERING PARTNERSHIP PROPERTY WITH AGGREGATE PARTNER
NONRECOURSE DEBT THAT EXCEEDS THE PROPERTY’S ADJUSTED TAX BASIS.  SUBJECT TO
SECTION 6.1(D)(1) HEREOF, BUT NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT THERE IS A NET DECREASE IN MINIMUM GAIN
ATTRIBUTABLE TO A PARTNER NONRECOURSE DEBT (SUCH MINIMUM GAIN BEING HEREINAFTER
REFERRED TO AS “PARTNER NONRECOURSE DEBT MINIMUM GAIN”) FOR A PARTNERSHIP FISCAL
YEAR, THEN AFTER TAKING INTO ACCOUNT ALLOCATIONS PURSUANT TO
SECTION 6.1(D)(1) HEREOF, BUT BEFORE ANY OTHER ALLOCATIONS ARE MADE FOR SUCH
TAXABLE YEAR, AND SUBJECT TO THE EXCEPTIONS SET FORTH IN REGULATIONS
SECTION 1.704-2(I)(4), EACH PARTNER WITH A SHARE OF PARTNER NON-RECOURSE DEBT
MINIMUM GAIN AT THE BEGINNING OF SUCH PARTNERSHIP FISCAL YEAR SHALL BE ALLOCATED
ITEMS OF INCOME AND GAIN FOR SUCH PARTNERSHIP FISCAL YEAR (AND, IF NECESSARY,
FOR SUBSEQUENT PARTNERSHIP FISCAL YEARS) EQUAL TO SUCH PARTNER’S SHARE OF THE
NET DECREASE IN PARTNER NONRECOURSE DEBT MINIMUM GAIN AS DETERMINED IN A MANNER
CONSISTENT WITH THE PROVISIONS OF REGULATIONS SECTION L.704-2(G)(2). THE ITEMS
TO BE ALLOCATED PURSUANT TO THIS SECTION 6.1(D)(2) SHALL BE DETERMINED IN
ACCORDANCE WITH REGULATIONS SECTION 1.704-2(I)(4) AND (J).

 

(3)           PURSUANT TO REGULATIONS SECTION 1.752-3(A)(3), FOR THE PURPOSE OF
DETERMINING EACH PARTNER’S SHARE OF EXCESS NONRECOURSE LIABILITIES OF THE
PARTNERSHIP, AND SOLELY FOR SUCH PURPOSE, EACH PARTNER’S INTEREST IN PARTNERSHIP
PROFITS SHALL BE DETERMINED BY ANY REASONABLE METHOD CHOSEN BY THE GENERAL
PARTNER INCLUDING, WITHOUT LIMITATION, THE PRINCIPLES SET FORTH IN REV.
RUL. 95-41, 1995-1 C.B. 132.

 

(4)           NO LIMITED PARTNER SHALL BE ALLOCATED ANY ITEM OF DEDUCTION OR
LOSS OF THE PARTNERSHIP IF SUCH ALLOCATION WOULD CAUSE SUCH LIMITED PARTNER’S
CAPITAL ACCOUNT TO BECOME NEGATIVE BY MORE THAN THE SUM OF (I) ANY AMOUNT SUCH
LIMITED PARTNER IS OBLIGATED TO RESTORE UPON LIQUIDATION OF THE PARTNERSHIP,
PLUS (II) SUCH LIMITED PARTNER’S SHARE OF THE PARTNERSHIP’S MINIMUM GAIN AND
PARTNER NONRECOURSE DEBT MINIMUM GAIN. AN ITEM OF DEDUCTION OR LOSS THAT CANNOT
BE ALLOCATED TO A LIMITED PARTNER PURSUANT TO THIS SECTION 6.1(D)(4) SHALL BE
ALLOCATED TO THE GENERAL PARTNER.  FOR THIS PURPOSE, IN DETERMINING THE CAPITAL
ACCOUNT BALANCE OF SUCH LIMITED PARTNER, THE ITEMS DESCRIBED IN REGULATIONS
SECTION 1.704-1(B)(2)(II)(D)(4), (5)  AND (6) SHALL BE TAKEN INTO

 

24

--------------------------------------------------------------------------------


 

ACCOUNT.  IN THE EVENT THAT (A) ANY LIMITED PARTNER UNEXPECTEDLY RECEIVES ANY
ADJUSTMENT, ALLOCATION, OR DISTRIBUTION DESCRIBED IN REGULATIONS
SECTIONS 1.704-L(B)(2)(II)(D)(4), (5), OR (6), AND (B) SUCH ADJUSTMENT,
ALLOCATION, OR DISTRIBUTION CAUSES OR INCREASES A DEFICIT BALANCE (NET OF
AMOUNTS WHICH SUCH LIMITED PARTNER IS OBLIGATED TO RESTORE OR DEEMED OBLIGATED
TO RESTORE UNDER REGULATIONS SECTION 1.704-2(G)(L) AND L.704-2(I)(5) AND
DETERMINED AFTER TAKING INTO ACCOUNT ANY ADJUSTMENTS, ALLOCATIONS, OR
DISTRIBUTIONS DESCRIBED IN REGULATIONS SECTIONS 1.704-L(B)(2)(II)(D)(4), (5), OR
(6) THAT, AS OF THE END OF THE PARTNERSHIP FISCAL YEAR, REASONABLY ARE EXPECTED
TO BE MADE TO SUCH LIMITED PARTNER) IN SUCH LIMITED PARTNER’S CAPITAL ACCOUNT AS
OF THE END OF THE PARTNERSHIP FISCAL YEAR TO WHICH SUCH ADJUSTMENT, ALLOCATION,
OR DISTRIBUTION RELATES, THEN ITEMS OF GROSS INCOME (CONSISTING OF A PRO RATA
PORTION OF EACH ITEM OF GROSS INCOME) FOR SUCH PARTNERSHIP FISCAL YEAR AND EACH
SUBSEQUENT PARTNERSHIP FISCAL YEAR SHALL BE ALLOCATED TO SUCH LIMITED PARTNER
UNTIL SUCH DEFICIT BALANCE OR INCREASE IN SUCH DEFICIT BALANCE, AS THE CASE MAY
BE, HAS BEEN ELIMINATED.  IN THE EVENT THAT THIS SECTION 6.1(D)(4) AND
SECTION 6.1(D)(1) AND/OR (2) HEREOF APPLY, SECTION 6.1(D)(1) AND/OR (2) HEREOF
SHALL BE APPLIED PRIOR TO THIS SECTION 6.L(D)(4).

 

(5)           THE REGULATORY ALLOCATIONS SHALL BE TAKEN INTO ACCOUNT IN
ALLOCATING OTHER ITEMS OF INCOME, GAIN, LOSS, AND DEDUCTION AMONG THE PARTNERS
SO THAT, TO THE EXTENT POSSIBLE, THE CUMULATIVE NET AMOUNT OF ALLOCATIONS OF
PARTNERSHIP ITEMS UNDER THIS SECTION 6.1 SHALL BE EQUAL TO THE NET AMOUNT THAT
WOULD HAVE BEEN ALLOCATED TO EACH PARTNER IF THE REGULATORY ALLOCATIONS HAD NOT
BEEN MADE.  THIS SECTION 6.1(D)(5) IS INTENDED TO MINIMIZE TO THE EXTENT
POSSIBLE AND TO THE EXTENT NECESSARY ANY ECONOMIC DISTORTIONS WHICH MAY RESULT
FROM APPLICATION OF THE REGULATORY ALLOCATIONS AND SHALL BE INTERPRETED IN A
MANNER CONSISTENT THEREWITH. FOR PURPOSES HEREOF, “REGULATORY ALLOCATIONS” SHALL
MEAN THE ALLOCATIONS PROVIDED UNDER THIS SECTION 6.1(D) (OTHER THAN THIS
SECTION 6.L(D)(5)).

 


(E)           IN ACCORDANCE WITH SECTIONS 704(B) AND 704(C) OF THE CODE AND THE
REGULATIONS THEREUNDER, INCOME, GAIN, LOSS AND DEDUCTION WITH RESPECT TO ANY
PROPERTY CONTRIBUTED TO THE CAPITAL OF THE PARTNERSHIP SHALL, SOLELY FOR FEDERAL
INCOME TAX PURPOSES, BE ALLOCATED AMONG THE PARTNERS ON A PROPERTY BY PROPERTY
BASIS SO AS TO TAKE ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH
PROPERTY TO THE PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES AND THE INITIAL
GROSS ASSET VALUE OF SUCH PROPERTY.  IF THE GROSS ASSET VALUE OF ANY PARTNERSHIP
PROPERTY IS ADJUSTED AS DESCRIBED IN THE DEFINITION OF GROSS ASSET VALUE,
SUBSEQUENT ALLOCATIONS OF INCOME, GAINS OR LOSSES FROM TAXABLE SALES OR OTHER
DISPOSITIONS AND DEDUCTIONS WITH RESPECT TO SUCH ASSET SHALL TAKE ACCOUNT OF ANY
VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH ASSET FOR FEDERAL INCOME TAX
PURPOSES AND THE GROSS ASSET VALUE OF SUCH ASSET IN THE MANNER PRESCRIBED UNDER
SECTIONS 704(B) AND 704(C) OF THE CODE AND THE REGULATIONS THEREUNDER.  IN
FURTHERANCE OF THE FOREGOING, THE PARTNERSHIP SHALL EMPLOY THE METHOD PRESCRIBED
IN REGULATIONS SECTION 1.704-3(B) (THE “TRADITIONAL METHOD”) OR THE EQUIVALENT
SUCCESSOR PROVISION(S) OF PROPOSED, TEMPORARY OR FINAL REGULATIONS.  THE
PARTNERSHIP SHALL ALLOCATE ITEMS OF INCOME, GAIN, LOSS AND DEDUCTION ALLOCATED
TO IT BY A SUBSIDIARY ENTITY TO THE PARTNER OR PARTNERS CONTRIBUTING THE
INTEREST OR INTERESTS IN SUCH SUBSIDIARY ENTITY, SO THAT, TO THE GREATEST EXTENT
POSSIBLE AND CONSISTENT WITH THE FOREGOING, SUCH CONTRIBUTING PARTNER OR
PARTNERS ARE ALLOCATED THE SAME AMOUNT AND CHARACTER OF ITEMS OF INCOME, GAIN,
LOSS AND DEDUCTION WITH RESPECT TO SUCH SUBSIDIARY ENTITY THAT THEY WOULD HAVE
BEEN ALLOCATED HAD THEY CONTRIBUTED UNDIVIDED INTERESTS IN THE ASSETS OWNED BY
SUCH SUBSIDIARY ENTITY TO THE PARTNERSHIP IN LIEU OF CONTRIBUTING THE INTEREST
OR INTERESTS IN THE SUBSIDIARY ENTITY TO THE PARTNERSHIP.

 

25

--------------------------------------------------------------------------------



 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 6.1, THE ALLOCATION OF PROFITS AND LOSSES FOR ANY PARTNERSHIP FISCAL
YEAR DURING WHICH A PERSON ACQUIRES A PARTNERSHIP INTEREST (OTHER THAN UPON
FORMATION OF THE PARTNERSHIP) PURSUANT TO SECTION 4.3(B) OR OTHERWISE, SHALL
TAKE INTO ACCOUNT THE PARTNERS’ VARYING INTERESTS FOR SUCH PARTNERSHIP FISCAL
YEAR PURSUANT TO ANY METHOD PERMISSIBLE UNDER SECTION 706 OF THE CODE THAT IS
SELECTED BY THE GENERAL PARTNER (NOTWITHSTANDING ANY AGREEMENT BETWEEN THE
ASSIGNOR AND ASSIGNEE OF SUCH PARTNERSHIP INTEREST ALTHOUGH THE GENERAL PARTNER
MAY RECOGNIZE ANY SUCH AGREEMENT), WHICH METHOD MAY TAKE INTO ACCOUNT THE DATE
ON WHICH THE TRANSFER OR AN AGREEMENT TO TRANSFER BECOMES IRREVOCABLE PURSUANT
TO ITS TERMS, AS DETERMINED BY THE GENERAL PARTNER; PROVIDED, THAT THE
ALLOCATION OF PROFITS AND LOSSES WITH RESPECT TO A PARTNERSHIP UNIT ACQUIRED
DURING A FISCAL QUARTER OF THE PARTNERSHIP SHALL BE APPROPRIATELY ADJUSTED IN
ACCORDANCE WITH SECTION
6.2(C)(II) BELOW.


 


(G)           IF ANY PORTION OF GAIN FROM THE SALE OF PROPERTY IS TREATED AS
GAIN WHICH IS ORDINARY INCOME BY VIRTUE OF THE APPLICATION OF CODE SECTIONS 1245
OR 1250 (“AFFECTED GAIN”), THEN (A) SUCH AFFECTED GAIN SHALL BE ALLOCATED AMONG
THE PARTNERS IN THE SAME PROPORTION THAT THE DEPRECIATION AND AMORTIZATION
DEDUCTIONS GIVING RISE TO THE AFFECTED GAIN WERE ALLOCATED AND (B) OTHER TAX
ITEMS OF GAIN OF THE SAME CHARACTER THAT WOULD HAVE BEEN RECOGNIZED, BUT FOR THE
APPLICATION OF CODE SECTIONS 1245 AND/OR 1250, SHALL BE ALLOCATED AWAY FROM
THOSE PARTNERS WHO ARE ALLOCATED AFFECTED GAIN PURSUANT TO CLAUSE (A) SO THAT,
TO THE EXTENT POSSIBLE, THE OTHER PARTNERS ARE ALLOCATED THE SAME AMOUNT, AND
TYPE, OF CAPITAL GAIN THAT WOULD HAVE BEEN ALLOCATED TO THEM HAD CODE
SECTIONS 1245 AND/OR 1250 NOT APPLIED.  FOR PURPOSES HEREOF, IN ORDER TO
DETERMINE THE PROPORTIONATE ALLOCATIONS OF DEPRECIATION AND AMORTIZATION
DEDUCTIONS FOR EACH FISCAL YEAR OR OTHER APPLICABLE PERIOD, SUCH DEDUCTIONS
SHALL BE DEEMED ALLOCATED ON THE SAME BASIS AS PROFITS OR LOSSES FOR SUCH
RESPECTIVE PERIOD.


 


(H)           THE PROFITS, LOSSES, GAINS, DEDUCTIONS AND CREDITS OF THE
PARTNERSHIP (AND ALL ITEMS THEREOF) FOR EACH PARTNERSHIP FISCAL YEAR SHALL BE
DETERMINED IN ACCORDANCE WITH THE ACCOUNTING METHOD FOLLOWED BY THE PARTNERSHIP
FOR FEDERAL INCOME TAX PURPOSES.


 


(I)            EXCEPT AS PROVIDED IN SECTIONS 6.1(E) AND 6.1(G) HEREOF, FOR
FEDERAL INCOME TAX PURPOSES, EACH ITEM OF INCOME, GAIN, LOSS, OR DEDUCTION SHALL
BE ALLOCATED AMONG THE PARTNERS IN THE SAME MANNER AS ITS CORRELATIVE ITEM OF
“BOOK” INCOME, GAIN, LOSS OR DEDUCTION HAS BEEN ALLOCATED PURSUANT TO THIS
SECTION 6.1.


 


(J)            TO THE EXTENT PERMITTED BY REGULATIONS SECTIONS 1.704-2(H)(3) AND
1.704-2(I)(6), THE GENERAL PARTNER SHALL ENDEAVOR TO TREAT DISTRIBUTIONS AS
HAVING BEEN MADE FROM THE PROCEEDS OF NONRECOURSE LIABILITIES OR PARTNER
NONRECOURSE DEBT ONLY TO THE EXTENT THAT SUCH DISTRIBUTIONS WOULD CAUSE OR
INCREASE A DEFICIT BALANCE IN ANY PARTNER’S CAPITAL ACCOUNT THAT EXCEEDS THE
AMOUNT SUCH PARTNER IS OTHERWISE OBLIGATED TO RESTORE (WITHIN THE MEANING OF
REGULATIONS SECTION 1.704-L(B)(2)(II)(C)) AS OF THE END OF THE PARTNERSHIP’S
TAXABLE YEAR IN WHICH THE DISTRIBUTION OCCURS.


 


(K)           IF ANY PARTNER SELLS OR OTHERWISE DISPOSES OF ANY PROPERTY,
DIRECTLY OR INDIRECTLY, TO THE PARTNERSHIP, AND AS A RESULT THEREOF, GAIN ON A
SUBSEQUENT DISPOSITION OF SUCH PROPERTY BY THE PARTNERSHIP IS REDUCED PURSUANT
TO SECTION 267(D) OF THE CODE, THEN, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GAIN FOR FEDERAL INCOME TAX PURPOSES ATTRIBUTABLE TO SUCH SUBSEQUENT

 

26

--------------------------------------------------------------------------------


 


DISPOSITION SHALL FIRST BE ALLOCATED AMONG THE PARTNERS OTHER THAN THE SELLING
PARTNER IN AN AMOUNT EQUAL TO SUCH PARTNERS’ ALLOCATIONS OF “BOOK” GAIN ON THE
PROPERTY PURSUANT TO THIS SECTION 6.1, AND ANY REMAINING GAIN FOR FEDERAL INCOME
TAX PURPOSES SHALL BE ALLOCATED TO THE SELLING PARTNER.


 


6.2           DISTRIBUTIONS.


 


(A)           EXCEPT WITH RESPECT TO THE LIQUIDATION OF THE PARTNERSHIP AND
SUBJECT TO THE PRIORITY SET FORTH IN SECTIONS 6.2(B) AND (C) AND IN ANY
PREFERRED UNIT DESIGNATION, THE GENERAL PARTNER SHALL CAUSE THE PARTNERSHIP TO
DISTRIBUTE ALL OR A PORTION OF NET OPERATING CASH FLOW TO THE PARTNERS WHO ARE
SUCH ON THE RELEVANT PARTNERSHIP RECORD DATE FROM TIME TO TIME AS DETERMINED BY
THE GENERAL PARTNER, BUT IN ANY EVENT NOT LESS FREQUENTLY THAN QUARTERLY, IN
SUCH AMOUNTS AS THE GENERAL PARTNER SHALL DETERMINE IN ITS SOLE DISCRETION;
PROVIDED, HOWEVER, THAT, EXCEPT AS PROVIDED IN SECTIONS 6.2(B) AND (C)  ALL SUCH
DISTRIBUTIONS SHALL BE MADE PRO RATA IN ACCORDANCE WITH THE OUTSTANDING
PARTNERSHIP UNITS ON THE RELEVANT PARTNERSHIP RECORD DATE.  IN NO EVENT MAY A
LIMITED PARTNER RECEIVE A DISTRIBUTION OF NET OPERATING CASH FLOW WITH RESPECT
TO A PARTNERSHIP UNIT THAT SUCH PARTNER HAS EXCHANGED ON OR PRIOR TO THE
RELEVANT PARTNERSHIP RECORD DATE FOR A SHARE, PURSUANT TO THE RIGHTS GRANTED
UNDER SECTION 11.1 (A “POST-EXCHANGE DISTRIBUTION”); RATHER, ALL SUCH
POST-EXCHANGE DISTRIBUTIONS SHALL BE DISTRIBUTED TO THE GENERAL PARTNER.


 


(B)           EXCEPT TO THE EXTENT NET OPERATING CASH FLOW IS DISTRIBUTED
PURSUANT TO SECTION 6.2(C), AND EXCEPT WITH RESPECT TO THE LIQUIDATION OF THE
PARTNERSHIP, DISTRIBUTIONS OF NET OPERATING CASH FLOW SHALL BE MADE IN THE
FOLLOWING ORDER OF PRIORITY UNLESS OTHERWISE SPECIFIED IN THE PREFERRED UNIT
DESIGNATIONS, IN WHICH CASE THE PROVISIONS OF THE PREFERRED UNIT DESIGNATIONS
SHALL CONTROL;


 

(I)            FIRST, TO THE EXTENT THAT THE AMOUNT OF NET OPERATING CASH FLOW
DISTRIBUTED TO THE HOLDERS OF ANY CLASS OR SERIES OF PREFERRED UNITS FOR ANY
PRIOR QUARTER WAS LESS THAN THE PREFERRED DISTRIBUTION REQUIREMENT FOR SUCH
CLASS OR SERIES FOR SUCH QUARTER, AND HAS NOT BEEN SUBSEQUENTLY DISTRIBUTED
PURSUANT TO THIS SECTION 6.2(B)(I) OR OTHERWISE IN ACCORDANCE WITH THE RELATED
PREFERRED UNIT DESIGNATION (A “PREFERRED DISTRIBUTION SHORTFALL”), NET OPERATING
CASH FLOW SHALL BE DISTRIBUTED TO THE HOLDERS OF PREFERRED UNITS (IN ACCORDANCE
WITH THEIR RESPECTIVE PRIORITY AS SET FORTH IN THE PREFERRED UNIT DESIGNATIONS)
IN AN AMOUNT NECESSARY TO SATISFY SUCH PREFERRED DISTRIBUTION SHORTFALL FOR EACH
SUCH CLASS OR SERIES FOR THE CURRENT AND ALL PRIOR PARTNERSHIP FISCAL YEARS.  IN
THE EVENT THAT THE NET OPERATING CASH FLOW DISTRIBUTED FOR A PARTICULAR QUARTER
IS LESS THAN THE PREFERRED DISTRIBUTION SHORTFALL FOR ALL CLASSES OR SERIES OF
PREFERRED UNITS, THEN ALL NET OPERATING CASH FLOW FOR THE CURRENT QUARTER SHALL
BE DISTRIBUTED TO THE HOLDERS OF PREFERRED UNITS IN ACCORDANCE WITH THEIR
RESPECTIVE PRIORITY AS SET FORTH IN THE PREFERRED UNIT DESIGNATIONS.

 

(II)           SECOND, NET OPERATING CASH FLOW SHALL BE DISTRIBUTED TO THE
HOLDERS OF PREFERRED UNITS IN AN AMOUNT EQUAL TO THE PREFERRED DISTRIBUTION
REQUIREMENT FOR THE THEN CURRENT QUARTER FOR EACH OUTSTANDING PREFERRED UNIT. 
IN THE EVENT THAT THE AMOUNT OF NET OPERATING CASH FLOW DISTRIBUTED FOR A
PARTICULAR QUARTER PURSUANT TO THIS SUBPARAGRAPH (B)(II) IS LESS THAN THE
PREFERRED DISTRIBUTION REQUIREMENT FOR SUCH QUARTER, THEN ALL SUCH NET OPERATING
CASH FLOW FOR SUCH QUARTER SHALL BE DISTRIBUTED TO THE HOLDERS OF PREFERRED
UNITS IN ACCORDANCE WITH THEIR RESPECTIVE PRIORITY AS SET FORTH IN THE PREFERRED
UNIT DESIGNATIONS.

 

27

--------------------------------------------------------------------------------


 

(III)          UNLESS OTHERWISE SPECIFIED IN ANY LTIP UNIT DESIGNATION, THE
BALANCE OF THE NET OPERATING CASH FLOW TO BE DISTRIBUTED, IF ANY, SHALL BE
DISTRIBUTED TO HOLDERS OF PARTNERSHIP UNITS.

 


(C)           (I)            IF IN ANY QUARTER THE PARTNERSHIP REDEEMS ANY
OUTSTANDING GP PREFERRED UNITS, UNLESS AND EXCEPT TO THE EXTENT THAT SUCH
REDEMPTION IS EFFECTED OUT OF BORROWED FUNDS, CAPITAL CONTRIBUTIONS OR OTHER
SOURCES, NET OPERATING CASH FLOW SHALL BE DISTRIBUTED TO THE GENERAL PARTNER IN
AN AMOUNT EQUAL TO THE APPLICABLE GP PREFERRED REDEMPTION AMOUNT FOR THE GP
PREFERRED UNITS BEING REDEEMED BEFORE BEING DISTRIBUTED PURSUANT TO
SECTION 6.2(B).


 

(ii)           Notwithstanding anything to the contrary contained in this
Section 6.2, unless expressly waived in writing by the General Partner, the
distribution of Net Operating Cash Flow with respect to a Partnership Unit
acquired during a fiscal quarter of the Partnership shall be an amount equal to
the product of (i) the amount of Net Operating Cash Flow otherwise distributable
to a Partnership Unit held during such fiscal quarter and (ii) (a) the number of
days remaining in such fiscal quarter, determined as of the date such
Partnership Unit was acquired, divided by (b) the total number of days in such
fiscal quarter.

 


(D)           NOTWITHSTANDING THE PROVISION OF THE FIRST SENTENCE OF
SECTION  6.2(A), THE GENERAL PARTNER SHALL USE ITS BEST EFFORTS TO CAUSE THE
PARTNERSHIP TO DISTRIBUTE SUFFICIENT AMOUNTS, IN ACCORDANCE WITH
SECTION 6.2(A) ABOVE, TO ENABLE THE GENERAL PARTNER TO PAY STOCKHOLDER DIVIDENDS
THAT WILL (I) SATISFY THE REIT REQUIREMENTS, AND (II) AVOID ANY FEDERAL INCOME
OR EXCISE TAX LIABILITY OF THE GENERAL PARTNER.


 


6.3           BOOKS OF ACCOUNT; SEGREGATION OF FUNDS.


 


(A)           AT ALL TIMES DURING THE CONTINUANCE OF THE PARTNERSHIP, THE
GENERAL PARTNER SHALL MAINTAIN OR CAUSE TO BE MAINTAINED FULL, TRUE, COMPLETE
AND CORRECT BOOKS OF ACCOUNT IN ACCORDANCE WITH GAAP WHEREIN SHALL BE ENTERED
PARTICULARS OF ALL MONIES, GOODS OR EFFECTS BELONGING TO OR OWING TO OR BY THE
PARTNERSHIP, OR PAID, RECEIVED, SOLD OR PURCHASED IN THE COURSE OF THE
PARTNERSHIP’S BUSINESS, AND ALL OF SUCH OTHER TRANSACTIONS, MATTERS AND THINGS
RELATING TO THE BUSINESS OF THE PARTNERSHIP AS ARE USUALLY ENTERED IN BOOKS OF
ACCOUNT KEPT BY PERSONS ENGAGED IN A BUSINESS OF A LIKE KIND AND CHARACTER.  IN
ADDITION, THE PARTNERSHIP SHALL KEEP ALL RECORDS AS REQUIRED TO BE KEPT PURSUANT
TO THE ACT.  THE BOOKS AND RECORDS OF ACCOUNT SHALL BE KEPT AT THE PRINCIPAL
OFFICE OF THE PARTNERSHIP, AND EACH PARTNER AND ITS REPRESENTATIVES SHALL AT ALL
REASONABLE TIMES HAVE ACCESS TO SUCH BOOKS AND RECORDS AND THE RIGHT TO INSPECT
AND COPY THE SAME.


 


(B)           THE PARTNERSHIP SHALL NOT COMMINGLE ITS FUNDS WITH THOSE OF ANY
OTHER PERSON OR ENTITY; FUNDS AND OTHER ASSETS OF THE PARTNERSHIP SHALL BE
SEPARATELY IDENTIFIED AND SEGREGATED; ALL OF THE PARTNERSHIP’S ASSETS SHALL AT
ALL TIMES BE HELD BY OR ON BEHALF OF THE PARTNERSHIP AND, IF HELD ON BEHALF OF
THE PARTNERSHIP BY ANOTHER ENTITY, SHALL AT ALL TIMES BE KEPT IDENTIFIABLE (IN
ACCORDANCE WITH CUSTOMARY USAGES) AS ASSETS OWNED BY THE PARTNERSHIP; AND THE
PARTNERSHIP SHALL MAINTAIN ITS OWN SEPARATE BANK ACCOUNTS, PAYROLL AND BOOKS OF
ACCOUNT.  THE FOREGOING PROVISIONS OF THIS SECTION 6.3(B) SHALL NOT APPLY WITH
RESPECT TO FUNDS OR ASSETS OF ANY SUBSIDIARY ENTITIES OF THE PARTNERSHIP.

 

28

--------------------------------------------------------------------------------


 


6.4           REPORTS.  WITHIN NINETY (90) DAYS AFTER THE END OF EACH
PARTNERSHIP FISCAL YEAR, THE PARTNERSHIP SHALL CAUSE TO BE PREPARED AND
TRANSMITTED TO EACH PARTNER AN ANNUAL REPORT OF THE PARTNERSHIP RELATING TO THE
PREVIOUS PARTNERSHIP FISCAL YEAR CONTAINING A BALANCE SHEET AS OF THE YEAR THEN
ENDED, A STATEMENT OF FINANCIAL CONDITION AS OF THE YEAR THEN ENDED, AND
STATEMENTS OF OPERATIONS, CASH FLOW AND PARTNERSHIP EQUITY FOR THE YEAR THEN
ENDED, WHICH ANNUAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP AND
SHALL BE AUDITED BY THE ACCOUNTANTS.  THE PARTNERSHIP SHALL ALSO CAUSE TO BE
PREPARED AND TRANSMITTED TO EACH PARTNER WITHIN FORTY-FIVE (45) DAYS AFTER THE
END OF EACH OF THE FIRST THREE (3) QUARTERS OF EACH PARTNERSHIP FISCAL YEAR A
QUARTERLY UNAUDITED REPORT CONTAINING A BALANCE SHEET, A STATEMENT OF THE
PARTNERSHIP’S FINANCIAL CONDITION AND STATEMENTS OF OPERATIONS, CASH FLOW AND
PARTNERSHIP EQUITY, IN EACH CASE RELATING TO THE FISCAL QUARTER THEN JUST ENDED,
AND PREPARED IN ACCORDANCE WITH GAAP.  THE PARTNERSHIP SHALL FURTHER CAUSE TO BE
PREPARED AND TRANSMITTED TO THE GENERAL PARTNER (I) SUCH REPORTS AND/OR
INFORMATION AS ARE NECESSARY FOR IT TO FULFILL ITS OBLIGATIONS UNDER THE
SECURITIES ACT, THE SECURITIES EXCHANGE ACT OF 1934 AND THE APPLICABLE STOCK
EXCHANGE RULES, AND UNDER ANY OTHER REGULATIONS TO WHICH SUCH PARTNER OR THE
PARTNERSHIP MAY BE SUBJECT, AND (II) SUCH OTHER REPORTS AND/OR INFORMATION AS
ARE NECESSARY FOR THE GENERAL PARTNER TO DETERMINE AND MAINTAIN ITS
QUALIFICATION AS A REIT UNDER THE REIT REQUIREMENTS, ITS EARNINGS AND PROFITS
DERIVED FROM THE PARTNERSHIP, ITS LIABILITY FOR A TAX AS A CONSEQUENCE OF ITS
PARTNERSHIP INTEREST AND DISTRIBUTIVE SHARE OF TAXABLE INCOME OR LOSS AND ITEMS
THEREOF, IN EACH CASE IN A MANNER THAT WILL PERMIT THE GENERAL PARTNER TO COMPLY
WITH ITS RESPECTIVE OBLIGATIONS TO FILE FEDERAL, STATE AND LOCAL TAX RETURNS AND
INFORMATION RETURNS AND TO PROVIDE ITS STOCKHOLDERS WITH TAX INFORMATION.  THE
GENERAL PARTNER SHALL PROVIDE TO EACH PARTNER COPIES OF ALL REPORTS IT PROVIDES
TO ITS STOCKHOLDERS AT THE SAME TIME SUCH REPORTS ARE DISTRIBUTED TO SUCH
STOCKHOLDERS. THE GENERAL PARTNER SHALL ALSO PROMPTLY NOTIFY THE PARTNERS OF ALL
ACTIONS TAKEN BY THE GENERAL PARTNER FOR WHICH IT HAS OBTAINED THE CONSENT OF
THE LIMITED PARTNERS.


 


6.5           AUDITS.  NOT LESS FREQUENTLY THAN ANNUALLY, THE BOOKS AND RECORDS
OF THE PARTNERSHIP SHALL BE AUDITED BY THE ACCOUNTANTS.


 


6.6           TAX RETURNS.


 


(A)           CONSISTENT WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, THE
GENERAL PARTNER SHALL DETERMINE THE METHODS TO BE USED IN THE PREPARATION OF
FEDERAL, STATE, AND LOCAL INCOME AND OTHER TAX RETURNS FOR THE PARTNERSHIP IN
CONNECTION WITH ALL ITEMS OF INCOME AND EXPENSE, INCLUDING, BUT NOT LIMITED TO,
VALUATION OF ASSETS, THE METHODS OF DEPRECIATION AND COST RECOVERY, CREDITS AND
TAX ACCOUNTING METHODS AND PROCEDURES, AND ALL TAX ELECTIONS.


 


(B)           THE GENERAL PARTNER SHALL, AT LEAST 30 DAYS PRIOR TO THE DUE DATES
(AS EXTENDED) FOR SUCH RETURNS, BUT IN NO EVENT LATER THAN JULY 5 OF EACH YEAR,
CAUSE THE ACCOUNTANTS TO PREPARE AND SUBMIT TO THE DEBARTOLO DESIGNEE, THE SIMON
DESIGNEE AND THE JCP LIMITED PARTNER FOR THEIR REVIEW, DRAFTS OF ALL FEDERAL AND
STATE INCOME TAX RETURNS OF THE PARTNERSHIP FOR THE PRECEDING YEAR, AND THE
GENERAL PARTNER SHALL CONSULT IN GOOD FAITH WITH THE DEBARTOLO DESIGNEE, THE
SIMON DESIGNEE AND THE JCP LIMITED PARTNER REGARDING ANY PROPOSED MODIFICATIONS
TO SUCH TAX RETURNS OF THE PARTNERSHIP.


 


(C)           THE PARTNERSHIP SHALL TIMELY CAUSE TO BE PREPARED AND TRANSMITTED
TO THE PARTNERS, FEDERAL AND APPROPRIATE STATE AND LOCAL PARTNERSHIP INCOME TAX
SCHEDULES “K-L” OR ANY SUBSTITUTE THEREFOR, WITH RESPECT TO EACH PARTNERSHIP
FISCAL YEAR ON APPROPRIATE FORMS PRESCRIBED. THE

 

29

--------------------------------------------------------------------------------


 


PARTNERSHIP SHALL MAKE REASONABLE EFFORTS TO PREPARE AND SUBMIT SUCH FORMS
BEFORE THE DUE DATE FOR FILING FEDERAL INCOME TAX RETURNS FOR THE FISCAL YEAR IN
QUESTION (DETERMINED WITHOUT EXTENSIONS), AND SHALL IN ANY EVENT PREPARE AND
SUBMIT SUCH FORMS ON OR BEFORE JULY 15 OF THE YEAR FOLLOWING THE FISCAL YEAR IN
QUESTION.


 


6.7           TAX MATTERS PARTNER.  THE GENERAL PARTNER IS HEREBY DESIGNATED AS
THE TAX MATTERS PARTNER WITHIN THE MEANING OF SECTION 6231(A)(7) OF THE CODE FOR
THE PARTNERSHIP; PROVIDED, HOWEVER, THAT (I) IN EXERCISING ITS AUTHORITY AS TAX
MATTERS PARTNER IT SHALL BE LIMITED BY THE PROVISIONS OF THIS AGREEMENT
AFFECTING TAX ASPECTS OF THE PARTNERSHIP; (II) THE GENERAL PARTNER SHALL GIVE
PROMPT NOTICE TO THE PARTNERS OF THE RECEIPT OF ANY WRITTEN NOTICE THAT THE
INTERNAL REVENUE SERVICE OR ANY STATE OR LOCAL TAXING AUTHORITY INTENDS TO
EXAMINE PARTNERSHIP INCOME TAX RETURNS FOR ANY YEAR, RECEIPT OF WRITTEN NOTICE
OF THE BEGINNING OF AN ADMINISTRATIVE PROCEEDING AT THE PARTNERSHIP LEVEL
RELATING TO THE PARTNERSHIP UNDER SECTION 6223 OF THE CODE, RECEIPT OF WRITTEN
NOTICE OF THE FINAL PARTNERSHIP ADMINISTRATIVE ADJUSTMENT RELATING TO THE
PARTNERSHIP PURSUANT TO SECTION 6223 OF THE CODE, AND RECEIPT OF ANY REQUEST
FROM THE INTERNAL REVENUE SERVICE FOR WAIVER OF ANY APPLICABLE STATUTE OF
LIMITATIONS WITH RESPECT TO THE FILING OF ANY TAX RETURN BY THE PARTNERSHIP;
(III) THE GENERAL PARTNER SHALL PROMPTLY NOTIFY THE PARTNERS IF IT DOES NOT
INTEND TO FILE FOR JUDICIAL REVIEW WITH RESPECT TO THE PARTNERSHIP; AND (IV) AS
TAX MATTERS PARTNER, THE GENERAL PARTNER SHALL NOT BE ENTITLED TO BIND A PARTNER
BY ANY SETTLEMENT AGREEMENT (WITHIN THE MEANING OF SECTION 6224 OF THE CODE)
UNLESS SUCH PARTNER CONSENTS THERETO IN WRITING AND SHALL NOTIFY THE PARTNERS IN
A MANNER AND AT SUCH TIME AS IS SUFFICIENT TO ALLOW THE PARTNERS TO EXERCISE
THEIR RIGHTS PURSUANT TO SECTION 224(C)(3) OF THE CODE; (V) THE GENERAL PARTNER
SHALL CONSULT IN GOOD FAITH WITH THE SIMON DESIGNEE, THE DEBARTOLO DESIGNEE AND
THE JCP LIMITED PARTNER REGARDING THE FILING OF A CODE
SECTION 6227(B) ADMINISTRATIVE ADJUSTMENT REQUEST WITH RESPECT TO THE
PARTNERSHIP OR A PROPERTY BEFORE FILING SUCH REQUEST, IT BEING UNDERSTOOD,
HOWEVER, THAT THE PROVISIONS HEREOF SHALL NOT BE CONSTRUED TO LIMIT THE ABILITY
OF ANY PARTNER, INCLUDING THE GENERAL PARTNER, TO FILE AN ADMINISTRATIVE
ADJUSTMENT REQUEST ON ITS OWN BEHALF PURSUANT TO SECTION 6227(A) OF THE CODE;
AND (VI) THE GENERAL PARTNER SHALL CONSULT IN GOOD FAITH WITH THE SIMON
DESIGNEE, THE DEBARTOLO DESIGNEE AND THE JCP LIMITED PARTNER REGARDING THE
FILING OF A PETITION FOR JUDICIAL REVIEW OF AN ADMINISTRATIVE ADJUSTMENT REQUEST
UNDER SECTION 6228 OF THE CODE, OR A PETITION FOR JUDICIAL REVIEW OF A FINAL
PARTNERSHIP ADMINISTRATIVE JUDGMENT UNDER SECTION 6226 OF THE CODE RELATING TO
THE PARTNERSHIP BEFORE FILING SUCH PETITION.


 

 

30

--------------------------------------------------------------------------------


 


6.8           WITHHOLDING.  EACH PARTNER HEREBY AUTHORIZES THE PARTNERSHIP TO
WITHHOLD OR PAY ON BEHALF OF OR WITH RESPECT TO SUCH PARTNER ANY AMOUNT OF
FEDERAL, STATE, LOCAL OR FOREIGN TAXES THAT THE GENERAL PARTNER DETERMINES THE
PARTNERSHIP IS REQUIRED TO WITHHOLD OR PAY WITH RESPECT TO ANY AMOUNT
DISTRIBUTABLE OR ALLOCABLE TO SUCH PARTNER PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY TAXES REQUIRED TO BE WITHHELD OR PAID BY THE
PARTNERSHIP PURSUANT TO CODE SECTIONS 1441, 1442, 1445, OR 1446. ANY AMOUNT PAID
ON BEHALF OF OR WITH RESPECT TO A PARTNER SHALL CONSTITUTE A LOAN BY THE
PARTNERSHIP TO SUCH PARTNER, WHICH LOAN SHALL BE DUE WITHIN FIFTEEN (15) DAYS
AFTER REPAYMENT IS DEMANDED OF THE PARTNER IN QUESTION, AND SHALL BE REPAID
THROUGH WITHHOLDING OF SUBSEQUENT DISTRIBUTIONS TO SUCH PARTNER.  NOTHING IN
THIS SECTION 6.8 SHALL CREATE ANY OBLIGATION ON THE GENERAL PARTNER TO ADVANCE
FUNDS TO THE PARTNERSHIP OR TO BORROW FUNDS FROM THIRD PARTIES IN ORDER TO MAKE
PAYMENTS ON ACCOUNT OF ANY LIABILITY OF THE PARTNERSHIP UNDER A WITHHOLDING TAX
ACT. ANY AMOUNTS PAYABLE BY A LIMITED PARTNER HEREUNDER SHALL BEAR INTEREST AT
THE LESSER OF (I) THE BASE RATE ON CORPORATE LOANS AT LARGE UNITED STATES MONEY
CENTER COMMERCIAL BANKS, AS PUBLISHED FROM TIME TO TIME IN THE WALL STREET
JOURNAL, OR (II) THE MAXIMUM LAWFUL RATE OF INTEREST ON SUCH OBLIGATION, SUCH
INTEREST TO ACCRUE FROM THE DATE SUCH AMOUNT IS DUE (I.E., FIFTEEN (15) DAYS
AFTER DEMAND) UNTIL SUCH AMOUNT IS PAID IN FULL.  TO THE EXTENT THE PAYMENT OR
ACCRUAL OF WITHHOLDING TAX RESULTS IN A FEDERAL, STATE OR LOCAL TAX CREDIT TO
THE PARTNERSHIP, SUCH CREDIT SHALL BE ALLOCATED TO THE PARTNER TO WHOSE
DISTRIBUTION THE TAX IS ATTRIBUTABLE.

 

ARTICLE VII

 


RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER

 


7.1           EXPENDITURES BY PARTNERSHIP.  THE GENERAL PARTNER IS HEREBY
AUTHORIZED TO PAY COMPENSATION FOR ACCOUNTING, ADMINISTRATIVE, LEGAL, TECHNICAL,
MANAGEMENT AND OTHER SERVICES RENDERED TO THE PARTNERSHIP.  ALL OF THE AFORESAID
EXPENDITURES SHALL BE MADE ON BEHALF OF THE PARTNERSHIP AND THE GENERAL PARTNER
SHALL BE ENTITLED TO REIMBURSEMENT BY THE PARTNERSHIP FOR ANY EXPENDITURES
INCURRED BY IT ON BEHALF OF THE PARTNERSHIP WHICH SHALL HAVE BEEN MADE OTHER
THAN OUT OF THE FUNDS OF THE PARTNERSHIP.  THE PARTNERSHIP SHALL ALSO ASSUME,
AND PAY WHEN DUE, THE ADMINISTRATIVE EXPENSES AND SUCH PORTION OF THE GENERAL
PARTNER’S AND ITS RESPECTIVE SUBSIDIARIES’ REIT EXPENSES AS SHALL BE
APPROPRIATELY ALLOCATED TO THE PARTNERSHIP BY THE GENERAL PARTNER IN THE
EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT.


 


7.2           POWERS AND DUTIES OF THE GENERAL PARTNER.  THE GENERAL PARTNER
SHALL BE RESPONSIBLE FOR THE MANAGEMENT OF THE PARTNERSHIP’S BUSINESS AND
AFFAIRS.  EXCEPT AS OTHERWISE HEREIN EXPRESSLY PROVIDED, AND SUBJECT TO THE
LIMITATIONS CONTAINED IN SECTION 7.3 HEREOF WITH RESPECT TO MAJOR DECISIONS, THE
GENERAL PARTNER SHALL HAVE, AND IS HEREBY GRANTED, FULL AND COMPLETE POWER,
AUTHORITY AND DISCRETION TO TAKE SUCH ACTION FOR AND ON BEHALF OF THE
PARTNERSHIP AND IN ITS NAME AS THE GENERAL PARTNER SHALL, IN ITS SOLE AND
ABSOLUTE DISCRETION, DEEM NECESSARY OR APPROPRIATE TO CARRY OUT THE PURPOSES FOR
WHICH THE PARTNERSHIP WAS ORGANIZED.  ANY ACTION BY THE GENERAL PARTNER RELATING
TO ANY TRANSACTIONS INVOLVING THE PARTNERSHIP OR A SUBSIDIARY ENTITY IN WHICH
THE SIMONS, THE DEBARTOLOS OR ANY AFFILIATE OF THE SIMONS OR THE DEBARTOLOS HAS
AN INTEREST (OTHER THAN A NON-CONTROLLING MINORITY EQUITY INTEREST, WHICH HAS NO
MANAGEMENT OR VETO POWERS, IN A PERSON, OTHER THAN THE PARTNERSHIP OR A
SUBSIDIARY ENTITY, WHICH IS ENGAGED IN SUCH TRANSACTION) OTHER THAN THROUGH
OWNERSHIP OF PARTNERSHIP UNITS, SHALL REQUIRE THE PRIOR APPROVAL OF A MAJORITY
OF THE INDEPENDENT DIRECTORS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND
SUBJECT TO SECTION 7.3 HEREOF, THE GENERAL PARTNER SHALL HAVE, FOR AND ON BEHALF
OF THE PARTNERSHIP, THE RIGHT, POWER AND AUTHORITY:


 


(A)           TO MANAGE, CONTROL, HOLD, INVEST, LEND, REINVEST, ACQUIRE BY
PURCHASE, LEASE, SELL, CONTRACT TO PURCHASE OR SELL, GRANT, OBTAIN, OR EXERCISE
OPTIONS TO PURCHASE, OPTIONS TO SELL OR CONVERSION RIGHTS, ASSIGN, TRANSFER,
CONVEY, DELIVER, ENDORSE, EXCHANGE, PLEDGE, MORTGAGE OR OTHERWISE ENCUMBER,
ABANDON, IMPROVE, REPAIR, CONSTRUCT, MAINTAIN, OPERATE, INSURE, LEASE FOR ANY
TERM AND OTHERWISE DEAL WITH ANY AND ALL PROPERTY OF WHATSOEVER KIND AND NATURE,
AND WHERESOEVER SITUATED, IN FURTHERANCE OF THE PURPOSES OF THE PARTNERSHIP, AND
IN ADDITION, WITHOUT LIMITING THE FOREGOING, UPON THE AFFIRMATIVE VOTE OF NO
FEWER THAN THREE (3) OF THE INDEPENDENT DIRECTORS OF THE GENERAL PARTNER WHO ARE
NOT AFFILIATES OF THE DEBARTOLOS, THE GENERAL PARTNER SHALL AUTHORIZE AND
REQUIRE THE SALE OF ANY PROPERTY OWNED BY THE PARTNERSHIP OR A SUBSIDIARY
ENTITY.

 

31

--------------------------------------------------------------------------------


 


(B)           TO ACQUIRE, DIRECTLY OR INDIRECTLY, INTERESTS IN REAL OR PERSONAL
PROPERTY (COLLECTIVELY, “PROPERTY”) OF ANY KIND AND OF ANY TYPE, AND ANY AND ALL
KINDS OF INTERESTS THEREIN, AND TO DETERMINE THE MANNER IN WHICH TITLE THERETO
IS TO BE HELD; TO MANAGE, INSURE AGAINST LOSS, PROTECT AND SUBDIVIDE ANY
PROPERTY, INTERESTS THEREIN OR PARTS THEREOF; TO IMPROVE, DEVELOP OR REDEVELOP
ANY PROPERTY; TO PARTICIPATE IN THE OWNERSHIP AND DEVELOPMENT OF ANY PROPERTY;
TO DEDICATE FOR PUBLIC USE, TO VACATE ANY SUBDIVISIONS OR PARTS THEREOF, TO
RESUBDIVIDE, TO CONTRACT TO SELL, TO GRANT OPTIONS TO PURCHASE OR LEASE AND TO
SELL ON ANY TERMS; TO CONVEY, TO MORTGAGE, PLEDGE OR OTHERWISE ENCUMBER ANY
PROPERTY, OR ANY PART THEREOF; TO LEASE ANY PROPERTY OR ANY PART THEREOF FROM
TIME TO TIME, UPON ANY TERMS AND FOR ANY PERIOD OF TIME, AND TO RENEW OR EXTEND
LEASES, TO AMEND, CHANGE OR MODIFY THE TERMS AND PROVISIONS OF ANY LEASES AND TO
GRANT OPTIONS TO LEASE AND OPTIONS TO RENEW LEASES AND OPTIONS TO PURCHASE; TO
PARTITION OR TO EXCHANGE ANY PROPERTY, OR ANY PART THEREOF, FOR OTHER PROPERTY;
TO GRANT EASEMENTS OR CHARGES OF ANY KIND; TO RELEASE, CONVEY OR ASSIGN ANY
RIGHT, TITLE OR INTEREST IN OR ABOUT OR EASEMENT APPURTENANT TO ANY PROPERTY OR
ANY PART THEREOF; TO CONSTRUCT AND RECONSTRUCT, REMODEL, ALTER, REPAIR, ADD TO
OR TAKE FROM BUILDINGS ON ANY PROPERTY; TO INSURE ANY PERSON HAVING AN INTEREST
IN OR RESPONSIBILITY FOR THE CARE, MANAGEMENT OR REPAIR OF ANY PROPERTY; TO
DIRECT THE TRUSTEE OF ANY LAND TRUST TO MORTGAGE, LEASE, CONVEY OR CONTRACT TO
CONVEY ANY PROPERTY HELD IN SUCH LAND TRUST OR TO EXECUTE AND DELIVER DEEDS,
MORTGAGES, NOTES AND ANY AND ALL DOCUMENTS PERTAINING TO THE PROPERTY SUBJECT TO
SUCH LAND TRUST OR IN ANY MATTER REGARDING SUCH TRUST; AND TO EXECUTE
ASSIGNMENTS OF ALL OR ANY PART OF THE BENEFICIAL INTEREST IN SUCH LAND TRUST;


 


(C)           TO EMPLOY, ENGAGE OR CONTRACT WITH OR DISMISS FROM EMPLOYMENT OR
ENGAGEMENT PERSONS TO THE EXTENT DEEMED NECESSARY BY THE GENERAL PARTNER FOR THE
OPERATION AND MANAGEMENT OF THE PARTNERSHIP BUSINESS, INCLUDING BUT NOT LIMITED
TO, EMPLOYEES, CONTRACTORS, SUBCONTRACTORS, ENGINEERS, ARCHITECTS, SURVEYORS,
MECHANICS, CONSULTANTS, ACCOUNTANTS, ATTORNEYS, INSURANCE BROKERS, REAL ESTATE
BROKERS AND OTHERS;


 


(D)           TO ENTER INTO CONTRACTS ON BEHALF OF THE PARTNERSHIP;


 


(E)           TO BORROW OR LEND MONEY, PROCURE LOANS AND ADVANCES FROM ANY
PERSON FOR PARTNERSHIP PURPOSES, AND TO APPLY FOR AND SECURE FROM ANY PERSON
CREDIT OR ACCOMMODATIONS; TO CONTRACT LIABILITIES AND OBLIGATIONS, DIRECT OR
CONTINGENT AND OF EVERY KIND AND NATURE WITH OR WITHOUT SECURITY; AND TO REPAY,
DISCHARGE, SETTLE, ADJUST, COMPROMISE OR LIQUIDATE ANY SUCH LOAN, ADVANCE,
CREDIT, OBLIGATION OR LIABILITY (INCLUDING BY DEEDING PROPERTY TO A LENDER IN
LIEU OF FORECLOSURE);


 


(F)            TO PLEDGE, HYPOTHECATE, MORTGAGE, ASSIGN, DEPOSIT, DELIVER, ENTER
INTO SALE AND LEASEBACK ARRANGEMENTS OR OTHERWISE GIVE AS SECURITY OR AS
ADDITIONAL OR SUBSTITUTE SECURITY OR FOR SALE OR OTHER DISPOSITION ANY AND ALL
PARTNERSHIP PROPERTY, TANGIBLE OR INTANGIBLE, INCLUDING, BUT NOT LIMITED TO,
REAL ESTATE AND BENEFICIAL INTERESTS IN LAND TRUSTS, AND TO MAKE SUBSTITUTIONS
THEREOF, AND TO RECEIVE ANY PROCEEDS THEREOF UPON THE RELEASE OR SURRENDER
THEREOF; TO SIGN, EXECUTE AND DELIVER ANY AND ALL ASSIGNMENTS, DEEDS AND OTHER
CONTRACTS AND INSTRUMENTS IN WRITING; TO AUTHORIZE, GIVE, MAKE, PROCURE, ACCEPT
AND RECEIVE MONEYS, PAYMENTS, PROPERTY, NOTICES, DEMANDS, VOUCHERS, RECEIPTS,
RELEASES, COMPROMISES AND ADJUSTMENTS; TO WAIVE NOTICES, DEMANDS, PROTESTS AND
AUTHORIZE AND EXECUTE WAIVERS OF EVERY KIND AND NATURE; TO ENTER INTO, MAKE,
EXECUTE, DELIVER AND RECEIVE WRITTEN AGREEMENTS, UNDERTAKINGS AND INSTRUMENTS OF
EVERY KIND AND NATURE; TO GIVE ORAL INSTRUCTIONS AND MAKE ORAL AGREEMENTS; AND
GENERALLY TO DO ANY AND ALL OTHER ACTS AND THINGS INCIDENTAL TO ANY OF THE

 

32

--------------------------------------------------------------------------------


 


FOREGOING OR WITH REFERENCE TO ANY DEALINGS OR TRANSACTIONS WHICH ANY ATTORNEY
FOR THE PARTNERSHIP MAY DEEM NECESSARY, PROPER OR ADVISABLE;


 


(G)           TO ACQUIRE AND ENTER INTO ANY CONTRACT OF INSURANCE WHICH THE
GENERAL PARTNER DEEMS NECESSARY OR APPROPRIATE FOR THE PROTECTION OF THE
PARTNERSHIP OR ANY AFFILIATE THEREOF, FOR THE CONSERVATION OF THE PARTNERSHIP’S
ASSETS (OR THE ASSETS OF ANY AFFILIATE THEREOF) OR FOR ANY PURPOSE CONVENIENT OR
BENEFICIAL TO THE PARTNERSHIP OR ANY AFFILIATE THEREOF;


 


(H)           TO CONDUCT ANY AND ALL BANKING TRANSACTIONS ON BEHALF OF THE
PARTNERSHIP; TO ADJUST AND SETTLE CHECKING, SAVINGS AND OTHER ACCOUNTS WITH SUCH
INSTITUTIONS AS THE GENERAL PARTNER SHALL DEEM APPROPRIATE; TO DRAW, SIGN,
EXECUTE, ACCEPT, ENDORSE, GUARANTEE, DELIVER, RECEIVE AND PAY ANY CHECKS,
DRAFTS, BILLS OF EXCHANGE, ACCEPTANCES, NOTES, OBLIGATIONS, UNDERTAKINGS AND
OTHER INSTRUMENTS FOR OR RELATING TO THE PAYMENT OF MONEY IN, INTO OR FROM ANY
ACCOUNT IN THE PARTNERSHIP’S NAME; TO EXECUTE, PROCURE, CONSENT TO AND AUTHORIZE
EXTENSIONS AND RENEWALS OF THE SAME; TO MAKE DEPOSITS AND WITHDRAW THE SAME AND
TO NEGOTIATE OR DISCOUNT COMMERCIAL PAPER, ACCEPTANCES, NEGOTIABLE INSTRUMENTS,
BILLS OF EXCHANGE AND DOLLAR DRAFTS;


 


(I)            TO DEMAND, SUE FOR, RECEIVE, AND OTHERWISE TAKE STEPS TO COLLECT
OR RECOVER ALL DEBTS, RENTS, PROCEEDS, INTERESTS, DIVIDENDS, GOODS, CHATTELS,
INCOME FROM PROPERTY, DAMAGES AND ALL OTHER PROPERTY TO WHICH THE PARTNERSHIP
MAY BE ENTITLED OR WHICH ARE OR MAY BECOME DUE THE PARTNERSHIP FROM ANY PERSON;
TO COMMENCE, PROSECUTE OR ENFORCE, OR TO DEFEND, ANSWER OR OPPOSE, CONTEST AND
ABANDON ALL LEGAL PROCEEDINGS IN WHICH THE PARTNERSHIP IS OR MAY HEREAFTER BE
INTERESTED; AND TO SETTLE, COMPROMISE OR SUBMIT TO ARBITRATION ANY ACCOUNTS,
DEBTS, CLAIMS, DISPUTES AND MATTERS WHICH MAY ARISE BETWEEN THE PARTNERSHIP AND
ANY OTHER PERSON AND TO GRANT AN EXTENSION OF TIME FOR THE PAYMENT OR
SATISFACTION THEREOF ON ANY TERMS, WITH OR WITHOUT SECURITY;


 


(J)            TO MAKE ARRANGEMENTS FOR FINANCING, INCLUDING THE TAKING OF ALL
ACTION DEEMED NECESSARY OR APPROPRIATE BY THE GENERAL PARTNER TO CAUSE ANY
APPROVED LOANS TO BE CLOSED;


 


(K)           TO TAKE ALL REASONABLE MEASURES NECESSARY TO INSURE COMPLIANCE BY
THE PARTNERSHIP WITH CONTRACTUAL OBLIGATIONS AND OTHER ARRANGEMENTS ENTERED INTO
BY THE PARTNERSHIP FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, INCLUDING PERIODIC REPORTS AS REQUIRED TO LENDERS AND USING ALL DUE
DILIGENCE TO INSURE THAT THE PARTNERSHIP IS IN COMPLIANCE WITH ITS CONTRACTUAL
OBLIGATIONS;


 


(L)            TO MAINTAIN THE PARTNERSHIP’S BOOKS AND RECORDS;


 


(M)          TO CREATE OR MAINTAIN AFFILIATES ENGAGED IN ACTIVITIES THAT THE
PARTNERSHIP COULD ITSELF UNDERTAKE; AND


 


(N)           TO PREPARE AND DELIVER, OR CAUSE TO BE PREPARED AND DELIVERED BY
THE ACCOUNTANTS, ALL FINANCIAL AND OTHER REPORTS WITH RESPECT TO THE OPERATIONS
OF THE PARTNERSHIP, AND PREPARATION AND FILING OF ALL FEDERAL, STATE AND LOCAL
TAX RETURNS AND REPORTS.


 

Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to Third Parties, the General
Partner shall not have any obligations

 

33

--------------------------------------------------------------------------------


 

hereunder except to the extent that Partnership funds are reasonably available
to it for the performance of such duties, and nothing herein contained shall be
deemed to authorize or require the General Partner, in its capacity as such, to
expend its individual funds for payment to Third Parties or to undertake any
individual liability or obligation on behalf of the Partnership.

 

Notwithstanding any other provisions of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect or further the ability of the General Partner and its
respective Subsidiary Entities, as applicable, to continue to qualify as REITs
or (ii) to avoid the General Partner’s incurring any taxes under Section 857 or
Section 4981 of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners.  Nothing, however, in this
Agreement shall be deemed to give rise to any liability on the part of a Limited
Partner for the General Partner’s or any of its applicable Subsidiary Entity’s
failure to qualify or continue to qualify as a REIT or a failure to avoid
incurring any taxes under the foregoing sections of the Code, unless such
failure or failures result from an act of the Limited Partner which constitutes
a breach of this Agreement (including, without limitation, Section 10.4(b)).

 


7.3           MAJOR DECISIONS.


 


(A)           THE GENERAL PARTNER SHALL NOT, WITHOUT THE CONSENT OF THE LIMITED
PARTNERS, (Y) ON BEHALF OF THE PARTNERSHIP, AMEND, MODIFY OR TERMINATE THIS
AGREEMENT OTHER THAN TO REFLECT (A) THE ADMISSION OF ADDITIONAL LIMITED PARTNERS
PURSUANT TO SECTION 9.3, (B) THE MAKING OF ADDITIONAL CAPITAL CONTRIBUTIONS AND
THE ISSUANCE OF ADDITIONAL PARTNERSHIP UNITS BY REASON THEREOF, ALL IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (C) THE ISSUANCE OF LTIP UNITS
PURSUANT TO SECTION 9.3(A), (D) THE WITHDRAWAL OR ASSIGNMENT OF THE INTEREST OF
ANY PARTNER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, OR (E) ANY CHANGES
NECESSARY TO SATISFY THE REIT REQUIREMENTS, OR (Z) PERMIT THE PARTNERSHIP, ON
BEHALF OF ANY SUBSIDIARY PARTNERSHIP, TO AMEND, MODIFY OR TERMINATE THE
ORGANIZING AGREEMENT PURSUANT TO WHICH SUCH SUBSIDIARY PARTNERSHIP OPERATES
OTHER THAN TO REFLECT (A) THE ADMISSION OF ADDITIONAL LIMITED PARTNERS THEREIN
PURSUANT TO THE TERMS THEREOF, (B) THE MAKING OF ADDITIONAL CAPITAL
CONTRIBUTIONS THERETO PURSUANT TO THE TERMS THEREOF, (C) THE WITHDRAWAL OR
ASSIGNMENT OF THE INTEREST OF ANY PARTNER THEREOF PURSUANT TO THE TERMS THEREOF,
(D) ANY CHANGES NECESSARY TO SATISFY THE REIT REQUIREMENTS, OR (E) ANY
AMENDMENT, MODIFICATION OR TERMINATION WHICH THE GENERAL PARTNER REASONABLY
DETERMINES WILL NOT ADVERSELY AFFECT ANY PARTNER.  NOTWITHSTANDING THE
FOREGOING, THIS AGREEMENT SHALL NOT BE MODIFIED OR AMENDED WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH PARTNER ADVERSELY AFFECTED IF SUCH MODIFICATION OR
ACQUISITION WOULD (I) CONVERT A LIMITED PARTNER’S INTEREST IN THE PARTNERSHIP TO
A GENERAL PARTNERSHIP INTEREST, (II) MODIFY THE LIMITED LIABILITY OF A LIMITED
PARTNER, (III) REDUCE THE INTEREST OF ANY PARTNER IN THE PARTNERSHIP,
(IV) REDUCE ANY PARTNER’S SHARE OF DISTRIBUTIONS MADE BY THE PARTNERSHIP,
(V) AMEND THIS SECTION 7.3 OR SECTION 7.5 OR (VI) CREATE ANY OBLIGATIONS FOR ANY
LIMITED PARTNER OR DEPRIVE ANY LIMITED PARTNER OF (OR OTHERWISE IMPAIR) ANY
OTHER RIGHTS IT MAY HAVE UNDER THIS AGREEMENT (INCLUDING IN RESPECT OF TAX
ALLOCATIONS, RIGHTS TO INDEMNIFICATION UNDER SECTION 7.8, RIGHTS OF THE LIMITED
PARTNER OR A SECURED CREDITOR OF A LIMITED PARTNER UNDER SECTION 9.2 (WHICH
RIGHTS ARE SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 9.4), RIGHTS OF A
LIMITED PARTNER UNDER SECTION 9.5 OR ARTICLE XI, OR THE RIGHTS OF A LIMITED
PARTNER UNDER SECTION 10.4(A) OR 10.5); PROVIDED, HOWEVER, THAT AN AMENDMENT
THAT REDUCES THE

 

34

--------------------------------------------------------------------------------


 


PERCENTAGE OWNERSHIP INTEREST OF ANY PARTNER IN THE PARTNERSHIP OR REDUCES ANY
PARTNER’S SHARE OF DISTRIBUTIONS MADE BY THE PARTNERSHIP SHALL NOT REQUIRE THE
CONSENT OF ANY PARTNER IF SUCH CHANGE IS MADE ON A UNIFORM OR PRO-RATA BASIS
WITH RESPECT TO ALL PARTNERS.


 


(B)           FOR ALL PERIODS DURING WHICH THE SIMONS HOLD AT LEAST TEN PERCENT
OF THE PARTNERSHIP UNITS THEN OUTSTANDING, THE GENERAL PARTNER SHALL NOT,
WITHOUT THE PRIOR CONSENT OF THE SIMONS, AND FOR ALL PERIODS DURING WHICH THE
DEBARTOLOS HOLD AT LEAST TEN PERCENT OF THE PARTNERSHIP UNITS THEN OUTSTANDING,
THE GENERAL PARTNER SHALL NOT, WITHOUT THE PRIOR CONSENT OF THE DEBARTOLOS, ON
BEHALF OF THE PARTNERSHIP, UNDERTAKE ANY OF THE FOLLOWING ACTIONS (TOGETHER WITH
ANY ACT DESCRIBED IN PARAGRAPH (A) HEREOF, THE “MAJOR DECISIONS”):


 

(I)            MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS (OR CAUSE
OR PERMIT (IF PERMISSION OF THE PARTNERSHIP OR ANY SUBSIDIARY PARTNERSHIP IS
REQUIRED) SUCH AN ASSIGNMENT TO BE MADE ON BEHALF OF A SUBSIDIARY PARTNERSHIP)
OR APPOINT OR ACQUIESCE IN THE APPOINTMENT OF A CUSTODIAN, RECEIVER OR TRUSTEE
FOR ALL OR ANY PART OF THE ASSETS OF THE PARTNERSHIP (OR ANY SUBSIDIARY
PARTNERSHIP);

 

(II)           TAKE TITLE TO ANY PERSONAL OR REAL PROPERTY, OTHER THAN IN THE
NAME OF THE PARTNERSHIP OR A SUBSIDIARY ENTITY OR PURSUANT TO SECTION 7.7
HEREOF;

 

(III)          INSTITUTE ANY PROCEEDING FOR BANKRUPTCY ON BEHALF OF THE
PARTNERSHIP, OR CAUSE OR PERMIT (IF PERMISSION OF THE PARTNERSHIP OR ANY
SUBSIDIARY PARTNERSHIP IS REQUIRED) THE INSTITUTION OF ANY SUCH PROCEEDING ON
BEHALF OF ANY SUBSIDIARY PARTNERSHIP;

 

(IV)          ACT OR CAUSE THE TAKING OR REFRAINING OF ANY ACTION WITH RESPECT
TO THE DISSOLUTION AND WINDING UP OF THE PARTNERSHIP (OR ANY SUBSIDIARY
PARTNERSHIP) OR AN ELECTION TO CONTINUE THE PARTNERSHIP (OR ANY SUBSIDIARY
PARTNERSHIP) OR TO CONTINUE THE BUSINESS OF THE PARTNERSHIP (OR ANY SUBSIDIARY
PARTNERSHIP); OR

 

(V)           SELL, EXCHANGE, TRANSFER OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF THE PARTNERSHIP’S ASSETS.

 


(C)           THE GENERAL PARTNER SHALL NOT, WITHOUT THE PRIOR CONSENT OF THE
LIMITED PARTNERS,


 

(I)            AMEND THE CHARTER OF THE GENERAL PARTNER TO INCREASE OR DECREASE
THE OWNERSHIP LIMIT OR ALTER ANY OTHER PROVISION OF SAID CHARTER OR OF ANY OF
THE DEFINITIONS OF DEFINED TERMS CONTAINED IN SUCH CHARTER WHICH WOULD HAVE THE
EFFECT OF CHANGING THE OWNERSHIP LIMIT IN ANY WAY;

 

(II)           EXCEPT IN CONNECTION WITH THE DISSOLUTION AND WINDING-UP OF THE
PARTNERSHIP BY THE LIQUIDATION AGENT, AGREE TO OR CONSUMMATE THE MERGER OR
CONSOLIDATION OF THE PARTNERSHIP OR THE VOLUNTARY SALE OR OTHER TRANSFER OF ALL
OR SUBSTANTIALLY ALL OF THE PARTNERSHIP’S ASSETS IN A SINGLE TRANSACTION OR
RELATED SERIES OF TRANSACTIONS (WITHOUT LIMITING THE TRANSACTIONS WHICH WILL NOT
BE DEEMED TO BE A VOLUNTARY SALE OR TRANSFER, THE FORECLOSURE OF A MORTGAGE LIEN
ON ANY PROPERTY

 

35

--------------------------------------------------------------------------------


 

OR THE GRANT BY THE PARTNERSHIP OF A DEED IN LIEU OF FORECLOSURE FOR SUCH
PROPERTY SHALL NOT BE DEEMED TO BE SUCH A VOLUNTARY SALE OR OTHER TRANSFER ); OR

 

(III)          DISSOLVE THE PARTNERSHIP.

 

Without the consent of all the Limited Partners, the General Partner shall have
no power to do any act in contravention of this Agreement or applicable law.

 


7.4           GENERAL PARTNER PARTICIPATION.  THE GENERAL PARTNER AGREES THAT
(A) SUBSTANTIALLY ALL ACTIVITIES AND BUSINESS OPERATIONS OF THE GENERAL PARTNER,
INCLUDING BUT NOT LIMITED TO, ACTIVITIES PERTAINING TO THE ACQUISITION,
DEVELOPMENT, REDEVELOPMENT AND OWNERSHIP OF PROPERTIES, SHALL BE CONDUCTED
DIRECTLY OR INDIRECTLY THROUGH THE PARTNERSHIP OR ANY SUBSIDIARY PARTNERSHIP OR
SUBSIDIARY ENTITY, (B) EXCEPT FOR A PROPERTY ACQUISITION AUTHORIZED BY THE
GENERAL PARTNER WITH THE CONSENT OF THE LIMITED PARTNERS, ALL PROPERTY
ACQUISITIONS SHALL HENCEFORTH BE MADE THROUGH THE PARTNERSHIP OR ANY SUBSIDIARY
PARTNERSHIP OR SUBSIDIARY ENTITY, AND (C) EXCEPT AS PROVIDED BELOW ANY FUNDS
RAISED BY THE GENERAL PARTNER WHETHER BY ISSUANCE OF STOCK, BORROWING OR
OTHERWISE, WILL BE MADE AVAILABLE TO THE PARTNERSHIP WHETHER AS CAPITAL
CONTRIBUTIONS, LOANS OR OTHERWISE, AS APPROPRIATE.  NOTWITHSTANDING THE
PROVISIONS OF THE PRECEDING SENTENCE, THE GENERAL PARTNER SHALL HAVE THE RIGHT
TO FORM QUALIFIED REIT SUBSIDIARIES TO ACT AS GENERAL PARTNERS OF SUBSIDIARY
PARTNERSHIPS OF THE PARTNERSHIP.  THE GENERAL PARTNER AGREES TO CONDUCT ITS
AFFAIRS, TO THE EXTENT IT IS SO ABLE TO DO, IN A MANNER WHICH WILL PRESERVE THE
EQUIVALENCE IN VALUE BETWEEN A SHARE AND A PARTNERSHIP UNIT.


 


7.5           PROSCRIPTIONS.  THE GENERAL PARTNER SHALL NOT HAVE THE AUTHORITY
TO:


 


(A)           DO ANY ACT IN CONTRAVENTION OF THIS AGREEMENT;


 


(B)           POSSESS ANY PARTNERSHIP PROPERTY OR ASSIGN RIGHTS IN SPECIFIC
PARTNERSHIP PROPERTY FOR OTHER THAN PARTNERSHIP PURPOSES; OR


 


(C)           DO ANY ACT IN CONTRAVENTION OF APPLICABLE LAW.


 

 

36

--------------------------------------------------------------------------------


 

Nothing herein contained shall impose any obligation on any Person doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or any other instrument or document on behalf of the Partnership,
and any such Person shall be fully protected in relying upon such authority.

 


7.6           ADDITIONAL PARTNERS.  ADDITIONAL PARTNERS MAY BE ADMITTED TO THE
PARTNERSHIP ONLY AS PROVIDED IN SECTION 9.3 HEREOF.


 


7.7           TITLE HOLDER.  TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, TITLE
TO ALL OR ANY PART OF THE PROPERTIES OF THE PARTNERSHIP MAY BE HELD IN THE NAME
OF THE PARTNERSHIP OR ANY OTHER INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, TRUST OR OTHERWISE, THE BENEFICIAL INTEREST IN WHICH SHALL AT
ALL TIMES BE VESTED IN THE PARTNERSHIP.  ANY SUCH TITLE HOLDER SHALL PERFORM ANY
AND ALL OF ITS RESPECTIVE FUNCTIONS TO THE EXTENT AND UPON SUCH TERMS AND
CONDITIONS AS MAY BE DETERMINED FROM TIME TO TIME BY THE GENERAL PARTNER.


 


7.8                                 WAIVER AND INDEMNIFICATION.  NEITHER THE
GENERAL PARTNER,  NOR ANY OF ITS AFFILIATES, DIRECTORS, TRUST MANAGERS,
OFFICERS, STOCKHOLDERS, NOR ANY PERSON ACTING ON THEIR BEHALF PURSUANT HERETO,
SHALL BE LIABLE, RESPONSIBLE OR ACCOUNTABLE IN DAMAGES OR OTHERWISE TO THE
PARTNERSHIP OR TO ANY PARTNER FOR ANY ACTS OR OMISSIONS PERFORMED OR OMITTED TO
BE PERFORMED BY THEM WITHIN THE SCOPE OF THE AUTHORITY CONFERRED UPON THE
GENERAL PARTNER BY THIS AGREEMENT AND THE ACT, PROVIDED THAT THE GENERAL
PARTNER’S, OR SUCH OTHER PERSON’S CONDUCT OR OMISSION TO ACT WAS TAKEN IN GOOD
FAITH AND IN THE BELIEF THAT SUCH CONDUCT OR OMISSION WAS IN THE BEST INTERESTS
OF THE PARTNERSHIP AND, PROVIDED FURTHER, THAT THE GENERAL PARTNER OR SUCH OTHER
PERSON SHALL NOT BE GUILTY OF FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. 
THE GENERAL PARTNER ACKNOWLEDGES THAT IT OWES FIDUCIARY DUTIES BOTH TO ITS
STOCKHOLDERS AND TO THE LIMITED PARTNERS AND IT SHALL USE ITS REASONABLE EFFORTS
TO DISCHARGE SUCH DUTIES TO EACH; PROVIDED, HOWEVER, THAT IN THE EVENT OF A
CONFLICT BETWEEN THE INTERESTS OF THE STOCKHOLDERS OF THE GENERAL PARTNER AND
THE INTERESTS OF THE LIMITED PARTNERS, THE LIMITED PARTNERS AGREE THAT THE
GENERAL PARTNER SHALL DISCHARGE ITS FIDUCIARY DUTIES TO THE LIMITED PARTNERS BY
ACTING IN THE BEST INTERESTS OF THE GENERAL PARTNER’S STOCKHOLDERS.  NOTHING
CONTAINED IN THE PRECEDING SENTENCE SHALL BE CONSTRUED AS ENTITLING THE GENERAL
PARTNER TO REALIZE ANY PROFIT OR GAIN FROM ANY TRANSACTION BETWEEN THE GENERAL
PARTNER AND THE PARTNERSHIP (EXCEPT AS MAY BE REQUIRED BY LAW UPON A
DISTRIBUTION TO THE GENERAL PARTNER ), INCLUDING FROM THE LENDING OF MONEY BY
THE GENERAL PARTNER TO THE PARTNERSHIP OR THE CONTRIBUTION OF PROPERTY BY THE
GENERAL PARTNER TO THE PARTNERSHIP, IT BEING UNDERSTOOD THAT IN ANY SUCH
TRANSACTION THE GENERAL PARTNER SHALL BE ENTITLED TO COST RECOVERY ONLY.  THE
PARTNERSHIP SHALL, AND HEREBY DOES, INDEMNIFY AND HOLD HARMLESS EACH OF THE
GENERAL PARTNER AND ITS AFFILIATES, THEIR RESPECTIVE DIRECTORS, OFFICERS,
STOCKHOLDERS AND ANY OTHER INDIVIDUAL ACTING ON ITS OR THEIR BEHALF TO THE
EXTENT SUCH PERSONS WOULD BE INDEMNIFIED BY THE GENERAL PARTNER PURSUANT TO THE
CHARTER OF THE GENERAL PARTNER IF SUCH PERSONS WERE DIRECTORS, OFFICERS, AGENTS
OR EMPLOYEES OF THE GENERAL PARTNER; PROVIDED, HOWEVER, THAT NO PARTNER SHALL
HAVE ANY PERSONAL LIABILITY WITH RESPECT TO THE FOREGOING INDEMNIFICATION, ANY
SUCH INDEMNIFICATION TO BE SATISFIED SOLELY OUT OF THE ASSETS OF THE
PARTNERSHIP.  THE PARTNERSHIP SHALL, AND HEREBY DOES, INDEMNIFY EACH LIMITED
PARTNER AND ITS AFFILIATES, THEIR RESPECTIVE DIRECTORS, OFFICERS, STOCKHOLDERS
AND ANY OTHER INDIVIDUAL ACTING ON ITS OR THEIR BEHALF, FROM AND AGAINST ANY
COSTS (INCLUDING COSTS OF DEFENSE) INCURRED BY IT AS A RESULT OF ANY LITIGATION
OR OTHER PROCEEDING IN WHICH ANY LIMITED PARTNER IS NAMED AS A DEFENDANT OR ANY
CLAIM THREATENED OR ASSERTED AGAINST ANY LIMITED PARTNER, IN EITHER CASE WHICH
RELATES TO THE OPERATIONS OF THE PARTNERSHIP OR ANY OBLIGATION ASSUMED BY THE
PARTNERSHIP, UNLESS SUCH COSTS ARE THE RESULT OF MISCONDUCT ON THE PART OF, OR A
BREACH OF THIS AGREEMENT BY, SUCH LIMITED PARTNER; PROVIDED, HOWEVER, NO PARTNER
SHALL HAVE ANY PERSONAL LIABILITY WITH RESPECT TO THE FOREGOING INDEMNIFICATION,
ANY SUCH INDEMNIFICATION TO BE SATISFIED SOLELY OUT OF THE ASSETS OF THE
PARTNERSHIP.


 

 

37

--------------------------------------------------------------------------------



 


7.9                                 LIMITATION OF LIABILITY OF DIRECTORS
STOCKHOLDERS AND OFFICERS OF THE GENERAL PARTNER.  ANY OBLIGATION OR LIABILITY
WHATSOEVER OF THE GENERAL PARTNER WHICH MAY ARISE AT ANY TIME UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, TRANSACTION, OR UNDERTAKING CONTEMPLATED
HEREBY SHALL BE SATISFIED, IF AT ALL, OUT OF THE ASSETS OF THE GENERAL PARTNER
OR THE PARTNERSHIP ONLY.  NO SUCH OBLIGATION OR LIABILITY SHALL BE PERSONALLY
BINDING UPON, NOR SHALL RESORT FOR THE ENFORCEMENT THEREOF BE HAD TO, ANY OF THE
GENERAL PARTNER’S DIRECTORS, STOCKHOLDERS, OFFICERS, EMPLOYEES, OR AGENTS,
REGARDLESS OF WHETHER SUCH OBLIGATION OR LIABILITY IS IN THE NATURE OF CONTRACT,
TORT OR OTHERWISE.

 

ARTICLE VIII

 


DISSOLUTION, LIQUIDATION AND WINDING-UP

 


8.1                                 ACCOUNTING.  IN THE EVENT OF THE
DISSOLUTION, LIQUIDATION AND WINDING-UP OF THE PARTNERSHIP, A PROPER ACCOUNTING
(WHICH SHALL BE CERTIFIED BY THE ACCOUNTANTS) SHALL BE MADE OF THE CAPITAL
ACCOUNT OF EACH PARTNER AND OF THE PROFITS OR LOSSES OF THE PARTNERSHIP FROM THE
DATE OF THE LAST PREVIOUS ACCOUNTING TO THE DATE OF DISSOLUTION. FINANCIAL
STATEMENTS PRESENTING SUCH ACCOUNTING SHALL INCLUDE A REPORT OF THE ACCOUNTANTS.


 


8.2                                 DISTRIBUTION ON DISSOLUTION.  IN THE EVENT
OF THE DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP FOR ANY REASON, THE ASSETS
OF THE PARTNERSHIP SHALL BE LIQUIDATED FOR DISTRIBUTION IN THE FOLLOWING RANK
AND ORDER:


 


(A)                                  PAYMENT OF CREDITORS OF THE PARTNERSHIP
(OTHER THAN PARTNERS) IN THE ORDER OF PRIORITY AS PROVIDED BY LAW;


 


(B)                                 ESTABLISHMENT OF RESERVES AS DETERMINED BY
THE GENERAL PARTNER TO PROVIDE FOR CONTINGENT LIABILITIES, IF ANY;


 


(C)                                  PAYMENT OF DEBTS OF THE PARTNERSHIP TO
PARTNERS, IF ANY, IN THE ORDER OF PRIORITY PROVIDED BY LAW;


 


(D)                                 TO THE PARTNERS IN ACCORDANCE WITH THE
POSITIVE BALANCES IN THEIR CAPITAL ACCOUNTS AFTER GIVING EFFECT TO ALL
CONTRIBUTIONS, DISTRIBUTIONS AND ALLOCATIONS FOR ALL PERIODS, INCLUDING THE
PERIOD IN WHICH SUCH DISTRIBUTION OCCURS (OTHER THAN THOSE DISTRIBUTIONS MADE
PURSUANT TO THIS SECTION 8.2(D), SECTION 8.3 OR SECTION 8.4 HEREOF).


 

If upon dissolution and termination of the Partnership the Capital Account of
any Partner is less than zero, then such Partner shall have no obligation to
restore the negative balance in its Capital Account unless and except to the
extent that such Partner has so elected under Section 4.8. Whenever the
Liquidation Agent reasonably determines that any reserves established pursuant
to paragraph (b) above are in excess of the reasonable requirements of the
Partnership, the amount determined to be excess shall be distributed to the
Partners in accordance with the above provisions.

 

 

38

--------------------------------------------------------------------------------



8.3                                 SALE OF PARTNERSHIP ASSETS.  IN THE EVENT OF
THE LIQUIDATION OF THE PARTNERSHIP IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE LIQUIDATION AGENT MAY SELL PARTNERSHIP PROPERTY; PROVIDED,
HOWEVER, THAT ALL SALES, LEASES, ENCUMBRANCES OR TRANSFERS OF PARTNERSHIP ASSETS
SHALL BE MADE BY THE LIQUIDATION AGENT SOLELY ON AN “ARM’S LENGTH” BASIS, AT THE
BEST PRICE AND ON THE BEST TERMS AND CONDITIONS AS THE LIQUIDATION AGENT IN GOOD
FAITH BELIEVES ARE REASONABLY AVAILABLE AT THE TIME AND UNDER THE CIRCUMSTANCES
AND ON A NON-RECOURSE BASIS TO THE LIMITED PARTNERS.  THE LIQUIDATION OF THE
PARTNERSHIP SHALL NOT BE DEEMED FINALLY TERMINATED UNTIL THE PARTNERSHIP SHALL
HAVE RECEIVED CASH PAYMENTS IN FULL WITH RESPECT TO OBLIGATIONS SUCH AS NOTES,
PURCHASE MONEY MORTGAGES, INSTALLMENT SALE CONTRACTS OR OTHER SIMILAR
RECEIVABLES RECEIVED BY THE PARTNERSHIP IN CONNECTION WITH THE SALE OF
PARTNERSHIP ASSETS AND ALL OBLIGATIONS OF THE PARTNERSHIP HAVE BEEN SATISFIED OR
ASSUMED BY THE GENERAL PARTNER.  THE LIQUIDATION AGENT SHALL CONTINUE TO ACT TO
ENFORCE ALL OF THE RIGHTS OF THE PARTNERSHIP PURSUANT TO ANY SUCH OBLIGATIONS
UNTIL PAID IN FULL OR OTHERWISE DISCHARGED OR SETTLED.


 


8.4                                 DISTRIBUTIONS IN KIND.  IN THE EVENT THAT IT
BECOMES NECESSARY TO MAKE A DISTRIBUTION OF PARTNERSHIP PROPERTY IN KIND IN
CONNECTION WITH THE LIQUIDATION OF THE PARTNERSHIP, THE GENERAL PARTNER MAY, IF
IT DETERMINES THAT TO DO SO WOULD BE IN THE BEST INTEREST OF THE PARTNERS AND
OBTAINS THE CONSENT OF THE LIMITED PARTNERS, TRANSFER AND CONVEY SUCH PROPERTY
TO THE DISTRIBUTEES AS TENANTS IN COMMON, SUBJECT TO ANY LIABILITIES ATTACHED
THERETO, SO AS TO VEST IN THEM UNDIVIDED INTERESTS IN THE WHOLE OF SUCH PROPERTY
IN PROPORTION TO THEIR RESPECTIVE RIGHTS TO SHARE IN THE PROCEEDS OF THE SALE OF
SUCH PROPERTY (OTHER THAN AS A CREDITOR) IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.2 HEREOF.  IMMEDIATELY PRIOR TO THE DISTRIBUTION OF PARTNERSHIP
PROPERTY IN KIND, THE CAPITAL ACCOUNT OF EACH PARTNER SHALL BE INCREASED OR
DECREASED, AS THE CASE MAY BE, TO REFLECT THE MANNER IN WHICH THE UNREALIZED
INCOME, GAIN, LOSS AND DEDUCTION INHERENT IN SUCH PROPERTY (TO THE EXTENT NOT
PREVIOUSLY REFLECTED IN THE CAPITAL ACCOUNTS) WOULD BE ALLOCATED AMONG THE
PARTNERS IF THERE WERE A TAXABLE DISPOSITION OF SUCH PROPERTY FOR ITS FAIR
MARKET VALUE AS OF THE DATE OF THE DISTRIBUTION.


 


8.5                                 DOCUMENTATION OF LIQUIDATION.  UPON THE
COMPLETION OF THE DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP, THE
PARTNERSHIP SHALL TERMINATE AND THE LIQUIDATION AGENT SHALL HAVE THE AUTHORITY
TO EXECUTE AND RECORD ANY AND ALL DOCUMENTS OR INSTRUMENTS REQUIRED TO EFFECT
THE DISSOLUTION, LIQUIDATION AND TERMINATION OF THE PARTNERSHIP.


 


8.6                                 LIABILITY OF THE LIQUIDATION AGENT.  THE
LIQUIDATION AGENT SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE PARTNERSHIP FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, COSTS, DAMAGES AND CAUSES
OF ACTION OF ANY NATURE WHATSOEVER ARISING OUT OF OR INCIDENTAL TO THE
LIQUIDATION AGENT’S TAKING OF ANY ACTION AUTHORIZED UNDER OR WITHIN THE SCOPE OF
THIS AGREEMENT; AND PROVIDED, HOWEVER, THAT NO PARTNER SHALL HAVE ANY PERSONAL
LIABILITY WITH RESPECT TO THE FOREGOING INDEMNIFICATION, ANY SUCH
INDEMNIFICATION TO BE SATISFIED SOLELY OUT OF THE ASSETS OF THE PARTNERSHIP; AND
PROVIDED FURTHER, HOWEVER, THAT THE LIQUIDATION AGENT SHALL NOT BE ENTITLED TO
INDEMNIFICATION, AND SHALL NOT BE HELD HARMLESS, WHERE THE CLAIM, DEMAND,
LIABILITY, COST, DAMAGE OR CAUSE OF ACTION AT ISSUE AROSE OUT OF:


 

 

39

--------------------------------------------------------------------------------



(A)                                  A MATTER ENTIRELY UNRELATED TO THE
LIQUIDATION AGENT’S ACTION OR CONDUCT PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT; OR


 


(B)                                 THE PROVEN MISCONDUCT OR GROSS NEGLIGENCE OF
THE LIQUIDATION AGENT.

 

ARTICLE IX

 


TRANSFER OF PARTNERSHIP INTERESTS AND RELATED MATTERS

 


9.1                                 GENERAL PARTNER TRANSFERS AND DEEMED
TRANSFERS.  THE GENERAL PARTNER SHALL NOT (I) WITHDRAW FROM THE PARTNERSHIP,
(II) MERGE, CONSOLIDATE OR ENGAGE IN ANY COMBINATION WITH ANOTHER PERSON,
(III) SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR (IV) SELL, ASSIGN, PLEDGE,
ENCUMBER OR OTHERWISE DISPOSE OF ALL OR ANY PORTION OF ITS PARTNERSHIP UNITS OR
PREFERRED UNITS (EXCEPT TO THE PARTNERSHIP), IN EACH CASE WITHOUT THE CONSENT OF
THE LIMITED PARTNERS.  IN THE EVENT OF THE WITHDRAWAL BY THE GENERAL PARTNER
FROM THE PARTNERSHIP, IN VIOLATION OF THIS AGREEMENT OR OTHERWISE, OR THE
DISSOLUTION, TERMINATION OR BANKRUPTCY OF THE GENERAL PARTNER, WITHIN 90 DAYS
AFTER THE OCCURRENCE OF ANY SUCH EVENT, A MAJORITY IN INTEREST OF THE LIMITED
PARTNERS MAY ELECT IN WRITING TO CONTINUE THE PARTNERSHIP BUSINESS AND SHALL
THEREUPON SELECT A SUBSTITUTE GENERAL PARTNER EFFECTIVE AS OF THE DATE OF THE
OCCURRENCE OF ANY SUCH EVENT.  UPON ANY TRANSFER OF ANY PARTNERSHIP UNITS (NOT
PREFERRED UNITS) IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 9.1, THE
TRANSFEREE SHALL BECOME VESTED WITH THE POWERS AND RIGHTS OF THE TRANSFEROR
GENERAL PARTNER WITH RESPECT TO THE PARTNERSHIP UNITS TRANSFERRED, AND SHALL BE
LIABLE FOR ALL OBLIGATIONS AND RESPONSIBLE FOR ALL DUTIES OF THE TRANSFEROR
GENERAL PARTNER, ONCE SUCH TRANSFEREE HAS EXECUTED SUCH INSTRUMENTS AS MAY BE
NECESSARY TO EFFECTUATE SUCH ADMISSION AND TO CONFIRM THE AGREEMENT OF SUCH
TRANSFEREE TO BE BOUND BY ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT WITH
RESPECT TO THE PARTNERSHIP UNITS SO ACQUIRED.  IT IS A CONDITION TO ANY TRANSFER
OTHERWISE PERMITTED HEREUNDER THAT THE TRANSFEREE ASSUMES BY OPERATION OF LAW OR
EXPRESS AGREEMENT ALL OF THE OBLIGATIONS OF THE TRANSFEROR GENERAL PARTNER UNDER
THIS AGREEMENT WITH RESPECT TO SUCH TRANSFERRED PARTNERSHIP UNITS AND NO SUCH
TRANSFER (OTHER THAN PURSUANT TO A STATUTORY MERGER OR CONSOLIDATION WHEREIN ALL
OBLIGATIONS AND LIABILITIES OF THE TRANSFEROR GENERAL PARTNER ARE ASSUMED BY A
SUCCESSOR CORPORATION BY OPERATION OF LAW) SHALL RELIEVE THE TRANSFEROR GENERAL
PARTNER OF ITS OBLIGATIONS UNDER THIS AGREEMENT ACCRUING PRIOR TO THE DATE OF
SUCH TRANSFER.


 


9.2                                 TRANSFERS BY LIMITED PARTNERS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 9.2, THE LIMITED PARTNERS SHALL NOT TRANSFER
ALL OR ANY PORTION OF THEIR PARTNERSHIP UNITS, LP PREFERRED UNITS OR LTIP UNITS
TO ANY TRANSFEREE WITHOUT THE CONSENT OF THE GENERAL PARTNER, WHICH CONSENT MAY
BE WITHHELD IN ITS SOLE AND ABSOLUTE DISCRETION; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT BE CONSIDERED A LIMITATION ON THE ABILITY OF THE LIMITED
PARTNERS TO EXERCISE THEIR RIGHTS PURSUANT TO ARTICLE XI HEREOF.


 


(A)                                  NOTWITHSTANDING THE FOREGOING, BUT SUBJECT
TO THE PROVISIONS OF SECTION 9.4 HEREOF, ANY LIMITED PARTNER MAY AT ANY TIME,
WITHOUT THE CONSENT OF THE GENERAL PARTNER, (I) TRANSFER ALL OR A PORTION OF ITS
PARTNERSHIP UNITS OR LP PREFERRED UNITS TO AN AFFILIATE OF SUCH LIMITED PARTNER,
OR (II) PLEDGE SOME OR ALL OF ITS PARTNERSHIP UNITS OR LP PREFERRED UNITS TO ANY
INSTITUTIONAL LENDER.  ANY TRANSFER TO AN AFFILIATE PURSUANT TO CLAUSE (I) AND
ANY TRANSFER TO A PLEDGEE OF PARTNERSHIP UNITS OR LP PREFERRED UNITS PLEDGED
PURSUANT TO CLAUSE (II) MAY BE MADE WITHOUT THE CONSENT OF THE GENERAL PARTNER
BUT, EXCEPT AS PROVIDED IN SUBSEQUENT


 

 

40

--------------------------------------------------------------------------------



PROVISIONS OF THIS SECTION 9.2, SUCH TRANSFEREE OR SUCH PLEDGEE SHALL HOLD THE
UNITS OR LP PREFERRED UNITS SO TRANSFERRED TO IT (AND SHALL BE ADMITTED TO THE
PARTNERSHIP AS A SUBSTITUTE LIMITED PARTNER) SUBJECT TO ALL THE RESTRICTIONS SET
FORTH IN THIS SECTION 9.2.  IT IS A CONDITION TO ANY TRANSFER OTHERWISE
PERMITTED UNDER ANY PROVISION OF THIS SECTION 9.2 THAT THE TRANSFEREE ASSUMES BY
OPERATION OF LAW OR EXPRESS AGREEMENT ALL OF THE OBLIGATIONS OF THE TRANSFEROR
LIMITED PARTNER UNDER THIS AGREEMENT WITH RESPECT TO SUCH TRANSFERRED
PARTNERSHIP UNITS OR LP PREFERRED UNITS, AS THE CASE MAY BE, ARISING AFTER THE
EFFECTIVE DATE OF THE TRANSFER AND NO SUCH TRANSFER (OTHER THAN PURSUANT TO A
STATUTORY MERGER OR CONSOLIDATION WHEREIN ALL OBLIGATIONS AND LIABILITIES OF THE
TRANSFEROR PARTNER ARE ASSUMED BY A SUCCESSOR CORPORATION BY OPERATION OF LAW,
AND OTHER THAN PURSUANT TO AN EXERCISE OF THE RIGHTS PURSUANT TO ARTICLE XI
WHEREIN ALL OBLIGATIONS AND LIABILITIES OF THE TRANSFEROR PARTNER ARISING FROM
AND AFTER THE DATE OF SUCH TRANSFER SHALL BE ASSUMED BY THE GENERAL PARTNER)
SHALL RELIEVE THE TRANSFEROR LIMITED PARTNER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT PRIOR TO THE EFFECTIVE DATE OF SUCH TRANSFER. UPON ANY SUCH TRANSFER
OR PLEDGE PERMITTED UNDER THIS SECTION 9.2, THE TRANSFEREE OR, UPON FORECLOSURE
ON THE PLEDGED PARTNERSHIP UNITS OR LP PREFERRED UNITS, AS THE CASE MAY BE, EACH
INSTITUTIONAL LENDER WHICH IS THE PLEDGEE SHALL BE ADMITTED AS A SUBSTITUTED
LIMITED PARTNER AS SUCH TERM IS DEFINED IN THE ACT AND SHALL SUCCEED TO ALL OF
THE RIGHTS, INCLUDING RIGHTS WITH RESPECT TO THE RIGHTS, OF THE TRANSFEROR
LIMITED PARTNER UNDER THIS AGREEMENT IN THE PLACE AND STEAD OF SUCH TRANSFEROR
LIMITED PARTNER; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, ANY
TRANSFEREE OF ANY TRANSFERRED PARTNERSHIP UNIT OR LP PREFERRED UNITS, AS THE
CASE MAY BE, SHALL, UNLESS THE OWNERSHIP LIMIT IS WAIVED IN WRITING BY THE
GENERAL PARTNER, BE SUBJECT TO THE OWNERSHIP LIMIT APPLICABLE TO PERSONS OTHER
THAN THE LIMITED PARTNERS AND/OR THEIR AFFILIATES WHICH MAY LIMIT OR RESTRICT
SUCH TRANSFEREE’S ABILITY TO EXERCISE THE LIMITED PARTNER’S RIGHTS, IF ANY.  ANY
TRANSFEREE, WHETHER OR NOT ADMITTED AS A SUBSTITUTED LIMITED PARTNER, SHALL TAKE
SUBJECT TO THE OBLIGATIONS OF THE TRANSFEROR HEREUNDER.  NO TRANSFEREE PURSUANT
TO A TRANSFER WHICH IS NOT EXPRESSLY PERMITTED UNDER THIS SECTION 9.2 AND IS NOT
CONSENTED TO BY THE GENERAL PARTNER, WHETHER BY A VOLUNTARY TRANSFER, BY
OPERATION OF LAW OR OTHERWISE, SHALL HAVE ANY RIGHTS HEREUNDER, OTHER THAN THE
RIGHT TO RECEIVE SUCH PORTION OF THE DISTRIBUTIONS AND ALLOCATIONS OF PROFITS
AND LOSSES MADE BY THE PARTNERSHIP AS ARE ALLOCABLE TO THE PARTNERSHIP UNITS OR
LP PREFERRED UNITS, AS THE CASE MAY BE, SO TRANSFERRED.


 


(B)                                 IN ADDITION TO THE RIGHTS GRANTED TO THE JCP
LIMITED PARTNER AND ANY OTHER TRANSFERS PERMITTED UNDER THIS ARTICLE IX, THE JCP
LIMITED PARTNER SHALL HAVE THE RIGHT TO TRANSFER ALL OF ITS PARTNERSHIP UNITS TO
A SINGLE ACCREDITED INVESTOR, AS DEFINED IN RULE 501 PROMULGATED UNDER THE
SECURITIES ACT, SUBJECT TO THE PROVISIONS OF SECTION 9.4, AND SUCH TRANSFEREE
SHALL BE ADMITTED TO THE PARTNERSHIP AS A SUBSTITUTE LIMITED PARTNER. ANY
TRANSFEREE OF THE PARTNERSHIP UNITS OWNED BY THE JCP LIMITED PARTNER SHALL BE
SUBJECT TO ALL OF THE RESTRICTIONS SET FORTH IN SECTION 9.2(A) ABOVE; PROVIDED,
HOWEVER, THAT IF THE JCP LIMITED PARTNER HEREAFTER PLEDGES ITS PARTNERSHIP UNITS
PURSUANT TO SECTION 9.2(A), THEN PROVIDED THAT THE JCP LIMITED PARTNER HAS NOT
PREVIOUSLY EXERCISED THE RIGHT PROVIDED FOR ABOVE IN THIS SECTION 9.2(B), THE
INSTITUTIONAL LENDER OR LENDERS WHICH ARE THE PLEDGEE(S) MAY EXERCISE SUCH
RIGHT, WHETHER BY TAKING TITLE TO THE JCP LIMITED PARTNER’S PARTNERSHIP UNITS
AND THEN TRANSFERRING THE SAME OR BY EFFECTING SUCH TRANSFER UPON FORECLOSURE OF
THE PLEDGE.


 


(C)                                  THE LIMITED PARTNERS ACKNOWLEDGE THAT THE
PARTNERSHIP UNITS AND LP PREFERRED UNITS HAVE NOT BEEN REGISTERED UNDER ANY
FEDERAL OR STATE SECURITIES LAWS AND, AS A RESULT THEREOF, THEY MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED, EXCEPT IN ACCORDANCE WITH ARTICLE XI OR OTHERWISE IN
COMPLIANCE WITH SUCH LAWS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, NO PARTNERSHIP UNITS OR LP PREFERRED UNITS MAY BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO ARTICLE XI UNLESS SUCH TRANSFER IS
EXEMPT FROM REGISTRATION UNDER ANY APPLICABLE SECURITIES LAWS OR SUCH TRANSFER
IS REGISTERED UNDER SUCH LAWS, IT BEING ACKNOWLEDGED THAT THE PARTNERSHIP HAS NO
OBLIGATION TO TAKE ANY ACTION WHICH WOULD CAUSE ANY SUCH INTERESTS TO BE
REGISTERED.


 

 

41

--------------------------------------------------------------------------------



9.3                                 ISSUANCE OF ADDITIONAL PARTNERSHIP UNITS, LP
PREFERRED UNITS AND LTIP UNITS.


 


(A)                                  AT ANY TIME AFTER THE DATE HEREOF, SUBJECT
TO THE PROVISIONS OF SECTION 9.4 HEREOF, THE GENERAL PARTNER MAY, UPON ITS
DETERMINATION THAT THE ISSUANCE OF ADDITIONAL PARTNERSHIP UNITS, LP PREFERRED
UNITS OR LTIP UNITS (COLLECTIVELY, “ADDITIONAL UNITS”) IS IN THE BEST INTERESTS
OF THE PARTNERSHIP, CAUSE THE PARTNERSHIP TO ISSUE ADDITIONAL UNITS TO ANY
EXISTING PARTNER OR ISSUE ADDITIONAL UNITS TO AND ADMIT AS A PARTNER IN THE
PARTNERSHIP ANY PERSON IN EXCHANGE FOR THE CONTRIBUTION BY SUCH PERSON OF CASH
AND/OR PROPERTY WHICH THE GENERAL PARTNER DETERMINES IS DESIRABLE TO FURTHER THE
PURPOSES OF THE PARTNERSHIP UNDER SECTION 2.3 HEREOF AND WHICH THE GENERAL
PARTNER DETERMINES HAS A VALUE THAT JUSTIFIES THE ISSUANCE OF SUCH ADDITIONAL
UNITS.  IN THE EVENT THAT ADDITIONAL UNITS ARE ISSUED BY THE PARTNERSHIP
PURSUANT TO THIS SECTION 9.3(A), (I) IN THE CASE OF THE ISSUANCE OF PARTNERSHIP
UNITS, THE NUMBER OF PARTNERSHIP UNITS ISSUED SHALL BE DETERMINED BY DIVIDING
THE GROSS ASSET VALUE OF THE PROPERTY CONTRIBUTED (REDUCED BY THE AMOUNT OF ANY
INDEBTEDNESS ASSUMED BY THE PARTNERSHIP OR TO WHICH SUCH PROPERTY IS SUBJECT) AS
OF THE DATE OF CONTRIBUTION TO THE PARTNERSHIP (THE “CONTRIBUTION DATE”) BY THE
CONTRIBUTION DEEMED PARTNERSHIP UNIT VALUE, COMPUTED AS OF THE TRADING DAY
IMMEDIATELY PRECEDING THE CONTRIBUTION DATE, (II) IN THE CASE OF THE ISSUANCE OF
LP PREFERRED UNITS, THE AGGREGATE LIQUIDATION PREFERENCE OF LP PREFERRED UNITS
SO ISSUED SHALL EQUAL THE GROSS ASSET VALUE OF THE PROPERTY CONTRIBUTED (REDUCED
BY THE AMOUNT OF ANY INDEBTEDNESS ASSUMED BY THE PARTNERSHIP OR TO WHICH SUCH
PROPERTY IS SUBJECT) AS OF THE CONTRIBUTION DATE, AND (III) IN THE CASE OF THE
ISSUANCE OF LTIP UNITS, THE NUMBER OF LTIP UNITS OUTSTANDING AT ANY TIME SHALL
NOT EXCEED THE NUMBER OF SHARES RESERVED AND AVAILABLE FOR ISSUANCE AT SUCH TIME
UNDER ANY EQUITY-BASED INCENTIVE PLAN OF THE PARTNERSHIP OR THE GENERAL PARTNER
THAT HAS BEEN APPROVED BY THE STOCKHOLDERS OF THE GENERAL PARTNER.


 

In addition, the General Partner may, upon its determination that the issuance
of GP Preferred Units is in the best interests of the Partnership, issue GP
Preferred Units in accordance with Section 4.3(c) hereof.

 


(B)                                 EACH CLASS OR SERIES OF LP PREFERRED UNITS
ISSUED IN ACCORDANCE WITH SECTION 9.3(A) SHALL BE DESCRIBED IN A WRITTEN
DOCUMENT (THE “LP PREFERRED UNIT DESIGNATION”) THAT SHALL SET FORTH, IN
SUFFICIENT DETAIL, THE ECONOMIC RIGHTS, INCLUDING DISTRIBUTION, REDEMPTION AND
CONVERSION RIGHTS AND SINKING FUND PROVISIONS, OF THE CLASS OR SERIES OF LP
PREFERRED UNITS.  THE LP UNIT DESIGNATIONS FOR EACH CLASS OR SERIES OF LP
PREFERRED UNITS AUTHORIZED AND OUTSTANDING AS OF THE DATE OF THIS AGREEMENT ARE
ATTACHED AS EXHIBIT C.  UPON THE ISSUANCE OF ANY SERIES OR CLASS OF LP PREFERRED
UNITS, THE GENERAL PARTNER SHALL, UPON REQUEST, PROVIDE THE LIMITED PARTNERS
WITH A COPY OF THE LP PREFERRED UNIT DESIGNATION AND SHALL SUPPLEMENT EXHIBIT C
WITH ANY SUCH LP PREFERRED UNIT DESIGNATION.


 

 

42

--------------------------------------------------------------------------------



(C)                                  EACH CLASS OR SERIES OF LTIP UNITS ISSUED
IN ACCORDANCE WITH SECTION 9.3(A) SHALL BE DESCRIBED IN A WRITTEN DOCUMENT (THE
“LTIP UNIT DESIGNATION”) THAT SHALL SET FORTH, IN SUFFICIENT DETAIL, ANY
PERFORMANCE CONDITIONS AND THE ECONOMIC RIGHTS, INCLUDING DISTRIBUTION AND
CONVERSION RIGHTS, OF THE CLASS OR SERIES OF LTIP UNITS.  THE GENERAL PARTNER
SHALL, UPON REQUEST, PROVIDE THE LIMITED PARTNERS WITH A COPY OF THE LTIP UNIT
DESIGNATIONS AND SHALL SUPPLEMENT EXHIBIT D WITH ANY SUCH LTIP UNIT DESIGNATION.


 


(D)                                 THE GENERAL PARTNER SHALL BE AUTHORIZED ON
BEHALF OF EACH OF THE PARTNERS TO AMEND THIS AGREEMENT TO REFLECT THE ADMISSION
OF ANY PARTNER, ANY INCREASE IN THE PARTNERSHIP UNITS OR ISSUANCE OF PREFERRED
UNITS OR LTIP UNITS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 9.3, AND
THE GENERAL PARTNER SHALL PROMPTLY DELIVER A COPY OF SUCH AMENDMENT TO EACH
LIMITED PARTNER.  THE LIMITED PARTNERS HEREBY IRREVOCABLY APPOINT THE GENERAL
PARTNER AS THEIR ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, SOLELY FOR THE
PURPOSE OF EXECUTING AND DELIVERING SUCH DOCUMENTS, AND TAKING SUCH ACTIONS, AS
SHALL BE REASONABLY NECESSARY IN CONNECTION WITH THE PROVISIONS OF THIS
SECTION 9.3 OR MAKING ANY MODIFICATION TO THIS AGREEMENT PERMITTED BY
SECTION 7.3 (INCLUDING, WITHOUT LIMITATION, ANY MODIFICATION WHICH, UNDER
SECTION 7.3 HEREOF, REQUIRES THE CONSENT OF THE LIMITED PARTNERS WHERE SUCH
CONSENT HAS BEEN OBTAINED). NOTHING CONTAINED IN THIS SECTION 9.3 SHALL BE
CONSTRUED AS AUTHORIZING THE GENERAL PARTNER TO GRANT ANY CONSENT ON BEHALF OF
THE LIMITED PARTNERS, OR ANY OF THEM.


 


9.4                                 RESTRICTIONS ON TRANSFER.


 


(A)                                  IN ADDITION TO ANY OTHER RESTRICTIONS ON
TRANSFER HEREIN CONTAINED, IN NO EVENT MAY ANY TRANSFER OR ASSIGNMENT OF A
PARTNERSHIP UNIT, PREFERRED UNIT OR LTIP UNIT BY ANY PARTNER BE MADE NOR MAY ANY
NEW PARTNERSHIP UNIT, PREFERRED UNIT OR LTIP UNIT BE ISSUED BY THE PARTNERSHIP
(I) TO ANY PERSON WHICH LACKS THE LEGAL RIGHT, POWER OR CAPACITY TO OWN A
PARTNERSHIP UNIT, PREFERRED UNIT OR LTIP UNIT; (II) IN VIOLATION OF APPLICABLE
LAW; (III) IF SUCH TRANSFER WOULD IMMEDIATELY OR WITH THE PASSAGE OF TIME CAUSE
THE GENERAL PARTNER TO FAIL TO COMPLY WITH THE REIT REQUIREMENTS, SUCH
DETERMINATION TO BE MADE ASSUMING THAT THE GENERAL PARTNER DOES COMPLY WITH THE
REIT REQUIREMENTS IMMEDIATELY PRIOR TO THE PROPOSED TRANSFER; (IV) IF SUCH
TRANSFER WOULD CAUSE THE PARTNERSHIP TO BECOME, WITH RESPECT TO ANY EMPLOYEE
BENEFIT PLAN SUBJECT TO TITLE I OF ERISA, A “PARTY-IN-INTEREST” (AS DEFINED IN
SECTION 3(14) OF ERISA) OR A “DISQUALIFIED PERSON” (AS DEFINED IN
SECTION 4975(E) OF THE CODE); (V) IF SUCH TRANSFER WOULD, IN THE OPINION OF
COUNSEL TO THE PARTNERSHIP, CAUSE ANY PORTION OF THE UNDERLYING ASSETS OF THE
PARTNERSHIP TO CONSTITUTE ASSETS OF ANY EMPLOYEE BENEFIT PLAN PURSUANT TO
DEPARTMENT OF LABOR REGULATIONS SECTION 2510.3-101; (VI) IF SUCH TRANSFER WOULD
RESULT IN A DEEMED DISTRIBUTION TO ANY PARTNER ATTRIBUTABLE TO A FAILURE TO MEET
THE REQUIREMENTS OF REGULATIONS SECTION L.752-2(D)(L), UNLESS SUCH PARTNER
CONSENTS THERETO, (VII) IF SUCH TRANSFER WOULD CAUSE ANY LENDER TO THE
PARTNERSHIP TO HOLD IN EXCESS OF TEN (10) PERCENT OF THE PARTNERSHIP INTEREST
THAT WOULD, PURSUANT TO THE REGULATIONS UNDER SECTION 752 OF THE CODE OR ANY
SUCCESSOR PROVISION, CAUSE A LOAN BY SUCH A LENDER TO CONSTITUTE PARTNER
NONRECOURSE DEBT, (VIII) IF SUCH TRANSFER, OTHER THAN TO AN AFFILIATE, IS OF A
PARTNERSHIP INTEREST THE VALUE OF WHICH WOULD HAVE BEEN LESS THAN $20,000 WHEN
ISSUED, (IX) IF SUCH TRANSFER WOULD, IN THE OPINION OF COUNSEL TO THE
PARTNERSHIP, CAUSE THE PARTNERSHIP TO CEASE TO BE CLASSIFIED AS A PARTNERSHIP
FOR FEDERAL INCOME TAX PURPOSES OR (X) IF SUCH TRANSFER IS EFFECTUATED THROUGH
AN “ESTABLISHED SECURITIES MARKET” OR A “SECONDARY MARKET (OR THE SUBSTANTIAL
EQUIVALENT THEREOF)” WITHIN THE MEANING OF SECTION 7704(B) OF THE CODE.


 

 

43

--------------------------------------------------------------------------------



(B)                                 NO GP PREFERRED UNIT MAY BE TRANSFERRED BY
THE GENERAL PARTNER TO ANY PERSON WHO IS NOT THEN A GENERAL PARTNER OF THE
PARTNERSHIP.


 


9.5                                 SHELF REGISTRATION RIGHTS.  THE GENERAL
PARTNER AGREES THAT, UPON THE REQUEST OF ANY LIMITED PARTNER THAT HAS NOT
ENTERED INTO A REGISTRATION RIGHTS AGREEMENT WITH THE GENERAL PARTNER
SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO (EACH, A “SHELF RIGHTS HOLDER”),
MADE AT ANY TIME FOLLOWING DELIVERY OF AN EXERCISE NOTICE (AS DEFINED IN
SECTION 11.1), THE GENERAL PARTNER WILL, IF IT HAS NOT ALREADY DONE SO, WITHIN
60 DAYS THEREAFTER FILE A “SHELF” REGISTRATION STATEMENT (THE “SHELF
REGISTRATION”), ON AN APPROPRIATE FORM PURSUANT TO RULE 415 UNDER THE SECURITIES
ACT OR ANY SIMILAR RULE THAT MAY BE ADOPTED BY THE SEC, WITH RESPECT TO THE SALE
OF REGISTRABLE SECURITIES (AS DEFINED BELOW) BY THE SHELF RIGHTS HOLDERS IN
ORDINARY COURSE BROKERAGE OR DEALER TRANSACTIONS NOT INVOLVING AN UNDERWRITTEN
PUBLIC OFFERING.  THE GENERAL PARTNER SHALL USE ALL REASONABLE EFFORTS TO HAVE
THE SHELF REGISTRATION DECLARED EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH
FILING AND TO KEEP SUCH SHELF REGISTRATION CONTINUOUSLY EFFECTIVE FOLLOWING THE
DATE ON WHICH SUCH SHELF REGISTRATION IS DECLARED EFFECTIVE FOR SO LONG AS ANY
REGISTRABLE SECURITIES ARE OUTSTANDING.  THE GENERAL PARTNER FURTHER AGREES, IF
NECESSARY, TO SUPPLEMENT OR MAKE AMENDMENTS TO THE SHELF REGISTRATION, IF
REQUIRED BY THE REGISTRATION FORM USED BY THE GENERAL PARTNER FOR THE SHELF
REGISTRATION OR BY THE INSTRUCTIONS APPLICABLE TO SUCH REGISTRATION FORM OR BY
THE SECURITIES ACT OR THE RULES AND REGULATIONS THEREUNDER, AND THE GENERAL
PARTNER AGREES TO FURNISH TO EACH SHELF RIGHTS HOLDER COPIES OF ANY SUCH
SUPPLEMENT OR AMENDMENT AT LEAST THREE DAYS PRIOR TO ITS BEING USED AND/OR FILED
WITH THE SEC.  NOTWITHSTANDING THE FOREGOING, IF THE GENERAL PARTNER SHALL
FURNISH TO THE UNIT HOLDER A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER
OF THE GENERAL PARTNER STATING THAT IN THE GOOD FAITH JUDGMENT OF THE DIRECTORS
IT WOULD BE SIGNIFICANTLY DISADVANTAGEOUS TO THE GENERAL PARTNER AND ITS
STOCKHOLDERS FOR ANY SUCH SHELF REGISTRATION TO BE AMENDED OR SUPPLEMENTED, THE
GENERAL PARTNER MAY DEFER SUCH AMENDING OR SUPPLEMENTING OF SUCH SHELF
REGISTRATION FOR NOT MORE THAN 45 DAYS AND IN SUCH EVENT THE UNIT HOLDER SHALL
BE REQUIRED TO DISCONTINUE DISPOSITION OF ANY REGISTRABLE SECURITIES COVERED BY
SUCH SHELF REGISTRATION DURING SUCH PERIOD.  NOTWITHSTANDING THE FOREGOING, IF
THE GENERAL PARTNER IRREVOCABLY ELECTS, OR THE PARTNERSHIP IS SO REQUIRED UNDER
SECTION 11.3, PRIOR TO THE FILING OF ANY SHELF REGISTRATION TO ISSUE ALL CASH IN
LIEU OF SHARES UPON THE EXCHANGE OF UNITS BY THE HOLDER REQUESTING THE FILING OF
SUCH SHELF REGISTRATION, THE GENERAL PARTNER SHALL NOT BE OBLIGATED TO FILE SUCH
SHELF REGISTRATION STATEMENT.  THE GENERAL PARTNER SHALL MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, A STATEMENT OF OPERATIONS
COVERING A PERIOD OF TWELVE (12) MONTHS, COMMENCING ON THE FIRST DAY OF THE
FISCAL QUARTER NEXT SUCCEEDING EACH SALE OF ANY REGISTRABLE SECURITIES PURSUANT
TO THE SHELF REGISTRATION, IN A MANNER WHICH SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT.


 


(A)                                  SECURITIES SUBJECT TO THIS SECTION 9.5. THE
SECURITIES ENTITLED TO THE BENEFITS OF THIS SECTION 9.5 ARE THE SHARES THAT HAVE
BEEN OR MAY BE ISSUED FROM TIME TO TIME UPON THE EXCHANGE OF UNITS PURSUANT TO
ARTICLE XI HEREOF AND ANY OTHER SECURITIES ISSUED BY THE GENERAL PARTNER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT IN EXCHANGE FOR ANY OF THE SHARES
(COLLECTIVELY, THE “REGISTRABLE SECURITIES”) BUT, WITH RESPECT TO ANY PARTICULAR
REGISTRABLE SECURITY, ONLY SO LONG AS IT CONTINUES TO BE A REGISTRABLE
SECURITY.  REGISTRABLE SECURITIES SHALL INCLUDE ANY SECURITIES ISSUED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AS A


 

 

44

--------------------------------------------------------------------------------



DIVIDEND OR DISTRIBUTION ON ACCOUNT OF REGISTRABLE SECURITIES OR RESULTING FROM
A SUBDIVISION OF THE OUTSTANDING SHARES OF REGISTRABLE SECURITIES INTO A GREATER
NUMBER OF SHARES (BY RECLASSIFICATION, STOCK SPLIT OR OTHERWISE).  FOR THE
PURPOSES OF THIS AGREEMENT, A SECURITY THAT WAS AT ONE TIME A REGISTRABLE
SECURITY SHALL CEASE TO BE A REGISTRABLE SECURITY WHEN (I) SUCH SECURITY HAS
BEEN EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT, AND EITHER (A) THE
REGISTRATION STATEMENT WITH RESPECT THERETO HAS REMAINED CONTINUOUSLY EFFECTIVE
FOR 150 DAYS OR (B) SUCH SECURITY HAS BEEN DISPOSED OF PURSUANT TO SUCH
REGISTRATION STATEMENT, (II) SUCH SECURITY IS OR CAN BE IMMEDIATELY SOLD TO THE
PUBLIC IN RELIANCE ON RULE 144 (OR ANY SIMILAR PROVISION THEN IN FORCE) UNDER
THE SECURITIES ACT, (III) SUCH SECURITY HAS BEEN OTHERWISE TRANSFERRED AND
(A) THE GENERAL PARTNER HAS DELIVERED A NEW CERTIFICATE OR OTHER EVIDENCE OF
OWNERSHIP NOT BEARING THE LEGEND SET FORTH ON THE SHARES UPON THE INITIAL
ISSUANCE THEREOF (OR OTHER LEGEND OF SIMILAR IMPORT) AND (B) IN THE OPINION OF
COUNSEL TO THE GENERAL PARTNER, THE SUBSEQUENT DISPOSITION OF SUCH SECURITY
WOULD NOT REQUIRE THE REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT OR
ANY SIMILAR STATE LAW THEN IN FORCE, OR (IV) SUCH SECURITY HAS CEASED TO BE
OUTSTANDING.


 


(B)                                 REGISTRATION EXPENSES.  THE GENERAL PARTNER
SHALL PAY, AS REIT EXPENSES, ALL EXPENSES INCIDENT TO THE SHELF REGISTRATION,
INCLUDING, WITHOUT LIMITATION, (I) ALL SEC, STOCK EXCHANGE AND NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. REGISTRATION, FILING AND LISTING FEES,
(II) ALL FEES AND EXPENSES INCURRED IN COMPLYING WITH SECURITIES OR “BLUE SKY”
LAWS (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL IN CONNECTION WITH
“BLUE SKY” QUALIFICATIONS OF THE REGISTRABLE SECURITIES), (III) ALL PRINTING,
MESSENGER AND DELIVERY EXPENSES, (IV) ALL FEES AND DISBURSEMENTS OF THE GENERAL
PARTNER’S INDEPENDENT PUBLIC ACCOUNTANTS AND COUNSEL AND (V) ALL FEES AND
EXPENSES OF ANY SPECIAL EXPERTS RETAINED BY THE GENERAL PARTNER IN CONNECTION
WITH THE SHELF REGISTRATION PURSUANT TO THE TERMS OF THIS SECTION 9.5,
REGARDLESS OF WHETHER SUCH SHELF REGISTRATION BECOMES EFFECTIVE, UNLESS SUCH
SHELF REGISTRATION FAILS TO BECOME EFFECTIVE AS A RESULT OF THE FAULT OF THE
SHELF RIGHTS HOLDERS; PROVIDED, HOWEVER, THAT THE GENERAL PARTNER SHALL NOT PAY
THE COSTS AND EXPENSES OF ANY SHELF RIGHTS HOLDER RELATING TO BROKERAGE OR
DEALER FEES, TRANSFER TAXES OR THE FEES OR EXPENSES OF ANY COUNSEL’S ACCOUNTANTS
OR OTHER REPRESENTATIVES RETAINED BY THE SHELF RIGHTS HOLDERS, INDIVIDUALLY OR
IN THE AGGREGATE.

 

ARTICLE X

 


RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 


10.1                           NO PARTICIPATION IN MANAGEMENT.  EXCEPT AS
EXPRESSLY PERMITTED HEREUNDER, THE LIMITED PARTNERS SHALL NOT TAKE PART IN THE
MANAGEMENT OF THE PARTNERSHIP’S BUSINESS, TRANSACT ANY BUSINESS IN THE
PARTNERSHIP’S NAME OR HAVE THE POWER TO SIGN DOCUMENTS FOR OR OTHERWISE BIND THE
PARTNERSHIP; PROVIDED, THAT THE FOREGOING SHALL NOT BE DEEMED TO LIMIT THE
ABILITY OF A LIMITED PARTNER (OR ANY OFFICER OR DIRECTOR THEREOF) WHO IS AN
OFFICER, DIRECTOR OR EMPLOYEE OF THE PARTNERSHIP, THE GENERAL PARTNER OR ANY
AFFILIATE THEREOF, TO ACT IN SUCH CAPACITY.


 


10.2                           BANKRUPTCY OF A LIMITED PARTNER.  THE BANKRUPTCY
OF ANY LIMITED PARTNER SHALL NOT CAUSE A DISSOLUTION OF THE PARTNERSHIP, BUT THE
RIGHTS OF SUCH LIMITED PARTNER TO SHARE IN THE PROFITS OR LOSSES OF THE
PARTNERSHIP AND TO RECEIVE DISTRIBUTIONS OF PARTNERSHIP FUNDS SHALL, ON THE
HAPPENING OF SUCH EVENT, DEVOLVE TO ITS SUCCESSORS OR ASSIGNS, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, AND THE PARTNERSHIP SHALL CONTINUE AS A
LIMITED PARTNERSHIP.  HOWEVER, IN NO EVENT SHALL SUCH ASSIGNEE(S) BECOME A
SUBSTITUTED LIMITED PARTNER EXCEPT IN ACCORDANCE WITH ARTICLE IX.


 

 

45

--------------------------------------------------------------------------------



10.3                           NO WITHDRAWAL.  NO LIMITED PARTNER MAY WITHDRAW
FROM THE PARTNERSHIP WITHOUT THE PRIOR WRITTEN CONSENT OF THE GENERAL PARTNER,
OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


10.4                           DUTIES AND CONFLICTS.


 


(A)                                  THE PARTNERS RECOGNIZE THAT EACH OF THE
OTHER PARTNERS AND THEIR AFFILIATES HAVE OR MAY HAVE OTHER BUSINESS INTERESTS,
ACTIVITIES AND INVESTMENTS, SOME OF WHICH MAY BE IN CONFLICT OR COMPETITION WITH
THE BUSINESS OF THE PARTNERSHIP, AND THAT SUCH PERSONS ARE ENTITLED TO CARRY ON
SUCH OTHER BUSINESS INTERESTS, ACTIVITIES AND INVESTMENTS.  IN ADDITION, THE
PARTNERS RECOGNIZE THAT CERTAIN OF THE LIMITED PARTNERS AND THEIR AFFILIATES ARE
AND MAY IN THE FUTURE BE TENANTS OF THE PARTNERSHIP, SUBSIDIARY ENTITIES OR
OTHER PERSONS OR OWN ANCHOR OR OTHER STORES IN THE PROPERTIES OF THE
PARTNERSHIP, OR SUBSIDIARY ENTITIES OR OTHER PROPERTIES AND IN CONNECTION
THEREWITH MAY HAVE INTERESTS THAT CONFLICT WITH THOSE OF THE PARTNERSHIP OR
SUBSIDIARY ENTITIES.  IN DECIDING WHETHER TO TAKE ANY ACTIONS IN SUCH CAPACITY,
SUCH LIMITED PARTNERS AND THEIR AFFILIATES SHALL BE UNDER NO OBLIGATION TO
CONSIDER THE SEPARATE INTERESTS OF THE PARTNERSHIP OR SUBSIDIARY ENTITIES AND
SHALL HAVE NO FIDUCIARY OBLIGATIONS TO THE PARTNERSHIP OR SUBSIDIARY ENTITIES
AND SHALL NOT BE LIABLE FOR MONETARY DAMAGES FOR LOSSES SUSTAINED, LIABILITIES
INCURRED OR BENEFITS NOT DERIVED BY THE OTHER PARTNERS IN CONNECTION WITH SUCH
ACTS; NOR SHALL THE PARTNERSHIP, THE GENERAL PARTNER OR ANY SUBSIDIARY ENTITIES
BE UNDER ANY OBLIGATION TO CONSIDER THE SEPARATE INTERESTS OF THE LIMITED
PARTNERS AND THEIR AFFILIATES IN SUCH LIMITED PARTNERS’ INDEPENDENT CAPACITIES
OR HAVE ANY FIDUCIARY OBLIGATIONS TO THE LIMITED PARTNERS AND THEIR AFFILIATES
IN SUCH CAPACITY OR BE LIABLE FOR MONETARY DAMAGES FOR LOSSES SUSTAINED,
LIABILITIES INCURRED OR BENEFITS NOT DERIVED BY THE LIMITED PARTNERS AND THEIR
AFFILIATES IN SUCH INDEPENDENT CAPACITIES ARISING FROM ACTIONS OR OMISSIONS
TAKEN BY THE PARTNERSHIP OR SUBSIDIARY ENTITIES.  THE LIMITED PARTNERS AND THEIR
AFFILIATES MAY ENGAGE IN OR POSSESS AN INTEREST IN ANY OTHER BUSINESS OR VENTURE
OF ANY KIND, INDEPENDENTLY OR WITH OTHERS, ON THEIR OWN BEHALF OR ON BEHALF OF
OTHER ENTITIES WITH WHICH THEY ARE AFFILIATED OR ASSOCIATED, AND SUCH PERSONS
MAY ENGAGE IN ANY ACTIVITIES, WHETHER OR NOT COMPETITIVE WITH THE PARTNERSHIP OR
SUBSIDIARY ENTITIES, WITHOUT ANY OBLIGATION TO OFFER ANY INTEREST IN SUCH
ACTIVITIES TO THE PARTNERSHIP OR SUBSIDIARY ENTITIES OR TO ANY PARTNER OR
OTHERWISE.  NEITHER THE PARTNERSHIP NOR ANY PARTNER SHALL HAVE ANY RIGHT, BY
VIRTUE OF THIS AGREEMENT, IN OR TO SUCH ACTIVITIES, OR THE INCOME OR PROFITS
DERIVED THEREFROM, AND THE PURSUIT OF SUCH ACTIVITIES, EVEN IF COMPETITIVE WITH
THE BUSINESS OF THE PARTNERSHIP OR SUBSIDIARY ENTITIES, SHALL NOT BE DEEMED
WRONGFUL OR IMPROPER.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, WITHOUT THE
PRIOR CONSENT OF THE GENERAL PARTNER, NO LIMITED PARTNER SHALL KNOWINGLY TAKE
ANY ACTION, INCLUDING ACQUIRING, DIRECTLY OR INDIRECTLY, AN INTEREST IN ANY
TENANT OF A PROPERTY WHICH WOULD HAVE, THROUGH THE ACTUAL OR CONSTRUCTIVE
OWNERSHIP OF ANY TENANT OF ANY PROPERTY, THE EFFECT OF CAUSING THE PERCENTAGE OF
THE GROSS INCOME OF THE GENERAL PARTNER THAT FAILS TO BE TREATED AS “RENTS FROM
REAL PROPERTY” WITHIN THE MEANING OF SECTION 856(D) OF THE CODE TO EXCEED SUCH
PERCENTAGE ON THE DATE HEREOF.  EACH LIMITED PARTNER SHALL HAVE A DUTY TO NOTIFY
THE GENERAL PARTNER ON A TIMELY BASIS OF ANY POTENTIAL ACQUISITION OR CHANGE IN
OWNERSHIP THAT COULD REASONABLY BE EXPECTED TO HAVE SUCH EFFECT.


 

 

46

--------------------------------------------------------------------------------



10.5                           GUARANTY AND INDEMNIFICATION AGREEMENTS.


 


(A)                                  THE PARTNERSHIP SHALL NOTIFY THE LIMITED
PARTNERS NO LESS THAN 45 DAYS (OR, IF THE PARTNERSHIP ITSELF HAS LESS THAN 45
DAYS’ PRIOR NOTICE, AS PROMPTLY AS PRACTICABLE) PRIOR TO THE OCCURRENCE OF ANY
EVENT THAT THE PARTNERSHIP REASONABLY EXPECTS WILL REDUCE THE AMOUNT OF
PARTNERSHIP LIABILITIES (INCLUDING LIABILITIES OF ANY SUBSIDIARY PARTNERSHIP)
THAT THE LIMITED PARTNERS MAY INCLUDE IN THEIR INDIVIDUAL TAX BASES OF THEIR
RESPECTIVE PARTNERSHIP INTERESTS PURSUANT TO TREASURY REGULATION § 1.752-2 AND
TREASURY REGULATION §§ 1.752-3(A)(2) AND (3).  UPON RECEIPT OF SUCH NOTICE, EACH
LIMITED PARTNER SHALL INFORM THE PARTNERSHIP OF ANY ACTION IT DESIRES TO TAKE IN
ITS SOLE AND ABSOLUTE DISCRETION IN ORDER TO INCREASE THE “ECONOMIC RISK OF
LOSS” (WITHIN THE MEANING OF TREASURY REGULATION § 1.752-2) (THE “INCURRENCE”)
THAT IT HAS WITH RESPECT TO LIABILITIES OF THE PARTNERSHIP OR ANY OTHER
SUBSIDIARY PARTNERSHIPS.  THE PARTNERSHIP SHALL COOPERATE WITH EACH LIMITED
PARTNER TO FACILITATE THE INCURRENCE BY SUCH LIMITED PARTNER WITH RESPECT TO
PARTNERSHIP LIABILITIES OR LIABILITIES OF ANY SUBSIDIARY PARTNERSHIPS IN SUCH A
WAY THAT THE INCURRENCE HAS THE LEAST AMOUNT OF REAL ECONOMIC RISK TO SUCH
LIMITED PARTNER AND PROVIDED THAT THE INCURRENCE DOES NOT HAVE A MATERIAL
ADVERSE IMPACT ON ANY OTHER PARTNER IN THE PARTNERSHIP OR ANY SUCH PARTNER’S
AFFILIATES.

 

No direct or indirect Partner in the Partnership or any partnership which is the
obligor on a JCP Property Liability shall incur the “economic risk of loss”
(within the meaning of Treasury Regulation § 752-2) with respect to any JCP
Property Liability without the prior written consent of the JCP Limited Partner.

 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF
SECTION 10.5(A) ABOVE, NO LIMITED PARTNERS SHALL HAVE ANY RIGHT TO NEGOTIATE
DIRECTLY WITH ANY LENDER OF THE PARTNERSHIP OR ANY OTHER SUBSIDIARY PARTNERSHIP,
ANY SUCH NEGOTIATION TO BE UNDERTAKEN IN GOOD FAITH BY THE GENERAL PARTNER ON
BEHALF OF, AND AT THE REQUEST OF, ALL AFFECTED LIMITED PARTNERS.

 

ARTICLE XI

 


GRANT OF RIGHTS TO THE LIMITED PARTNERS

 


11.1                           GRANT OF RIGHTS.  THE GENERAL PARTNER DOES HEREBY
GRANT TO EACH OF THE LIMITED PARTNERS (OTHER THAN THE RETAIL PROPERTY TRUST) AND
EACH OF THE LIMITED PARTNERS DOES HEREBY ACCEPT THE RIGHT, BUT NOT THE
OBLIGATION (HEREINAFTER SUCH RIGHT SOMETIMES REFERRED TO AS THE “RIGHTS”), TO
CONVERT ALL OR A PORTION OF SUCH LIMITED PARTNER’S LIMITED PARTNERSHIP UNITS
INTO SHARES OR CASH, AS SELECTED BY THE GENERAL PARTNER, AT ANY TIME OR FROM
TIME TO TIME, ON THE TERMS AND SUBJECT TO THE CONDITIONS AND RESTRICTIONS
CONTAINED IN THIS ARTICLE XI.  THE RIGHTS GRANTED HEREUNDER MAY BE EXERCISED BY
A LIMITED PARTNER, ON THE TERMS AND SUBJECT TO THE CONDITIONS AND RESTRICTIONS
CONTAINED IN THIS ARTICLE XI, UPON DELIVERY TO THE GENERAL PARTNER OF A NOTICE
IN THE FORM OF EXHIBIT F (AN “EXERCISE NOTICE”), WHICH NOTICE SHALL SPECIFY THE
NUMBER OF SUCH LIMITED PARTNER’S LIMITED PARTNERSHIP UNITS TO BE CONVERTED BY
SUCH LIMITED PARTNER (THE “OFFERED UNITS”).  ONCE DELIVERED, THE EXERCISE NOTICE
SHALL BE IRREVOCABLE, SUBJECT TO PAYMENT BY THE GENERAL PARTNER OR THE
PARTNERSHIP OF THE PURCHASE PRICE FOR THE OFFERED UNITS IN ACCORDANCE WITH THE
TERMS HEREOF AND SUBJECT TO SECTION 1 OF THE REGISTRATION RIGHTS AGREEMENTS.  IN
THE EVENT THE GENERAL PARTNER ELECTS TO CAUSE THE OFFERED UNITS TO BE CONVERTED
INTO CASH, THE GENERAL PARTNER SHALL EFFECT SUCH CONVERSION BY CAUSING THE
PARTNERSHIP TO REDEEM THE OFFERED UNITS FOR CASH.


 

 

47

--------------------------------------------------------------------------------



11.2                           LIMITATION ON EXERCISE OF RIGHTS.  IF AN EXERCISE
NOTICE IS DELIVERED TO THE GENERAL PARTNER BUT, AS A RESULT OF THE OWNERSHIP
LIMIT OR AS A RESULT OF OTHER RESTRICTIONS CONTAINED IN THE CHARTER OF THE
GENERAL PARTNER, THE RIGHTS CANNOT BE EXERCISED IN FULL FOR SHARES, THE EXERCISE
NOTICE, IF THE PURCHASE PRICE IS TO BE PAYABLE IN SHARES, SHALL BE DEEMED TO BE
MODIFIED SUCH THAT THE RIGHTS SHALL BE EXERCISED ONLY TO THE EXTENT PERMITTED
UNDER THE OWNERSHIP LIMIT OR UNDER OTHER RESTRICTIONS IN THE CHARTER OF THE
GENERAL PARTNER.  NOTWITHSTANDING THE FOREGOING, ANY PERSON SHALL BE PERMITTED
TO EXERCISE ITS RIGHTS HEREUNDER DURING THE FIRST HALF OF A TAXABLE YEAR OF THE
GENERAL PARTNER EVEN IF UPON CONVERSION OF THE OFFERED UNITS INTO SHARES, THE
SHARES HELD BY SUCH PERSON WILL EXCEED THE OWNERSHIP LIMIT, SO LONG AS SUCH
PERSON SHALL IMMEDIATELY FOLLOWING SUCH CONVERSION SELL SO MANY OF SUCH SHARES
AS SHALL CAUSE THE OWNERSHIP LIMIT NOT TO BE EXCEEDED UPON CONSUMMATION OF SUCH
SALE.  THE GENERAL PARTNER HEREBY AGREES TO EXERCISE ITS RIGHT PURSUANT TO ITS
CHARTER TO PERMIT THE OWNERSHIP LIMIT TO BE EXCEEDED IN THE CIRCUMSTANCES
DESCRIBED IN THE PRECEDING SENTENCE.


 


11.3                           COMPUTATION OF PURCHASE PRICE/FORM OF PAYMENT. 
THE PURCHASE PRICE (“PURCHASE PRICE”) PAYABLE TO A TENDERING LIMITED PARTNER
SHALL BE EQUAL TO THE DEEMED PARTNERSHIP UNIT VALUE MULTIPLIED BY THE NUMBER OF
OFFERED UNITS COMPUTED AS OF THE DATE ON WHICH THE EXERCISE NOTICE WAS DELIVERED
TO THE GENERAL PARTNER (THE “COMPUTATION DATE”).  SUBJECT TO THE FOLLOWING
PARAGRAPH, THE PURCHASE PRICE FOR THE OFFERED UNITS SHALL BE PAYABLE, AT THE
OPTION OF THE GENERAL PARTNER, BY CAUSING THE PARTNERSHIP TO REDEEM THE OFFERED
UNITS FOR CASH IN THE AMOUNT OF THE PURCHASE PRICE, OR BY THE ISSUANCE BY THE
GENERAL PARTNER OF THE NUMBER OF SHARES EQUAL TO THE NUMBER OF OFFERED UNITS
(ADJUSTED AS APPROPRIATE TO ACCOUNT FOR STOCK SPLITS, STOCK DIVIDENDS OR OTHER
SIMILAR TRANSACTIONS BETWEEN THE COMPUTATION DATE AND THE CLOSING OF THE
PURCHASE AND SALE OF THE OFFERED UNITS IN THE MANNER SPECIFIED IN
SECTION  11.7(D) BELOW).


 


11.4                           CLOSING.  THE CLOSING OF THE ACQUISITION OR
REDEMPTION OF OFFERED UNITS SHALL, UNLESS OTHERWISE MUTUALLY AGREED, BE HELD AT
THE PRINCIPAL OFFICES OF THE GENERAL PARTNER, ON THE DATE AGREED TO BY THE
GENERAL PARTNER AND THE RELEVANT LIMITED PARTNER, WHICH DATE (THE “SETTLEMENT
DATE”) SHALL IN NO EVENT BE ON A DATE WHICH IS LATER THAN THE LATER OF (I) TEN
(10) DAYS AFTER THE DATE OF THE EXERCISE NOTICE AND (II) FIVE (5) DAYS AFTER THE
EXPIRATION OR TERMINATION OF THE WAITING PERIOD APPLICABLE TO THE LIMITED
PARTNER, IF ANY, UNDER THE HART-SCOTT-RODINO ACT (THE “HSR ACT”).  THE GENERAL
PARTNER AGREES TO USE ITS BEST EFFORTS TO OBTAIN AN EARLY TERMINATION OF THE
WAITING PERIOD APPLICABLE TO ANY SUCH ACQUISITION, IF ANY, UNDER THE HSR ACT. 
UNTIL THE SETTLEMENT DATE, EACH TENDERING PARTNER SHALL CONTINUE TO OWN HIS
OFFERED UNITS, AND WILL CONTINUE TO BE TREATED AS THE HOLDER OF SUCH OFFERED
UNITS FOR ALL PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, FOR
PURPOSES OF VOTING, CONSENT, ALLOCATIONS AND DISTRIBUTIONS.  OFFERED UNITS WILL
BE TRANSFERRED TO THE GENERAL PARTNER ONLY UPON RECEIPT BY THE TENDERING PARTNER
OF SHARES OR CASH IN PAYMENT IN FULL THEREFOR.


 


11.5                           CLOSING DELIVERIES.  AT THE CLOSING OF THE
PURCHASE AND SALE OR REDEMPTION OF OFFERED UNITS, PAYMENT OF THE PURCHASE PRICE
SHALL BE ACCOMPANIED BY PROPER INSTRUMENTS OF TRANSFER AND ASSIGNMENT AND BY THE
DELIVERY OF (I) REPRESENTATIONS AND WARRANTIES OF (A) THE TENDERING LIMITED
PARTNER WITH RESPECT TO ITS DUE AUTHORITY TO SELL ALL OF THE RIGHT, TITLE AND
INTEREST IN AND TO SUCH OFFERED UNITS TO THE GENERAL PARTNER OR THE PARTNERSHIP,
AS APPLICABLE, AND WITH RESPECT TO THE OWNERSHIP BY THE LIMITED PARTNER OF SUCH
UNITS, FREE AND CLEAR OF ALL LIENS, AND (B) THE GENERAL PARTNER WITH RESPECT TO
ITS DUE AUTHORITY TO ACQUIRE SUCH UNITS FOR SHARES OR TO CAUSE THE PARTNERSHIP
TO REDEEM SUCH UNITS FOR CASH AND, IN THE CASE OF PAYMENT BY SHARES, (II) (A) AN
OPINION OF COUNSEL FOR THE GENERAL PARTNER, REASONABLY SATISFACTORY TO SUCH
LIMITED PARTNER, TO THE EFFECT THAT SUCH SHARES HAVE BEEN DULY AUTHORIZED, ARE
VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE, AND (B) A STOCK CERTIFICATE OR
CERTIFICATES EVIDENCING THE SHARES TO BE ISSUED AND REGISTERED IN THE NAME OF
THE LIMITED PARTNER OR ITS DESIGNEE.


 

 

48

--------------------------------------------------------------------------------



 


11.6                           TERM OF RIGHTS.  THE RIGHTS OF THE PARTIES WITH
RESPECT TO THE RIGHTS SHALL REMAIN IN EFFECT, SUBJECT TO THE TERMS HEREOF,
THROUGHOUT THE EXISTENCE OF THE PARTNERSHIP.


 


11.7                           COVENANTS OF THE GENERAL PARTNER.  TO FACILITATE
THE GENERAL PARTNER’S ABILITY FULLY TO PERFORM ITS OBLIGATIONS HEREUNDER, THE
GENERAL PARTNER COVENANTS AND AGREES AS FOLLOWS:


 


(A)                                  AT ALL TIMES WHILE THE RIGHTS ARE IN
EXISTENCE, THE GENERAL PARTNER SHALL RESERVE FOR ISSUANCE SUCH NUMBER OF SHARES
AS MAY BE NECESSARY TO ENABLE THE GENERAL PARTNER TO ISSUE SUCH SHARES IN FULL
PAYMENT OF THE PURCHASE PRICE IN REGARD TO ALL PARTNERSHIP UNITS WHICH ARE FROM
TIME TO TIME OUTSTANDING AND HELD BY THE LIMITED PARTNERS.


 


(B)                                 AS LONG AS THE GENERAL PARTNER SHALL BE
OBLIGATED TO FILE PERIODIC REPORTS UNDER THE SECURITIES EXCHANGE ACT OF 1934,
THE GENERAL PARTNER WILL TIMELY FILE SUCH REPORTS IN SUCH MANNER AS SHALL ENABLE
ANY RECIPIENT OF SHARES ISSUED TO A LIMITED PARTNER HEREUNDER IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT TO CONTINUE TO BE
ELIGIBLE TO UTILIZE RULE 144 PROMULGATED BY THE SEC PURSUANT TO THE SECURITIES
ACT, OR ANY SUCCESSOR RULE OR REGULATION OR STATUTE THEREUNDER, FOR THE RESALE
THEREOF.


 


(C)                                  DURING THE PENDENCY OF THE RIGHTS, THE
LIMITED PARTNERS SHALL RECEIVE IN A TIMELY MANNER ALL REPORTS FILED BY THE
GENERAL PARTNER WITH THE SEC AND ALL OTHER COMMUNICATIONS TRANSMITTED FROM TIME
TO TIME BY THE GENERAL PARTNER TO THE OWNERS OF ITS SHARES.


 


(D)                                 UNDER NO CIRCUMSTANCES SHALL THE GENERAL
PARTNER DECLARE ANY STOCK DIVIDEND, STOCK SPLIT, STOCK DISTRIBUTION OR THE LIKE,
UNLESS FAIR AND EQUITABLE ARRANGEMENTS ARE PROVIDED, TO THE EXTENT NECESSARY,
FULLY TO ADJUST, AND TO AVOID ANY DILUTION IN, THE RIGHTS OF ANY LIMITED PARTNER
UNDER THIS AGREEMENT.


 


11.8                           LIMITED PARTNERS’ COVENANT.  EACH OF THE LIMITED
PARTNERS COVENANTS AND AGREES WITH THE GENERAL PARTNER THAT ALL OFFERED UNITS
TENDERED TO THE GENERAL PARTNER OR THE PARTNERSHIP, AS THE CASE MAY BE, IN
ACCORDANCE WITH THE EXERCISE OF RIGHTS HEREIN PROVIDED SHALL BE DELIVERED FREE
AND CLEAR OF ALL LIENS AND SHOULD ANY LIENS EXIST OR ARISE WITH RESPECT TO SUCH
OFFERED UNITS, THE GENERAL PARTNER OR THE PARTNERSHIP, AS THE CASE MAY BE, SHALL
BE UNDER NO OBLIGATION TO ACQUIRE THE SAME UNLESS, IN CONNECTION WITH SUCH
ACQUISITION, THE GENERAL PARTNER HAS ELECTED TO CAUSE THE PARTNERSHIP TO PAY
SUCH PORTION OF THE PURCHASE PRICE IN THE FORM OF CASH CONSIDERATION IN
CIRCUMSTANCES WHERE SUCH CONSIDERATION WILL BE SUFFICIENT TO CAUSE SUCH EXISTING
LIEN TO BE DISCHARGED IN FULL UPON APPLICATION OF ALL OR A PART OF SUCH
CONSIDERATION AND THE PARTNERSHIP IS EXPRESSLY AUTHORIZED TO APPLY SUCH PORTION
OF THE PURCHASE PRICE AS MAY BE NECESSARY TO SATISFY ANY INDEBTEDNESS IN FULL
AND TO DISCHARGE SUCH LIEN IN FULL.  IN THE EVENT ANY TRANSFER TAX IS PAYABLE BY
THE LIMITED PARTNER AS A RESULT OF A TRANSFER OF PARTNERSHIP UNITS PURSUANT TO
THE EXERCISE BY A LIMITED PARTNER OF THE RIGHTS, THE LIMITED PARTNER SHALL PAY
SUCH TRANSFER TAX.


 

49

--------------------------------------------------------------------------------



 


11.9                           DIVIDENDS.  IF A LIMITED PARTNER SHALL EXCHANGE
ANY PARTNERSHIP UNITS FOR SHARES PURSUANT TO THIS ARTICLE XI ON OR PRIOR TO THE
PARTNERSHIP RECORD DATE FOR ANY DISTRIBUTION TO BE MADE ON SUCH PARTNERSHIP
UNITS, IN ACCORDANCE WITH THE CHARTER OF THE GENERAL PARTNER SUCH LIMITED
PARTNER WILL BE ENTITLED TO RECEIVE THE CORRESPONDING DISTRIBUTION TO BE PAID ON
SUCH SHARES AND SHALL NOT BE ENTITLED TO RECEIVE THE DISTRIBUTION MADE BY THE
PARTNERSHIP IN RESPECT OF THE EXCHANGED PARTNERSHIP UNITS.

 

ARTICLE XII

 


GENERAL PROVISIONS

 


12.1                           INVESTMENT REPRESENTATIONS.


 


(A)                                  EACH LIMITED PARTNER ACKNOWLEDGES THAT IT
(I) HAS BEEN GIVEN FULL AND COMPLETE ACCESS TO THE PARTNERSHIP AND THOSE PERSONS
WHO WILL MANAGE THE PARTNERSHIP IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, (II) HAS HAD THE OPPORTUNITY TO REVIEW ALL
DOCUMENTS RELEVANT TO ITS DECISION TO ENTER INTO THIS AGREEMENT, AND (III) HAS
HAD THE OPPORTUNITY TO ASK QUESTIONS OF THE PARTNERSHIP AND THOSE PERSONS WHO
WILL MANAGE THE PARTNERSHIP CONCERNING ITS INVESTMENT IN THE PARTNERSHIP AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 EACH LIMITED PARTNER ACKNOWLEDGES THAT IT
UNDERSTANDS THAT THE PARTNERSHIP UNITS TO BE PURCHASED OR OTHERWISE ACQUIRED BY
IT HEREUNDER WILL NOT BE REGISTERED UNDER THE SECURITIES ACT IN RELIANCE UPON
THE EXEMPTION AFFORDED BY SECTION 4(2) THEREOF FOR TRANSACTIONS BY AN ISSUER NOT
INVOLVING ANY PUBLIC OFFERING, AND WILL NOT BE REGISTERED OR QUALIFIED UNDER ANY
APPLICABLE STATE SECURITIES LAWS.  EACH LIMITED PARTNER REPRESENTS THAT (I) IT
IS ACQUIRING SUCH PARTNERSHIP UNITS FOR INVESTMENT ONLY AND WITHOUT ANY VIEW
TOWARD DISTRIBUTION THEREOF, AND IT WILL NOT SELL OR OTHERWISE DISPOSE OF SUCH
PARTNERSHIP UNITS EXCEPT PURSUANT TO THE EXERCISE OF THE RIGHTS OR OTHERWISE IN
ACCORDANCE WITH THE TERMS HEREOF AND IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS OR EXEMPTION PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS,
(II) ITS ECONOMIC CIRCUMSTANCES ARE SUCH THAT IT IS ABLE TO BEAR ALL RISKS OF
THE INVESTMENT IN THE PARTNERSHIP UNITS FOR AN INDEFINITE PERIOD OF TIME
INCLUDING THE RISK OF A COMPLETE LOSS OF ITS INVESTMENT IN THE UNITS AND
(III) IT HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS
SUFFICIENT TO EVALUATE THE RISKS OF INVESTMENT IN THE PARTNERSHIP UNITS.  EACH
LIMITED PARTNER FURTHER ACKNOWLEDGES AND REPRESENTS THAT IT HAS MADE ITS OWN
INDEPENDENT INVESTIGATION OF THE PARTNERSHIP AND THE BUSINESS CONDUCTED AND
PROPOSED TO BE CONDUCTED BY THE PARTNERSHIP, AND THAT ANY INFORMATION RELATING
THERETO FURNISHED TO THE LIMITED PARTNER WAS SUPPLIED BY OR ON BEHALF OF THE
PARTNERSHIP.


 


12.2                           NOTICES.  ALL NOTICES, OFFERS OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN PURSUANT TO THIS AGREEMENT
SHALL BE IN WRITING AND MAY BE PERSONALLY DELIVERED OR SENT BY UNITED STATES
MAIL OR BY REPUTABLE OVERNIGHT DELIVERY SERVICE AND SHALL BE DEEMED TO HAVE BEEN
GIVEN WHEN DELIVERED IN PERSON, UPON RECEIPT WHEN DELIVERED BY OVERNIGHT
DELIVERY SERVICE OR THREE BUSINESS DAYS AFTER DEPOSIT IN UNITED STATES MAIL,
REGISTERED OR CERTIFIED, POSTAGE PREPAID, AND PROPERLY ADDRESSED, BY OR TO THE
APPROPRIATE PARTY.  FOR PURPOSES OF THIS SECTION 12.2, THE ADDRESSES OF THE
PARTIES HERETO SHALL BE AS SET FORTH ON EXHIBIT A HEREOF.  THE ADDRESS OF ANY
PARTY HERETO MAY BE CHANGED BY A NOTICE IN WRITING GIVEN IN ACCORDANCE WITH THE
PROVISIONS HEREOF.


 

 

50

--------------------------------------------------------------------------------



 


12.3                           SUCCESSORS.  THIS AGREEMENT AND ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF ALL
PARTNERS, AND THEIR LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS AND PERMITTED
ASSIGNS, EXCEPT AS EXPRESSLY HEREIN OTHERWISE PROVIDED.


 


12.4                           LIABILITY OF LIMITED PARTNERS.  THE LIABILITY OF
THE LIMITED PARTNERS FOR THEIR OBLIGATIONS, COVENANTS  REPRESENTATIONS AND
WARRANTIES UNDER THIS AGREEMENT SHALL BE SEVERAL AND NOT JOINT.


 


12.5                           EFFECT AND INTERPRETATION.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN CONFORMITY WITH THE LAWS OF THE STATE OF
DELAWARE.


 


12.6                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


12.7                           PARTNERS NOT AGENTS.  NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO CONSTITUTE ANY PARTNER THE AGENT OF ANOTHER PARTNER,
EXCEPT AS SPECIFICALLY PROVIDED HEREIN, OR IN ANY MANNER TO LIMIT THE PARTNERS
IN THE CARRYING ON OF THEIR OWN RESPECTIVE BUSINESSES OR ACTIVITIES.


 


12.8                           ENTIRE UNDERSTANDING; ETC.  THIS AGREEMENT AND
THE OTHER AGREEMENTS REFERENCED HEREIN OR THEREIN OR TO WHICH THE SIGNATORIES
HERETO OR THERETO ARE PARTIES CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTNERS AND SUPERSEDE ANY PRIOR UNDERSTANDINGS AND/OR WRITTEN OR ORAL
AGREEMENTS AMONG THEM RESPECTING THE SUBJECT MATTER WITHIN.


 


12.9                           SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR THE APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE,
SHALL BE HELD INVALID BY A COURT OF COMPETENT JURISDICTION, THE REMAINDER OF
THIS AGREEMENT, OR THE APPLICATION OF SUCH PROVISION TO PERSONS OR CIRCUMSTANCES
OTHER THAN THOSE TO WHICH IT IS HELD INVALID BY SUCH COURT, SHALL NOT BE
AFFECTED THEREBY.


 


12.10                     TRUST PROVISION.  THIS AGREEMENT, TO THE EXTENT
EXECUTED BY THE TRUSTEE OF A TRUST, IS EXECUTED BY SUCH TRUSTEE SOLELY AS
TRUSTEE AND NOT IN A SEPARATE CAPACITY.  NOTHING HEREIN CONTAINED SHALL CREATE
ANY LIABILITY ON, OR REQUIRE THE PERFORMANCE OF ANY COVENANT BY, ANY SUCH
TRUSTEE INDIVIDUALLY, NOR SHALL ANYTHING CONTAINED HEREIN SUBJECT THE INDIVIDUAL
PROPERTY OF ANY TRUSTEE TO ANY LIABILITY.


 


12.11                     PRONOUNS AND HEADINGS.  AS USED HEREIN, ALL PRONOUNS
SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER, AND ALL DEFINED TERMS SHALL
INCLUDE THE SINGULAR AND PLURAL THEREOF WHEREVER THE CONTEXT AND FACTS REQUIRE
SUCH CONSTRUCTION.  THE HEADINGS, TITLES AND SUBTITLES HEREIN ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE TO BE IGNORED IN ANY CONSTRUCTION OF THE
PROVISIONS HEREOF.  ANY REFERENCES IN THIS AGREEMENT TO “INCLUDING” SHALL BE
DEEMED TO MEAN “INCLUDING WITHOUT LIMITATION.”


 

 

51

--------------------------------------------------------------------------------


 


12.12                     ASSUMPTION OF LIABILITIES.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL HAVE THE EFFECT OF TERMINATING, NEGATING OR MODIFYING IN ANY
RESPECT THE ASSUMPTION OF LIABILITIES BY THE PARTNERSHIP SET FORTH IN
SECTION 10.8 OF THE FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
THE PARTNERSHIP DATED AS OF APRIL 21, 1994 AND THE PARTNERSHIP REAFFIRMS ITS
OBLIGATIONS THEREUNDER.


 


12.13                     ASSURANCES.  EACH OF THE PARTNERS SHALL HEREAFTER
EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS (PROVIDED SUCH INSTRUMENTS ARE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE EXECUTING PARTNER) AND DO SUCH
FURTHER ACTS AND THINGS AS MAY BE REASONABLY REQUIRED OR USEFUL TO CARRY OUT THE
INTENT AND PURPOSE OF THIS AGREEMENT AND AS ARE NOT INCONSISTENT WITH THE TERMS
HEREOF.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed effective as of the date and year first above
written.

 

 

 

GENERAL PARTNER:

 

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

By

      /s/ David Simon

 

 

David Simon, Chief Executive Officer and

 

 

Chairman of the Board

 

[Limited Partner Counterpart Signature Pages to be attached]

 

53

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS:

 

 

 

 

 

 

 

Edward A. Ahlswede

 

 

 

 

 

/s/ Alice S. Aikens

 

Alice S. Aikens

 

 

 

 

 

Robert B. Aikens Revocable Trust Dated April 8, 1991

 

 

 

 

 

By:

/s/ Robert B. Aikens

 

Name:

Robert B. Aikens

 

Title:

Trustee

 

 

 

 

 

/s/ William R. Aikens

 

William R. Aikens

 

 

 

 

 

Marjorie Alpert Torgan

 

 

 

 

 

Andrew P. Barowsky

 

 

 

 

 

John A. Bersani

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-2

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

The Howard and Rene Biel Revocable Trust

 

 

 

 

 

By:

/s/ Howard Biel

 

Name:

Howard Biel

 

Title:

Trustee

 

 

 

 

 

Irwin Blitt, not individually, James Copaken Trust
12/27/76

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BNW-Rosemont Limited Partnership

 

 

 

 

 

By:

/s/ Joseph S. Beale

 

Name:

Joseph S. Beale

 

Title:

Alchemt Realty, LLC, Manager

 

 

 

 

 

/s/ Donald E. Boelke

 

Donald E. Boelke

 

 

 

 

 

John Boorn

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-2

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

Brightwood Plaza, Inc.

 

 

 

 

 

By:

/s/ Sidney D. Eskenazi

 

Name:

Sidney D. Eskenazi

 

Title:

 

 

 

 

 

 

/s/ Adrian F. Brown

 

Adrian F. Brown

 

 

 

 

 

/s/ Leonard I. Brumberg

 

Leonard I. Brumberg

 

 

 

 

 

Lee Ann Bullough Trust dated 7/1/03, as amended

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Shane H. Bullough Trust

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-3

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

Family Trust U/T/W of Mary Lou Carolan-Dated
2/7/89

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Catherine F. Cary

 

Catherine F. Cary

 

 

 

 

 

/s/ Margaret Ellen Castruccio

 

Margaret Ellen Castruccio

 

 

 

 

 

/s/ Mary Elizabeth Castruccio

 

Mary Elizabeth Castruccio

 

 

 

 

 

Castruccio Revocable Trust

 

 

 

 

 

By:

/s/ M. Castruccio

 

Name:

M. Castruccio

 

Title:

Trustee

 

 

 

 

 

/s/ Catherine Anne Chao

 

Catherine Ann Chao

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-4

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

/s/ Leslie T. Chao

 

Leslie T. Chao

 

 

 

 

 

Irwin Chase

 

 

 

 

 

Samuel N. Chase

 

 

 

 

 

Chase Arsenal Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Paul J. Choquette, Jr.

 

 

 

 

 

William H. Choquette

 

 

 

 

 

Susan Colton

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-5

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

Colton Arsenal Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Colton Emerald Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Colton Greendale Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Colton Square One Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Harry E. Connors, Jr.

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-6

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

Trustee U/I/T Jon Copaken dated December 7, 2001

 

 

 

 

 

By:

/s/ Jon Copaken

 

Name:

Jon Copaken

 

Title:

Trustee

 

 

 

 

 

/s/ Keith Copaken

 

Keith Copaken

 

 

 

 

 

Lois Copaken, not individually, Revocable Trust
10/24/79

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Paul Copaken, not individually, Revocable Trust
10/24/79

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Cordish SPG Investments, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-7

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

Kristi Crowe Trust

 

 

 

 

 

By:

/s/ Kristi L. Crowe

 

Name:

Kristi L. Crowe

 

Title:

Trustee

 

 

 

 

 

Martin Crowe Trust

 

 

 

 

 

By:

/s/ Martin Crowe

 

Name:

Martin Crowe

 

Title:

Trustee

 

 

 

 

 

Judith A. Curl Revocable Trust utd 11/28/1998

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

David H. Curl Revocable Trust utd 11/28/1998

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

D & J Partnership

 

 

 

 

 

By:

/s/ David Simon

 

Name:

David Simon

 

Title:

General Partner

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-8

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

The Davenport Family Trust

 

 

 

 

 

By:

/s/ Lynn E. Davenport

 

Name:

Lynne E. Davenport

 

Title:

Trustee

 

 

 

 

 

Lisa Marie DeBartolo Revocable Trust

 

 

 

 

 

By:

/s/ Lisa Marie DeBartolo

 

Name:

Lisa Marie DeBartolo

 

Title:

Trustee

 

 

 

 

 

Nicole Anne DeBartolo Revocable Trust

 

 

 

 

 

By:

/s/ Nicole DeBartolo Heldfond

 

Name:

Nicole DeBartolo Heldfond

 

Title:

Trustee

 

 

 

 

 

Tiffanie Lynn DeBartolo Revocable Trust

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DeBartolo III, LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-9

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (Continued):

 

 

 

 

 

DeBartolo LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

 

 

/s/ Marie DeBartolo York

 

Marie DeBartolo York

 

 

 

 

 

William A. Dedrick Revocable Trust of 1992

 

 

 

 

 

By:

/s/ William A. Dedrick

 

Name:

William A. Dedrick

 

Title:

Trustee

 

 

 

 

 

Alice M. DeFranco

 

 

 

 

 

Joseph C. DeFranco

 

 

 

 

 

Frank d’Oleire

 

 

 

 

 

James L. Donofrio

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-10

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Irene Dreiseszun, not individually, Restated Trust
6/3/94

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Richard J. Dreiseszun Trust 12/18/76

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dreiseszun Grandchildren Trust 10/28/76

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EJDC II, LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

 

 

EJDC III, LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-11

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

EJDC IV, LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

 

 

EJDC V, LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

/s/ S. Cody Engle

 

S. Cody Engle

 

 

 

 

 

 

 

Peter Ernstmeier

 

 

 

 

 

/s/ David N. Eskenazi

 

David N. Eskenazi

 

 

 

 

 

/s/ Dori L. Eskenazi

 

Dori L. Eskenazi

 

 

 

 

 

/s/ Sandra A. Eskenazi

 

Sandra A. Eskenazi

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-12

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

/s/ Sindey D. Eskenazi

 

Sidney D. Eskenazi

 

 

 

 

 

 

 

Charles C.G. Evans, Jr.

 

 

 

 

 

Patrice M. Farhat Trust

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Daniel R. Farhat Trust

 

 

 

 

 

By:

/s/ Daniel R. Farhat Trust

 

Name:

Daniel R. Farhat

 

Title:

Trustee

 

 

 

 

 

/s/ Patrick J. Finerty

 

Patrick J. Finerty

 

 

 

 

 

Steven S. Fischman 1992 NSM Trust

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-13

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Fischman Northshore Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Fischman Rockingham Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Fischman Square One Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Randolph L. Foxworthy

 

Randolph L. Foxworthy

 

 

 

 

 

The Peter S. Frank Family Trust

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-14

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

/s/ Ruth Freed

 

Ruth Freed

 

 

 

 

 

Sandra H. Fried Trust U/I/T dated July 25, 1996

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ William J. Garvey

 

William J. Garvey

 

 

 

 

 

/s/ Jerome L. Gershman

 

Jerome L. Gershman

 

 

 

 

 

 

 

Benjamin Gifford

 

 

 

 

 

 

 

James M. Gilbane

 

 

 

 

 

/s/ Jean Gilbane Cole

 

Jean Gilbane Cole

 

 

 

 

 

/s/ John D. Gilbane

 

John D. Gilbane

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-15

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

Richard T. Gilbane

 

 

 

 

 

/s/ Robert V. Gilbane

 

Robert V. Gilbane

 

 

 

 

 

Thomas F. Gilbane, Jr.

 

 

 

 

 

/s/ William J. Gilbane, Jr.

 

William J. Gilbane, Jr.

 

 

 

Gilbane Properties of Watertown, Inc.

 

 

 

By:

/s/ Matthew Lawrence

 

Name:

Matthew Lawrence

 

Title:

Senior Vice President

 

 

 

 

 

/s/ Marjorie Gilbert

 

Marjorie Gilbert

 

 

 

/s/ Barry M. Ginsburg

 

Barry M. Ginsburg

 

 

 

 

 

/s/ Howard A. Goldenfarb

 

Howard A. Goldenfarb

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-16

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Great Lakes Mall II, LLC

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

Great Lakes Mall LLC

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

/s/ Arthur A. Greenberg

 

Arthur A. Greenberg, CPA

 

 

 

/s/ Lawrence Greenwald

 

Lawrence Greenwald

 

 

 

/s/ Merle Z. Gross-Ginsburg

 

Merle Z. Gross-Ginsburg

 

 

 

 

 

Richard H. Hanson

 

 

 

 

 

Gerald D. Hines

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-17

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

Roland Hopkins

 

 

 

Stacy C. Hornstein

 

 

 

 

 

/s/ Marie Izzo Cartwright

 

Marie Izzo Cartwright

 

 

 

J.W. O’Connor and Co., Incorporated

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

JCP Realty, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Monika Jorissen

 

 

 

Gail Kaltenbacher Trust

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-18

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Laura J. Kaltenbacher Trust

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Philip D. Kaltenbacher Trust

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Unni Kaltenbacher

 

 

 

Unni Kaltenbacher 1999 Marital Trust Agreement

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Allen Kaplan

 

Allen Kaplan

 

 

 

 

 

Howard A. Kaplan

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-19

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Kaplan Arsenal Partners

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Kaplan Emerald Partners

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Kaplan Greendale Partners

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Kaplan Square One Partners

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Trust A f/b/o Douglass Karp

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-20

--------------------------------------------------------------------------------


 

LIMITED PARTNERS (continued)

 

 

 

Trust A f/b/o Jana Karp

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Stephen R. Karp

 

 

 

Karp Apple Blossom Partners

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Karp Arsenal Partners

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Karp Atrium, Inc.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-21

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Karp Emerald Partners

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Karp Liberty Tree Partners

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Irving Katz

 

 

 

Irwin Katz, 8/4/70 Trust - Cynthia Simon Skjodt

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Irwin Katz, 8/4/70 Trust - David Simon

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-22

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Irwin Katz, Trust 8/4/70 Trust - Deborah Simon

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dean G. Kissos

 

 

 

KM Halawa Partners

 

By:  Poseiden Properties, Inc., its General Partner

 

 

 

 

By:

/s/ Jeffrey G. Arce

 

Name:

Jeffrey G. Arce

 

Title:

Vice President

 

 

 

Adele Kraft, Kraft Living Trust

 

 

 

 

 

 

 

By:

/s/ Adele Kraft

 

Name:

Adele Kraft

 

Title:

Trustee

 

 

 

Gerald Kraft, Kraft Living Trust

 

 

 

 

 

 

 

By:

/s/ Gerald Kraft

 

Name:

Gerald Kraft

 

Title:

Trustee

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-23

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Helene Kramer Trust 12/18/76

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

/s/ Irving Kravitz

 

Irving Kravitz

 

 

 

 

 

Donald K. Kurson

 

 

 

 

 

William D. Kutlick

 

 

 

KWLT Holdings LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Jack Lambert Revocable Trust

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-24

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

 

Donald A. Leeber

 

 

 

Donald Leeber, M.D., Pa Profit Sharing Plan

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

James P. Lee

 

 

 

/s/ Peter K. Leeds

 

Peter K. Leeds

 

 

 

 

 

Alexandra Leffers

 

 

 

/s/ Charles Leibler

 

Charles Leibler

 

 

 

Margaret Ellen Leonard Trust

 

 

 

 

 

 

 

By:

/s/ Tom R. Leonard

 

Name:

Tom R. Leonard

 

Title:

Trustee

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-25

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Thomas R. Leonard 1989 Trust

 

 

 

 

 

By:

/s/ Tom R. Leonard

 

Name:

Tom R. Leonard

 

Title:

Trustee

 

 

 

 

 

/s/ Albert R. Lepage

 

Albert R. Lepage

 

 

 

 

 

/s/ Anthony W. Liberati

 

Anthony W. Liberati

 

 

 

 

 

T. Barrett Lindsey Trust

 

 

 

 

 

By:

/s/ T. Barrett Lindsey

 

Name:

T. Barrett Lindsey

 

Title:

Co-Trustee

 

 

 

 

 

/s/ Gloria Jane Lokiec

 

Gloria Jane Lokiec

 

 

 

 

 

 

 

J. Daniel Lugosch, III

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-26

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Lugosch Family Trust II

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Helen MacDonald

 

Helen MacDonald

 

 

 

 

 

/s/ Bruce Macleod

 

Bruce Macleod

 

 

 

 

 

 

 

John M. Madfis

 

 

 

 

 

 

 

Virginia Mahoney

 

 

 

 

 

/s/ Joseph R. Mancino

 

Joseph R. Mancino

 

 

 

 

 

Trust A f/b/o Jennifer Claire McCabe

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-27

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

 

Linda M. McCabe

 

 

 

 

 

Linda M. McCabe Revocable Trust- 1984 dated 12/13/84

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Trust A f/b/o Michael R. McCabe

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Trust A f/b/o William H. McCabe, III

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

William H. McCabe Jr. Revocable Trust-1984 dated 12/13/84

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-28

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

 

William H. McCabe Jr. Rev Trust 1984 dtd12/13/84

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

McCabe Atrium, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

McCabe Emerald Partners

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Mary Josephine McPherson 1990 Trust

 

 

 

 

 

By:

/s/ Mary Josephine McPherson

 

Name:

Mary Josephine McPherson

 

Title:

Trustee

 

 

 

 

 

 

 

Lothar Mehring

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-29

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Melvin Simon & Associates, Inc.

 

 

 

 

 

By:

/s/ Melvin Simon

 

Name:

Melvin Simon

 

Title:

Co-Chairman of the Board

 

 

 

 

 

Milburn Living Trust dated 11-24-97

 

 

 

 

 

By:

/s/ W. Nicholas Milburn

 

Name:

W. Nicholas Milburn

 

Title:

Trustee

 

 

 

 

 

 

 

Herbert Miller

 

 

 

 

 

/s/ John G. Mitchell

 

John G. Mitchell

 

 

 

 

 

Marilyn J. Morgan, not individually, Trustee U/I/T 3/25/93

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Mark A. Morgan

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-30

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Michael B. Morgan, not individually, Trustee U/T/A 4/22/93

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Thomas S. Morgan

 

 

 

 

 

 

 

/s/ James A. Morse, Trustee

 

James A. Morse Revocable Trust

 

 

 

 

 

 

 

/s/ Robert J. Morse, Trustee

 

James A. Morse, Jr. Trust

 

 

 

 

 

 

 

/s/ Leah Rae Morse, Trustee

 

Leah Rae Morse Revocable Trust

 

 

 

 

 

 

 

/s/ Robert J. Morse, Trustee

 

Robert J. Morse Trust

 

 

 

 

 

 

 

 

 

David G. Mugar

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-31

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Muskegon County Catholic Education Foundation

 

 

 

 

 

 

 

By:

/s/ Mary J. O’Connor

 

Name:

Mary J. O’Connor

 

Title:

Executive Director

 

 

 

 

 

 

 

NED Rockingham, Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

/s/ Harry H. Nick

 

Harry H. Nick

 

 

 

 

 

 

 

NIDC LLC

 

 

 

 

 

 

By:

/s/ Gerald J. DeNicholas

 

Name:

Gerald J. DeNicholas

 

Title:

President

 

 

 

 

 

 

 

Northeast Property, LLC

 

By: Simon Enterprises, Inc., a member

 

 

 

By:

/s/ Melvin Simon

 

Name:

Melvin Simon

 

Title:

Co-Chairman of the Board

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-32

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

 

Jeremiah W. O’Connor, Jr.

 

 

 

 

 

 

 

 

 

Joan O’Connor

 

 

 

 

 

O’Connor Retail Partners, L.P.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

O’Connor White Plains Corp.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Robert J. O’Halloran

 

 

 

 

 

 

 

Loren C. Owings 1990 Exemption Trust

 

 

 

 

 

 

By:

/s/ Elizabeth Ann Owings

 

Name:

Elizabeth Ann Owings

 

Title:

Trustee

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-33

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Loren C. Owings 1990 Survivor’s Trust

 

 

 

 

 

 

By:

/s/ Elizabeth Ann Owings

 

Name:

Elizabeth Ann Owings

 

Title:

Trustee

 

 

 

 

 

 

 

Jane G. Petzold Trust u/a dated September 13, 1984

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

/s/ John E. Phelan

 

John E. Phelan

 

 

 

 

 

 

 

/s/ Rolland B. Pincus

 

Rolland B. Pincus

 

 

 

 

 

 

 

 

 

Stephen Platz

 

 

 

 

 

 

Plumeri Apple Blossom Partners

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-34

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Plumeri Emerald Partners

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

O. Brooks Pollock, Jr.

 

 

 

 

 

 

 

 

 

Richard Prince

 

 

 

 

 

 

 

 

 

Kim Rieck

 

 

 

 

 

 

 

 

Sheli Z. Rosenberg

 

 

 

 

 

 

 

 

Peter J. Rubin

 

 

 

 

 

 

 

 

Glenn Rufrano

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-35

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

S.F.G. Company, LLC

 

By: Melvin Simon & Associates, Inc., its
managing member

 

 

 

By:

/s/ Melvin Simon

 

Name:

Melvin Simon

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

S.W. Dreiseszun, not individually, Restated Trust
6/3/94

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

/s/ Eugenia Castruccio Salamon

 

Eugenia Castruccio Salamon

 

 

 

 

 

 

/s/ Ronald P. Salerno

 

Ronald P. Salerno

 

 

 

 

 

 

 

/s/ Theresa M. Salerno

 

Theresa M. Salerno

 

 

 

 

 

 

Samstock/Alpha, L.L.C.

 

 

 

 

 

 

By:

/s/ Philip G. Tinkler

 

Name:

Philip G. Tinkler

 

Title:

Vice President

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-36

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

Samstock/SZRT, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Philip G. Tinkler

 

Name:

Philip G. Tinkler

 

Title:

Vice President

 

 

 

 

 

 

Samstock/ZFT, L.L.C.

 

 

 

 

 

 

By:

/s/ Philip G. Tinkler

 

Name:

Philip G. Tinkler

 

Title:

Vice President

 

 

 

 

 

 

Samstock/ZGPI, L.L.C.

 

 

 

 

 

 

By:

/s/ Philip G. Tinkler

 

Name:

Philip G. Tinkler

 

Title:

Vice President

 

 

 

 

 

 

/s/ Kenneth N. Schultz

 

Kenneth N. Schultz

 

 

 

 

/s/ James Sebastian

 

James Sebastian

 

 

 

 

 

 

 

/s/ Sanford Shkolnik

 

Sanford Shkolnik

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-37

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

 

 

 

N. Barrie Shore

 

 

 

 

 

/s/ A. Shirley Sikora

 

A. Shirley Sikora

 

 

 

 

 

 

/s/ David E. Simon

 

David E. Simon

 

 

 

 

 

 

/s/ Deborah J. Simon

 

Deborah J. Simon

 

 

 

 

 

 

 

Herbert Simon Family Trust, LLP

 

 

 

 

 

 

By:

/s/ Herbert Simon

 

Name:

Herbert Simon

 

Title:

Trustee

 

 

 

 

 

 

 

Herbert Simon Revocable Trust Dated March 4, 2004

 

 

 

 

 

 

By:

/s/ Herbert Simon

 

Name:

Herbert Simon

 

Title:

Trustee

 

 

 

 

 

 

The Melvin Simon Family Enterprises Trust

 

 

 

 

 

 

By:

/s/ Melvin Simon

 

Name:

Melvin Simon

 

Title:

Trustee

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-38

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Tamme Simon McCauley Revocable Trust,
amended and restated dated 5/12/06

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Simon Property Group, Inc.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Cynthia Simon Skjodt

 

 

 

 

 

The Karam D. Skaff Trust - 1988 Grantor Trust

 

 

 

 

 

 

 

By:

/s/ Karam D. Skaff

 

Name:

Karam D. Skaff

 

Title:

Trustee

 

 

 

Steven W. Smallbone Trust

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-39

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Cheryl M. Smallbone Trust

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Richard S. Sokolov

 

Richard S. Sokolov

 

 

 

 

 

/s/ Gerald Spector

 

Gerald Spector

 

 

 

 

 

/s/ Anne Conway Sweeney

 

Anne Conway Sweeney

 

 

 

 

 

/s/ Donald Tanselle

 

Donald Tanselle

 

 

 

 

 

The Retail Property Trust

 

 

 

 

 

 

 

By:

/s/ James M. Barkley

 

Name:

James M. Barkley

 

Title:

Secretary

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-40

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

The Trustee u/a/d 7/14/80 and 12/5/81

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Roger D. Turner, FBO Catherine O’Connor, UAD 8/1/98

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Roger D. Turner, FBO Christopher O’Connor UAD 8/1/98

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Roger D. Turner, FBO Jeremiah O’Connor III, UAD 8/1/98

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Roger D. Turner, FBO John F. O’Connor, UAD 2/18/00

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-41

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Roger D. Turner, FBO Marjorie O’Connor, UAD 8/1/98

 

 

 

 

 

 

 

By:

/s/ Marjorie O’Connor Turner

 

Name:

Marjorie O’Connor Turner

 

Title:

Trustee

 

 

 

 

 

Roger D. Turner, FBO William O’Connor, UAD 8/1/98

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Paul E. Villani

 

Paul E. Villani

 

 

 

 

 

/s/ Oscar Wasserman

 

Oscar Wasserman

 

 

 

 

 

 

 

Stephen R. Weiner

 

 

 

 

 

Estate of Leonard J. Weinman

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-42

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

/s/ Carroll Weisiger

 

Carroll Weisiger

 

 

 

 

 

/s/ Mary Weisiger

 

Mary Weisiger

 

 

 

 

 

Gerald White, not individually, Trustee U/I/T 11/4/91

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lewis White Nonexempt Marital Trust U/T/A dtd 12/29/86

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Linda White Revocable Trust U/I/T date July 14, 1993

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-43

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

Shirley White, not individually, Trustee U/T/A 12/29/86

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

The Arthur D. Wolfcale Revocable Trust

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Woodbury Family Associates, L.P.

 

 

 

 

 

 

 

By:

/s/ David C. Bloom

 

Name:

David C. Bloom

 

Title:

General Partner

 

 

 

 

 

WPJ Holdings Limited Partnership

 

 

 

 

 

 

 

By:

/s/ Doris Yaffee

 

Name:

Doris Yaffee

 

Title:

General Partner

 

 

 

 

 

WRC Limited Partnership

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-44

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS (continued)

 

 

 

 

/s/ Doris Yaffee, Executor

 

Wallace Yaffee

 

 

 

 

 

 

 

Louis A. Zarlenga

 

 

 

EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

SIMON PROPERTY GROUP, L.P.

SIGNATURE PAGE

 

S-45

--------------------------------------------------------------------------------


 

EXHIBIT A – LIST OF PARTNERS

 

NAMES AND ADDRESSES OF AND

OWNERSHIP INFORMATION FOR PARTNERS

 

Partner Name and Address

 

Common Units

 

 

 

 

 

Edward A. Ahlswede

 

2715

 

116 Forest Garden Drive

 

 

 

Youngstown, OH 44512

 

 

 

 

 

 

 

Alice S. Aikens

 

30200

 

1740 Hammond Court

 

 

 

Bloomfield Hills, MI 48234

 

 

 

 

 

 

 

Robert B. Aikens, Trustee U/A Robert B. Aikens Revocable Trust Dated April 8,
1991

 

21505

 

350 N. Old Woodward, Suite 300

 

 

 

Birmingham, MI 48009

 

 

 

 

 

 

 

William R. Aikens

 

13053

 

6565 East Nevada

 

 

 

Detroit, MI 48234

 

 

 

 

 

 

 

Andrew P. Barowsky

 

1472

 

PO Box 1235

 

 

 

Auburn, ME 4210

 

 

 

 

 

 

 

John A. Bersani

 

9740

 

56 Bullard Road

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

The Howard and Rene Biel Revocable Trust

 

9401

 

1111 23rd Street, NW

 

 

 

Penthouse 1A

 

 

 

Washington, DC 20037

 

 

 

 

 

 

 

BNW-Rosemont Limited Partnership

 

4494

 

676 N. Orleans Street

 

 

 

Chicago, IL 60610

 

 

 

 

 

 

 

Donald E. Boelke

 

32571

 

222 Willowgate Lane

 

 

 

Indianapolis, IN 46260

 

 

 

 

 

 

 

John Boorn

 

2323

 

P.O. Box 477

 

 

 

Seaman, OH 45679

 

 

 

 

 

 

 

Brightwood Plaza, Inc.

 

10112

 

2220 N. Meridian

 

 

 

Indianapolis, IN 46208

 

 

 

 

 

 

 

Adrian F. Brown

 

2022

 

11140 E. 106th Street

 

 

 

Fishers, IN 46038

 

 

 

 

 

 

 

Leonard I. Brumberg

 

14999

 

650 Park Avenue, Apt. 10C

 

 

 

New York, NY 11566

 

 

 

 

1

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Lee Ann Bullough, as Trustee of the Lee Ann Bullough Trust dated 7/1/03, as
amended

 

57638

 

897 Gray Rd.

 

 

 

Traverse City, MI 49686

 

 

 

 

 

 

 

Shane H. Bullough Trust

 

88193

 

6699 Peninsula Drive

 

 

 

Traverse City, MI 49686

 

 

 

 

 

 

 

Marie Izzo Cartwright

 

3505

 

6129 Leffingwell Rd.

 

 

 

Canfield, OH 44406

 

 

 

 

 

 

 

Catherine F. Cary

 

2053

 

P.O. Box 673

 

 

 

West Falmouth, MA 2574

 

 

 

 

 

 

 

Margaret Ellen Castruccio

 

846

 

1800 Avenue of the Stars, Suite 900

 

 

 

Los Angeles, CA 90067

 

 

 

 

 

 

 

Mary Elizabeth Castruccio

 

845

 

1800 Avenue of the Stars, Suite 900

 

 

 

Los Angeles, CA 90067

 

 

 

 

 

 

 

Castruccio Revocable Trust

 

30582

 

1800 Avenue of the Stars, Suite 900

 

 

 

Los Angeles, CA 90067

 

 

 

 

 

 

 

Catherine Ann Chao

 

11626

 

207 East 62nd St.

 

 

 

New York, NY 10021

 

 

 

 

 

 

 

Leslie T. Chao

 

98988

 

207 East 62nd St.

 

 

 

New York, NY 10021

 

 

 

 

 

 

 

Irwin Chase

 

21564

 

One Ann & Hope Way

 

 

 

Cumberland, RI 2864

 

 

 

 

 

 

 

Samuel N. Chase

 

21563

 

One Ann & Hope Way

 

 

 

Cumberland, RI 2864

 

 

 

 

 

 

 

Chase Arsenal Partners

 

126710

 

One Ann & Hope Way

 

 

 

Cumberland, RI 2864

 

 

 

 

2

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Paul J. Choquette, Jr.

 

8215

 

57 Forge Road

 

 

 

East Greenwich, RI  2818

 

 

 

 

 

 

 

William H. Choquette

 

4108

 

7704 Glendale Road

 

 

 

Chevy Chase, MD 20815

 

 

 

 

 

 

 

Jean Gilbane Cole

 

1142

 

22 Bridgham Farm Road

 

 

 

Providence, RI 2916

 

 

 

 

 

 

 

Harry E. Connors, Jr.

 

8789

 

2641 South Lipkey Road

 

 

 

North Jackson, OH 44451

 

 

 

 

 

 

 

Irwin Blitt, not individually, James Copaken Trust 12/27/76

 

15

 

1100 Walnut St., Suite 2000

 

 

 

Kansas City, MO 64106

 

 

 

 

 

 

 

Trustee U/I/T Jon Copaken dated December 7, 2001

 

15

 

1100 Walnut St., Suite 2000

 

 

 

Kansas City, MO 64106

 

 

 

 

 

 

 

Keith Copaken

 

15

 

1100 Walnut St., Suite 2000

 

 

 

Kansas City, MO 64106

 

 

 

 

 

 

 

Lois Copaken, not individually, Revocable Trust 10/24/79

 

360

 

1100 Walnut St., Suite 2000

 

 

 

Kansas City, MO 64106

 

 

 

 

 

 

 

Paul Copaken, not individually, Revocable Trust 10/24/79

 

1989

 

1100 Walnut St., Suite 2000

 

 

 

Kansas City, MO 64106

 

 

 

 

 

 

 

Cordish SPG Investments, Inc.

 

44944

 

601 E. Pratt St., #600

 

 

 

Baltimore, MD 21202

 

 

 

 

 

 

 

Kristi Crowe Trust

 

20460

 

17677 West Spring Lake Road

 

 

 

Spring Lake, MI 49456

 

 

 

 

 

 

 

Martin Crowe Trust

 

20460

 

17677 West Spring Lake Road

 

 

 

Spring Lake, MI 49456

 

 

 

 

 

 

 

David H. Curl Revocable Trust utd 11/28/1998

 

8269

 

3848 Blue Water Court

 

 

 

Powell, OH 43065

 

 

 

 

3

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Judith A. Curl Revocable Trust utd 11/28/1998

 

8000

 

3848 Blue Water Court

 

 

 

Powell, OH 43065

 

 

 

 

 

 

 

D & J Partnership

 

54953

 

10555 Hussey Lane

 

 

 

Carmel, IN 46032

 

 

 

 

 

 

 

The Davenport Family Trust

 

5431

 

3675 Mercedes Place

 

 

 

Canfield, OH 44406

 

 

 

 

 

 

 

Lisa Marie DeBartolo Revocable Trust

 

134372

 

15436 N. Florida Ave., Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

Nicole Anne DeBartolo Revocable Trust

 

134372

 

15436 N. Florida Ave., Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

Tiffanie Lynn DeBartolo Revocable Trust

 

134372

 

15436 N. Florida Ave., Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

DeBartolo LLC

 

750000

 

15436 N. Florida Ave., Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

DeBartolo III, LLC

 

1250000

 

15436 N. Florida Ave. Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

Alice M. DeFranco

 

4540

 

59 Witherell Drive

 

 

 

Sudbury, ME 1776

 

 

 

 

 

 

 

Joseph C. DeFranco

 

13622

 

59 Witherell Drive

 

 

 

Sudbury, MA 1776

 

 

 

 

 

 

 

Frank d’Oleire

 

1717

 

Am Tanneneck 15

 

 

 

40667 Meerbusch, GERMANY

 

 

 

 

 

 

 

James L. Donofrio

 

8968

 

1387 St. Albans

 

 

 

Youngstown, OH 44511

 

 

 

 

 

 

 

Irene Dreiseszun, not individually, Restated Trust 6/3/94

 

496

 

8608 Reinhardt Lane

 

 

 

Shawnee, KS 66206

 

 

 

 

4

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Richard J. Dreiseszun Trust 12/18/76

 

737

 

5600 West 95th, Ste. 310

 

 

 

Overland Park, KS 66207

 

 

 

 

 

 

 

S.W. Dreiseszun, not individually, Restated Trust 6/3/94

 

496

 

8608 Reinhardt Lane

 

 

 

Shawnee, KS 66206

 

 

 

 

 

 

 

Dreiseszun Grandchildren Trust 10/28/76

 

15

 

5600 West 95th, Ste. 310

 

 

 

Overland Park, KS 66207

 

 

 

 

 

 

 

EJDC II, LLC

 

2350000

 

15436 N. Florida Ave. Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

EJDC III, LLC

 

1523963

 

15436 N. Florida Ave. Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

EJDC IV, LLC

 

823964

 

15436 N. Florida Ave. Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

EJDC V, LLC

 

700000

 

15436 N. Florida Ave. Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

S. Cody Engle

 

620

 

610 West Belden Avenue

 

 

 

Chicago, IL 60614

 

 

 

 

 

 

 

Peter Ernstmeier

 

3776

 

CO Frau Madleen S Dintner

 

 

 

Boernsener WEG 60

 

 

 

21521 Wohltorf, GERMANY

 

 

 

 

 

 

 

David N. Eskenazi

 

11236

 

2220 N. Meridian

 

 

 

Indianapolis, IN 46208

 

 

 

 

 

 

 

Dori L. Eskenazi

 

11236

 

2220 N. Meridian

 

 

 

Indianapolis, IN 46208

 

 

 

 

 

 

 

Sandra A. Eskenazi

 

11236

 

2220 N. Meridian

 

 

 

Indianapolis, IN 46208

 

 

 

 

 

 

 

Sidney D. Eskenazi

 

19011

 

2220 N. Meridian

 

 

 

Indianapolis, IN 46208

 

 

 

 

5

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Charles C.G. Evans, Jr.

 

10002

 

6112 Twin Point Cove Rd.

 

 

 

Cambridge, MD 21613

 

 

 

 

 

 

 

Daniel R. Farhat Trust

 

19246

 

2486 Barnsbury Road

 

 

 

East Lansing, MI 48823

 

 

 

 

 

 

 

Patrice M. Farhat Trust

 

20460

 

2486 Barnsbury Road

 

 

 

East Lansing, MI 48823

 

 

 

 

 

 

 

Patrick J. Finerty

 

6182

 

9162 Hollow Pine Dr.

 

 

 

Bonita Springs, FL 34135

 

 

 

 

 

 

 

Stephen R. Karp and Nancy K. Fischman, as Trustees of The Steven S. Fischman
1992 NSM Trust

 

5520

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Fischman Northshore Partners

 

5520

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Fischman Rockingham Partners

 

3117

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Randolph L. Foxworthy

 

71463

 

225 W. Washington St.

 

 

 

Indianapolis, IN 46204

 

 

 

 

 

 

 

The Peter S. Frank Family Trust

 

12400

 

8518 Summerland Trail

 

 

 

Poland, OH 44514

 

 

 

 

 

 

 

Ruth Freed

 

170143

 

7564 Noel Road

 

 

 

Indianapolis, IN 46278

 

 

 

 

 

 

 

Sandra H. Fried Trust U/I/T dated July 25, 1996

 

368

 

11111 W. 95th St., Suite 204

 

 

 

Overland Park, KS 66214

 

 

 

 

 

 

 

William J. Garvey

 

21200

 

1118 Laurelwood

 

 

 

Carmel, IN 46032

 

 

 

 

 

 

 

Jerome L. Gershman

 

158611

 

10621 Winterwood

 

 

 

Carmel, IN 46032

 

 

 

 

6

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Benjamin Gifford

 

17500

 

37 Cascade Road

 

 

 

Stamford, CT 6903

 

 

 

 

 

 

 

James M. Gilbane

 

2665

 

36 Berwick Place

 

 

 

Rumford, RI 2916

 

 

 

 

 

 

 

John D. Gilbane

 

2297

 

428 Pawtucket Avenue

 

 

 

Rumford, RI 2916

 

 

 

 

 

 

 

Richard T. Gilbane

 

6542

 

364 Benefit Street

 

 

 

Providence, RI 2903

 

 

 

 

 

 

 

Robert V. Gilbane

 

4791

 

7 Jackson Walkway

 

 

 

Providence, RI 2903

 

 

 

 

 

 

 

Thomas F. Gilbane, Jr.

 

6337

 

7 Jackson Walkway

 

 

 

Providence, RI 2903

 

 

 

 

 

 

 

William J. Gilbane, Jr.

 

6162

 

7 Jackson Walkway

 

 

 

Providence, RI 2903

 

 

 

 

 

 

 

Gilbane Properties of Watertown, Inc.

 

65091

 

7 Jackson Walkway

 

 

 

Providence, RI 2903

 

 

 

 

 

 

 

Marjorie Gilbert

 

12734

 

3 Purchase Hill Drive

 

 

 

Purchase, NY 10577

 

 

 

 

 

 

 

Barry M. Ginsburg

 

4011

 

7010 S.E. Harbor Circle

 

 

 

Stuart, FL 34996

 

 

 

 

 

 

 

Howard A. Goldenfarb

 

20434

 

200 US, Route 1

 

 

 

Scarborough, ME 4074

 

 

 

 

 

 

 

Great Lakes Mall II, LLC

 

1852000

 

15436 N. Florida Ave. Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

Great Lakes Mall LLC

 

3601559

 

15436 N. Florida Ave., Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

7

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Arthur A. Greenberg, CPA

 

2120

 

3771 Melody Street

 

 

 

Mundelein, IL 60060

 

 

 

 

 

 

 

Lawrence Greenwald

 

23056

 

9220 Promontory Rd.

 

 

 

Indianapolis, IN 46236

 

 

 

 

 

 

 

Merle Z. Gross-Ginsburg

 

3012

 

7010 S.E. Harbor Circle

 

 

 

Stuart, FL 34996

 

 

 

 

 

 

 

Richard H. Hanson

 

2270

 

24 Winnocks Neck Road

 

 

 

Scarborough, ME 4074

 

 

 

 

 

 

 

Gerald D. Hines

 

27664

 

2800 Post Oak Blvd. Ste. 5000

 

 

 

Houston, TX 77056

 

 

 

 

 

 

 

Roland Hopkins

 

2776

 

P.O. Box 515

 

 

 

Chester, VT 5143

 

 

 

 

 

 

 

Stacy C. Hornstein

 

5275

 

PO Box 440

 

 

 

Glen Echo, MD 0

 

 

 

 

 

 

 

J.W. O’Connor and Co., Incorporated

 

384

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

JCP Realty, Inc.

 

2105544

 

6501 Legacy Dr.

 

 

 

Plano, TX 75024

 

 

 

 

 

 

 

Monika Jorissen

 

1901

 

voern Barkholt 20

 

 

 

22359 Hamburg, GERMANY

 

 

 

 

 

 

 

Gail Kaltenbacher Trust

 

80066

 

101 Eisenhower Pkwy.

 

 

 

Roseland, NJ 7068

 

 

 

 

 

 

 

Laura J. Kaltenbacher Trust

 

80065

 

101 Eisenhower Pkwy.

 

 

 

Roseland, NJ 7068

 

 

 

 

 

 

 

Philip D. Kaltenbacher Trust

 

158035

 

101 Eisenhower Pkwy.

 

 

 

Roseland, NJ 7068

 

 

 

 

8

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Unni Kaltenbacher

 

1291

 

101 Eisenhower Pkwy.

 

 

 

Roseland, NJ 7068

 

 

 

 

 

 

 

Unni Kaltenbacher 1999 Marital Trust Agreement

 

6706

 

101 Eisenhower Parkway

 

 

 

Roseland, NJ 7068

 

 

 

 

 

 

 

Allen Kaplan

 

674

 

30 Robert Frost Road

 

 

 

Sudbury, MA 1776

 

 

 

 

 

 

 

Howard A. Kaplan

 

4813

 

31 St. James Avenue, Suite 1007

 

 

 

Boston, MA 2116

 

 

 

 

 

 

 

Kaplan Arsenal Partners

 

3844

 

31 St. James Avenue, Suite 1007

 

 

 

Boston, MA 2116

 

 

 

 

 

 

 

Kaplan Emerald Partners

 

13133

 

31 St. James Avenue, Suite 1007

 

 

 

Boston, MA 2116

 

 

 

 

 

 

 

Kaplan Greendale Partners

 

2080

 

31 St. James Avenue, Suite 1007

 

 

 

Boston, MA 2116

 

 

 

 

 

 

 

Kaplan Square One Partners

 

15592

 

31 St. James Avenue, Suite 1007

 

 

 

Boston, MA 2116

 

 

 

 

 

 

 

Trust A f/b/o Douglass Karp

 

4879

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Trust A f/b/o Jana Karp

 

4879

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Stephen R. Karp

 

61094

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Karp Apple Blossom Partners

 

136333

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

9

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Karp Arsenal Partners

 

76744

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Karp Atrium, Inc.

 

3406

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Karp Emerald Partners

 

165616

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Karp Liberty Tree Partners

 

43294

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Irving Katz

 

67957

 

10640 Winterwood

 

 

 

Carmel, IN 46032

 

 

 

 

 

 

 

Dean G. Kissos

 

3895

 

6700 Rd. 76

 

 

 

Mt. Gilead, OH 43338

 

 

 

 

 

 

 

KM Halawa Partners

 

17707

 

c/o The McNaughton Group

 

 

 

1288 Ala Moana, Suite 208

 

 

 

Honolulu, HI 96814

 

 

 

 

 

 

 

Adele Kraft, Kraft Living Trust

 

9798

 

432 Pine Dr.

 

 

 

Indianapolis, IN 46260

 

 

 

 

 

 

 

Gerald Kraft, Kraft Living Trust

 

220225

 

432 Pine Dr.

 

 

 

Indianapolis, IN 46260

 

 

 

 

 

 

 

Helene Kramer Trust 12/18/76

 

737

 

5600 West 95th, Ste. 310

 

 

 

Overland Park, KS 66207

 

 

 

 

 

 

 

Irving Kravitz

 

5073

 

7557 East Parkside Drive

 

 

 

Youngstown, OH 44512

 

 

 

 

 

 

 

Donald K. Kurson

 

1383

 

46 Glen Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

William D. Kutlick

 

1953

 

6695 Appleridge Circle

 

 

 

Youngstown, OH 44512

 

 

 

 

10

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

KWLT Holdings LLC

 

23175

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Jack Lambert Revocable Trust

 

3098

 

462 N. Hermosa Dr.

 

 

 

Palm Springs, CA 92262

 

 

 

 

 

 

 

Donald A. Leeber

 

981

 

124 Forseside Road

 

 

 

Cumberland Foreside, ME 4110

 

 

 

 

 

 

 

Donald Leeber, M.D., Pa Profit Sharing Plan

 

245

 

124 Forseside Road

 

 

 

Cumberland Foreside, ME 4110

 

 

 

 

 

 

 

James P. Lee

 

10054

 

7567 William Penn Place

 

 

 

Indianapolis, IN 46256

 

 

 

 

 

 

 

Peter K. Leeds

 

5303

 

4620 Statesmen Drive

 

 

 

Indianapolis, IN 46250

 

 

 

 

 

 

 

Alexandra Leffers

 

1206

 

Deutschherrenstr. 37

 

 

 

53177 Bonn, GERMANY

 

 

 

 

 

 

 

Charles Leibler

 

3181

 

21 Hawthorne Way

 

 

 

Hartsdale, NY 10530

 

 

 

 

 

 

 

Margaret Ellen Leonard Trust

 

15776

 

787 Corte De Encinitas

 

 

 

Camarillo, CA 93010

 

 

 

 

 

 

 

Thomas R. Leonard 1989 Trust

 

3712

 

77 Corte De Encinitas

 

 

 

Camarillo, CA 93010

 

 

 

 

 

 

 

Albert R. Lepage

 

490

 

789 Hotel Road, Box 1085

 

 

 

Auburn, ME 0

 

 

 

 

 

 

 

Anthony W. Liberati

 

60835

 

109 Grouse Lane

 

 

 

Sewickley, PA 15143

 

 

 

 

 

 

 

T. Barrett Lindsey Trust

 

16301

 

4398 Gold Course Drive

 

 

 

Westlake Village, CA 91362

 

 

 

 

11

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Gloria Jane Lokiec

 

759

 

1362 Glenbrook Lane

 

 

 

Westlake, OH 44145

 

 

 

 

 

 

 

J. Daniel Lugosch, III

 

17019

 

400 Royal Palm Way, Suite 404

 

 

 

Palm Beach, FL 33480

 

 

 

 

 

 

 

Lugosch Family Trust II

 

6744

 

Palm Beach, FL 33480

 

 

 

 

 

 

 

Helen MacDonald

 

2053

 

21 Westford Road

 

 

 

Providence, RI 2906

 

 

 

 

 

 

 

Bruce Macleod

 

5252

 

2 Topsail Lane

 

 

 

Rye, NY 10580

 

 

 

 

 

 

 

Virginia Mahoney

 

2053

 

186 Rumstick Road

 

 

 

Barrington, RI 2806

 

 

 

 

 

 

 

Joseph R. Mancino

 

100

 

3453 Partridge Park

 

 

 

Poland, OH 44514

 

 

 

 

 

 

 

Trust A f/b/o Jennifer Claire McCabe

 

723

 

400 Atlantic Avenue

 

 

 

Boston, MA 2110

 

 

 

 

 

 

 

Linda M. McCabe

 

2272

 

27 Chestnut Street

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

Linda M. McCabe, as Trustee of the Linda M. McCabe Revocable Trust- 1984 dated
12/13/84

 

22603

 

27 Chestnut Street

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

Trust A f/b/o Michael R. McCabe

 

723

 

400 Atlantic Avenue

 

 

 

Boston, MA 2110

 

 

 

 

 

 

 

Deborah Kay and Linda M. McCabe, as Trustees of the William H. McCabe Jr. Rev
Trust 1984 dtd12/13/84

 

14388

 

27 Chestnut Street

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

Trust A f/b/o William H. McCabe, III

 

723

 

400 Atlantic Avenue

 

 

 

Boston, MA 2110

 

 

 

 

12

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

William H. McCabe, Jr., as Trustee of the William H. McCabe Jr. Revocable
Trust-1984 dated 12/13/84

 

22603

 

27 Chestnut Street

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

McCabe Atrium, Inc.

 

516

 

27 Chestnut Street

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

McCabe Emerald Partners

 

58526

 

27 Chestnut Street

 

 

 

Weston, MA 2493

 

 

 

 

 

 

 

Tamme Simon McCauley Revocable Trust, amended and restated dated 5/12/06

 

255054

 

1691 Alta Mura Rd.

 

 

 

Pacific Palisades, CA 90272

 

 

 

 

 

 

 

Mary Josephine McPherson 1990 Trust

 

9012

 

1374 Tamarix St.

 

 

 

Camarillo, CA 93010

 

 

 

 

 

 

 

Lothar Mehring

 

2627

 

Tannenbergstrasse 7

 

 

 

48599 Gronau, GERMANY

 

 

 

 

 

 

 

Melvin Simon & Associates, Inc.

 

9885989

 

225 W. Washington Street

 

 

 

Indianapolis, IN 46204

 

 

 

 

 

 

 

W. Nicholas Milburn, as Trustee of the Milburn Living Trust dated 11-24-97

 

6250

 

4090 Hearthstone Drive

 

 

 

Sarasota, FL 34238

 

 

 

 

 

 

 

Herbert Miller

 

8356

 

c/o Jason D. Smolen

 

 

 

8045 Leesburg Pike, 5th Floor

 

 

 

Vienna, VA 22182

 

 

 

 

 

 

 

John G. Mitchell

 

10147

 

1082 Summit Ave.

 

 

 

Lakewood, OH 44107

 

 

 

 

 

 

 

Marilyn J. Morgan, not individually, Trustee U/I/T 3/25/93

 

248

 

5201 Johnson Drive, Ste. 450

 

 

 

Mission Bank Building

 

 

 

Mission, KS 66201

 

 

 

 

 

 

 

Mark A. Morgan

 

496

 

5201 Johnson Drive, Ste. 450

 

 

 

Mission Bank Building

 

 

 

Mission, KS 66201

 

 

 

 

13

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Michael B. Morgan, not individually, Trustee U/T/A 4/22/93

 

496

 

5201 Johnson Drive, Ste. 450

 

 

 

Mission Bank Building

 

 

 

Mission, KS 66201

 

 

 

 

 

 

 

Thomas S. Morgan

 

496

 

5201 Johnson Drive, Ste. 450

 

 

 

Mission Bank Building

 

 

 

Mission, KS 66201

 

 

 

 

 

 

 

James A. Morse Revocable Trust

 

129055

 

800 E. Ellis Rd., #168

 

 

 

Muskegon, MI 49441

 

 

 

 

 

 

 

James A. Morse, Jr. Trust

 

141849

 

800 E. Ellis Rd., #168

 

 

 

Muskegon, MI 49441

 

 

 

 

 

 

 

Leah Rae Morse Revocable Trust

 

133224

 

800 E. Ellis Rd., #168

 

 

 

Muskegon, MI 49441

 

 

 

 

 

 

 

Robert J. Morse Trust

 

21646

 

800 E. Ellis Rd., #168

 

 

 

Muskegon, MI 49441

 

 

 

 

 

 

 

David G. Mugar

 

9125

 

222 Berkeley Street

 

 

 

Boston, MA 2114

 

 

 

 

 

 

 

NED Rockingham, Inc.

 

3251

 

One Wells Avenue

 

 

 

Newton, MA 2459

 

 

 

 

 

 

 

Harry H. Nick

 

23540

 

521 Seneca Road

 

 

 

Great Falls, VA 22066

 

 

 

 

 

 

 

NIDC LLC

 

1905236

 

15436 N. Florida Ave., Suite 200

 

 

 

Tampa, FL 33613

 

 

 

 

 

 

 

Northeast Properties, LLC

 

1223391

 

225 W. Washington Street

 

 

 

Indianapolis, IN 46204

 

 

 

 

 

 

 

Roger D. Turner, FBO Catherine O’Connor, UAD 8/1/98

 

58

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

Roger D. Turner, FBO Christopher O’Connor UAD 8/1/98

 

58

 

293 Pondfield Road

 

 

 

Bronxville, NY 10708

 

 

 

 

14

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Jeremiah W. O’Connor, Jr.

 

1184

 

293 Pondfield Road

 

 

 

Bronxville, NY 10708

 

 

 

 

 

 

 

Roger D. Turner, FBO Jeremiah O’Connor III, UAD 8/1/98

 

58

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

Joan O’Connor

 

352

 

293 Pondfield Road

 

 

 

Bronxville, NY 10708

 

 

 

 

 

 

 

Roger D. Turner, FBO John F. O’Connor, UAD 2/18/00

 

58

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

Roger D. Turner, FBO Marjorie O’Connor, UAD 8/1/98

 

58

 

4 Holmewood Lane

 

 

 

New Canaan, CT 6840

 

 

 

 

 

 

 

Roger D. Turner, FBO William O’Connor, UAD 8/1/98

 

58

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

O’Connor Retail Partners, L.P.

 

38820

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

O’Connor White Plains Corp.

 

5528

 

535 Madison Avenue, 23rd Floor

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

Robert J. O’Halloran

 

496

 

5600 West 95th, Ste. #310

 

 

 

Overland Park, KS 66207

 

 

 

 

 

 

 

Elizabeth Ann Owings, Trustee of the Loren C. Owings 1990 Exemption Trust

 

7544

 

45200 Fern Drive

 

 

 

Mendocino, CA 95460

 

 

 

 

 

 

 

Elizabeth Ann Owings, Trustee of the Loren C. Owings 1990 Survivor’s Trust

 

8229

 

45200 Fern Drive

 

 

 

Mendocino, CA 95460

 

 

 

 

 

 

 

Jane G. Petzold, Trustee of the Jane G. Petzold Trust u/a dated September 13,
1984

 

6162

 

900 South Oxford Road

 

 

 

Grosse Point, MI 48236

 

 

 

 

15

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

John E. Phelan

 

10000

 

15 Cobblefield Lane

 

 

 

White Plains, NY 10605

 

 

 

 

 

 

 

Rolland B. Pincus

 

1277

 

5630 Wisconsin Avenue, Unit 1207

 

 

 

Chevy Chase, MD 0

 

 

 

 

 

 

 

Stephen Platz

 

3601

 

4021 Via Cassia

 

 

 

Poland, OH 44514

 

 

 

 

 

 

 

Plumeri Apple Blossom Partners

 

35257

 

120C Seaver Street, Unit 301

 

 

 

Brookline, MA 2445

 

 

 

 

 

 

 

Plumeri Emerald Partners

 

35489

 

120C Seaver Street, Unit 301

 

 

 

Brookline, MA 2445

 

 

 

 

 

 

 

Kim Rieck

 

7788

 

3574 Head of Pond Road

 

 

 

New Albany, OH 43054

 

 

 

 

 

 

 

Sheli Z. Rosenberg

 

2120

 

1040 N. Lake Shore Dr., Apt. 33A

 

 

 

Chicago, IL 60611

 

 

 

 

 

 

 

Peter J. Rubin

 

981

 

39 Kirkwood Road

 

 

 

Scarborough, ME 4074

 

 

 

 

 

 

 

Glenn Rufrano

 

23655

 

3112 Shore Road

 

 

 

Belmore, NY 11710

 

 

 

 

 

 

 

S.F.G. Company, LLC

 

6606200

 

225 W. Washington Street

 

 

 

Indianapolis, IN 46204

 

 

 

 

 

 

 

Eugenia Castruccio Salamon

 

846

 

10101 Lovelane Place

 

 

 

Los Angeles, CA 90064

 

 

 

 

 

 

 

Ronald P. and Theresa M. Salerno

 

8233

 

10217 Martinhoe Drive

 

 

 

Vienna, VA 22181

 

 

 

 

 

 

 

Samstock/Alpha, L.L.C.

 

30685

 

Two North Riverside Plaza, Suite 700

 

 

 

Chicago, IL 60606

 

 

 

 

16

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Samstock/SZRT, L.L.C.

 

3161

 

Two North Riverside Plaza, Suite 700

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

Samstock/ZFT, L.L.C.

 

63731

 

Two North Riverside Plaza, Suite 700

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

Samstock/ZGPI, L.L.C.

 

3160

 

Two North Riverside Plaza, Suite 700

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

Kenneth N. Schultz

 

790

 

9032 Greymonte Circle

 

 

 

Gulfport, MS 39503

 

 

 

 

 

 

 

James Sebastian

 

759

 

3840 Villa Rosa Dr.

 

 

 

Canfield, OH 44406

 

 

 

 

 

 

 

Sanford Shkolnik

 

4241

 

503 West Wellington

 

 

 

Chicago, IL 60657

 

 

 

 

 

 

 

N. Barrie Shore

 

32362

 

245 Waterman Street, Suite 406

 

 

 

Providence, RI 2906

 

 

 

 

 

 

 

A. Shirley Sikora

 

3132

 

7 Grass Street

 

 

 

Homosassa, FL 34446

 

 

 

 

 

 

 

David E. Simon

 

767819

 

10555 Hussey Lane

 

 

 

Carmel, IN 46032

 

 

 

 

 

 

 

Irwin Katz, 8/4/70 Trust - David Simon

 

726601

 

P.O. Box 40857

 

 

 

Indianapolis, IN 46240

 

 

 

 

 

 

 

Deborah J. Simon

 

767820

 

950 Laurelwood

 

 

 

Carmel, IN 46032

 

 

 

 

 

 

 

Irwin Katz, Trust 8/4/70 Trust - Deborah Simon

 

726601

 

P.O. Box 40857

 

 

 

Indianapolis, IN 46240

 

 

 

 

 

 

 

Herbert Simon Family Trust, LLP

 

502080

 

P.O. Box 40857

 

 

 

Indianapolis, IN 46240

 

 

 

 

17

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Herbert Simon Revocable Trust Dated March 4, 2004

 

5179414

 

225 W. Washington Street

 

 

 

Indianapolis, IN 46207

 

 

 

 

 

 

 

The Melvin Simon Family Enterprises Trust

 

6374113

 

225 W. Washington Street

 

 

 

Indianpolis, IN 46204

 

 

 

 

 

 

 

Simon Property Group, Inc.

 

221681494

 

225 W. Washington St.

 

 

 

Indianapolis, IN 46204

 

 

 

 

 

 

 

The Karam D. Skaff Trust - 1988 Grantor Trust

 

14726

 

675 Longboat Club Road, 23A

 

 

 

Longboat Key, FL 34228

 

 

 

 

 

 

 

Cynthia Simon Skjodt

 

767819

 

9910 Towne Road

 

 

 

Carmel, IN 46032

 

 

 

 

 

 

 

Irwin Katz, 8/4/70 Trust - Cynthia Simon Skjodt

 

726601

 

P.O. Box 40857

 

 

 

Indianapolis, IN 46240

 

 

 

 

 

 

 

Cheryl M. Smallbone Trust

 

26842

 

1625 Sunset Pointe Drive

 

 

 

Muskegon, MI 49441

 

 

 

 

 

 

 

Steven W. Smallbone Trust

 

23428

 

1625 Sunset Pointe Drive

 

 

 

Muskegon, MI 49441

 

 

 

 

 

 

 

Richard S. Sokolov

 

60835

 

7763 Silver Fox Drive

 

 

 

Youngstown, OH 44512

 

 

 

 

 

 

 

Gerald Spector

 

2120

 

Two North Riverside Plaza, Suite 400

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

Anne Conway Sweeney

 

9432

 

104 Yardley Ct.

 

 

 

Bossier City, LA 71111

 

 

 

 

 

 

 

Donald Tanselle

 

7500

 

2467 East US 136

 

 

 

Pittsboro, IN 46167

 

 

 

 

 

 

 

The Retail Property Trust

 

12965809

 

225 W. Washington St.

 

 

 

Indianapolis, IN 46204

 

 

 

 

18

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

Marjorie Alpert Torgan

 

21563

 

One Ann & Hope Way

 

 

 

Cumberland, RI 2864

 

 

 

 

 

 

 

The Trustee u/a/d 7/14/80 and 12/5/81

 

509

 

293 Pondfield Road

 

 

 

Bronxville, NY 10708

 

 

 

 

 

 

 

Paul E. Villani

 

3498

 

7877 Eagle Road

 

 

 

Kirtland, OH 44094

 

 

 

 

 

 

 

Oscar Wasserman

 

7931

 

19955 NE 38th Court, #1105

 

 

 

Aventura, FL 0

 

 

 

 

 

 

 

Stephen R. Weiner

 

61551

 

1330 Boylston Street

 

 

 

Chestnut Hill, MA 2467

 

 

 

 

 

 

 

Estate of Leonard J. Weinman

 

6295

 

449 Bent Tree Lane

 

 

 

Indianapolis, IN 46260

 

 

 

 

 

 

 

Carroll Weisiger

 

5289

 

600 East 96th Street, Suite 150

 

 

 

Indianapolis, IN 46240

 

 

 

 

 

 

 

Mary Weisiger

 

500

 

8 Lionel Court, Wargrave Road

 

 

 

Twyford, Berkshire

 

 

 

RG10 9WD, ENGLAND

 

 

 

 

 

 

 

Gerald White, not individually, Trustee U/I/T 11/4/91

 

368

 

11111 W. 95th, Suite 204

 

 

 

Overland Park, KS 66214

 

 

 

 

 

 

 

Shirley White & Paul Copaken, Trustees of the Lewis White Nonexempt Marital
Trust U/T/A dtd 12/29/86

 

184

 

11111 W. 95th St., Suite 214

 

 

 

Overland Park, KS 66214

 

 

 

 

 

 

 

Linda White Revocable Trust U/I/T date July 14, 1993

 

368

 

11111 W. 95th St., Suite 204

 

 

 

Overland Park, KS 66214

 

 

 

 

 

 

 

Shirley White, not individually, Trustee U/T/A 12/29/86

 

184

 

11111 W. 95th St., Suite 204

 

 

 

Overland Park, KS 66214

 

 

 

 

19

--------------------------------------------------------------------------------


 

Partner Name and Address

 

Common Units

 

 

 

 

 

The Arthur D. Wolfcale Revocable Trust

 

1519

 

6460 Leffingwell Rd.

 

 

 

Canfield, OH 44406

 

 

 

 

 

 

 

Woodbury Family Associates, L.P.

 

1483995

 

105 Eisenhower Pkwy.

 

 

 

Roseland, NJ 7068

 

 

 

 

 

 

 

WPJ Holdings Limited Partnership

 

1452

 

50 Kearney Rd., Suite 7

 

 

 

Needham, MA 2494

 

 

 

 

 

 

 

WRC Limited Partnership

 

29213

 

1150 Conneticut Ave., NW, Suite 900

 

 

 

Washington, DC 20036

 

 

 

 

 

 

 

Wallace Yaffee

 

8227

 

50 Kearney Rd., Suite 7

 

 

 

Needham, MA 2494

 

 

 

 

 

 

 

Marie DeBartolo York

 

30000

 

c/o Jeannine Cerimele

 

 

 

7620 Market Street

 

 

 

Youngstown, OH 44512

 

 

 

 

 

 

 

Louis A. Zarlenga

 

6023

 

60 Timber Run Court

 

 

 

Canfield, OH 44406

 

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B – GP PREFERRED UNIT DESIGNATIONS

 

CERTIFICATE OF DESIGNATION

 

OF

 

6.50% SERIES B CONVERTIBLE PREFERRED UNITS

 

OF

 

SIMON PROPERTY GROUP, L.P.

 

Pursuant to Articles 4.3(c) and 9.4 of the Seventh Amended and Restated Limited
Partnership Agreement of Simon Property Group, L.P. (the “Operating
Partnership”);

 

WHEREAS, Simon Property Group, Inc. (the “Corporation”) has issued 5,000,000
shares of 6.50% Series B Convertible Preferred Stock (the “Series B Convertible
Preferred Stock”); and

 

WHEREAS, in accordance with the terms of the Seventh Amended and Restated
Limited Partnership Agreement of the Operating Partnership (the “Partnership
Agreement”), the Corporation has made a contribution of certain assets and
liabilities to the Operating Partnership or its subsidiaries in exchange for
preferred units having substantially the same economic rights and terms of the
Series B Convertible Preferred Stock;

 

NOW THEREFORE, the Corporation, the managing general partner of the Operating
Partnership (in such capacity, the “Managing General Partner”), hereby
designates a series of preferred units and fixes the designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of such preferred
units, as follows:

 

SECTION 1.  Designation and Number.  The units of such series shall be
designated “6.50% Series B Convertible Preferred Units” (the “Series B
Convertible Preferred Units”) . The authorized number of shares of Series B
Convertible Preferred Units shall be 5,000,000. Each share of Series B
Convertible Preferred Stock, as it relates to a single Series B Convertible
Preferred Unit, shall be deemed the “Related Issue” hereunder.

 

SECTION 2.  Distributions.  The holders of Series B Convertible Preferred Units,
in preference to the holders of Partnership Units of the Operating Partnership
(the “Common Units”), any other series of Preferred Units ranking junior to the
Series B Convertible Preferred Units either as to distributions or upon
liquidation, dissolution or winding up (“Junior Preferred Units”) or any other
class or series of units of the Operating Partnership ranking junior to the
Series B Convertible Preferred Units either as to distributions or upon
liquidation, dissolution or winding-up (“Other Junior Units”), shall be entitled
to receive an amount equal to the aggregate dividends payable on the Related
Issue at the times such dividends are paid. For this purpose, the aggregate
dividends payable on the Related Issue shall be determined by assuming that
adequate cash and earnings are available to the Corporation for the payment of
any dividends required to be paid with respect to the Related

 

1

--------------------------------------------------------------------------------


 

Issue. The Series B Convertible Preferred Units shall, with respect to
allocations and distributions pursuant to Article VI of the Partnership
Agreement, rank (A) junior to any other series of Preferred Units hereafter duly
established, the terms of which shall specifically provide that such series
shall rank prior to the Series B Convertible Preferred Units as to distributions
and redemption rights, (B) pari passu with any other series of Preferred Units
hereafter duly established, the terms of which shall specifically provide that
such series shall rank pari passu with the Series B Convertible Preferred Units
as to distributions and redemption rights and (C) prior to the Common Units,
Junior Preferred Units and any Other Junior Units.

 

SECTION 3.  Conversion. (a) General.  On the terms and subject to the conditions
of the Series B Convertible Preferred Stock Certificate of Designation (filed
with the Corporation’s charter documents in the State of Delaware), the Series B
Convertible Preferred Stock may be converted into shares of Common Stock, par
value $.0001 per share, of the Corporation (‘Common Stock”). The Series B
Convertible Preferred Units shall be converted into Common Units at the time, at
the conversion price and in such number as the Related Issue is converted into
Common Stock. Common Units issuable upon the conversion of Series B Convertible
Preferred Units shall be deemed “Conversion Units” hereunder.

 

(b)            Warrants Issued for Fractional Conversion Units.  No fractional
Conversion Units or scrip representing fractions of Conversion Units shall be
issued upon conversion of Series B Convertible Preferred Units. If a fractional
Conversion Unit is otherwise deliverable to a converting holder upon a
conversion of Series B Convertible Preferred Units, the Operating Partnership
shall in lieu thereof pay to the person entitled thereto an amount in cash equal
to the current value of such fraction, calculated to the nearest 1/1000th of a
unit, to be computed using the current market price of a share of Common Stock
on the date of conversion, determined in accordance with subparagraph 4(11) of
the Series B Convertible Preferred Stock Certificate of Designation.

 

(c)            Payment of Taxes.  The Operating Partnership shall pay all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of securities on conversion of the Series B Convertible
Preferred Units; provided, however, that (i) the Operating Partnership shall not
be required to pay any tax to the extent payable in respect of any transfer
involved in the issue or delivery of securities in a name other than that of the
holder of Series B Convertible Preferred Units to be converted and (ii) no such
issue or delivery shall be made unless and until such holder has paid to the
Operating Partnership the amount of any tax described in clause (i) payable in
respect of the units of such holder or has established, to the satisfaction of
the Operating Partnership, that such tax has been paid or provided for.

 

SECTION 4.  Status of Converted or Redeemed Series B Convertible Preferred
Units. Upon any conversion or any redemption, repurchase or other acquisition by
the Operating Partnership of Series B Convertible Preferred Units, the Series B
Convertible Preferred Units so converted, redeemed, repurchased or acquired
shall be retired and canceled.

 

SECTION 5.  Redemption. Upon the redemption of any shares of the Related Issue,

 

2

--------------------------------------------------------------------------------


 

the Operating Partnership shall redeem an equal number of Series B Convertible
Preferred Units for a redemption price per unit equal to the redemption price
per share of the Related Issue, exclusive of any accrued unpaid dividends.

 

3

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

 

OF

 

8.00% SERIES E CUMULATIVE REDEEMABLE PREFERRED UNITS

 

OF

 

SIMON PROPERTY GROUP, L.P.

 

Pursuant to Articles 4.3(c) and 9.4 of the Seventh Amended and Restated Limited
Partnership Agreement of Simon Property Group, L.P. (the “Operating
Partnership”);

 

WHEREAS, Simon Property Group, Inc. (the “Corporation”) has issued 1,000,000
shares of 8.00% Series E Cumulative Redeemable Preferred Stock (the “Series E
Cumulative Redeemable Preferred Stock”); and

 

WHEREAS, in accordance with the terms of the Seventh Amended and Restated
Limited Partnership Agreement of the Operating Partnership (the “Partnership
Agreement”), the Corporation has made a contribution of assets to the Operating
Partnership in exchange for preferred units having substantially the same
economic rights and terms of the Series E Cumulative Redeemable Preferred Stock.

 

NOW THEREFORE, the managing general partner of the Operating Partnership (in
such capacity, the “Managing General Partner”), has designated a series of
preferred units and has fixed the designations, powers, preferences and
relative, participating, optional or other special rights, and the
qualifications, limitations or restrictions thereof, of such preferred units, as
follows:

 

SECTION 1.  Designation and Number.  The units of such series shall be
designated “8.00% Series E Cumulative Redeemable Preferred Units” (the “Series E
Cumulative Redeemable Preferred Units”).  The authorized number of Series E
Cumulative Redeemable Preferred Units shall be 1,000,000.  Each share of
Series E Cumulative Redeemable Preferred Stock, as it relates to a single
Series E Cumulative Redeemable Preferred Unit, shall be deemed the “Related
Issue” hereunder.

 

SECTION 2.  Distributions.  The holders of Series E Cumulative Redeemable
Preferred Units, in preference to the holders of Partnership Units of the
Operating Partnership (the “Common Units”), any other series of Preferred Units
ranking junior to the Series E Cumulative Redeemable Preferred Units either as
to distributions or upon liquidation, dissolution or winding-up (“Junior
Preferred Units”) or any other class or series of units of the Operating
Partnership ranking junior to the Series E Cumulative Redeemable Preferred Units
either as to distributions or upon liquidation, dissolution or winding-up
(“Other Junior Units”), shall be entitled to receive an amount equal to the
aggregate dividends payable on the Related Issue at the times such dividends are
paid.  For this purpose, the aggregate

 

1

--------------------------------------------------------------------------------


 

dividends payable on the Related Issue shall be determined by assuming that
adequate cash and earnings are available to the Corporation for the payment of
any dividends required to be paid with respect to the Related Issue.  The
Series E Cumulative Redeemable Preferred Units shall, with respect to
allocations and distributions pursuant to Article VI of the Partnership
Agreement, rank (A) junior to any other series of Preferred Units hereafter duly
established, the terms of which shall specifically provide that such series
shall rank prior to the Series E Cumulative Redeemable Preferred Units as to
distributions and redemption rights, (B) pari passu with any series of Preferred
Units hereafter duly established, the terms of which shall specifically provide
that such series shall rank pari passu with the Series E Cumulative Redeemable
Preferred Units as to distributions and redemption rights and (C) prior to the
Common Units, Junior Preferred Units and any Other Junior Units.

 

SECTION 3.  Status of Redeemed Series E Cumulative Redeemable Preferred Units. 
Upon any redemption, repurchase or other acquisition by the Operating
Partnership of Series E Cumulative Redeemable Preferred Units, the Series E
Cumulative Redeemable Preferred Units so converted, redeemed, repurchased or
acquired shall be retired and canceled.

 

SECTION 4.  Redemption.  Upon the redemption of any shares of the Related Issue,
the Operating Partnership shall redeem an equal number of Series E Cumulative
Redeemable Preferred Units for a redemption price per unit equal to the
redemption price per share of the Related Issue, exclusive of any accrued unpaid
dividends.

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION
OF
SERIES H VARIABLE RATE PREFERRED UNITS
OF
SIMON PROPERTY GROUP, L.P.

 

Pursuant to Articles 4.3(c) and 9.4 of the Seventh Amended and Restated Limited
Partnership Agreement of Simon Property Group, L.P. (the “Operating
Partnership”):

 

WHEREAS, on December 15, 2003, Simon Property Group, Inc., a Delaware
corporation (the “Corporation”), issued 3,328,540 shares of Series H Variable
Rate Preferred Stock, par value $.0001 per share (the “Series H Preferred
Stock”); and

 

WHEREAS, in accordance with the terms of the Seventh Amended and Restated
Limited Partnership Agreement of the Operating Partnership, the Corporation will
contribute an amount equal to the proceeds of the sale of the Series H Preferred
Stock to the Operating Partnership in exchange for preferred units having
substantially the same economic rights and terms as the Series H Preferred
Stock; and

 

WHEREAS, the Corporation, as the general partner of the Operating Partnership
(in such capacity, the “General Partner”) wishes to designate as of December 15,
2003, the terms of the preferred units having substantially the same economic
rights and terms as the Series H Preferred Stock.

 

NOW THEREFORE, the Corporation, as general partner of the Operating Partnership
(in such capacity, the “General Partner”), hereby designates a series of
preferred units and fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of such preferred units, as follows:

 

Designation and Number.  The units of such series shall be designated “Series H
Variable Rate Preferred Units” (the “Series H Preferred Units”).  The authorized
number of Series H Preferred Units shall be 3,328,540.  Each share of Series H
Preferred Stock, as it relates to a single Series H Preferred Unit, shall be
deemed the “Related Issue” hereunder.

 

Distributions.  The holders of Series H Preferred Units, in preference to the
holders of Partnership Units (as that term is defined in the Partnership
Agreement) of the Operating Partnership (the “Common Units”), any other series
of Preferred Units ranking junior to the Series H Preferred Units either as to
distributions or upon liquidation, dissolution or winding-up (“Junior Preferred
Units”) or any other class or series of units of the Operating Partnership
ranking junior to the Series H Preferred Units either as to distributions or
upon liquidation, dissolution or winding-up (“Other Junior Units”), shall be
entitled to receive as distributions an amount equal to the aggregate dividends
payable on the Related Issue at the times such dividends are paid.  For this
purpose, the aggregate dividends payable on the Related Issue shall be
determined by assuming that adequate cash and earnings are available to the
Corporation for the payment of any dividends required to be

 

1

--------------------------------------------------------------------------------


 

paid with respect to the Related Issue.  The Series H Preferred Units shall,
with respect to allocations and distributions pursuant to Article VI of the
Partnership Agreement, rank (A) junior to any other series of Preferred Units
hereafter duly established, the terms of which shall specifically provide that
such series shall rank prior to the Series H Preferred Units as to distributions
and redemption rights, (B) pari passu with any series of Preferred Units
hereafter duly established, the terms of which shall specifically provide that
such series shall rank pari passu with the Series H Preferred Units as to
distributions and redemption rights and (C) prior to the Common Units, Junior
Preferred Units and any Other Junior Units.

 

Status of Redeemed Series H Preferred Units.  Upon any redemption, repurchase or
other acquisition by the Operating Partnership of Series H Preferred Units, the
Series H Preferred Units so converted, redeemed, repurchased or acquired shall
be retired and canceled.

 

Redemption.  Upon the redemption of any shares of the Related Issue, the
Operating Partnership shall redeem an equal number of Series H Preferred Units
for a redemption price per unit equal to the redemption price per share of the
Related Issue, exclusive of any accrued unpaid dividends.

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION
OF
8 3/8% SERIES J CUMULATIVE REDEEMABLE PREFERRED UNITS
OF
SIMON PROPERTY GROUP, L.P.

 

Pursuant to Article 4.3(c) of the Seventh Amended and Restated Limited
Partnership Agreement of Simon Property Group, L.P. (the “Operating
Partnership”):

 

WHEREAS, it is currently contemplated that, pursuant to the Agreement and Plan
of Merger, dated June 20, 2004, (the “Agreement of Merger”) between Simon
Property Group, Inc. (the “Corporation”), the Operating Partnership, Simon
Acquisition I, LLC, (“Merger Sub”), an indirect wholly owned subsidiary of the
Corporation, Simon Acquisition II, LLC (“L.P. Merger Sub”), an indirect wholly
owned subsidiary of the Corporation, Chelsea Property Group, Inc., (“Chelsea”),
and CPG Partners, L.P., (“Chelsea L.P.”), each holder of 8 3/8% Series A
Cumulative Redeemable Preferred Stock of Chelsea will receive one share of 8
3/8% Series J Cumulative Redeemable Preferred Stock of the Corporation (the
“Series J Preferred Stock”);

 

WHEREAS, the Corporation, in its capacity as the managing general partner of the
Operating Partnership (in such capacity, the “Managing General Partner”), has
determined that it is in the best interests of the Operating Partnership and its
partners to designate a new series of preferred units of the Operating
Partnership having substantially the same powers, preferences and relative,
participating, optional or other special rights and such qualifications,
limitations or restrictions thereof, as the Series J Preferred Stock, as set
forth herein;

 

NOW, THEREFORE, in accordance with the terms of the Seventh Amended and Restated
Limited Partnership Agreement of the Operating Partnership, dated as of
August 27, 1999, by and among the Corporation, as managing general partner, SD
Property Group, Inc., as a non-managing general partner, SPG Properties, Inc.,
as a non-managing general partner, and the limited partners named therein (as
amended, the “Partnership Agreement”), the Managing General Partner hereby
designates a series of preferred units and fixes the designations, preferences
and relative, participating, optional and other special rights, and the
qualifications, limitations and restrictions, of a new series of preferred units
as follows:

 

SECTION. 1.          Designation.  The series of preferred units are hereby
designated as the “8 3/8% Series J Cumulative Redeemable Preferred Units” (the
“Series J Preferred Units”).  Each share of Series J Preferred Stock, as it
relates to a single Series J Preferred Unit, shall be deemed the “Related Issue”
hereunder.

 

SECTION. 2.          Number.  The maximum number of authorized units of the
Series J Preferred Units shall be 1,000,000.

 

SECTION. 3.          Relative Seniority.  In respect of rights to receive
distributions and to participate in distributions of payments in the event of
any liquidation, dissolution or winding up of the Operating Partnership, the
Series J Preferred Units shall rank (i) senior to the

 

3

--------------------------------------------------------------------------------


 

Partnership Units (the “Common Units”) and any other class or series of units of
the Operating Partnership which, by their terms rank junior to the Series J
Preferred Units (collectively, “Junior Units”), (ii) on a parity with all other
Preferred Units of the Operating Partnership which are not by their terms Junior
Units or Senior Units, and (iii) junior to any Preferred Units which by their
terms rank senior to the Series J Preferred Units (collectively, “Senior Units”)
and were issued in accordance with Section 7 below.

 

SECTION. 4.          Distributions.

 

(a)           The holders of the then outstanding Series J Preferred Units shall
be entitled to receive an amount equal to the dividends payable per share on the
Related Issue at the times such dividends are paid.

 

(b)           Except as otherwise expressly provided herein, the Series J
Preferred Units will not be entitled to any distributions in excess of the
distributions as described above and shall not be entitled to participate in the
earnings or assets of the Operating Partnership, and no interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series J Preferred Units which may be in arrears.

 

(c)           Any distribution made on the Series J Preferred Units shall first
be credited against the earliest accumulated but unpaid distribution due with
respect to such units which remains payable.

 

(d)           No distributions on the Series J Preferred Units shall be
authorized, paid or set apart for payment by the Operating Partnership at such
time as the terms and provisions of any agreement of the Operating Partnership,
including any agreement relating to its indebtedness, prohibits such
authorization, payment or setting apart for payment or provides that such
authorization, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such authorization or payment shall be
restricted or prohibited by law.

 

(e)           No distributions shall be declared or paid or set apart for
payment on any equity interests of the Operating Partnership ranking, as to
distributions, on a parity with or junior to the Series J Preferred Units for
any period unless full cumulative distributions pursuant to Section 3(a) hereof
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment therefor set apart for such payment on the Series J
Preferred Units for all past Dividend Periods (as defined in the Certificate of
Designation of the Related Issue) and the then current Dividend Period.  When
distributions are not paid in full (or a sum sufficient for such full payment is
not so set apart) upon the Series J Preferred Units and any other Preferred
Units ranking on a parity as to distributions with the Series J Preferred Units,
all distributions declared on the Series J Preferred Units and any Preferred
Units ranking on a parity as to distributions with the Series J Preferred Units
shall be declared pro rata so that the amount of distributions declared per
Series J Preferred Unit and such other Preferred Units shall in all cases bear
to each other the same ratio that accumulated distributions per Series J
Preferred Units and such other Preferred Units bear to each other.

 

4

--------------------------------------------------------------------------------


 

(f)            Except as provided in subparagraph (e), unless full cumulative
distributions on the Series J Preferred Units have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment therefor set
apart for such payment on the Series J Preferred Units for all past Dividend
Periods and the then current Dividend Period, no distributions (other than in
Junior Units) shall be declared or paid or set aside for payment nor shall any
other distribution be declared or made upon the Junior Units or any other equity
interest of the Operating Partnership ranking on a parity with the Series J
Preferred Units as to distributions or upon liquidation, nor shall any Junior
Units or any other capital stock of the Operating Partnership ranking on a
parity with the Series J Preferred Units as to distributions or upon liquidation
be redeemed, purchased or otherwise acquired for any consideration  (or any
moneys be paid or made available for a sinking fund for the redemption of such
units) by the Operating Partnership (except by conversion into or exchange for
other Junior Units).

 

SECTION. 5.          Liquidation Rights.

 

(a)           Upon the voluntary or involuntary dissolution, liquidation or
winding up of the Corporation or the Operating Partnership (a “liquidation”),
the holders of the Series J Preferred Units then outstanding shall be entitled
to receive in cash or property (at its fair market value determined by the
Managing General Partner of the Operating Partnership) and to be paid out of the
assets of the Operating Partnership legally available for distribution to its
partners, before any payment or distribution shall be made on any Junior Units,
the amount of $50.00 per unit, plus accumulated and unpaid distributions, if
any, thereon to and including the date of liquidation.

 

(b)           After the payment to the holders of the Series J Preferred Units
of the full liquidation amounts provided for in paragraph (a), the holders of
the Series J Preferred Units, as such, shall have no right or claim to any of
the remaining assets of the Operating Partnership.

 

(c)           If, upon any voluntary or involuntary dissolution, liquidation, or
winding up of the Operating Partnership, the amounts payable with respect to the
preference distributions on the Series J Preferred Units and each other series
of Preferred Units of the Operating Partnership ranking, as to liquidation
rights, on a parity with the Series J Preferred Units are not paid in full, the
holders of the Series J Preferred Units and any other Preferred Units of the
Operating Partnership ranking, as to liquidation rights, on a parity with the
Series J Preferred Units shall share ratably in any such distribution of assets
of the Operating Partnership in proportion to the full respective preference
amounts to which they would otherwise be respectively entitled.

 

(d)           Neither the sale, lease, transfer or conveyance of all or
substantially all of the property or business of the Operating Partnership, nor
the merger or consolidation of the Operating Partnership into or with any other
entity or the merger or consolidation of any other entity into or with the
Operating Partnership, shall be deemed to be a dissolution, liquidation or
winding up, voluntary or involuntary, for the purposes of this Section 5.

 

5

--------------------------------------------------------------------------------


 

SECTION. 6.          Redemption.  Upon the redemption of any shares of the
Related Issue, the Operating Partnership shall redeem an equal number of
Series J Preferred Units for a redemption price per unit equal to the redemption
price per share of the Related Issue, exclusive of any accrued unpaid
dividends.  The Series J Preferred Units have no stated maturity and will not be
subject to any sinking fund or mandatory redemption provisions, except as
provided for in Section 9 below.

 

SECTION. 7.          Voting Rights.

 

(a)           The holders of record the Series J Preferred Units shall not be
entitled to any voting rights except as hereinafter provided in this Section 7,
as otherwise provided in the Partnership Agreement, or as otherwise provided by
law.

 

(b)           So long as any Series J Preferred Units remain outstanding, the
Operating Partnership will not, without the affirmative vote or consent of the
holders of at least two-thirds of the Series J Preferred Units outstanding at
the time, given in person or by proxy, either in writing or at a meeting (voting
separately as a class), (i) authorize or create, or increase the authorized or
issued amount of, any class or series of units ranking senior to the Series J
Preferred Units with respect to the payment of distributions or the distribution
of assets upon liquidation, dissolution or winding up of the Operating
Partnership or reclassify any authorized units of the Operating Partnership into
such units, or create, authorize or issue any obligation or security convertible
into or evidencing the right to purchase any such units; or (ii) amend, alter or
repeal the provisions of the Partnership Agreement, including this Certificate
of Designation, whether by merger, consolidation or otherwise (an “Event”), so
as to materially and adversely affect any right, preference, privilege or voting
power of the Series J Preferred Units or the holders thereof; provided, however,
with respect to the occurrence of any of the Events set forth in (ii) above, so
long as the Series J Preferred Units remain outstanding with the terms thereof
materially unchanged, taking into account that upon the occurrence of an Event
the Operating Partnership may not be the surviving entity, the occurrence of any
such Event shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting power of holders of Series J Preferred Units;
and provided, further, that (x) any increase in the amount of the authorized
Preferred Units or the creation or issuance of any other series of Preferred
Units, or (y) any increase in the amount of authorized Series J Preferred Units,
in each case ranking on a parity with or junior to the Series J Preferred Units
with respect to payment of distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers.

 

(c)           The foregoing voting provisions will not apply if, at or prior to
the time when the act with respect to which such vote or consent would otherwise
be required shall be effected, all outstanding Series J Preferred Units shall
have been redeemed or called for redemption and sufficient funds shall have been
deposited in trust to effect such redemption.

 

(d)           On each matter submitted to a vote of the holders of Series J
Preferred Units in accordance with this Section 7, or as otherwise required by
law, each Series J Preferred Unit shall be entitled to one vote.  With respect
to each Series J Preferred Unit, the

 

6

--------------------------------------------------------------------------------


 

holder thereof may designate a proxy, with each such proxy having the right to
vote on behalf of the holder.

 

SECTION. 8.          Conversion.  The Series J Preferred Units are not
convertible into or exchangeable for any other property or securities of the
Operating Partnership.

 

SECTION. 9.          Restrictions On Ownership.  The Series J Preferred Units
shall be subject to the restrictions on transfer set forth in Sections 9.3 and
9.5 of the Partnership Agreement as if such units were “Partnership Units”.  Any
transfer or attempted transfer (direct or indirect) in violation of the
provisions of this Section 9 shall be null and void.

 

7

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

OF

6% SERIES I CONVERTIBLE PERPETUAL PREFERRED UNITS

OF

SIMON PROPERTY GROUP, L.P.

 

Pursuant to Articles 4.3(c) and 9.4 of the Seventh Amended and Restated Limited
Partnership Agreement of Simon Property Group, L.P. (the “Operating
Partnership”);

 

WHEREAS, it is currently contemplated that, pursuant to the Agreement and Plan
of Merger, dated June 20, 2004, (the “Agreement of Merger”) between Simon
Property Group, Inc. (the “Corporation”), the Operating Partnership, Simon
Acquisition I, LLC, (“Merger Sub”), a wholly owned subsidiary of the
Corporation, Simon Acquisition II, LLC (“L.P. Merger Sub”), an indirect wholly
owned subsidiary of the Corporation, Chelsea Property Group, Inc., (the
“Chelsea”), and CPG Partners, L.P., (“Chelsea L.P.”), each holder of a common
unit of Chelsea L.P. will receive, in a transaction intended to qualify for
non-recognition of any taxable gain or loss to such holder under
Section 721(a) of the Internal Revenue Code, 0.6459 of a common partnership
interest in the Operating Partnership and 0.6600 of a 6% Series I Convertible
Perpetual Preferred Unit (as defined below) of the Operating Partnership, either
upon a contribution of such common units of Chelsea L.P. or upon completion of a
merger of L.P. Merger Sub with and into Chelsea L.P.;

 

WHEREAS, the Corporation, in its capacity as the managing general partner of the
Operating Partnership (in such capacity, the “Managing General Partner”), has
agreed to designate a series of preferred partnership units having the powers,
preferences and relative, participating, optional or other special rights and
such qualifications, limitations or restrictions thereof, as set forth herein;

 

WHEREAS, the Managing General Partner has determined that it is in the best
interests of the Operating Partnership and its partners to designate a new
series of preferred units of the Operating Partnership;

 

NOW, THEREFORE, in accordance with the terms of the Seventh Amended and Restated
Limited Partnership Agreement of the Operating Partnership, dated as of
August 27, 1999, by and among the Corporation, as managing general partner, SD
Property Group, Inc., as a non-managing general partner, SPG Properties, Inc.,
as a non-managing general partner, and the limited partners named therein (as
amended, the “Partnership Agreement”), the Managing General Partner hereby
designates a series of preferred units and fixes the designations, preferences
and relative, participating, optional and other special rights, and the
qualifications, limitations and restrictions, of a new series of preferred units
as follows:

 

SECTION 1.  Number and Designation.  19,000,000 units of preferred units of the
Operating Partnership shall be designated as the “6% Series I Convertible
Perpetual Preferred Units” (the “Series I Preferred Units”).

 

1

--------------------------------------------------------------------------------


 

SECTION 2.  Certain Definitions.  As used in this Certificate, the following
terms shall have the meanings defined in this Section 2. Any capitalized term
not otherwise defined herein shall have the meaning set forth in the Partnership
Agreement, unless the context otherwise requires:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
state or U.S. federally chartered banking institutions in New York, New York are
not required to be open.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

 

“Certificate” means this Certificate of Designation.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) acquires beneficial ownership (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, through a purchase, merger or
other acquisition transaction, of more than 50% of the total voting power of the
Corporation’s total outstanding voting stock other than an acquisition by the
Corporation, any of its subsidiaries or any of the Corporation’s employee
benefit plans;

 

(b)           the Corporation consolidates with, or merges with or into, another
Person or conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with,
or merges with or into, the Corporation, other than: (i) any transaction
pursuant to which holders of the Corporation’s Capital Stock immediately prior
to the transaction have the entitlement to exercise, directly or indirectly,
more than 50% of the total voting power of all shares of Capital Stock entitled
to vote generally in the election of directors of the continuing or surviving
person immediately after the transaction

 

2

--------------------------------------------------------------------------------


 

and (ii) any merger solely for the purpose of changing the Corporation’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity;

 

(c)           during any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of Directors of the Corporation
(together with any new directors whose election to such Board of Directors of
the Corporation, or whose nomination for election by the stockholders of the
Corporation, was approved by a vote of a majority of the directors of the
Corporation then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Corporation then in office; or

 

(d)           the Corporation adopts a plan of liquidation or dissolution.

 

“Change of Control Purchase Date” shall have the meaning assigned to it in
Section 11(a) hereof.

 

“Closing Sale Price” of the shares of Common Stock or other Capital Stock or
similar equity interests on any date means the closing sale price per share (or,
if no closing sale price is reported, the average of the closing bid and ask
prices or, if more than one in either case, the average of the average closing
bid and the average closing ask prices) on such date as reported on the
principal United States securities exchange on which shares of Common Stock or
such other Capital Stock or similar equity interests are traded or, if the
shares of Common Stock or such other capital stock or similar equity interests
are not listed on a United States national or regional securities exchange, as
reported by Nasdaq or by the National Quotation Bureau Incorporated. In the
absence of such quotations, the Board of Directors of the Corporation shall be
entitled to determine the Closing Sale Price on the basis it considers
appropriate, which determination shall be conclusive. The Closing Sale Price
shall be determined without reference to any extended or after hours trading.

 

“Common Stock” means any stock of any class of the Corporation that has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation and that is not subject to redemption by the Corporation.

 

“Common Units” shall mean the Partnership Units (as defined in the Partnership
Agreement).

 

“Computation Date” shall have the meaning assigned to it in
Section 10(c) hereof.

 

“Conversion Price” per unit of the Series I Preferred Units means, on any date,
the Liquidation Preference divided by the Conversion Rate in effect on such
date.

 

3

--------------------------------------------------------------------------------


 

“Conversion Rate” per unit of the Series I Preferred Units means 0.783 of a
Common Unit, subject to adjustment pursuant to Section 8 hereof.

 

“Corporation” shall have the meaning assigned to it in the preamble to this
Certificate, and shall include any successor to such Corporation.

 

“Current Market Price” means the average of the daily Closing Sale Prices per
share of Common Stock for the ten consecutive Trading Days ending on the earlier
of such date of determination and the day before the ex-date with respect to the
issuance, distribution, subdivision or combination requiring such computation
immediately prior to the date in question. For purpose of this paragraph, the
term “ex-date,” (1) when used with respect to any issuance or distribution,
means the first date on which the Common Stock trades, regular way, on the
relevant exchange or in the relevant market from which the Closing Sale Price
was obtained without the right to receive such issuance or distribution, and
(2) when used with respect to any subdivision or combination of shares of Common
Stock, means the first date on which the Common Stock trades, regular way, on
such exchange or in such market after the time at which such subdivision or
combination becomes effective.

 

“Distribution Payment Date” means February 28, May 31, August 31 and November 30
of each year, commencing November 30, 2004, or if any such date is not a
Business Day, on the next succeeding Business Day.

 

“Distribution Period” means the period beginning on, and including, a
Distribution Payment Date and ending on, and excluding, the immediately
succeeding Distribution Payment Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Option” shall have the meaning assigned to it in Section 10(a) hereof.

 

“Fair Market Value” means the amount which a willing buyer would pay a willing
seller in an arm’s-length transaction.

 

“Junior Units” shall have the meaning assigned to it in Section 3(a) hereof.

 

“Liquidation Preference” shall have the meaning assigned to it in
Section 5(a) hereof.

 

“Managing General Partner” shall have the meaning assigned to it in the preamble
to this Certificate.

 

“Notice of Exchange” shall have the meaning assigned to it in
Section 10(a) hereof.

 

“Offered Units” shall have the meaning assigned to it in Section 10(a) hereof.

 

4

--------------------------------------------------------------------------------


 

“Offered Units Purchase Price” shall have the meaning assigned to it in
Section 10(c) hereof.

 

“Outstanding” means, when used with respect to Series I Preferred Units, as of
any date of determination, all Series I Preferred Units outstanding as of such
date; provided, however, that, if such Series I Preferred Units are to be
redeemed, notice of such redemption has been duly given pursuant to this
Certificate and the Redemption Price for such Series I Preferred Units to be
redeemed has been paid, then immediately after such Redemption Date such
Series I Preferred Units shall cease to be Outstanding; provided further that,
in determining whether the holders of Series I Preferred Units have given any
request, demand, authorization, direction, notice, consent or waiver or taken
any other action hereunder, Series I Preferred Units owned by the Operating
Partnership, the Corporation or any of their Affiliates shall be deemed not to
be Outstanding.

 

“Parity Units” shall have the meaning assigned to it in Section 3(b) hereof.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Purchase Price” means an amount equal to 100% of the Liquidation Preference per
Series I Preferred Unit being purchased, plus an amount equal to any accumulated
and unpaid distributions, if any (whether or not declared), thereon to, but
excluding, the Change of Control Purchase Date; provided that if a Change of
Control Purchase Date falls after a Record Date and on or prior to the
corresponding Distribution Payment Date, the Purchase Price will only be an
amount equal to the Liquidation Preference per Series I Preferred Unit being
purchased and will not include any amount in respect of distributions declared
and payable on such corresponding Distribution Payment Date.

 

“Record Date” means not more than 60 days and not less than 10 days preceding
the applicable Distribution Payment Date, as shall be fixed by the Managing
General Partner.

 

“Redemption Date” means a date that is fixed for redemption of the Series I
Preferred Units by the Operating Partnership in accordance with Section 6
hereof.

 

“Redemption Price” means an amount equal to 100% of the Liquidation Preference
per Series I Preferred Unit being redeemed, plus an amount equal to all
accumulated and unpaid distributions, if any (whether or not declared), thereon
to, but excluding, the Redemption Date; provided that if the Redemption Date
shall occur after a Record Date and before the related Distribution Payment
Date, the Redemption Price shall be only an amount equal to the Liquidation
Preference per Series I Preferred Unit being redeemed and will not include any
amount in respect of distributions declared and payable on such corresponding
Distribution Payment Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

“Senior Units” shall have the meaning assigned to it in Section 3(c) hereof.

 

“Series I Preferred Stock” means the 6% Series I Convertible Perpetual Preferred
Stock of the Corporation.

 

“Settlement Date” shall have the meaning assigned to it in Section 10(d) hereof.

 

“6%  Preferred Units” shall have the meaning assigned to it in Section 1 hereof.

 

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, on the principal other national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a national or regional securities exchange, on Nasdaq or, if the
Common Stock is not quoted on Nasdaq, on the principal other market on which the
Common Stock is then traded.

 

SECTION 3.  Rank.  The Series I Preferred Units shall, with respect to
distribution rights and rights upon liquidation, winding-up or dissolution,
rank:

 

(a)           senior to the Common Units and any other equity securities of the
Operating Partnership which by their terms expressly provide that such equity
securities rank junior to the Series I Preferred Units as to distribution rights
and rights on liquidation, winding up and dissolution of the Operating
Partnership (together with the Common Units, the “Junior Units”);

 

(b)           on a parity with any other preferred units which are not by their
terms junior or senior to the Series I Preferred Units, including, without
limitation, the 6.50% Series B Convertible Preferred Units, 8.00% Series E
Cumulative Redeemable Preferred Units, 8 ¾% Series F Cumulative Redeemable
Preferred Units, 7.89% Series G Cumulative Step-up Premium Rate Preferred Units,
7.00% Cumulative Convertible Preferred Units, and 8.00% Cumulative Redeemable
Preferred Units, which are the only preferred units of the Operating Partnership
authorized as of the date hereof (the “Parity Units”); and

 

(c)           junior to each class or series of units of the Operating
Partnership, the terms of which expressly provide that such class or series
ranks senior to the Series I Preferred Units as to distribution rights and
rights on liquidation, winding-up and dissolution of the Operating Partnership
(the “Senior Units”).

 

SECTION 4.  Distributions.

 

(a)           Holders of Series I Preferred Units shall be entitled to receive,
when, as and if declared by the Managing General Partner, out of funds legally
available for the payment of distributions, cash distributions on each unit of
Series I Preferred Units at the annual rate of 6% of the Liquidation Preference
per unit.  Such distributions shall be payable in arrears in equal amounts
quarterly on each Distribution Payment Date, beginning November 30,

 

6

--------------------------------------------------------------------------------


 

2004, in preference to and in priority over distribution on any Junior Units but
subject to the rights of any holders of Senior Units or Parity Units.

 

(b)           Distributions shall be cumulative from the initial date of
issuance or the last Distribution Payment Date for which accumulated
distributions were paid, whichever is later, whether or not funds of the
Operating Partnership are legally available for the payment of such
distributions.  Each such distribution shall be payable to the holders of record
of Series I Preferred Units, as they appear on the Operating Partnership’s books
and records at the close of business on a Record Date.  Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference to any Distribution Payment Date, to holders of record
on such date, not more than 60 days preceding the payment date thereof, as may
be fixed by the Managing General Partner.

 

(c)           Accumulated and unpaid distributions for any past Distribution
Period (whether or not declared) shall cumulate at the annual rate of 6% and
shall be payable in the manner set forth in this Section 4.

 

(d)           The amount of distributions payable for each full Distribution
Period for the Series I Preferred Units shall be computed by dividing the annual
distribution rate by four. The amount of distributions payable for the initial
Distribution Period, or any other period shorter or longer than a full
Distribution Period, on the Series I Preferred Units shall be computed on the
basis of 30-day months and a 12-month year. Holders of Series I Preferred Units
shall not be entitled to any distributions, whether payable in cash, property or
stock, in excess of cumulative distributions, as herein provided, on the
Series I Preferred Units.

 

(e)           No distribution shall be declared or paid, or funds set apart for
the payment of any distribution, whether in cash, obligations or units of the
Operating Partnership or other property, directly or indirectly, upon any Junior
Units or Parity Units, nor shall any units of Junior Units or Parity Units be
redeemed, repurchased or otherwise acquired for consideration by the Operating
Partnership through a sinking fund or otherwise, unless all accumulated and
unpaid distributions (whether or not declared), if any, through the most recent
Distribution Payment Date (whether or not there are funds of the Operating
Partnership legally available for the payment of distributions) on the Series I
Preferred Units and any Parity Units have been paid in full or set apart for
payment; provided, however, that, notwithstanding any provisions of this
Section 4(e) to the contrary, the Operating Partnership may redeem, repurchase
or otherwise acquire for consideration Series I Preferred Units and Parity Units
pursuant to a purchase or exchange offer made on the same terms to all holders
of such Series I Preferred Units and Parity Units. When distributions are not
paid in full, as aforesaid, upon the Series I Preferred Units, all distributions
declared on the Series I Preferred Units and any other Parity Units shall be
paid either (A) pro rata so that the amount of distributions so declared on the
Series I Preferred Units and each such other class or series of Parity Units
shall in all cases bear to each other the same ratio as accumulated
distributions on the Series I Preferred Units and such class or series of Parity
Units bear to each other or (B) on another basis that is at least as favorable
to the holders of the Series I Preferred Units entitled to receive such
distributions.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.  Liquidation Preference.

 

(a)           In the event of any liquidation, dissolution or winding-up of the
Operating Partnership, whether voluntary or involuntary, before any payment or
distribution of the Operating Partnership’s assets shall be made to or set apart
for the holders of Junior Units, holders of Series I Preferred Units shall be
entitled to receive $50.00 per unit of Series I Preferred Units (the
“Liquidation Preference”) plus an amount equal to all distributions (whether or
not declared) accumulated and unpaid thereon to the date of final distribution
to such holders, but shall not be entitled to any further payment or other
participation in any distribution of the assets of the Operating Partnership. 
If, upon any liquidation, dissolution or winding-up of the Operating
Partnership, the Operating Partnership’s assets, or proceeds thereof,
distributable among the holders of Series I Preferred Units are insufficient to
pay in full the preferential amount aforesaid and liquidating payments on any
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of the Series I Preferred Units and any other Parity Units
ratably in proportion to the respective amounts that would be payable on such
Series I Preferred Units and any such other Parity Units if all amounts payable
thereon were paid in full.

 

(b)           Neither the voluntary sale, conveyance, exchange or transfer, for
cash, shares of stock, securities or other consideration, of all or
substantially all of the Operating Partnership’s property or assets, nor the
consolidation, merger or amalgamation of the Operating Partnership with or into
any person or the consolidation, merger or amalgamation of any person with or
into the Operating Partnership shall be deemed to be a voluntary or involuntary
liquidation, dissolution or winding-up of the Operating Partnership.

 

(c)           After payment has been made in full to the holders of the Series I
Preferred Units, as provided in this Section 5, holders of Series I Preferred
Units shall have no right or claim to any remaining assets of the Operating
Partnership.

 

SECTION 6.  Optional Redemption of the Series I Preferred Units.  Units of
Series I Preferred Units shall be redeemable by the Operating Partnership in
accordance with this Section 6.

 

(a)           The Operating Partnership may not redeem any Series I Preferred
Units before October 14, 2009.  On or after October 14, 2009, the Operating
Partnership shall have the option to redeem, subject to Section 6(g) hereof, for
cash only (i) some or all the Series I Preferred Units at the Redemption Price,
but only if the Closing Sale Price of the Common Stock for 20 Trading Days
within a period of 30 consecutive Trading Days ending on the Trading Day prior
to the date the Operating Partnership gives notice of such redemption pursuant
to this Section 6 exceeds 130% of the Conversion Price in effect on each such
Trading Day and (ii) all the Outstanding Series I Preferred Units at the
Redemption Price, but only if, on any Distribution Payment Date, the total
number of Outstanding Series I Preferred Units is less than 15% of the total
number of Outstanding Series I Preferred Units on October 14, 2004.

 

8

--------------------------------------------------------------------------------


 

(b)           In the event the Operating Partnership elects to redeem any
Series I Preferred Units, the Operating Partnership shall:

 

(i)            send a written notice by first class mail to each holder of
record of the Series I Preferred Units at such holder’s registered address, not
fewer than 20 nor more than 90 days prior to the Redemption Date, stating:

 

(A)          the Redemption Date;

 

(B)           the Redemption Price;

 

(C)           the Conversion Price and the Conversion Rate;

 

(D)          that Series I Preferred Units called for redemption may be
converted into Common Units at any time before 5:00 p.m., New York City time on
the second Business Day immediately preceding the Redemption Date;

 

(E)           that holders who want to convert Series I Preferred Units into
Common Units must satisfy the requirements set forth in Section 7 of this
Certificate;

 

(F)           if fewer than all the Outstanding units of the Series I Preferred
Units are to be redeemed by the Operating Partnership, the number of units to be
redeemed;

 

(G)           that, unless the Operating Partnership defaults in making payment
of such Redemption Price, distributions in respect of the Series I Preferred
Units called for redemption will cease to accumulate on and after the Redemption
Date; and

 

(H)          any other information the Operating Partnership wishes to present;
and

 

(ii)           publish such information on the Corporation’s web site on the
World Wide Web.

 

(c)           If the Operating Partnership calls for redemption Series I
Preferred Units pursuant to the procedures set forth in Section 6(b) above,
then, to the extent sufficient funds are legally available, the Operating
Partnership shall pay the Redemption Price to holders of Series I Preferred
Units called for redemption and outstanding on the Redemption Date.  Upon
payment of the Redemption Price, the Series I Preferred Units so redeemed shall
cease to be outstanding and shall be retired and cancelled on the books and
records of the Operating Partnership.  Distributions shall cease to accumulate
as of the Redemption Date on those Series I Preferred Units called for
redemption and all rights of

 

9

--------------------------------------------------------------------------------


 

holders of such units shall terminate, except for the right to receive the
Redemption Price pursuant to this Section 6.

 

(d)           If any Series I Preferred Units selected for partial redemption
are submitted for conversion in part after such selection, such Series I
Preferred Units submitted for conversion shall be deemed (so far as may be
possible) to be a portion of the units selected for redemption.

 

(e)           If the Redemption Date falls after a Record Date and before the
related Distribution Payment Date, holders of Series I Preferred Units at the
close of business on that Record Date shall be entitled to receive the
distribution payable on those units on the corresponding Distribution Payment
Date.

 

(f)            If fewer than all the Outstanding Series I Preferred Units are to
be redeemed, the number of units to be redeemed shall be determined by the
Managing General Partner and the units to be redeemed shall be selected by lot,
on a pro rata basis (with any fractional units being rounded to the nearest
whole unit), or by any other method as may be determined by the Managing General
Partner to be fair and appropriate.

 

(g)           Notwithstanding the foregoing provisions of this Section 6, unless
full cumulative distributions (whether or not declared) on all Outstanding
Series I Preferred Units and Parity Units have been paid or set apart for
payment for all Distribution Periods terminating on or before the Redemption
Date, none of the Series I Preferred Units shall be redeemed, and no sum shall
be set aside for such redemption, unless pursuant to a purchase or exchange
offer made on the same terms to all holders of Series I Preferred Units and any
Parity Units.

 

SECTION 7.  Conversion.

 

(a)  Right to Convert.  Each Series I Preferred Unit shall be convertible, only
on or after the occurrence of one of the conversion triggering events described
in Section 7(b), into a number of fully paid and non-assessable Common Units
equal to the Conversion Rate in effect at such time. Notwithstanding the
foregoing, if any Series I Preferred Units are to be redeemed pursuant to
Section 6, such conversion right shall cease and terminate, as to the Series I
Preferred Units to be redeemed, at 5:00 p.m., New York City time, two Business
Days immediately preceding the Redemption Date, unless the Operating Partnership
shall default in the payment of the Redemption Price therefore, as provided
herein.

 

(b)           A holder may convert Series I Preferred Units into Common Units:

 

(i)            if called for redemption pursuant to Section 6 hereof;

 

(ii)           if the Corporation is a party to a Change of Control, in which
case each Series I Preferred Unit may be surrendered for conversion at any time
from and after the date that is 15 days prior to the anticipated effective date
of the

 

10

--------------------------------------------------------------------------------


 

Change of Control until 15 days after the actual date of such Change of Control
and, at such effective date, the right to convert the Series I Preferred Units
into Common Units shall be changed into a right to convert such Series I
Preferred Units into the kind and amount of cash, securities or other property
that the holder would have received if the holder had converted such Series I
Preferred Units immediately prior to the transaction; or

 

(iii)          during any fiscal quarter after the fiscal quarter ending
December 31, 2004 (and only during such fiscal quarter) if the Closing Sale
Price of Common Stock for at least 20 Trading Days in a period of 30 consecutive
Trading Days ending on the last Trading Day of the immediately preceding fiscal
quarter is more than 125% of the Conversion Price on such Trading Day.  If this
Closing Sale Price condition is not satisfied at the end of any fiscal quarter,
then conversion pursuant to this Section 7(b)(iii) will not be permitted in the
following fiscal quarter. The Managing General Partner shall determine for each
Trading Day during the 30 consecutive Trading Day period specified in this
Section 7(b)(iii) whether the Closing Sale Price exceeds 125% of the Conversion
Price and whether the Series I Preferred Units shall be convertible as a result
of the occurrence of the event set forth in this Section 7(b)(iii).  Upon
determination that holders of Series I Preferred Units are or will be entitled
to convert their units into Common Units in accordance with the provisions of 
this Section 7(b)(iii), the Operating Partnership will mail a written notice to
the holders thereof and publish such information on the Corporation’s website on
the World Wide Web.

 

(c)  Conversion Procedures.  Conversion of Series I Preferred Units may be
effected by any holder thereof upon the surrender to the Operating Partnership,
at the principal office of the Operating Partnership a complete and manually
signed Notice of Conversion (in the form included as Exhibit A to this
Certificate) along with, if required pursuant to Section 7(d), funds equal to
the distribution payable on the next Distribution Payment Date.  In case such
Notice of Conversion shall specify a name or names other than that of such
holder, such notice shall be accompanied by payment of all transfer taxes
payable upon the issuance of Common Units in such name or names (or proof that
no such taxes are payable).  Other than such taxes, the Operating Partnership
shall pay any documentary, stamp or similar issue or transfer taxes that may be
payable in respect of any issuance of Common Units upon conversion of Series I
Preferred Units pursuant hereto.  The conversion of the Series I Preferred Units
will be deemed to have been made as of the close of business on the date (the
“Conversion Date”) such Notice of Conversion is received and all required
transfer taxes, if any, are paid (or the demonstration to the satisfaction of
the Operating Partnership that such taxes have been paid) and shall be recorded
on the books and records of the Operating Partnership as of such Conversion
Date.  The Operating Partnership shall promptly, and in any event within five
Business Days after receipt of a Notice of Conversion from a holder of Series I
Preferred Units, notify such holder of the effectiveness of such conversion in
writing to such holder’s address set forth on the books and records of the
Operating Partnership (or that such conversion was not given effect due to a
failure to satisfy the conditions for conversion set forth in this Section 7).

 

11

--------------------------------------------------------------------------------


 

(d)  Distribution and Other Payments Upon Conversion.  If a holder of Series I
Preferred Units exercises conversion rights, such units will cease to accumulate
distributions as of the end of the day immediately preceding the Conversion
Date.  On conversion of the Series I Preferred Units, except for conversion
during the period from the close of business on any Record Date corresponding to
a Distribution Payment Date to the close of business on the Business Day
immediately preceding such Distribution Payment Date, in which case the holder
on such Distribution Record Date shall receive the distributions payable on such
Distribution Payment Date, accumulated and unpaid distributions on the converted
Series I Preferred Units shall not be cancelled, extinguished or forfeited, but
rather shall be deemed to be paid in full to the holder thereof through issuance
of the Common Units (together with the cash payment, if any, in lieu of
fractional units) in exchange for the Series I Preferred Units being converted
pursuant to the provisions hereof.  Any Series I Preferred Units surrendered for
conversion after the close of business on any Record Date for the payment of
distributions declared and before the opening of business on the Distribution
Payment Date corresponding to that Record Date must be accompanied by a payment
to the Operating Partnership in cash of an amount equal to the distribution
payable in respect of those units on such Distribution Payment Date; provided
that a holder of Series I Preferred Units on a Record Date who converts such
units into Common Units on the corresponding Distribution Payment Date shall be
entitled to receive the distribution payable on such Series I Preferred Units on
such Distribution Payment Date, and such holder need not include payment to the
Operating Partnership of the amount of such distribution upon surrender of the
Series I Preferred Units for conversion. Notwithstanding the foregoing, if
Series I Preferred Units are converted during the period between the close of
business on any Record Date and the opening of business on the corresponding
Distribution Payment Date and the Operating Partnership has called such Series I
Preferred Units for redemption during such period, or the Operating Partnership
has designated a Change of Control Purchase Date during such period, then, in
each case, the holder who tenders such units for conversion shall receive the
distribution payable on such Distribution Payment Date and need not include
payment of the amount of such distribution upon surrender of such Series I
Preferred Units for conversion.

 

(e)  Fractional Units.  In connection with the conversion of any Series I
Preferred Units, no fractions of Common Units shall be issued, but the Operating
Partnership shall pay a cash adjustment in respect of any fractional interest in
an amount equal to the fractional interest multiplied by the Closing Sale Price
of the Common Stock on the Conversion Date, rounded to the nearest whole cent.

 

(f)  Total Units.  If more than one Series I Preferred Unit shall be surrendered
for conversion by the same holder at the same time, the number of full Common
Units issuable on conversion of those Series I Preferred Units shall be computed
on the basis of the total number of Series I Preferred Units so surrendered.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.  Conversion Rate Adjustments.

 

(a)           If the conversation rate of the Series I Preferred Stock of the
Corporation set forth in the Certificate of Designations of the Series I
Preferred Stock shall be adjusted at any time and from time to time on or after
the date hereof, then, as of the date of such adjustment, the Conversion Rate
for the Series I Preferred Units shall be similarly adjusted without the
requirement of any further action by the Operating Partnership such that  the
conversation rate of the Series I Preferred Stock and the Conversion Rate of the
Series I Preferred Units shall at all times be equal and the same.

 

(b)           Whenever the Conversion Rate is adjusted as herein provided, the
Operating Partnership shall promptly and in any event within 20 days after the
effectiveness of such adjustment, deliver a notice to each holder of the
Series I Preferred Units to such holder’s address as it appears on the books and
records of the Operating Partnership setting forth the adjusted Conversion Rate,
the date on which such adjustment became effective and a brief statement of the
facts requiring such adjustment.  Failure to deliver such notice shall not
affect the legality or validity of any such adjustment.

 

SECTION 9.  Effect of Consolidation, Merger or Sale on Conversion Privilege. 
(a)  If any of (i) any reclassification (other than a change in par value, or
from par value to no par value, or from no par value to par value, and other
than a subdivision or combination to which Section 8(c) of the Certificate of
Designations of the Series I Preferred Stock applies) of the outstanding shares
of Common Stock, (ii) any consolidation, merger or combination of the
Corporation with another Person, in each case as a result of which holders of
Common Units shall be entitled to receive stock, other securities or other
property or assets (including cash) with respect to or in exchange for such
Common Units, or (iii) any sale or conveyance of all or substantially all of the
properties and assets of the Corporation to any other Person as a result of
which holders of Common Units shall be entitled to receive stock, other
securities or other property or assets (including cash) with respect to or in
exchange for such Common Units, then each Series I Preferred Unit shall be
convertible into the kind and amount of shares of stock, other securities or
other property or assets (including cash) receivable upon such reclassification,
change, consolidation, merger, combination, sale or conveyance by a holder of a
number of Common Units issuable upon conversion of such Series I Preferred Units
immediately prior to such reclassification, change, consolidation, merger,
combination, sale or conveyance assuming such holder of Common Units did not
exercise his rights of election, if any, as to the kind or amount of stock,
other securities or other property or assets (including cash) receivable upon
such reclassification, change, consolidation, merger, combination, sale or
conveyance (provided that, if the kind or amount of stock, other securities or
other property or assets (including cash) receivable upon such reclassification,
change, consolidation, merger, combination, sale or conveyance is not the same
for each Common Unit in respect of which such rights of election shall not have
been exercised (“non-electing unit”), then for the purposes of this Section 9
the kind and amount of stock, other securities or other property or assets
(including cash) receivable upon such reclassification, change, consolidation,
merger, combination, sale or conveyance for each non-electing unit shall be
deemed to be the kind and amount so receivable per unit by a plurality of the
non-electing units).

 

13

--------------------------------------------------------------------------------


 

(b)           The Operating Partnership shall cause notice of the application of
this Section 9 to be delivered to each holder of the Series I Preferred Units at
the address of such holder as it appears on the books and records of the
Operating Partnership within twenty (20) days after the occurrence of any of the
events specified in Section 9(a) and shall publish such information on the
Corporation’s web site on the World Wide Web.  Failure to deliver such notice
shall not affect the legality or validity of any conversion right pursuant to
this Section 9.

 

(c)           The above provisions of this Section 9 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, combinations,
sales and conveyances.

 

SECTION 10.  Optional Exchange for Shares of Series I Preferred Stock.

 

(a)           A holder of Series I Preferred Units may exchange all or any
number of such holder’s Series I Preferred Units for an equal number of shares
of Series I Preferred Stock or cash, as selected by the Managing General
Partner, upon the terms and subject to the conditions set forth in this
Section 10 (the “Exchange Option”).  The Exchange Option may be exercised by a
Limited Partner, on the terms and subject to the conditions and restrictions
contained in this Section 10, upon delivery to the Managing General Partner of a
notice in the form of Exhibit B (a “Notice of Exchange”), which notice shall
specify the number of such holder’s Series I Preferred Units to be exchanged
(the “Offered Units”).  Once delivered, the Notice of Exchange shall be
irrevocable, subject to payment by the Managing General Partner or the
Partnership of the Offered Units Purchase Price for the Offered Units in
accordance with the terms hereof.  In the event the Managing General Partner
elects to cause the Offered Units to be exchanged for cash, the Managing General
Partner shall effect such exchange by causing the Partnership to redeem the
Offered Units for cash.

 

(b)           If a Notice of Exchange is delivered to the Managing General
Partner but, as a result of the Ownership Limit (as defined in the Partnership
Agreement) or as a result of other restrictions contained in the Charter of the
Managing General Partner, the Exchange Option cannot be exercised in full for
shares of Series I Preferred Stock, the Notice of Exchange, if the Offered Units
Purchase Price is to be payable in shares of Series I Preferred Stock, shall be
deemed to be modified such that the Exchange Option shall be exercised only to
the extent permitted under the Ownership Limit or under other restrictions in
the Charter of the Managing General Partner.

 

(c)           The purchase price (“Offered Units Purchase Price”) payable to a
tendering holder of Series I Preferred Units shall be equal to the Closing Sale
Price of the Series I Preferred Stock multiplied by the number of Offered Units
computed as of the date on which the Notice of Exchange was delivered to the
Managing General Partner (the “Computation Date”).  The Offered Units Purchase
Price for the Offered Units shall be payable, at the option of the Managing
General Partner, by causing the Partnership to redeem the Offered Units for cash
in the amount of the Offered Units Purchase Price, or by the issuance by the
Managing General Partner of the number of shares of Series I Preferred Stock
equal to the number of Offered Units (adjusted as appropriate to account for
stock

 

14

--------------------------------------------------------------------------------


 

splits, stock dividends or other similar transactions between the Computation
Date and the closing of the purchase and sale of the Offered Units in the manner
specified in Section 10(f)(ii) below).

 

(d)           The closing of the acquisition or redemption of Offered Units
shall, unless otherwise mutually agreed, be held at the principal offices of the
Managing General Partner, on the date agreed to by the Managing General Partner
and the relevant holder of Series I Preferred Units, which date (the “Settlement
Date”) shall in no event be on a date which is later than ten (10) days after
the date of the Notice of Exchange.  Until the Settlement Date, each tendering
holder of Series I Preferred Units shall continue to own his Offered Units, and
will continue to be treated as the holder of such Offered Units for all purposes
of this Certificate of Designations and the Partnership Agreement, including,
without limitation, for purposes of voting, consent, allocations and
distributions.  Offered Units will be transferred to the Managing General
Partner only upon receipt by the tendering holder of Series I Preferred Units of
shares of Series I Preferred Stock or cash in payment in full therefor.

 

(e)           At the closing of the purchase and sale or redemption of Offered
Units, payment of the Offered Units Purchase Price shall be accompanied by
proper instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the tendering holder of Series I
Preferred Units with respect to its due authority to sell all of the right,
title and interest in and to such Offered Units to the Managing General Partner
or the Partnership, as applicable, and with respect to the ownership by the
holder of such Offered Units, free and clear of all Liens, and (B) the Managing
General Partner with respect to its due authority to acquire such Offered Units
for shares of Series I Preferred Stock or to cause the Partnership to redeem
such Offered Units for cash and, in the case of payment by shares of Series I
Preferred Stock, (ii) a stock certificate or certificates evidencing the shares
of Series I Preferred Stock to be issued and registered in the name of the
holder or its designee.

 

(f)            To facilitate the Managing General Partner’s ability fully to
perform its obligations hereunder, the Managing General Partner covenants and
agrees as follows:

 

(i)            The Managing General Partner shall (A) reserve for issuance such
number of shares of Series I Preferred Stock as may be necessary to enable the
Managing General Partner to issue such shares in full payment of the Offered
Units Purchase Price in regard to all Series I Preferred Units which are from
time to time outstanding, (B) prior to the delivery of any securities that the
Managing General Partner may be obligated to deliver upon exercise of the
Exchange Option, comply with all applicable federal and state laws and
regulations that require action to be taken by the Managing General Partner in
connection with such delivery, (C) use its commercially reasonable best efforts
to ensure that any shares of Series I Preferred Stock delivered upon exercise of
the Exchange Option will, upon delivery, be listed on the New York Stock
Exchange (or such other national exchange, if any, on which the Series I
Preferred Stock is then listed), and (D) ensure that all shares of Series I
Preferred Stock delivered upon exercise of the Exchange Option will, upon

 

15

--------------------------------------------------------------------------------


 

delivery, be duly and validly issued and fully paid and nonassessable, free of
all liens and charges and not subject to any preemptive rights.

 

(ii)           Under no circumstances shall the Managing General Partner declare
any stock dividend, stock split, stock distribution or the like (whether as to
the Series I Preferred Units or the Series I Preferred Stock), unless fair and
equitable arrangements are provided, to the extent necessary, fully to adjust,
and to avoid any dilution in, the Exchange option of any holder of Series I
Preferred Units under this Certificate of Designation.

 

(g)           Each of holder of Series I Preferred Units covenants and agrees
with the Managing General Partner that all Offered Units tendered to the
Managing General Partner or the Partnership, as the case may be, in accordance
with the exercise of the Exchange Option shall be delivered free and clear of
all Liens and should any Liens exist or arise with respect to such Offered
Units, the Managing General Partner or the Partnership, as the case may be,
shall be under no obligation to acquire the same unless, in connection with such
acquisition, the Managing General Partner has elected to cause the Partnership
to pay such portion of the Offered Units Purchase Price in the form of cash
consideration in circumstances where such consideration will be sufficient to
cause such existing Lien to be discharged in full upon application of all or a
part of such consideration and the Partnership is expressly authorized to apply
such portion of the Offered Units Purchase Price as may be necessary to satisfy
any indebtedness in full and to discharge such Lien in full. In the event any
transfer tax is payable by a holder of Offered Units as a result of a transfer
of Offered Units pursuant to the exercise of such holder’s Exchange Option, such
holder shall pay such transfer tax.

 

(h)           If a holder of Series I Preferred Units shall exchange any
Series I Preferred Units for shares of Series I Preferred Stock pursuant to this
Section 10 on or prior to the Record Date for any distribution to be made on
such Series I Preferred Units, in accordance with the Charter of the Managing
General Partner such holder of Series I Preferred Units will be entitled to
receive the corresponding distribution to be paid on such shares of Series I
Preferred Stock and shall not be entitled to receive the distribution made by
the Partnership in respect of the exchanged Series I Preferred Units.

 

(i)            In the event that the Managing General Partner elects to redeem
all or any portion of the Series I Preferred Stock, the Managing General Partner
shall deliver a copy of the notice of redemption required by Section 6(b) of the
Certificate of Designations of the Series I Preferred Stock to each holder of
Series I Preferred Units.  Such notice shall be delivered to the holders of
Series I Preferred Units at the same time such notice is delivered to the
holders of the Series I Preferred Stock.  Upon receipt of such notice, if a
holder of Series I Preferred Units elects to exercise its Exchange Option and
receives shares of Series I Preferred Stock in connection therewith on a
Settlement Date that occurs prior to the specified redemption date for the
Series I Preferred Stock, then, if such shares of Series I Preferred Stock
remain outstanding as of such redemption date, such holder shall be entitled to
participate in such redemption with respect to such shares of  Series I
Preferred Stock.

 

16

--------------------------------------------------------------------------------


 

SECTION 11.                Change of Control.

 

(a)  Repurchase Right.  If there shall occur a Change of Control, Series I
Preferred Units shall be purchased, subject to satisfaction by or on behalf of
any holder of the requirements set forth in Section 11(c), by the Operating
Partnership at the option of the holders thereof as of the date specified by the
Operating Partnership (the “Change of Control Purchase Date”) that is not less
than 30 calendar days nor more than 60 calendar days after the mailing of
written notice of the Change of Control pursuant to Section 11(b) below.  The
Purchase Price shall be paid in cash.

 

(b)  Notice to Holders.  As promptly as practicable thereafter but not later
than 20 days after the occurrence of a Change of Control, the Operating
Partnership shall mail a written notice of the Change of Control to each holder
at such holder’s address set forth on the books and records of the Operating
Partnership and publish such notice on the Corporation’s web site on the World
Wide Web.  The notice shall include the form of a Change of Control Purchase
Notice (as defined in Section 11(c) below) to be completed by the holder and
shall state:

 

(i)            the date of such Change of Control and, briefly, the events
causing such Change of Control;

 

(ii)           the date by which the Change of Control Purchase Notice pursuant
to this Section must be given;

 

(iii)          the Change of Control Purchase Date;

 

(iv)          the Conversion Rate and any adjustments thereto;

 

(v)           that Series I Preferred Units as to which a Change of Control
Purchase Notice has been given may not thereafter be converted into Common
Units; and

 

(vi)          the procedures that the holder of Series I Preferred Units must
follow to exercise rights under this Section 11.

 

(c)  Conditions to Purchase.  (i) A holder of Series I Preferred Units may
exercise its rights specified in Section 11(a) upon delivery of a written notice
(which shall be in substantially the form included as Exhibit C to this
Certificate and which may be delivered by letter, overnight courier, hand
delivery, facsimile transmission or in any other written form) of the exercise
of such rights (a “Change of Control Purchase Notice”) to the Operating
Partnership at any time prior to the close of business on the Business Day
immediately before the Change of Control Purchase Date.

 

(ii)           Any purchase by the Operating Partnership contemplated pursuant
to the provisions of this Section 11(c) shall be consummated by the delivery of
the

 

17

--------------------------------------------------------------------------------


 

consideration to be received by the holder promptly following the Change of
Control Purchase Date.

 

(d)  Effect of Change of Control Purchase Notice.  Upon receipt by the Operating
Partnership of a valid Change of Control Purchase Notice, the holder of Series I
Preferred Units in respect of which such Change of Control Purchase Notice was
given shall thereafter be entitled to receive the Purchase Price with respect to
such Series I Preferred Units.  Such Purchase Price shall be paid to such holder
promptly on the Change of Control Purchase Date with respect to such Series I
Preferred Units.  Any Series I Preferred Units in respect of which a Change of
Control Purchase Notice has been given by the holder thereof may not be
converted into Common Units on or after the date of the delivery of such Change
of Control Purchase Notice

 

(e)  Cancellation of Series I Preferred Units.  Upon the payment of the Purchase
Price to a holder of Series I Preferred Units electing to have his Series I
Preferred Units purchased pursuant to this Section 11, such Series I Preferred
Units shall be retired and canceled, distributions will cease to accrue and all
other rights of the holder in respect thereof shall terminate (other than the
right to receive the Purchase Price as aforesaid), in each case on and as of the
Change of Control Purchase Date.

 

SECTION 12.                Voting Rights.

 

(a)           The holders of record the Series I Preferred Units shall not be
entitled to any voting rights except as hereinafter provided in this Section 12,
as otherwise provided in the Partnership Agreement, or as otherwise provided by
law.

 

(b)           The affirmative consent or approval of holders of at least
two-thirds of the outstanding Series I Preferred Units, voting as a single
class, shall be required to alter, repeal or amend any provisions of the
Partnership Agreement or this Certificate, whether by merger, consolidation,
combination, reclassification or otherwise (an “Event”), if the amendment would
materially and adversely affect the rights, powers, or preferences of the
holders of Series I Preferred Units; provided, however, that (i) an Event will
not be deemed to materially and adversely affect such rights, powers or
preferences, in each such case, where each Series I Preferred Units remains
outstanding without a material change to its terms and rights or is converted
into or exchanged for preferred units of the surviving entity having
preferences, conversion and other rights, privileges, voting powers,
restrictions, limitations and terms or conditions of redemption thereof
identical to that of a Series I Preferred Unit; (ii) any increase in the amount
of the authorized Common Units or Parity Units or the creation and issuance of
any class or series of Common Units, other Junior Units or Parity Units will not
be deemed to materially and adversely affect such rights, powers or preferences;
and (iii) the creation of, or increase in the authorized number of, units of any
class or series of Senior Units shall be deemed to materially and adversely
affect such rights, powers and preferences.

 

SECTION 13.                Restrictions On Transfer.  The Series I Preferred
Units shall be subject to the restrictions on transfer set forth in Sections 9.3
and 9.5 of the Partnership Agreement of the

 

18

--------------------------------------------------------------------------------


 

Operating Partnership as if such units were “Partnership Units”.  Any transfer
or attempted transfer (direct or indirect) in violation of the provisions of
this Section 13 shall be null and void.

 

SECTION 14.                Currency.  All Series I Preferred Units shall be
denominated in U.S. currency, and all payments and distributions thereon or with
respect thereto shall be made in U.S. currency.  All references herein to “$” or
“dollars” refer to U.S. currency.

 

SECTION 15.                Headings.  The headings of the Sections of this
Certificate are for convenience of reference only and shall not define, limit or
affect any of the provisions hereof.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Holder in Order to Convert

the 6% Series I Convertible Perpetual Preferred Units)

 

The undersigned hereby irrevocably elects to convert (the
“Conversion”)         units of 6% Series I Convertible Perpetual Preferred Units
(the “Series I Preferred Units”) into Common Units of Simon Property Group, L.P.
(the “Operating Partnership”) according to the conditions of the Certificate of
Designation establishing the terms of the Series I Preferred Units (the
“Certificate of Designation”), as of the date written below.  If shares are to
be issued in the name of a person other than the undersigned, the undersigned
shall designate such persons name below and will pay all transfer taxes payable
with respect thereto (unless it can be established that no such taxes are
payable).  No fee will be charged to the holder for any conversion, except for
transfer taxes, if any.

 

The Operating Partnership is not required to issue Common Units unless the
conditions for conversion of the Series I Preferred Units set forth in
Section 7(b) of the Certificate of Designation have been satisfied.  If the
foregoing conditions have been satisfied, the Operating Partnership shall issue
Common Units to the undersigned (or its designee identified below) on the books
and records of the Operating Partnership effective upon receipt of this Notice
of Conversion and shall, within 5 Business Days of receipt of this Notice of
Conversion, notify such holder of the effectiveness of such conversion in
writing to such holder’s address set forth on the books and records of the
Operating Partnership.  If the aforementioned conditions to conversion have not
been satisfied, the Operating Partnership shall promptly notify the undersigned
in writing.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designation.

 

Date of Conversion:

 

Applicable Conversion Rate:

 

Number of Series I Preferred Units to be Converted:

 

Number of Common Units to be Issued:

 

Signature:

 

 

 

Name:                                               Name of Transferee (if
applicable):

 

Address:(1)

 

Fax No.:

 

--------------------------------------------------------------------------------

(1) Address of the holder where any notices and payments shall be sent by the
Operating Partnership.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF EXCHANGE

 

(To be Executed by the Holder in Order to Exchange
6% Series I Convertible Perpetual Preferred Units for
Series I Convertible Perpetual Preferred Stock of Simon Property Group, Inc.)

 

Date:

 

The undersigned hereby irrevocably elects to exchange            6% Series I
Convertible Perpetual Preferred Units (the “Series I Preferred Units”) of Simon
Property Group, L.P. (the “Operating Partnership”) into that number of shares of
6% Series I Convertible Perpetual Preferred Stock (the “Series I Preferred
Stock”) of Simon Property Group, Inc. (the “Managing General Partner”) in
accordance with the Certificate of Designation establishing the terms of the
Series I Preferred Units (the “Certificate of Designation”), effective as of the
date written below or such later date as may be determined by the Managing
General Partner in accordance with the Certificate of Designation).  If shares
are to be issued in the name of a person other than the undersigned, the
undersigned shall designate such person’s name below and will pay all transfer
taxes payable with respect thereto (unless it can be established that no such
taxes are payable).

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designation.

 

Proposed Effective Date of Exchange(1):

 

Number of Series I Preferred Units to be exchanged:

 

Signature:

 

 

 

Name:                                                                  Name of
Transferee (if applicable):

 

Address:(2)

 

Fax No.:

 

--------------------------------------------------------------------------------

(1) As may be agreed by the Managing General Partner in accordance with
Section 10(d) of the Certificate of Designation.

 

(2) Address of the holder where notices and payments shall be sent by the
Operating Partnership.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF ELECTION OF REDEMPTION

UPON A CHANGE OF CONTROL

 

Simon Property Group, L.P.

115 West Washington Street, Suite 15 East

Indianapolis, Indiana 46204

Attn:  General Counsel

 

Re:

 

Simon Property Group, L.P.

 

 

6% Series I Convertible Perpetual Preferred Units

 

 

(the “Series I Preferred Units”)

 

The undersigned hereby irrevocably acknowledges receipt of a notice from Simon
Property Group, L.P. (the “Operating Partnership”) as to the occurrence of a
Change of Control with respect to Simon Property Group, Inc. and requests and
instructs the Operating Partnership to purchase            Series I Preferred
Units in accordance with the terms of the Certificate of Designation at the
Purchase Price.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto pursuant to the Certificate of Designation.

 

Dated:

 

 

Signature(s):

 

 

 

Print Name and Address:

 

Social Security or Other Taxpayer Identification
Number:

 

--------------------------------------------------------------------------------


 

EXHIBIT C – LP PREFERRED UNIT DESIGNATION

 

CERTIFICATE OF DESIGNATION

 

OF

 

7.00% CUMULATIVE CONVERTIBLE PREFERRED UNITS

 

OF

 

SIMON PROPERTY GROUP, L.P.

 

WHEREAS, Simon Property Group, L.P. (the “Operating Partnership”) has agreed to
designate a series of preferred units having the powers, preferences and
relative, participating, optional or other special rights set forth herein and
to issue the units so designated solely as partial consideration for the NED
Portfolio Properties as defined in certain contribution agreements with respect
to properties the sale of which was arranged by NED Management Limited
Partnership and WellsPark Management LLC and, under certain circumstances, as
partial consideration for Pheasant Lane Mall in Nashua New Hampshire and
Cambridgeside Galleria in Cambridge, Massachusetts pursuant to contribution
agreements with respect to those properties (the contribution agreements for the
NED Portfolio Properties. Pheasant Lane Mall and Cambridgeside Galleria are
referred to herein as the “Contribution Agreements”); and

 

WHEREAS, the designation of the preferred units of the Operating Partnership
hereby is permitted by the terms of the Seventh Amended and Restated Limited
Partnership Agreement of the Operating Partnership (the “Partnership
Agreement”); and

 

WHEREAS, Simon Property Group, Inc. (the “Corporation”), the managing general
partner of the Operating Partnership (in such capacity, the “Managing General
Partner”), has determined that it is in the best interest of the Operating
Partnership to designate a new series of preferred units of the Operating
Partnership;

 

NOW THEREFORE, the Managing General Partner hereby designates a series of
preferred units and fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of such preferred units, as follows:

 

SECTION 1.  Designation and Number.  The units of such series shall be
designated “7.00% Cumulative Convertible Preferred Units” (the “7.00% Cumulative
Convertible Preferred Units”).  The authorized number of 7.00% Cumulative
Convertible Preferred Units shall be 1,500,000 but such 7.00% Cumulative
Convertible Preferred Units shall only be issuable as consideration pursuant to
the Contribution Agreements.  Subject to Sections 5 and 6 hereof, each 7.00%
Cumulative Convertible Preferred Unit shall be paired with one (1) 8.00%
Cumulative Redeemable Preferred Unit of the Operating Partnership (“8.00%
Cumulative Redeemable Preferred Unit”) or, if issued, with New Preferred Units
as permitted

 

1

--------------------------------------------------------------------------------


 

under Section 5 of the Certificate of Designation of 8.00% Cumulative Redeemable
Preferred Units (the “8.00% Certificate of Designation”) and such paired units
shall be subject to the transfer restrictions set forth in Section 9 hereof (as
such, “Paired Units”); provided that in the event of (i) the redemption by the
Operating Partnership of 8.00% Cumulative Redeemable Preferred Units for Common
Units; (ii) the conversion of 8.00% Cumulative Redeemable Preferred Units into
8.00% Cumulative Redeemable Preferred Stock (as defined in the 8.00% Certificate
of Designation) as permitted under Section 6 of such 8.00% Certificate of
Designation or (iii) the repurchase of 8.00% Cumulative Redeemable Preferred
Units payable in Paired Shares as permitted under Section 7 of such 8.00%
Certificate of Designation, then in each such case, the 7% Cumulative
Convertible Preferred Units shall cease to be paired with such Common Units
issuable upon such redemption, such 8.00% Cumulative Redeemable Preferred Stock
issuable upon such conversion, or such Paired Shares issuable upon repurchase,
as the case may be, of the 8.00% Cumulative Redeemable Preferred Units and the
provisions of Section 9(b) hereof shall no longer apply to the 7.00% Cumulative
Convertible Preferred Units which had been paired with the 8.00% Cumulative
Redeemable Preferred Stock which were so redeemed or converted.

 

SECTION 2.  Ranking.  The 7.00% Cumulative Convertible Preferred Units shall,
with respect to the payment of distributions pursuant to Section 6.2 of the
Partnership Agreement or rights upon the dissolution, liquidation or winding-up
of the Operating Partnership, rank: (i) senior to the holders of Partnership
Units of the Operating Partnership (the “Common Units”) and any other equity
securities of the Operating Partnership which by their terms rank junior to the
7.00% Cumulative Convertible Preferred Units as to distributions pursuant to
Section 6.2 of the Partnership Agreement or rights upon the dissolution,
liquidation or winding-up of the Operating Partnership (such Common Units and
such other equity securities, collectively, the “Junior Units”), (ii) pari passu
with any other preferred units which are not by their terms junior or, subject
to Section 11 hereof, senior to the 7.00% Cumulative Convertible Preferred Units
as to distributions pursuant to Section 6.2 of the Partnership Agreement or
rights upon the dissolution, liquidation or winding-up of the Operating
Partnership, and in all respects shall rank pari passu with the 6.50% Series A
Convertible Preferred Units, Series B Convertible Preferred Units, 8-3/4%
Series B Cumulative Redeemable Preferred Units, 7.89% Series C Cumulative
Step-Up Premium Rate Preferred Units and 8.00% Cumulative Redeemable Preferred
Units, which are the only preferred units of the Operating Partnership
authorized as of the date hereof (“Parity Units”) and (iii) subject to
Section 11 hereof, junior to any other preferred units which by their terms are
senior to the 7.00% Cumulative Convertible Preferred Units as to distributions
pursuant to Section 6.2 of the Partnership Agreement or rights upon the
dissolution, liquidation or winding-up of the Operating Partnership (“Senior
Units”).

 

SECTION 3.  Distributions. (a)  Distributions on the 7.00% Cumulative
Convertible Preferred Units are cumulative from the date of issuance and are
payable quarterly on or about the last day of March, June, September and
December of each year in an amount in cash equal to 7.00% of the Liquidation
Preference (as defined herein) per annum.

 

2

--------------------------------------------------------------------------------


 

(b)  Distributions on the 7.00% Cumulative Convertible Preferred Units, without
any additional return on unpaid distributions, will accrue, whether or not the
Operating Partnership has earnings, whether or not there are funds legally
available for the payment of such distribution and whether or not such
distributions are declared or paid when due. All such distributions accumulate
from the first date of issuance of any such 7.00% Cumulative Convertible
Preferred Units. Distributions on the 7.00% Cumulative Convertible Preferred
Units shall cease to accumulate on such units on the date of their earlier
conversion or redemption.

 

(c)  In allocating items of income, gain, loss and deductions which could have
an effect upon the determination of the federal income tax liability of any
holder of a 7.00% Cumulative Convertible Preferred Unit, except as otherwise
required by Section 704(c) of the Internal Revenue Code of 1986, as amended, or
any other applicable provisions thereof, the Operating Partnership shall
allocate each such item proportionately, based on the distributive share of
profits or losses, as the case may be, of the Operating Partnership allocated to
holders of the 7.00% Cumulative Convertible Preferred Units as compared to the
total of the distributive shares of such profits and losses, as the case may be,
allocated to all partners of the Operating Partnership.

 

(d)  If any 7.00% Cumulative Convertible Preferred Units are outstanding, then,
except as provided in the following sentence, no distributions shall be declared
or paid or set apart for payment on any Parity Units or Junior Units for any
period unless full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payments on the 7.00% Cumulative Convertible Preferred Units for
all past distribution periods and the then current distribution period.  When
distributions are not paid in full (or a sum sufficient for such full payment is
not set apart) upon the 7.00% Cumulative Convertible Preferred Units and any
Parity Units, all distributions declared upon the 7.00% Cumulative Convertible
Preferred Units and any other Parity Units shall be declared pro rata so that
the amount of distributions declared per 7.00% Cumulative Convertible Preferred
Unit and such other Parity Units shall in all cases bear to each other the same
ratio that accrued distributions per 7.00% Cumulative Convertible Preferred Unit
and such other series of Parity Units bear to each other.

 

(e)  Except as provided in subparagraph (d) above, unless full cumulative
distributions on the 7.00% Cumulative Convertible Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for payment for all past distribution periods and the
then current distribution period, no distributions (other than in Junior Units)
shall be declared, set aside for payment or paid and no other distribution shall
be declared or made upon any Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any such
Junior Units) by the Operating Partnership (except by conversion into or
exchange for Junior Units).

 

3

--------------------------------------------------------------------------------


 

SECTION 4.  Liquidation Preference.  (a)  Each 7.00% Cumulative Convertible
Preferred Unit shall be entitled to a liquidation preference of $28.00 per 7.00%
Cumulative Convertible Preferred Unit (“Liquidation Preference”).

 

(b)  In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Operating Partnership pursuant to Article VIII of the
Partnership Agreement, the holders of 7.00% Cumulative Convertible Preferred
Units then outstanding shall be entitled to be paid out of the assets of the
Operating Partnership available for distribution, after and subject to the
payment in full of all amounts required to be distributed to the holders of
Senior Units, but before any payment shall be made to the holders of Junior
Units, an amount equal to the aggregate Liquidation Preference of the 7.00%
Cumulative Convertible Preferred Units held by such holder, plus an amount equal
to accrued and unpaid distributions thereon, if any.  If upon any such
liquidation, dissolution or winding up of the Operating Partnership the
remaining assets of the Operating Partnership available for the distribution
after payment in full of amounts required to be paid or distributed to holders
of Senior Units shall be insufficient to pay the holders of the 7.00% Cumulative
Convertible Preferred Units the full amount to which they shall be entitled, the
holders of the 7.00% Cumulative Convertible Preferred Units and the holders of
any series of Parity Units shall share ratably with other holders of Parity
Units in any distribution of the remaining assets and funds of the Operating
Partnership in proportion to the respective amounts which would otherwise be
payable in respect to the Parity Units held by each of the said holders upon
such distribution if all amounts payable on or with respect to said Parity Units
were paid in full.  After payment in full of the Liquidation Preference and
accumulated and unpaid distributions to which they  are entitled, the holders of
7.00% Cumulative Convertible Preferred Units shall not be entitled to any
further participation in any distribution of the assets of the Operating
Partnership.

 

SECTION 5.  Redemption.    (a)  General.  The 7.00% Cumulative Convertible
Preferred Units are not redeemable, except as permitted under Sections 6 and 7
herein, prior to August 27, 2009.

 

(b)  Optional Redemption.  (i) On and after August 27, 2009, the Operating
Partnership may, at its option, at any time, redeem the 7.00% Cumulative
Convertible Preferred Units, in whole or in part, at the Liquidation Preference,
plus accrued and unpaid distributions thereon, if any, to and including the date
of redemption (the “Redemption Price”).  The Redemption Price (other than the
portion thereof consisting of accrued and unpaid distributions, which shall be
payable in cash) is payable in Common Units at the Deemed Partnership Unit
Value, as of the Redemption Date (as defined below), of the Common Units to be
issued.

 

(ii) Provided that no later than the Redemption Date the Operating Partnership
shall have (A) set apart the funds necessary to pay the accrued and unpaid
distribution on all the 7.00% Cumulative Convertible Preferred Units then called
for redemption and (B) reserved for issuance a sufficient number of authorized
Common Units, the Operating Partnership may give the holders of the 7.00%
Cumulative Convertible Preferred Units written notice (“Redemption Notice”) of a
redemption pursuant to Section 5(b) (a “Redemption”) not more

 

4

--------------------------------------------------------------------------------


 

than 70 nor less than 40 calendar days prior to the date fixed for redemption
(the “Redemption Date”) at the address of such holders on the books of the
Operating Partnership (provided that failure to give such notice or any defect
therein shall not affect the validity of the proceeding for a Redemption except
as to the holder to whom the Operating Partnership has failed to give such
notice or whose notice was defective).  The 7.00% Cumulative Convertible
Preferred Units for which the Redemption Price has been paid shall no longer be
deemed outstanding from and after the date of payment and all rights with
respect to such units shall forthwith cease and terminate.  In case fewer than
all of the outstanding 7.00% Cumulative Convertible Preferred Units are called
for redemption, such units shall be redeemed pro rata, as nearly as practicable,
among all holders of 7.00% Cumulative Convertible Preferred Units, provided
that, if within 20 business days of the Redemption Notice the Contributor
Representative (as such term is defined in the Tax Protection Agreement entered
into on or prior to the date hereof between Operating Partnership and certain
other parties (the “Tax Protection Agreement”)) notifies the Operating
Partnership of an alternative allocation (“Allocation Notice”), then the
redemption of the 7.00% Cumulative Preferred Units shall be allocated in
accordance with such Allocation Notice.  On or before the Redemption Date, a
holder of 7.00% Cumulative Convertible Preferred Units shall have the conversion
right set forth in Section 6 hereof notwithstanding anything in this Section 5
to the contrary.

 

(c)  In the event of the redemption of a 7.00% Cumulative Convertible Preferred
Unit pursuant to this Section 5 for Common Units (but not any Paired Shares
issued upon conversion thereof in exchange therefore), then such Common Units
issuable upon such conversion shall be paired with 8.00% Cumulative Redeemable
Preferred Units so that they are transferable, redeemable or convertible as a
paired unit consisting of the Common Units so issued and one (1) 8.00%
Cumulative Redeemable Preferred Unit and such paired units shall be “Paired
Units” for purposes hereof.

 

SECTION 6.  Conversion.    (a)  Each 7.00% Cumulative Convertible Preferred Unit
shall be convertible at the option of the holder, at any time on and after
August 27, 2004, upon no less than 15 business days prior written  notice to the
Corporation and the Operating Partnership, in whole or in part, unless
previously redeemed, pursuant to Section 6(b) below.

 

(b)  Each 7.00% Cumulative Convertible Preferred Unit that the holder elects to
convert will be redeemed for the sum of (i) a share of 7.00% Cumulative
Convertible Preferred Stock of the Corporation having an aggregate liquidation
preference equal to the Liquidation Preference of the 7.00% Cumulative
Convertible Preferred Units that the holder elects to convert plus (ii) a cash
payment in an amount equal to accrued and unpaid distributions thereon.  The
preferred stock of the Corporation so issued shall have the rights and
preferences set forth on Annex I hereto (“Corporation 7.00% Cumulative
Convertible Preferred Stock”); provided, however, if the Closing Price of the
Paired Shares on any three (3) consecutive trading days occurring after the date
hereof  is greater than the then Threshold Value (defined below), then each such
7.00% Cumulative Convertible Preferred Unit that the holder so elects to convert
will instead be converted into 0.75676 Common Units (as adjusted from time to
time pursuant to Section 6(c) hereof, the “Conversion Factor”).  Common Units

 

5

--------------------------------------------------------------------------------


 

or Corporation 7.00% Cumulative Convertible Preferred Stock issuable upon the
conversion of 7.00% Cumulative Convertible Preferred Units shall be deemed
“Conversion Units” hereunder.  The “Threshold Value” initially shall be $37.00
but shall be subject to adjustment pursuant to Section 6(d) hereof.

 

(c)  Adjustments to the Conversion Factor.  (i)  Adjustments for Dividends and
Distributions.  In case the Operating Partnership shall at any time or from time
to time after the original issuance of the 7.00% Cumulative Convertible
Preferred Units declare a dividend, or make a distribution, on the outstanding
Common Units, in either case, in additional Common Units, or effect a
subdivision, combination, consolidation or reclassification of the outstanding
Common Units into a greater or lesser number of Common Units, then, and in each
such case, the Conversion Factor in effect immediately prior to such event or
the record date therefore, whichever is earlier, shall be adjusted by
multiplying such Conversion Factor by a fraction, (A) the numerator of which is
the number of Common Units that were outstanding immediately after such event
and (B) the denominator of which is the number of Common Units outstanding
immediately prior to such event. An adjustment made pursuant to this
Section 6(c) shall become effective in the case of any such dividend or
distribution, immediately after the close of business on the record date for the
determination of holders of Common Units entitled to receive such dividend or
distribution, or in the case of any such subdivision, reclassification,
consolidation or combination, at the close of business on the day upon which
such partnership action becomes effective.

 

(ii)  Adjustment for Issuances.  In case the Corporation shall issue (other than
upon the exercise of options, rights or convertible securities) Paired Shares at
a price per share less than 95% of the Current Per Share Market Price, then, and
in each such case, the Conversion Factor in effect immediately prior to such
issuance shall be adjusted so as to be equal to an amount determined by
multiplying the Conversion Factor in effect immediately prior to such event by a
fraction of which (A) the numerator shall be (x) the number of Paired Shares
outstanding at the close of business on the date immediately preceding such
issuance plus (y) the number of Paired Shares so issued and (B) the denominator
shall be (x) the number of Paired Shares outstanding immediately preceding such
issuance plus (y) the number of Paired Shares which the aggregate consideration
receivable by the Corporation in connection with such issuance would purchase at
such Current Per Share Market Price.  For purposes of this Section 6(c)(ii), the
aggregate consideration receivable by the Corporation in connection with the
issuance for cash of Paired Shares shall be deemed to be equal to the gross
offering price (before deduction of customary underwriting discounts or
commissions and expenses payable to third parties) of all such securities being
issued.

 

(iii)  Issuance of Options, Warrants or Other Rights.   In case the Corporation
shall issue rights to subscribe for or purchase, or options or warrants to
purchase, any Paired Shares (or securities convertible into Paired Shares) at a
price per Paired Share (or having a conversion price per Paired Share) less than
95% of the Current Per Share Market Price, the Conversion Factor in effect
immediately prior thereto shall be adjusted so that it shall equal the price
determined by multiplying the Conversion Factor in effect immediately prior
thereto by a fraction, of which (A) the numerator shall be (x) the number of
Paired Shares

 

6

--------------------------------------------------------------------------------


 

outstanding on the date immediately preceding such issuance plus (y) the total
number of additional Paired Shares offered for subscription or issuable upon
exercise of such options or warrants (or into which the convertible securities
so offered are convertible) and (B) the denominator of which shall be (x) the
number of Paired Shares outstanding at the close of business on the date
immediately preceding such issuance plus (y) the number of Paired Shares which
the aggregate offering price of the total number of Paired Shares so offered for
subscription or issuable upon exercise of such options or warrants (or the
aggregate conversion price of the convertible securities so offered) would
purchase at such the Current Per Share Market Price. Such adjustment shall be
made successively whenever any rights, options or warrants are issued; provided,
however, that in the event that all Paired Shares offered for subscription or
purchase are not delivered (or securities convertible into Paired Shares are not
delivered) upon the exercise of such rights, options or warrants, upon the
expiration of such rights, options or warrants the Conversion Factor shall be
readjusted to the Conversion Factor which would have been in effect had the
numerator and the denominator of the foregoing fraction and the resulting
adjustments made upon the issuance of such rights, options or warrants been made
based upon the number of Paired Shares (or securities convertible into Paired
Shares) actually delivered upon the exercise of such rights, options or warrants
rather than upon the number of Paired Shares offered for subscription or
purchase. In determining whether any rights, options or warrants entitle the
holders to subscribe for or purchase Paired Shares at less than 95% of such
Current Per Share Market Price, and in determining the aggregate offering price
of such rights, options or warrants (or the aggregate conversion price of the
convertible securities), there shall be taken into account any consideration
received by the Corporation for such rights, options or warrants (or convertible
securities) and receivable by the Corporation upon the exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
in good faith by the Board of Directors.  Notwithstanding the foregoing, this
Section 6(c)(iii) shall not apply to the issuance of a right, option or warrant
to purchase Paired Shares pursuant to any employee stock option or similar plan
adopted by the Board of Directors of the Corporation.

 

(iv)  Adjustment for Consolidation, Merger, Reorganization or Recapitalization,
etc. In case of any consolidation, merger or reorganization of the Corporation
or the Operating Partnership with or into another Entity or the sale of all or
substantially all of the assets of the Corporation or the Operating Partnership
to another Entity (other than a consolidation, merger or sale which is treated
as a liquidation pursuant to Section 4 hereof or any recapitalization of either
the Corporation or the Operating Partnership), each 7.00% Cumulative Convertible
Preferred Unit shall, in the case of such sale, thereafter be convertible into
the kind and amount of shares of stock or other securities or property to which
a holder of the number of shares of Corporation 7.00% Cumulative Convertible
Preferred Stock of the Corporation or Common Units of the Operating Partnership,
as the case may be, deliverable upon conversion of such 7.00% Cumulative
Convertible Preferred Units would have been entitled upon such sale and, in the
case of such consolidation, merger or reorganization or recapitalization, the
holder of each 7.00% Cumulative Convertible Preferred  Unit will, insofar as
practicable, receive a security or securities in the surviving entity or the
recapitalized entity, as the case may be, comparable to the 7.00% Cumulative
Convertible Preferred Unit which, among other comparable provisions, insofar as
may be

 

7

--------------------------------------------------------------------------------


 

practicable, shall be convertible into securities comparable to the Common Units
but shall, following such merger, consolidation or reorganization, be
immediately convertible following such merger, consolidation or reorganization
notwithstanding the requirements set forth in Section 6(b) hereof; and, in such
case, other appropriate adjustments (as determined in good faith by the Board of
Directors of the Corporation, in the case of a consolidation, merger,
reorganization, recapitalization or sale involving the Corporation, or the
Managing General Partner, in the case of a consolidation, merger,
reorganization, recapitalization or sale involving the Operating Partnership)
shall be made in the application of the provisions in this Section 6 set forth
with respect to the rights and interests thereafter of the holders of the 7.00%
Cumulative Convertible Preferred Units, to the end that the provisions set forth
in this Section 6 (including provisions with respect to changes in and other
adjustments of the Conversion Factor) shall thereafter be applicable, as nearly
as reasonably may be, in relation to any shares of stock, partnership units or
other property thereafter deliverable upon the conversion of the 7.00%
Cumulative Convertible Preferred Units.

 

(d)  Adjustments to the Threshold Value.  (i)  In case the Corporation shall at
any time or from time to time after the original issuance of the 7.00%
Cumulative Convertible Preferred Units declare a dividend, or make a
distribution, on the outstanding Paired Shares, in either case, in additional
Paired Shares, or effect a subdivision, combination, consolidation or
reclassification of the outstanding Paired Shares into a greater or lesser
number of Paired Shares, then, and in each such case, the Threshold Value in
effect immediately prior to such event or the record date therefore, whichever
is earlier, shall be adjusted by multiplying such Threshold Value by a fraction,
(A) the numerator of which is the number of Paired Shares that were outstanding
immediately prior such event and (B) the denominator of which is the number of
Paired Shares outstanding immediately after to such event.

 

(ii)  The Threshold Value shall also be equitably adjusted to reflect the effect
of an issuance which would result in an adjustment to the Conversion Factor
under Section 6(c)(iv).

 

(iii)  An adjustment made pursuant to this Section 6(d) shall become effective
in the case of any such dividend or distribution, immediately after the close of
business on the record date for the determination of holders of Paired Shares
entitled to receive such dividend or distribution, or in the case of any such
subdivision, reclassification, recapitalization, consolidation or combination,
at the close of business on the day upon which such partnership or corporate
action becomes effective.

 

(e)  No adjustment in the Conversion Factor or the Threshold Value shall be
required unless such adjustment would require an increase or decrease of at
least 0.25% of the Conversion Factor or the Threshold Value, as applicable;
provided, that any adjustments which by reason of this Section 6(e) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.

 

(f)  No fractional Conversion Units or scrip representing fractions of
Conversion Units shall be issued upon conversion of a 7.00% Cumulative
Convertible Preferred Unit.  If a

 

8

--------------------------------------------------------------------------------


 

fractional Conversion Unit is otherwise deliverable to a converting holder upon
a conversion of 7.00% Cumulative Convertible Preferred Units, the Operating
Partnership shall in lieu thereof pay to the person entitled thereto an amount
in cash equal to the current value of such fractional interest, calculated to
the nearest 1/1000th of a unit, to be computed using the current market price of
a Paired Share on the date of conversion, in the case of a conversion into
Common Units.

 

(g)  Whenever the Conversion Factor is adjusted pursuant to Section 6(c) or the
Threshold Value is adjusted pursuant to Section 6(d), the Operating Partnership
shall promptly mail to the holders of 7.00% Cumulative Convertible Preferred
Units at their addresses as shown on the books of the Operating Partnership and
to the Contributor Representative at its notice address pursuant to the Tax
Protection Agreement a notice stating that the Conversion Factor and/or the
Threshold Value, as the case may be, has been adjusted, the effective date of
such adjustment and the new Conversion Factor or Threshold Value.

 

(h)  In the event of the conversion of a 7.00% Cumulative Convertible Preferred
Unit pursuant to this Section 6 into Common Units, then such Common Units
issuable upon such conversion shall be paired with 8.00% Cumulative Redeemable
Preferred Units so that they are transferable, redeemable or convertible as a
paired unit consisting of 0.75676 Common Units (subject to adjustment) and one
(1) 8.00% Cumulative Redeemable Preferred Unit and such paired units shall be
“Paired Units” for purposes hereof; provided, however, that 8.00% Cumulative
Redeemable Preferred Units shall not be paired with Paired Shares issued upon
conversion or in exchange for Common Units.  In the event of the conversion of a
7.00% Cumulative Convertible Preferred Unit pursuant to this Section 6 into
7.00% Cumulative Convertible Preferred Stock, then the 8.00% Cumulative
Redeemable Preferred Unit to which it is paired shall simultaneously be
converted into 8.00% Cumulative Convertible Preferred Stock pursuant to
Section 6 of the 8.00% Certificate of Designation.

 

SECTION 7.   Put Right.     (a)  In the event of (i) the death of an Actual
Taxpayer (as defined in the Tax Protection Agreement) holding directly or
indirectly 7.00% Cumulative Convertible Preferred Units, (ii) in the case of
7.00% Cumulative Convertible Preferred Units held directly or indirectly by an
Actual Taxpayer in trust, the death of the person designated from time to time
by the trustee(s) of such trust, or (iii) a Tax Triggering Event with respect to
an Actual Taxpayer holding directly or indirectly 7.00% Cumulative Convertible
Preferred Units, then in any such event such holder or the subsequent holder or
holders, as the case may be, of such 7.00% Cumulative Convertible Preferred
Units may require the Operating Partnership to repurchase such 7.00% Cumulative
Convertible Preferred Units, in accordance with Section 7(b) below, at a price
of $28.00 per 7.00% Cumulative Convertible Preferred Unit, plus distributions
accrued and unpaid to the repurchase date (such sum, the “Repurchase Price”). 
As used in this Section 7(a), “Tax Triggering Event” means, with respect to any
Actual Taxpayer holding directly or indirectly 7.00% Cumulative Convertible
Preferred Units, any transaction by the Operating Partnership (x) involving the
Contributed Property and (y) constituting a Taxable Sale.  The terms Contributed
Property and Taxable Sale shall have the meanings specified in the Tax
Protection Agreement.  The term

 

9

--------------------------------------------------------------------------------


 

“Repurchase Date” shall mean the date on which the first payment (in cash or
Paired Shares) is made as described in Section 7(b) below.

 

(b)  The aggregate Repurchase Price shall be paid within one year after the
exercise of the right described in Section 7(a) above, at the option of the
Operating Partnership, (i) in cash, or (ii) in fully registered Paired Shares
valued at the Current Per Share Market Price for such Paired Shares as of the
date such shares are to be issued hereunder, except that the portion of the
aggregate Repurchase Price consisting of accrued and unpaid distributions shall
be paid in full in cash when such distributions are paid with respect to other
7.00% Cumulative Convertible Preferred Units, but in no event later than the
time of the first cash payment provided in this Section 7(b) or the issuance of
such Paired Shares, as the case may be.  If the Operating Partnership elects to
pay for the 7.00% Cumulative Convertible Preferred Units in cash, the aggregate
Repurchase Price shall be paid, at the option of the Operating Partnership,
either (x) in full on or before such date which is one year after the exercise
of the right described in Section 7(a) above or (y) in four (4) equal annual
installments commencing not later than one year after the exercise of the right
described in Section 7(a) above, with interest accruing on unpaid amounts from
the date of exercise of the right described in Section 7(a) above at the rate of
7% per annum.

 

SECTION 8.  No Right to Certain Distributions.  Any holder of 7.00% Cumulative
Convertible Preferred Units whose units are redeemed pursuant to Section 5
hereto, converted pursuant to Section 6 hereto or caused to be repurchased
pursuant to Section 7 hereto, prior to being entitled to received any cash or
other securities upon the occurrence of any such event, will be required to
execute and deliver to the Operating Partnership and the Corporation a
Distribution Return Agreement substantially in the form of Annex II hereto.

 

SECTION 9.  Restrictions on Transfer; Stapled Security. Restrictions on
Transfer, Redemption, Conversion or Put; Stapled Security.  (a) The Paired Units
shall be subject to the restrictions on transfer set forth in Sections 9.3 and
9.5 of the Partnership Agreement as if such units were “Partnership Units” there
under.  Any transfer or attempted transfer in violation of the provisions of
this Section 9(a)  shall be null and void.

 

(b)  Notwithstanding anything in this Certificate of Designation to the
contrary, Paired Units shall only be transferred to a transferee, caused to be
redeemed pursuant to Section 5, converted pursuant to Section 6 or caused to be
repurchased pursuant to Section 7 as a Paired Unit, if any such units are
otherwise required to be paired under this Certificate of Designation.  Any such
transfer, redemption or repurchase or attempted transfer, redemption or
repurchase of 7.00% Cumulative Convertible Preferred Units in violation of the
provisions of this Section 9(b) shall be null and void.

 

SECTION 10.   Status of Converted or Redeemed 7.00% Cumulative Convertible
Preferred Units.  Upon any conversion or any redemption, repurchase or other
acquisition by the Operating Partnership of 7.00% Cumulative Convertible
Preferred Units, the 7.00% Cumulative Convertible Preferred Units so converted,
redeemed, repurchased or acquired shall be retired and canceled.

 

10

--------------------------------------------------------------------------------


 

SECTION 11.  Voting. (a) The Operating Partnership shall not, without the
affirmative consent or approval of the holders of at least a majority of the
7.00% Cumulative Convertible Preferred Units then outstanding, voting separately
as a class, (i) authorize any Senior Units; (ii) amend, alter or modify any of
the provisions of this Certificate of Designation so as to adversely affect the
holders of 7.00% Cumulative Convertible Preferred Units; or (iii) issue to any
holder of Common Units any Parity Units by way of exchange, distribution or
similar transaction in respect of such Common Units, unless such exchange,
distribution or similar transaction is for fair value (as determined in good
faith by the Managing General Partner).

 

(b) The Corporation shall not, without the affirmative consent or approval of
the holders of at least a majority in Liquidation Preference of the 7.00%
Cumulative Convertible Preferred Units and Corporation 7.00% Cumulative
Convertible Preferred Stock then outstanding, voting together as a single class,
(i) authorize any Senior Preferred Stock (as defined in Annex I hereto) or
(ii) amend, alter or modify any of the provisions of the Certificate of
Designation of the Corporation 7.00% Cumulative Convertible Preferred Stock so
as to adversely affect the holders thereof.

 

SECTION 12.   Registration Rights for Corporation 7.00% Cumulative Convertible
Preferred Stock.  The Corporation 7.00% Cumulative Convertible Preferred Stock
issued to any holder of 7.00% Cumulative Convertible Preferred Units pursuant to
Section 6 hereof shall be deemed “Registrable Securities” for purposes of
Section 9.6 of the Partnership Agreement, subject to the limitations and
qualifications contained in Section 9.6 of the Partnership Agreement unless the
holder of such 7.00% Cumulative Convertible Preferred Units is party to a
registration rights agreement pursuant to Section 5.06 of the Portfolio
Agreement, in which case such holder exclusively shall have the rights set forth
therein.

 

SECTION 13.  Issuance of Paired SRC Limited Partnership Units.  If any Common
Units are to be issued to a holder of a 7.00% Cumulative Convertible Preferred
Unit in connection with the redemption or conversion of such 7.00% Cumulative
Convertible Preferred Unit as provided herein, the Operating Partnership shall
distribute to the holder of such 7.00% Cumulative Convertible Preferred Unit so
converted, for no additional consideration, a number of SRC Limited Partnership
Units (as defined in the Partnership Agreement) equal to the number of Common
Units so issued; provided, however, that if the value of such SRC Limited
Partnership Units, as determined by the Operating Partnership consistent with
its prior valuation methodology used to value SRC Limited Partnership Units,
exceeds $.50 per Unit, then prior to the distribution of such SRC Limited
Partnership Units, the Operating Partnership shall notify the Contributor
Representative of its valuation of the SRC Limited Partnership Units.  If the
Contributor Representative believes that the distribution of such SRC Limited
Partnership Units may be taxable to the converting holders under
Section 731(a) of the Code it may request that the Operating Partnership offer
to provide the converting Partners with the opportunity to enter into so- called
“bottom-up” guarantees under terms and conditions set forth in Section 2(z) of
the Tax Protection Agreement, mutatis mutandis.  Remedy for a failure by the
Operating Partnership to comply with such obligation to provide “bottom- up”
guarantees shall be as set forth in Section 3 of

 

11

--------------------------------------------------------------------------------


 

the Tax Protection Agreement, mutatis mutandis.  It shall be a condition to any
distribution of SRC Limited Partnership Units to a holder that such holder agree
in writing to become a limited partner under the SRC Partnership agreement.

 

SECTION 14.  Definitions.  Except as otherwise herein expressly provided, the
following terms and phrases shall have the meanings set forth below:

 

“Closing Price” on any date shall mean the last sale price per share, regular
way, of the Paired Shares or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, of the Paired Shares
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange or, if the Paired Shares are not listed or admitted to trading on
the New York Stock Exchange, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Paired Shares are listed or admitted
to trading or, if the Paired Shares are not listed or admitted to trading on any
national securities exchange, the last quoted price, or if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the National Association of Securities Dealers, Inc. Automated
Quotations System for the Paired Shares or, if such system is no longer in use,
the principal other automated quotations system that may then be in use or, if
the Paired Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Paired Shares selected from time to time by the Board of
Directors of the Managing General Partner.

 

“Current Per Share Market Price” on any date shall mean the average of the
Closing Prices for the five consecutive Trading Days ending on such date.

 

“Deemed Partnership Unit Value” as of any date shall mean (i) the Current Per
Share Market Price as of the Trading Day immediately preceding such date, minus
(ii) the SPG Realty Deemed Partnership Unit Value; provided, however, that in
the event of a stock dividend, stock split, stock distribution or the like, the
Deemed Partnership Unit Value shall be adjusted by the Managing General Partner
to provide fair and equitable arrangements, to the extent necessary, to fully
adjust and avoid any dilution in the rights of the holders of the 7.00%
Cumulative Convertible Preferred Units.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.

 

“Limited Partners” shall mean those Persons whose names are set forth on
Exhibit A to the Partnership Agreement as Limited Partners, their permitted
successors or assigns as limited partners hereof, and/or any Person who, at the
time of reference thereto, is a limited partner of the Operating Partnership.

 

12

--------------------------------------------------------------------------------


 

“Managing General Partner” shall mean Simon Property Group, Inc., a Delaware
corporation.

 

“Non-Managing General Partners” shall mean, collectively, SD Property
Group, Inc. and SPG Properties, Inc.

 

“Paired Share” shall mean one Share and one Trust Interest.

 

“Partners” shall mean the Managing General Partner, the Non-Managing General
Partners and the Limited Partners, their duly admitted successors or assigns or
any Person who is a partner of the Operating Partnership at the time of
reference thereto.

 

“Partnership Units” shall mean the interest in the Operating Partnership of any
Partner which entitles a Partner to the allocations (and each item thereof)
specified in the Partnership Agreement and all distributions from the Operating
Partnership, and its rights of management, consent, approval, or participation,
if any, as provided in the Partnership Agreement. Partnership Units do not
include Preferred Units.  Each Partner’s percentage ownership interest in the
Operating Partnership shall be determined by dividing the number of Partnership
Units then owned by each Partner by the total number of Partnership Units then
outstanding.

 

“Person” shall mean any individual or Entity.

 

“Shares” shall mean the shares of common stock, par value $0.0001 per share, of
the Corporation.

 

“SPG Managing General Partner” shall mean SPG Realty Consultants, Inc.

 

“SPG Realty” shall mean SPG Realty Consultants, Inc.

 

“SPG Realty Deemed Partnership Unit Value” with respect to a particular Trust
Interest as of any date shall mean the value of the SPG Shares underlying such
Trust Interest, which shall be an amount equal to the greater of (i) the
aggregate par value of the SPG Share underlying the Trust Interest and (ii) the
amount determined in good faith by the Board of Directors of the  SPG Managing
General Partner to represent the fair market net asset value of the SPG Share
underlying the Trust Interest.

 

“SPG Shares” shall mean the Common Stock, par value $.01 per share of the SPG
Managing General Partner.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Paired Shares are listed or admitted to trading is open
for the transaction of business or, if the Paired Shares are not listed or
admitted to trading on any national securities exchange, shall mean any day
other than a Saturday, a Sunday or a day on which banking

 

13

--------------------------------------------------------------------------------


 

institutions in the State of New York are authorized or obligated by law or
executive order to close.

 

“Trust” shall mean the trust owning all of the outstanding shares of Common
Stock, par value $0.0001 per share, of SPG Realty subject to a trust agreement
among certain stockholders of the Corporation, a trustee and the SPG Realty
pursuant to which all holders of Shares are beneficiaries of such Trust.

 

“Trust Interest” shall mean a pro rata beneficial interest in the Trust.

 

14

--------------------------------------------------------------------------------


 

DISTRIBUTION RETURN AGREEMENT

 

 

Date:

 

Simon Property Group, L.P.

National City Center

115 West Washington Street, Suite 15 East

Indianapolis, Indiana 46204

 

Dear Sirs:

 

The undersigned is a holder of 7.00% Cumulative Convertible Preferred Units
(“Preferred Units”) of Simon Property Group, L.P., a Delaware limited liability
(the “Operating Partnership”).  On the date hereof, the undersigned has
presented to the Operating Partnership        (number) Preferred Units (the
“Tendered Units”) for (a) redemption (the “Redemption”); (b) conversion (the
“Conversion”) or (c) repurchase (the “Repurchase”) pursuant to their terms. 
This letter agreement is being given in satisfaction of a condition to the
Redemption, Conversion, or Repurchase, as applicable, of the Tendered Units.

 

The undersigned hereby agrees with the Operating Partnership that, in the event
the undersigned receives any payment or distribution with respect to Tendered
Units after their Redemption, Conversion, or Repurchase, as applicable, other
than a payment or distribution required to be made in connection therewith, the
undersigned will promptly remit such payment or distribution back to the
Operating Partnership.

 

In furtherance of the foregoing, the undersigned further grants to the Operating
Partnership the right to set off against any unpaid amount due to the Operating
Partnership under this letter agreement any debt or other obligation of the
Operating Partnership owing to the undersigned, including, without limitation,
any dividend or other distribution payable to the undersigned by reason of its
ownership of Preferred Units or any other securities of the Operating
Partnership.

 

This letter agreement shall be construed in accordance with, and governed by,
the laws of the State of New York, without regard to conflicts of laws
principles.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

(Name of Holder of Preferred Units)

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

AGREED:

 

 

SIMON PROPERTY GROUP, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

 

OF

 

8.00% CUMULATIVE REDEEMABLE PREFERRED UNITS

 

OF

 

SIMON PROPERTY GROUP, L.P.

 

WHEREAS, Simon Property Group, L.P. (the “Operating Partnership”) has agreed to
designate a series of preferred units having the powers, preferences and
relative, participating, optional or other special rights set forth herein and
to issue the units so designated solely as partial consideration for the NED
Portfolio Properties as defined in certain contribution agreements with respect
to properties the sale of which was arranged by NED Management Limited
Partnership and WellsPark Management LLC and, under certain circumstances, as
partial consideration for Pheasant Lane Mall in Nashua New Hampshire and
Cambridgeside Galleria in Cambridge, Massachusetts pursuant to contribution
agreements with respect to those properties (the contribution agreements for the
NED Portfolio Properties. Pheasant Lane Mall and Cambridgeside Galleria are
referred to herein as the “Contribution Agreements”); and

 

WHEREAS, the designation of the preferred units of the Operating Partnership
hereby is permitted by the terms of the Seventh Amended and Restated Limited
Partnership Agreement of the Operating Partnership (the “Partnership
Agreement”); and

 

WHEREAS, Simon Property Group, Inc. (the “Corporation”), the managing general
partner of the Operating Partnership (in such capacity, the “Managing General
Partner”), has determined that it is in the best interest of the Operating
Partnership to designate a new series of preferred units of the Operating
Partnership;

 

NOW THEREFORE, the Managing General Partner hereby designates a series of
preferred units and fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of such preferred units, as follows:

 

SECTION 1.  Designation and Number.  The units of such series shall be
designated “8.00% Cumulative Redeemable Preferred Units” (the “8.00% Cumulative
Redeemable Preferred Units”).  The authorized number of 8.00% Cumulative
Redeemable Preferred Units shall be 1,500,000 but such 8.00% Cumulative
Redeemable Preferred Units shall only be issuable as consideration pursuant to
the Contribution Agreements.  Subject to Sections 5 and 6 hereof, each 8.00%
Cumulative Redeemable Preferred Unit shall be paired with one (1) 7.00%
Cumulative Convertible Preferred Unit of the Operating Partnership (“7.00%
Cumulative Convertible Preferred Unit”) or one (1) Common Unit into which such
7.00%

 

1

--------------------------------------------------------------------------------


 

Cumulative Convertible Preferred Unit is converted and such paired units shall
be subject to the transfer restrictions set forth in Section 9 hereof (as such,
“Paired Units”); provided that in the event of (i) the redemption by the
Operating Partnership of the 8.00% Cumulative Redeemable Preferred Units for
Common Units; (ii) the conversion of 8.00% Cumulative Redeemable Preferred Units
into 8.00% Cumulative Redeemable Preferred Stock (as defined below) as permitted
under Section 6 herein or (iii) the repurchase of 8.00% Cumulative Redeemable
Preferred Units payable in Paired Shares as  permitted under Section 7 herein,
then in each such case, the 7.00% Cumulative Convertible Preferred Units shall
cease to be paired with such Common Units issuable upon such redemption, such
8.00% Cumulative Redeemable Preferred Stock issuable upon such conversion, or
such Paired Shares issuable upon repurchase, as the case may be, and the
provisions of Section 9(b) hereof shall no longer apply to 8.00% Cumulative
Redeemable Preferred Units which had been paired with the 8.00% Cumulative
Redeemable Preferred Stock which were so redeemed or converted.

 

SECTION 2.  Ranking. The 8.00% Cumulative Redeemable Preferred Units shall, with
respect to the payment of distributions pursuant to Section 6.2 of the
Partnership Agreement or rights upon the dissolution, liquidation or winding-up
of the Operating Partnership, rank: (i) senior to the holders of Partnership
Units of the Operating Partnership (the “Common Units”) and any other equity
securities of the Operating Partnership which by their terms rank junior to the
8.00% Cumulative Redeemable Preferred Units as to distributions pursuant to
Section 6.2 of the Partnership Agreement or rights upon the dissolution,
liquidation or winding-up of the Operating Partnership (such Common Units and
such other equity securities, collectively, the “Junior Units”), (ii) pari passu
with any other preferred units which are not by their terms junior or, subject
to Section 11 hereof, senior to the 8.00% Cumulative Redeemable Preferred Units
as to distributions pursuant to Section 6.2 of the Partnership Agreement or
rights upon the dissolution, liquidation or winding-up of the Operating
Partnership, and in all respects shall rank pari passu with the 6.50% Series A
Convertible Preferred Units, Series B Convertible Preferred Units, 8-3/4%
Series B Cumulative Redeemable Preferred Units, 7.89% Series C Cumulative
Step-Up Premium Rate Preferred Units and 7.00% Cumulative Convertible Preferred
Units, which are the only preferred units of the Operating Partnership
authorized as of the date hereof (“Parity Units”) and (iii) subject to
Section 11 hereof, junior to any other preferred units which by their terms are
senior to the 8.00% Cumulative Redeemable Preferred Units as to distributions
pursuant to Section 6.2 of the Partnership Agreement or rights upon the
dissolution, liquidation or winding-up of the Operating Partnership (“Senior
Units”).

 

SECTION 3.  Distributions. (a)  Distributions on the 8.00% Cumulative Redeemable
Preferred Units are cumulative from the date of issuance and are payable
quarterly on or about the last day of March, June, September and December of
each year in an amount in cash equal to 7.00% of the Liquidation Preference (as
defined herein) per annum.

 

(b)  Distributions on the 8.00% Cumulative Redeemable Preferred Units, without
any additional return on unpaid distributions, will accrue, whether or not the
Operating Partnership has earnings, whether or not there are funds legally
available for the payment of such distribution and whether or not such
distributions are declared or paid when due. All

 

2

--------------------------------------------------------------------------------


 

such distributions accumulate from the first date of issuance of any such 8.00%
Cumulative Redeemable Preferred Units. Distributions on the 8.00% Cumulative
Redeemable Preferred Units shall cease to accumulate on such units on the date
of their earlier conversion or redemption.

 

(c)  In allocating items of income, gain, loss and deductions which could have
an effect upon the determination of the federal income tax liability of any
holder of the 8.00% Cumulative Redeemable Preferred Unit, except as otherwise
required by Section 704(c) of the Internal Revenue Code of 1986, as amended, or
any other applicable provisions thereof, the Operating Partnership shall
allocate each such item proportionately, based on the distributive share of
profits or losses, as the case may be, of the Operating Partnership allocated to
holders of the 8.00% Cumulative Redeemable Preferred Units as compared to the
total of the distributive shares of such profits and losses, as the case may be,
allocated to all partners of the Operating Partnership.

 

(d)  If any 8.00% Cumulative Redeemable Preferred Units are outstanding, then,
except as provided in the following sentence, no distributions shall be declared
or paid or set apart for payment on any Parity Units or Junior Units for any
period unless full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payments on the 8.00% Cumulative Redeemable Preferred Units for
all past distribution periods and the then current distribution period.  When
distributions are not paid in full (or a sum sufficient for such full payment is
not set apart) upon the 8.00% Cumulative Redeemable Preferred Units and any
Parity Units, all distributions declared upon the 8.00% Cumulative Redeemable
Preferred Units and any other Parity Units shall be declared pro rata so that
the amount of distributions declared the 8.00% Cumulative Redeemable Preferred
Unit and such other Parity Units shall in all cases bear to each other the same
ratio that accrued distributions per 8.00% Cumulative Redeemable Preferred Unit
and such other series of Parity Units bear to each other.

 

(e)  Except as provided in subparagraph (d) above, unless full cumulative
distributions on the 8.00% Cumulative Redeemable Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for payment for all past distribution periods and the
then current distribution period, no distributions (other than in Junior Units)
shall be declared, set aside for payment or paid and no other distribution shall
be declared or made upon any Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any such
Junior Units) by the Operating Partnership (except by conversion into or
exchange for Junior Units).

 

SECTION 4.  Liquidation Preference.  (a)  Each 8.00% Cumulative Redeemable
Preferred Unit shall be entitled to a liquidation preference of $30.00 per 8.00%
Cumulative Redeemable Preferred Unit (“Liquidation Preference”).

 

(b) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Operating Partnership pursuant to Article VIII of the
Partnership Agreement, the

 

3

--------------------------------------------------------------------------------


 

holders of 8.00% Cumulative Redeemable Preferred Units then outstanding shall be
entitled to be paid out of the assets of the Operating Partnership available for
distribution, after and subject to the payment in full of all amounts required
to be distributed to the holders of Senior Units, but before any payment shall
be made to the holders of Junior Units, an amount equal to the aggregate
Liquidation Preference of the 8.00% Cumulative Redeemable Preferred Units held
by such holder, plus an amount equal to accrued and unpaid distributions
thereon, if any.  If upon any such liquidation, dissolution or winding up of the
Operating Partnership the remaining assets of the Operating Partnership
available for the distribution after payment in full of amounts required to be
paid or distributed to holders of Senior Units shall be insufficient to pay the
holders of the 8.00% Cumulative Redeemable Preferred Units the full amount to
which they shall be entitled, the holders of the 8.00% Cumulative Redeemable
Preferred Units, and the holders of any series of Parity Units, shall share
ratably with other holders of Parity Units in any distribution of the remaining
assets and funds of the Operating Partnership in proportion to the respective
amounts which would otherwise be payable in respect to the Parity Units held by
each of the said holders upon such distribution if all amounts payable on or
with respect to said Parity Units were paid in full. After payment in full of
the Liquidation Preference and accumulated and unpaid distributions to which
they are entitled, the holders of 8.00% Cumulative Redeemable Preferred Units
shall not be entitled to any further participation in any distribution of the
assets of the Operating Partnership.

 

SECTION 5.  Redemption.  (a)  General.  The 8.00% Cumulative Redeemable
Preferred Units are not redeemable, except as permitted under Sections 6 and 7
herein, prior to August 27, 2009.

 

(b)  Optional Redemption.  (i) On and after August 27, 2009, the Operating
Partnership may, at its option, at any time, redeem the 8.00% Cumulative
Redeemable Preferred Units, in whole or in part, at the Liquidation Preference,
plus accrued and unpaid distributions thereon, if any, to and including the date
of redemption (the “Redemption Price”).  The Redemption Price (other than the
portion thereof consisting of accrued and unpaid distributions, which shall be
payable in cash) is payable, at the option of the Operating Partnership, in any
combination of (i) new preferred unit (“New Preferred Units”) of the Operating
Partnership having substantially the same terms as the 8.00% Cumulative
Redeemable Preferred Units with a distribution coupon to be reset based on the
then market rates (such rate to be determined in good faith by the Managing
General Partner), or (ii) in Common Units at the Deemed Partnership Unit Value
as of the Redemption Date (as defined below), of the Common Units to be issued.

 

(ii)  Provided that no later than the Redemption Date the Operating Partnership
shall have (A) set apart the funds necessary to pay the accrued and unpaid
distribution on all the 8.00% Cumulative Redeemable Preferred Units then called
for redemption and (B) reserved for issuance a sufficient number of authorized
Common Units and/or New Preferred Units, the Operating Partnership may give the
holders of the 8.00% Cumulative Redeemable Preferred Units written notice
(“Redemption Notice”) of a redemption pursuant to Section 5(b) (a “Redemption”)
not more than 70 nor less than 40 calendar days prior to the date fixed

 

4

--------------------------------------------------------------------------------


 

for redemption (the “Redemption Date”) at the address of such holders on the
books of the  Operating Partnership (provided that failure to give such notice
or any defect therein shall not affect the validity of the proceeding for a
Redemption except as to the holder to whom the Operating Partnership has failed
to give such notice or whose notice was defective).  The 8.00% Cumulative
Redeemable Preferred Units for which the Redemption Price has been paid shall no
longer be deemed outstanding from and after the date of payment and all rights
with respect to such units shall forthwith cease and terminate. In case fewer
than all of the outstanding 8.00% Cumulative Redeemable Preferred Units are
called for redemption, such units shall be redeemed pro rata, as nearly as
practicable, among all holders of 8.00% Cumulative Redeemable Preferred Units,
provided that, if within 20 business days of the Redemption Notice the
Contributor Representative (as such term is defined in the Tax Protection
Agreement entered into on or prior to the date hereof between Operating
Partnership and certain other parties (the “Tax Protection Agreement”)) notifies
the Operating Partnership of an alternative allocation (“Allocation Notice”),
then the redemption of the 7.00% Cumulative Preferred Units shall be allocated
in accordance with such Allocation Notice.  On or before the Redemption Date, a
holder of 8.00% Cumulative Redeemable Preferred Units shall have the conversion
right set forth in Section 6 hereof notwithstanding anything in this Section 5
to the contrary.

 

SECTION 6.  Conversion.    (a)  Each 8.00% Cumulative Redeemable Preferred Unit
shall be convertible at the option of the holder, at any time on and after
August 27, 2004, upon no less than 15 business days prior written notice to the
Corporation and the Operating Partnership, in whole or in part, unless
previously redeemed, pursuant to Section 6(b) below.

 

(b)  Each 8.00% Cumulative Redeemable Preferred Unit that the holder elects to
convert will be redeemed for shares of 8.00% Cumulative Redeemable Preferred
Stock of the Corporation having an aggregate liquidation preference equal to the
Liquidation Preference of the 8.00% Cumulative Redeemable Preferred Units that
the holder elects to convert, such preferred stock of the Corporation to have
the rights and preferences set forth on Annex I hereto (“Corporation 8.00%
Cumulative Redeemable Preferred Stock”).

 

(c)  No fractional Conversion Units or scrip representing fractions of
Conversion Units shall be issued upon conversion of a 8.00% Cumulative
Redeemable Preferred Unit.  If a fractional Conversion Unit is otherwise
deliverable to a converting holder upon a conversion of 8.00% Cumulative
Redeemable Preferred Units, the Operating Partnership shall in lieu thereof pay
to the person entitled thereto an amount in cash equal to the current value of
such fractional interest, calculated to the nearest 1/1000th of a unit, to be
computed using the current market price of a Paired Share on the date of
conversion, in the case of a conversion into Common Units.

 

SECTION 7.  Put Right.     (a) In the event of (i) the death of an Actual
Taxpayer (as defined in the Tax Protection Agreement) holding directly or
indirectly 8.00% Cumulative Redeemable Preferred Units, (ii) in the case of
8.00% Cumulative Redeemable Preferred Units held directly or indirectly by an
Actual Taxpayer in trust, the death of the person designated from time to time
by the trustee(s) of such trust, or (iii) a Tax Triggering Event

 

5

--------------------------------------------------------------------------------


 

with respect to an Actual Taxpayer holding directly or indirectly 8.00%
Cumulative Redeemable Preferred Units, then in any such event such holder or the
subsequent holder or holders, as the case may be, of such 8.00% Cumulative
Redeemable Preferred Units may require the Operating Partnership to repurchase
such 8.00% Cumulative Redeemable Preferred Units, in accordance with
Section 7(b) below, at a price of $30.00 per 8.00% Cumulative Redeemable
Preferred Unit, plus distributions accrued and unpaid to the repurchase date
(such sum, the “Repurchase Price”).  As used in this Section 7(a), “Tax
Triggering Event” means, with respect to any Actual Taxpayer holding directly or
indirectly 8.00% Cumulative Redeemable Preferred Units, any transaction by the
Operating Partnership (x) involving the Contributed Property and
(y) constituting a Taxable Sale.  The terms Contributed Property and Taxable
Sale shall have the meanings specified in the Tax Protection Agreement.  The
term “Repurchase Date” shall mean the date on which the first payment (in cash
or Paired Shares) is made as described in Section 7(b) below.

 

(b)  The aggregate Repurchase Price shall be paid within one year after the
exercise of the right described in Section 7(a) above, at the option of the
Operating Partnership, (i) in cash, or (ii) in fully registered Paired Shares
valued at the Current Per Share Market Price for such Paired Shares as of the
date such shares are to be issued hereunder, except that the portion of the
aggregate Repurchase Price consisting of accrued and unpaid distributions shall
be paid in full in cash when such distributions are paid with respect to other
8.00% Cumulative Redeemable Preferred Units, but in no event later than the time
of the first cash payment provided in this Section 7(b) or the issuance of such
Paired Shares, as the case may be.  If the Operating Partnership elects to pay
for the 8.00% Cumulative Redeemable Preferred Units in cash, the aggregate
Repurchase Price shall be paid, at the option of the Operating Partnership,
either (x) in full on or before such date which is one year after the exercise
of the right described in Section 7(a) above or (y) in four (4) equal annual
installments commencing not later than one year after the exercise of the right
described in Section 7(a) above, with interest accruing on unpaid amounts from
the date of exercise of the right described in Section 7(a) above at the rate of
8% per annum.

 

SECTION 8.  No Right to Certain Distributions.  Any holder of 8.00% Cumulative
Redeemable Preferred Units whose units are redeemed pursuant to Section 5
hereto, converted pursuant to Section 6 hereto or caused to be  repurchased
pursuant to Section 7 hereto, prior to being entitled to received any cash or
other securities upon the occurrence of any such event, will be required to
execute and deliver to the Operating Partnership and the Corporation a
Distribution Return Agreement substantially in the form of Annex II hereto.

 

SECTION 9.  Restrictions on Transfer, Redemption, Conversion or Put; Stapled
Security.  (a)  The Paired Units shall be subject to the restrictions on
transfer set forth in Sections 9.3 and 9.5 of the Partnership Agreement as if
such units were “Partnership Units” there under.  Any transfer or attempted
transfer in violation of the provisions of this Section 9(a) shall be null and
void.

 

(b)  Notwithstanding anything in this Certificate of Designation to the
contrary, Paired Units shall only be transferred to a transferee, caused to be
redeemed pursuant to Section 5,

 

6

--------------------------------------------------------------------------------


 

converted pursuant to Section 6 or caused to be repurchased pursuant to
Section 7 as a Paired Unit, if any such units are otherwise required to be
paired under this Certificate of Designation.  Any such transfer, redemption or
repurchase or attempted transfer, redemption or repurchase of 8.00% Cumulative
Redeemable Preferred Units in violation of the provisions of this
Section 9(b) shall be null and void.

 


·                  STATUS OF CONVERTED OR REDEEMED 8.00% CUMULATIVE REDEEMABLE
PREFERRED UNITS.  UPON ANY CONVERSION OR ANY REDEMPTION, REPURCHASE OR OTHER
ACQUISITION BY THE OPERATING PARTNERSHIP OF 8.00% CUMULATIVE REDEEMABLE
PREFERRED UNITS, THE 8.00% CUMULATIVE REDEEMABLE PREFERRED UNITS SO CONVERTED,
REDEEMED, REPURCHASED OR ACQUIRED SHALL BE RETIRED AND CANCELED.


 

SECTION 11.  Voting. (a) The Operating Partnership shall not, without the
affirmative consent or approval of the holders of at least a majority of the
8.00% Cumulative Redeemable Preferred Units then outstanding, voting separately
as a class, (i) authorize any Senior Units; (ii) amend, alter or modify any of
the provisions of this Certificate of Designation so as to adversely affect the
holders of 8.00% Cumulative Redeemable Preferred Units; or (iii) issue to any
holder of Common Units any Parity Units by way of exchange, distribution or
similar transaction in respect of such Common Units, unless such exchange,
distribution or similar transaction is for fair value (as determined in good
faith by the Managing General Partner).

 

(b) The Corporation shall not, without the affirmative consent or approval of
the holders of at least a majority in Liquidation Preference of the 8.00%
Cumulative Redeemable Preferred Units and Corporation 8.00% Cumulative
Redeemable Preferred Stock then outstanding, voting together as a single class,
(i) authorize any Senior Preferred Stock (as defined in Annex I hereto); or
(ii) amend, alter or modify any of the provisions of the Certificate of
Designation of the Corporation 8.00% Cumulative Redeemable Preferred Stock so as
to adversely affect the holders thereof.

 

SECTION 12.  Registration Rights for Corporation 8.00% Cumulative Redeemable
Preferred Stock.  The Corporation 8.00% Cumulative Redeemable Preferred Stock
issued to any holder of 8.00% Cumulative Redeemable Preferred Units pursuant to
Section 6 hereof shall be deemed “Registrable Securities” for purposes of
Section 9.6 of the Partnership Agreement, subject to the limitations and
qualifications contained in Section 9.6 of the Partnership Agreement unless the
holder of such 8.00% Cumulative Redeemable Preferred Units is party to a
registration rights agreement pursuant to Section 5.06 of the Portfolio
Agreement, in which case such holder exclusively shall have the rights set forth
therein.

 

SECTION 13.  Issuance of Paired SRC Limited Partnership Units.  If any Common
Units are to be issued to a holder of a 8.00% Cumulative Redeemable Preferred
Unit in connection with the redemption of such 8.00% Cumulative Redeemable
Preferred Unit as provided herein, the Operating Partnership shall distribute to
the holder of such 8.00% Cumulative Redeemable Preferred Unit so converted, for
no additional consideration, a number of SRC Limited Partnership Units (as
defined in the Partnership Agreement) equal to

 

7

--------------------------------------------------------------------------------


 

the number of Common Units so issued; provided, however, that if the value of
such SRC Limited Partnership Units, as determined by the Operating Partnership
consistent with its prior valuation methodology used to value SRC Limited
Partnership Units, exceeds $.50 per Unit, then prior to the distribution of such
SRC Limited Partnership Units, the Operating Partnership shall notify the
Contributor Representative of its valuation of the SRC Limited Partnership
Units.  If the Contributor Representative believes that the distribution of such
SRC Limited Partnership Units may be taxable to the converting holders under
Section 731(a) of the Code it may request that the Operating Partnership offer
to provide the converting Partners with the opportunity to enter into so-called
“bottom-up” guarantees under terms and conditions set forth in Section 2(z) of
the Tax Protection Agreement, mutatis mutandis.  Remedy for a failure by the
Operating Partnership to comply with such obligation to provide “bottom-up”
guarantees shall be as set forth in Section 3 of the Tax Protection Agreement,
mutatis mutandis.  It shall be a condition to any distribution of SRC Limited
Partnership Units to a holder that such holder agree in writing to become a
limited partner under the SRC Partnership agreement.

 

SECTION 14.  Definitions.  Except as otherwise herein expressly provided, the
following terms and phrases shall have the meanings set forth below:

 

“Closing Price” on any date shall mean the last sale price per share, regular
way, of the Paired Shares or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, of the Paired Shares
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange or, if the Paired Shares are not listed or admitted to trading on
the New York Stock Exchange, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Paired Shares are listed or admitted
to trading or, if the Paired Shares are not listed or admitted to trading on any
national securities exchange, the last quoted price, or if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the National Association of Securities Dealers, Inc. Automated
Quotations System for the Paired Shares or, if such system is no longer in use,
the principal other automated quotations system that may then be in use or, if
the Paired Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Paired Shares selected from time to time by the Board of
Directors of the Managing General Partner.

 

“Current Per Share Market Price” on any date shall mean the average of the
Closing Prices for the five consecutive Trading Days ending on such date.

 

“Deemed Partnership Unit Value” as of any date shall mean (i) the Current Per
Share Market Price as of the Trading Day immediately preceding such date, minus
(ii) the SPG Realty Deemed Partnership Unit Value; provided, however, that in
the event of a stock dividend, stock split, stock distribution or the like, the
Deemed Partnership Unit Value shall be adjusted by the Managing General Partner
to provide fair and equitable arrangements, to

 

8

--------------------------------------------------------------------------------


 

the extent necessary, to fully adjust and avoid any dilution in the rights of
the holders of the 7.00% Cumulative Convertible Preferred Units.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.

 

“Limited Partners” shall mean those Persons whose names are set forth on
Exhibit A to the Partnership Agreement as Limited Partners, their permitted
successors or assigns as limited partners hereof, and/or any Person who, at the
time of reference thereto, is a limited partner of the Operating Partnership.

 

“Managing General Partner” shall mean Simon Property Group, Inc., a Delaware
corporation.

 

“Non-Managing General Partners” shall mean, collectively, SD Property
Group, Inc. and SPG Properties, Inc.

 

“Paired Share” shall mean one Share and one Trust Interest.

 

“Partners” shall mean the Managing General Partner, the Non-Managing General
Partners and the Limited Partners, their duly admitted successors or assigns or
any Person who is a partner of the Operating Partnership at the time of
reference thereto.

 

“Partnership Units” shall mean the interest in the Operating Partnership of any
Partner which entitles a Partner to the allocations (and each item thereof)
specified in the Partnership Agreement and all distributions from the Operating
Partnership, and its rights of management, consent, approval, or participation,
if any, as provided in the Partnership Agreement. Partnership Units do not
include Preferred Units.  Each Partner’s percentage ownership interest in the
Operating Partnership shall be determined by dividing the number of Partnership
Units then owned by each Partner by the total number of Partnership Units then
outstanding.

 

“Person” shall mean any individual or Entity.

 

“Shares” shall mean the shares of common stock, par value $0.0001 per share, of
the Corporation.

 

“SPG Managing General Partner” shall mean SPG Realty Consultants, Inc.

 

“SPG Realty” shall mean SPG Realty Consultants, Inc.

 

“SPG Realty Deemed Partnership Unit Value” with respect to a particular Trust
Interest as of any date shall mean the value of the SPG Shares underlying such
Trust Interest, which shall be an amount equal to the greater of (i) the
aggregate par value of the SPG Share

 

9

--------------------------------------------------------------------------------


 

underlying the Trust Interest and (ii) the amount determined in good faith by
the Board of Directors of the SPG Managing General Partner to represent the fair
market net asset value of the SPG Share underlying the Trust Interest.

 

“SPG Shares” shall mean the Common Stock, par value $.01 per share of the SPG
Managing General Partner.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Paired Shares are listed or admitted to trading is open
for the transaction of business or, if the Paired Shares are not listed or
admitted to trading on any national securities exchange, shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions in the
State of New York are authorized or obligated by law or executive order to
close.

 

“Trust” shall mean the trust owning all of the outstanding shares of Common
Stock, par value $0.0001 per share, of SPG Realty subject to a trust agreement
among certain stockholders of the Corporation, a trustee and the SPG Realty
pursuant to which all holders of Shares are beneficiaries of such Trust.

 

“Trust Interest” shall mean a pro rata beneficial interest in the Trust.

 

10

--------------------------------------------------------------------------------


 

DISTRIBUTION RETURN AGREEMENT

 

Date:                           

 

Simon Property Group, L.P.

National City Center

115 West Washington Street, Suite 15 East

Indianapolis, Indiana 46204

 

Dear Sirs:

 

The undersigned is a holder of 8.00% Cumulative Redeemable Preferred Units
(“Preferred Units”) of Simon Property Group, L.P., a Delaware limited liability
(the “Operating Partnership”).  On the date hereof, the undersigned has
presented to the Operating Partnership        (number) Preferred Units (the
“Tendered Units”) for (a) redemption (the “Redemption”); (b) conversion (the
“Conversion”) or (c) repurchase (the “Repurchase”) pursuant to their terms. 
This letter agreement is being given in satisfaction of a condition to the
Redemption, Conversion, or Repurchase, as applicable, of the Tendered Units.

 

The undersigned hereby agrees with the Operating Partnership that, in the event
the undersigned receives any payment or distribution with respect to Tendered
Units after their Redemption, Conversion, or Repurchase, as applicable, other
than a payment or distribution required to be made in connection therewith, the
undersigned will promptly remit such payment or distribution back to the
Operating Partnership.

 

In furtherance of the foregoing, the undersigned further grants to the Operating
Partnership the right to set off against any unpaid amount due to the Operating
Partnership under this letter agreement any debt or other obligation of the
Operating Partnership owing to the undersigned, including, without limitation,
any dividend or other distribution payable to the undersigned by reason of its
ownership of Preferred Units or any other securities of the Operating
Partnership.

 

This letter agreement shall be construed in accordance with, and governed by,
the laws of the State of New York, without regard to conflicts of laws
principles.

 

 

Very truly yours,

 

 

 

 

 

(Name of Holder of Preferred Units)

 

 

 

By:

 

Name:

 

Title:

 

AGREED:

SIMON PROPERTY GROUP, L.P.

 

 

By:

Name:

Title:

 

11

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

OF

7.50% CUMULATIVE REDEEMABLE PREFERRED UNITS

OF

SIMON PROPERTY GROUP, L.P.

 

WHEREAS, Simon Property Group, L.P. (the “Operating Partnership”) has agreed to
designate a series of preferred units having the powers, preferences and
relative, participating, optional or other special rights set forth herein and
to issue the units so designated solely as consideration for certain partnership
interests which have been or may be transferred to the Operating Partnership
pursuant to a Contribution Agreement dated as of November 10, 2003, among the
Operating Partnership and the contributors described therein (the “Contribution
Agreement”); and

 

WHEREAS, the designation of the preferred units of the Operating Partnership
hereby is permitted by the terms of the Seventh Amended and Restated Limited
Partnership Agreement of the Operating Partnership dated as of August 27, 1999
and supplemented by the Amended and Restated Supplement dated as of June 30,
2003 (the “Partnership Agreement”);

 

NOW THEREFORE, Simon Property Group, Inc. (the “Corporation”), the general
partner of the Operating Partnership (in such capacity, the “General Partner”),
hereby designates a series of preferred units and fixes the designations,
powers, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations or restrictions thereof, of such
preferred units, as follows:

 

SECTION 1. Designation and Number.  The units of such series shall be designated
“7.50% Cumulative Redeemable Preferred Units” (the “7.50% Cumulative Redeemable
Preferred Units”).  The authorized number of 7.50% Cumulative Redeemable
Preferred Units shall be 260,000 but such 7.50% Cumulative Redeemable Preferred
Units shall only be issuable pursuant to the Contribution Agreement.

 

SECTION 2.  Ranking.  The 7.50% Cumulative Redeemable Preferred Units shall,
with respect to the payment of distributions pursuant to Section 6.2 of the
Partnership Agreement or rights upon the dissolution, liquidation or winding-up
of the Operating Partnership, rank:  (i) senior to the holders of Partnership
Units as defined in Section 10 (the “Common Units”) and any other equity
securities of the Operating Partnership which by their terms rank junior to the
7.50% Cumulative Redeemable Preferred Units as to distributions pursuant to
Section 6.2 of the Partnership Agreement or rights upon the dissolution,
liquidation or winding-up of the Operating Partnership (such Common Units and
such other equity securities, collectively, the “Junior Units”), (ii) pari passu
with any other preferred units which are not by their terms junior or, subject
to Section 9 hereof, senior to the 7.50% Cumulative Redeemable Preferred Units
as to distributions pursuant to Section 6.2 of the Partnership Agreement or
rights upon the dissolution, liquidation or winding-up of the Operating
Partnership, and in all respects shall rank pari passu with the 6.50% Series B

 

1

--------------------------------------------------------------------------------


 

Convertible Preferred Units, 8.00% Series E Cumulative Redeemable Preferred
Units, 8-3/4% Series F Cumulative Redeemable Preferred Units, 7.89% Series G
Cumulative Step-Up Premium Rate Preferred Units, 7.00% Cumulative Convertible
Preferred Units and 8.00% Cumulative Redeemable Preferred Units, which are the
only preferred units of the Operating Partnership authorized as of the date
hereof (“Parity Units”) and (iii) subject to Section 9 hereof, junior to any
other preferred units which by their terms are senior to the 7.50% Cumulative
Redeemable Preferred Units as to distributions pursuant to Section 6.2 of the
Partnership Agreement or rights upon the dissolution, liquidation or winding-up
of the Operating Partnership (“Senior Units”).

 

SECTION 3.  Distributions. (a) Distributions on the 7.50% Cumulative Redeemable
Preferred Units are cumulative from the date of issuance and are payable
quarterly on or about the last day of March, June, September and December of
each year in an amount in cash equal to 7.50% of the Liquidation Preference (as
defined herein) per annum.

 

(b)           Distributions on the 7.50% Cumulative Redeemable Preferred Units,
without any additional return on unpaid distributions, will accrue, whether or
not the Operating Partnership has earnings, whether or not there are funds
legally available for the payment of such distributions and whether or not such
distributions are declared or paid when due.  All such distributions accumulate
from the first date of issuance of any such 7.50% Cumulative Redeemable
Preferred Units. Distributions on the 7.50% Cumulative Redeemable Preferred
Units shall cease to accumulate on such units on the date of their redemption.

 

(c)           In allocating items of income, gain, loss and deductions which
could have an effect upon the determination of the federal income tax liability
of any holder of the 7.50% Cumulative Redeemable Preferred Units, except as
otherwise required by Section 704(c) of the Internal Revenue Code of 1986, as
amended, or any other applicable provisions thereof, the Operating Partnership
shall allocate each such item proportionately, based on the distributive share
of profits or losses, as the case may be, of the Operating Partnership allocated
to holders of the 7.50% Cumulative Redeemable Preferred Units as compared to the
total of the distributive shares of such profits and losses, as the case may be,
allocated to all partners of the Operating Partnership.

 

(d)           If any 7.50% Cumulative Redeemable Preferred Units are
outstanding, then, except as provided in the following sentence, no
distributions shall be declared or paid or set apart for payment on any Parity
Units or Junior Units for any period unless full cumulative distributions have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for such payments on the 7.50% Cumulative
Redeemable Preferred Units for all past distribution periods and the then
current distribution period.  When distributions are not paid in full (or a sum
sufficient for such full payment is not set apart) upon the 7.50% Cumulative
Redeemable Preferred Units and any Parity Units, all distributions declared upon
the 7.50% Cumulative Redeemable Preferred Units and any other Parity Units shall
be declared pro rata so that the amount of distributions declared upon the 7.50%
Cumulative Redeemable Preferred Units and such other Parity Units

 

2

--------------------------------------------------------------------------------


 

shall in all cases bear to each other the same ratio that accrued distributions
per 7.50% Cumulative Redeemable Preferred Unit and such other series of Parity
Units bear to each other.

 

(e)           Except as provided in subparagraph (d) above, unless full
cumulative distributions on the 7.50% Cumulative Redeemable Preferred Units have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for payment for all past distribution periods
and the then current distribution period, no distributions (other than in Junior
Units) shall be declared, set aside for payment or paid and no other
distribution shall be declared or made upon any Junior Units, nor shall any
Junior Units be redeemed, purchased or otherwise acquired for any consideration
(or any moneys be paid to or made available for a sinking fund for the
redemption of any such Junior Units) by the Operating Partnership (except by
conversion into or exchange for Junior Units).

 

SECTION 4.  Liquidation Preference.  (a) Each 7.50% Cumulative Redeemable
Preferred Unit shall be entitled to a liquidation preference of $100.00 per
7.50% Cumulative Redeemable Preferred Unit (“Liquidation Preference”).

 

(b)           In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Operating Partnership pursuant to Article VIII
of the Partnership Agreement, the holders of 7.50% Cumulative Redeemable
Preferred Units then outstanding shall be entitled to be paid out of the assets
of the Operating Partnership available for distribution, after and subject to
the payment in full of all amounts required to be distributed to the holders of
Senior Units, but before any payment shall be made to the holders of Junior
Units, an amount equal to the aggregate Liquidation Preference of the 7.50%
Cumulative Redeemable Preferred Units held by such holder, plus an amount equal
to accrued and unpaid distributions thereon, if any.  If upon any such
liquidation, dissolution or winding up of the Operating Partnership the
remaining assets of the Operating Partnership available for the distribution
after payment in full of amounts required to be paid or distributed to holders
of Senior Units shall be insufficient to pay the holders of the 7.50% Cumulative
Redeemable Preferred Units the full amount to which they shall be entitled, the
holders of the 7.50% Cumulative Redeemable Preferred Units, and the holders of
any series of Parity Units, shall share ratably with other holders of Parity
Units in any distribution of the remaining assets and funds of the Operating
Partnership in proportion to the respective amounts which would otherwise be
payable in respect to the Parity Units held by each of the said holders upon
such distribution if all amounts payable on or with respect to said Parity Units
were paid in full.  After payment in full of the Liquidation Preference and
accumulated and unpaid distributions to which they are entitled, the holders of
7.50% Cumulative Redeemable Preferred Units shall not be entitled to any further
participation in any distribution of the assets of the Operating Partnership.

 

SECTION 5.  Redemption.  (a) General.  The 7.50% Cumulative Redeemable Preferred
Units are not redeemable prior to November 10, 2006, except as otherwise
expressly permitted under this Section 5 or Section 6 herein.

 

3

--------------------------------------------------------------------------------


 

(b)           Optional Redemption.  (i)  The Operating Partnership may, at its
option, redeem the 7.50% Cumulative Redeemable Preferred Units, in whole or in
part, at the Liquidation Preference, plus accrued and unpaid distributions
thereon, if any, to and including the date of redemption (the “Redemption
Price”) upon the occurrence of any of the following events: (A) the death of an
Actual Taxpayer (as defined in the Tax Protection Agreement (as defined in
Section 10)) holding directly or indirectly 7.50% Cumulative Redeemable
Preferred Units, but only the 7.50% Cumulative Redeemable Preferred Units held
by such holder; (B) the transfer of any 7.50% Cumulative Redeemable Preferred
Units to any person or entity other than the persons or entities entitled to the
benefits and rights of a Contributor (as defined in the Tax Protection
Agreement), but only the 7.50% Cumulative Redeemable Preferred Units so
transferred; and (C) on or after November 10, 2013.  Notwithstanding the
foregoing, the Operating Partnership may not redeem any 7.50% Cumulative
Redeemable Preferred Units held by Harold or Adele Schaeffer during the period
commencing November 10, 2003 and ending on the death of the survivor of Harold
and Adele Schaeffer.

 

(ii) The Redemption Price (other than the portion thereof consisting of accrued
and unpaid distributions, which shall be payable in cash) is payable, at the
option of the Operating Partnership, in any combination of (i) cash, or
(ii) whole Shares valued at the Current Per Share Market Price as of the
Redemption Date (as defined below); provided, however, that any such Shares
shall be covered by an effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), permitting the resale without
restriction of such Shares in the public trading market.  If the Operating
Partnership intends to pay a portion of the Redemption Price in Shares or if the
redemption is pursuant to Section 5(b)(i)(D) above, the Operating Partnership
shall give the affected holders of the 7.50% Cumulative Redeemable Preferred
Units written notice specifying the maximum portion, if any, of the Redemption
Price to be paid in Shares (“Share Payment Notice”) not more than 75 nor less
than 45 calendar days prior to the Redemption Date.  If the event giving rise to
the redemption is the event specified in Section 5(b)(i)(D), the affected
holders may within fifteen (15) business days of the receipt of the Share
Payment Notice, require the Operating Partnership to pay the affected holders
Common Units in lieu of cash or Shares at the Deemed Partnership Unit Value as
of the Redemption Date.  In addition, any affected holder of the 7.50%
Cumulative Redeemable Preferred Units may within fifteen (15) business days of
the receipt of the Share Payment Notice, require the Operating Partnership to
pay in cash a greater portion of the Redemption Price than proposed to be paid
in cash by the Operating Partnership, up to the entire Redemption Price.  The
sending of a Share Payment Notice shall not be deemed to require the Operating
Partnership to pay any portion of the Redemption Price in Shares and the
Operating Partnership may pay any portion of the Redemption Price in cash on the
Redemption Date, subject, if the event giving rise to the redemption is the
event specified in Section 5(b)(i)(D), to the holder’s right to elect to receive
Common Units in lieu of cash or Shares with respect to all or any portion of the
Redemption Price.  If the registration statement permitting the resale of the
Shares is not effective on the scheduled Redemption Date, then the scheduled
Redemption Date shall be deferred to the date the registration statement is
declared effective; provided, however, if more than sixty (60) days elapse after
the scheduled Redemption Date, then the affected holders may within ten (10)

 

4

--------------------------------------------------------------------------------


business days after the expiration of such sixty (60) day period, require the
Operating Partnership to pay the Redemption Price entirely in cash.

 

(iii)          Provided that no later than the Redemption Date the Operating
Partnership shall have (A) set apart the funds necessary to pay the Redemption
Price on all the 7.50% Cumulative Redeemable Preferred Units then called for
redemption and (B) reserved for issuance a sufficient number of authorized
Shares and/or Common Units, the Operating Partnership may give the holders of
the 7.50% Cumulative Redeemable Preferred Units written notice (“Redemption
Notice”) of a redemption pursuant to Section 5(b) (a “Redemption”) not more than
70 nor less than 40 calendar days prior to the date fixed for redemption (the
“Redemption Date”) at the address of such holders on the books of the Operating
Partnership (provided that failure to give such notice or any defect therein
shall not affect the validity of the proceeding for a Redemption except as to
the holder to whom the Operating Partnership has failed to give such notice or
whose notice was defective).  The 7.50% Cumulative Redeemable Preferred Units
for which the Redemption Price has been paid shall no longer be deemed
outstanding from and after the date of payment and all rights with respect to
such units shall forthwith cease and terminate.  In case fewer than all of the
outstanding 7.50% Cumulative Redeemable Preferred Units are called for
redemption, such units shall be redeemed pro rata, as nearly as practicable,
among all holders of 7.50% Cumulative Redeemable Preferred Units, provided that,
if within 20 business days of the Redemption Notice the Contributor
Representative (as such term is defined in the Tax Protection Agreement)
notifies the Operating Partnership of an alternative allocation (“Allocation
Notice”), then the redemption of the 7.50% Cumulative Redeemable Preferred Units
shall be allocated in accordance with such Allocation Notice.

 

SECTION 6.  Put Right.  (a) In the event of (i) the election of the holder on
and after November 10, 2006, (ii) the death of an Actual Taxpayer (as defined in
the Tax Protection Agreement) holding directly or indirectly 7.50% Cumulative
Redeemable Preferred Units, or (iii) a Tax Triggering Event (as defined below)
with respect to an Actual Taxpayer holding directly or indirectly 7.50%
Cumulative Redeemable Preferred Units, then in any such event such holder of
such 7.50% Cumulative Redeemable Preferred Units or such holder’s estate or
personal representative, as the case may be, may require the Operating
Partnership to repurchase such 7.50% Cumulative Redeemable Preferred Units, in
accordance with Section 6(b) below, at the Liquidation Preference, plus accrued
and unpaid distributions thereon, if any, to and including the repurchase date
(the “Repurchase Price”).  As used in this Section 6(a), “Tax Triggering Event”
means, with respect to any Actual Taxpayer holding directly or indirectly 7.50%
Cumulative Redeemable Preferred Units, any transaction by the Operating
Partnership (x) involving a Contributed Property and (y) constituting a Taxable
Sale.  The terms Contributed Property and Taxable Sale shall have the meanings
specified in the Tax Protection Agreement.

 

(b)           The Repurchase Price (other than the portion thereof consisting of
accrued and unpaid distributions, which shall be payable in cash) is payable, at
the option of the Operating Partnership, in any combination of (i) cash, or
(ii) whole Shares valued at the Current Per Share Market Price as of the date of
closing the repurchase; provided, however, that any such Shares shall be covered
by an effective registration statement under the

 

5

--------------------------------------------------------------------------------


 

Securities Act, permitting the resale without restriction of such Shares in the
public trading market.  If the Operating Partnership intends to pay a portion of
the Repurchase Price in Shares, the Operating Partnership shall give the
affected holders of the 7.50% Cumulative Redeemable Preferred Units written
notice specifying the maximum portion of the Repurchase Price to be paid in
Shares (“Repurchase Payment Notice”) within twenty (20) business days after the
exercise of the rights described in Section 6(a).  Any affected holder of the
7.50% Cumulative Redeemable Units may within fifteen (15) business days of the
receipt of the Repurchase Payment Notice, require the Operating Partnership to
pay in cash a greater portion of the Repurchase Price than proposed to be paid
in cash by the Operating Partnership, up to the entire Repurchase Price.  The
sending of a Repurchase Payment Notice shall not be deemed to require the
Operating Partnership to pay any portion of the Repurchase Price in Shares and
the Operating Partnership may pay any portion of the Repurchase Price in cash on
the date of the closing of the repurchase.

 

(c)           The closing of any repurchase contemplated by this Section 6 shall
occur within ninety (90) days of the exercise of the right described in
Section 6(a) above.

 

SECTION 7.  No Right to Certain Distributions.  Any holder of 7.50% Cumulative
Redeemable Preferred Units whose units are redeemed pursuant to Section 5 hereto
or caused to be repurchased pursuant to Section 6 hereto, prior to being
entitled to receive any cash or other securities upon the occurrence of any such
event, will be required to execute and deliver to the Operating Partnership and
the Corporation a Distribution Return Agreement substantially in the form of
Annex I hereto.

 

SECTION 8.  Status of Redeemed 7.50% Cumulative Redeemable Preferred Units. 
Upon any redemption, repurchase or other acquisition by the Operating
Partnership of 7.50% Cumulative Redeemable Preferred Units, the 7.50% Cumulative
Redeemable Preferred Units so redeemed, repurchased or acquired shall be retired
and canceled.

 

SECTION 9.  Voting.  The Operating Partnership shall not, without the
affirmative consent or approval of the holders of at least a majority of the
7.50% Cumulative Redeemable Preferred Units then outstanding, voting separately
as a class, (i) authorize any Senior Units; (ii) amend, alter or modify any of
the provisions of this Certificate of Designation so as to aversely affect the
holders of 7.50% Cumulative Redeemable Preferred Units; or (iii) issue to any
holder of Common Units any Parity Units by way of exchange, distribution or
similar transaction in respect of such Common Units, unless such exchange,
distribution or similar transaction is for fair value (as determined in good
faith by the General Partner).

 

SECTION 10.  Definitions.  Except as otherwise herein expressly provided, the
following terms and phrases shall have the meanings set forth below:

 

“Closing Price” on any date shall mean the last sale price per share, regular
way, of the Shares or, in case no such sale takes place on such day, the average
of the closing bid and asked prices, regular way, of the Shares in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to

 

6

--------------------------------------------------------------------------------


 

trading on the New York Stock Exchange or, if the Shares are not listed or
admitted to trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Shares are listed or
admitted to trading, of if the Shares are not listed or admitted to trading on
any national securities exchange, the last quoted price, or if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market,
as reported by the National Association of Securities Dealers, Inc. Automated
Quotations System for the Shares or, if such system is no longer in use, the
principal other automated quotations system that may then be in use or, if the
Shares are not quoted by any such organization, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
the Shares selected from time to time by the Board of Directors of the General
Partner.

 

“Current Per Share Market Price” on any date shall mean the average of the
Closing Prices for the twenty (20) consecutive Trading Days ending on such date.

 

“Deemed Partnership Unit Value” as to any date shall mean the Current Per Share
Market Price as of the Trading Day immediately preceding such date, provided,
however, that in the event of a stock dividend, stock split, stock distribution
or the like, the Deemed Partnership Unit Value shall be adjusted by the General
Partner to provide fair and equitable arrangements, to the extent necessary, to
fully adjust and avoid any dilution in the rights of the holders of the 7.50%
Cumulative Redeemable Preferred Units.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.

 

“General Partner” shall mean Simon Property Group, Inc., a Delaware corporation.

 

“Limited Partners” shall mean those Persons whose names are set forth on
Exhibit A to the Partnership Agreement as Limited Partners, their permitted
successors or assigns as limited partners, and/or any Person who, at the time of
reference thereto, is a limited partner of the Operating Partnership.

 

“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Operating
Partnership at the time of reference thereto.

 

“Partnership Units” shall mean the interest in the Operating Partnership of any
Partner which entitles a Partner to the allocations (and each item thereof)
specified in the Partnership Agreement and all distributions from the Operating
Partnership, and its rights of management, consent, approval, or participation,
if any, as provided in the Partnership Agreement.  Partnership Units do not
include preferred units.  Each Partner’s percentage ownership interest in the
Operating Partnership shall be determined by dividing the number

 

7

--------------------------------------------------------------------------------


 

of Partnership Units then owned by each Partner by the total number of
Partnership Units then outstanding.

 

“Person” shall mean any individual or Entity.

 

“Shares” shall mean the shares of common stock, par value $0.0001 per share, of
the Corporation.

 

“Tax Protection Agreement” shall mean the agreement dated as of November , 2003,
among the Partnership and the holders of certain of the 7.50% Cumulative
Redeemable Preferred Units.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Shares are listed or admitted to trading is open for the
transaction of business or, if the Shares are not listed or admitted to trading
on any national securities exchange, shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions in the State of New York are
authorized or obligated by law or executive order to close.

 

8

--------------------------------------------------------------------------------


 

Annex I

 

DISTRIBUTION RETURN AGREEMENT

 

Date:                       , 20    

 

Simon Property Group, L.P.

National City Center

115 West Washington Street, Suite 15, East

Indianapolis, Indiana  46204

 

Dear Sirs:

 

The undersigned is a holder of 7.50% Cumulative Redeemable Preferred Units
(“Preferred Units”) of Simon Property Group, L.P., a Delaware limited
partnership (the “Operating Partnership”).  On the date hereof, the undersigned
has presented to the Operating Partnership                          (number)
Preferred Units (the “Tendered Units”) for redemption (the “Redemption”); or
(b) repurchase (the “Repurchase”) pursuant to their terms.  This letter
agreement is being given in satisfaction of a condition to the Redemption or
Repurchase, as applicable, of the Tendered Units.

 

The undersigned hereby agrees with the Operating Partnership that, in the event
the undersigned receives any payment or distribution with respect to Tendered
Units after their Redemption or Repurchase, as applicable, other than a payment
or distribution required to be made in connection therewith, the undersigned
will promptly remit such payment or distribution back to the Operating
Partnership.

 

In furtherance of the foregoing, the undersigned further grants to the Operating
Partnership the right to set off against any unpaid amount due to the Operating
Partnership under this letter agreement any debt or other obligation of the
Operating Partnership owing to the undersigned, including, without limitation,
any dividend or other distribution payable to the undersigned by reason of its
ownership of Preferred Units or any other securities of the Operating
Partnership.

 

This letter agreement shall be construed in accordance with, and governed by,
the laws of the State of Delaware, without regard to conflicts of laws
principles.

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

(Name of Holder of Preferred Units)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

AGREED:

SIMON PROPERTY GROUP, L.P.

 

By:

SIMON PROPERTY GROUP, INC.,

 

General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

OF

7.75%/8.00% CUMULATIVE REDEEMABLE PREFERRED UNITS

OF

SIMON PROPERTY GROUP, L.P.

 

WHEREAS, Simon Property Group, L.P. (the “Operating Partnership”) has agreed to
designate a series of preferred units having the powers, preferences and
relative, participating, optional or other special rights set forth herein and
to issue the units so designated as consideration for certain partnership
interests or other assets which have been transferred to the Operating
Partnership pursuant to a Contribution Agreement, dated as of December 1, 2003,
between the Operating Partnership and Westfield Growth LP, a Delaware limited
partnership (the “Contribution Agreement”); and

 

WHEREAS, the designation of the preferred units of the Operating Partnership
hereby is permitted by the terms of the Seventh Amended and Restated Limited
Partnership Agreement of the Operating Partnership dated as of August 27, 1999
and supplemented by the Amended and Restated Supplement dated as of June 30,
2003 and the Certificate of Designation with respect to the 7.50% Cumulative
Redeemable Preferred Units issued as of November 10, 2003 (the “Partnership
Agreement”);

 

NOW THEREFORE, Simon Property Group, Inc. (the “Corporation”), the general
partner of the Operating Partnership (in such capacity, the “General Partner”),
hereby designates a series of preferred units and fixes the designations,
powers, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations or restrictions thereof, of such
preferred units, as follows:

 

SECTION 1.  Designation and Number.  The units of such series shall be
designated “7.75%/8.00% Cumulative Redeemable Preferred Units” (the “7.75%/8.00%
Preferred Units”).  The authorized number of 7.75%/8.00% Preferred Units shall
be 900,000 but such 7.75%/8.00% Preferred Units shall only be issuable as
consideration pursuant to the Contribution Agreement.

 

SECTION 2.  Ranking.  The 7.75%/8.00% Preferred Units shall, with respect to the
payment of distributions pursuant to Section 6.2 of the Partnership Agreement or
rights upon the dissolution, liquidation or winding-up of the Operating
Partnership, rank:

 

(i)            senior to the holders of Partnership Units (the “Common Units”)
and any other equity securities of the Operating Partnership which by their
terms rank junior to the 7.75%/8.00% Preferred Units as to distributions
pursuant to Section 6.2 of the Partnership Agreement or rights upon the
dissolution, liquidation or winding-up of the Operating Partnership (such Common
Units and such other equity securities, collectively, the “Junior Units”);

 

1

--------------------------------------------------------------------------------


 

(ii)           pari passu with any other class or series of preferred units
which by their terms are not junior and in all respects shall rank pari passu
with the 6.50% Series B Redeemable Preferred Units, 8.00% Series E Cumulative
Redeemable Preferred Units, 8.75% Series F Cumulative Redeemable Preferred
Units, 7.89% Series G Cumulative Step-Up Premium Rate Preferred Units, 7.00%
Cumulative Redeemable Preferred Units, 8.00% Cumulative Redeemable Preferred
Units and the 7.50% Cumulative Redeemable Preferred Units, which are the only
preferred units of the Operating Partnership authorized as of the date hereof
(“Parity Units”); and

 

(iii)          junior to any other class or series of preferred units which by
their terms are senior to the 7.75%/8.00% Preferred Units as to distributions or
rights upon the dissolution, liquidation or winding-up of the Operating
Partnership (“Senior Units”).

 

SECTION 3.  Distributions. (a)  Subject to Section 3(b), holders of the
7.75%/8.00% Preferred Units shall be entitled to receive on each Distribution
Payment Date, but only out of funds legally available for payment of
distributions, cumulative preferential distributions payable in cash in an
amount equal to the applicable Base Rate (as defined below in Section 11) per
7.75%/8.00% Preferred Unit per annum (the “Distribution Amount”). 
Notwithstanding the foregoing, if the amount of net ordinary income of the
Operating Partnership permitted to be allocated to the holders of the
7.75%/8.00% Preferred Units pursuant to Section 7 is less than the Distribution
Amount otherwise distributable to such holders, then the amount of the
Distribution Amount in excess of the amount of net ordinary income allocable to
such holders shall be deferred, and shall continue to accumulate but at the rate
of LIBOR plus 2% (such deferred amount, including any accumulation thereon,
being referred to as the “Ordinary Income Deferral Amount”), until such time as
there is sufficient net ordinary income of the Operating Partnership allocable
to such holders to distribute all outstanding Ordinary Income Deferral Amounts
(such period being referred to as the “Ordinary Income Deferral Period”). 
Subject to the limitations and conditions herein, to the extent that the
Operating Partnership has any amount of net ordinary income that is permitted to
be allocated to holders pursuant to Section 7, the Operating Partnership shall
allocate such amount to holders and distribute to holders that portion of the
outstanding Ordinary Income Deferral Amounts equal to such amount of net
ordinary income.

 

(b)           Notwithstanding the foregoing, if the distributions with respect
to the 7.75%/8.00% Preferred Units to be made on or prior to the third
anniversary of the Issue Date (the “Third Anniversary”) would, if made, result
in any holder of such 7.75%/8.00% Preferred Units receiving distributions in
excess of an annual return on such holder’s “unreturned capital” (as defined
below) for a Partnership Fiscal Year (treating the Partnership Fiscal Year in
which such Third Anniversary occurs as ending on such Third Anniversary solely
for purposes of this Section 3(b)) equal to the Safe Harbor Rate (as defined
below), then the distributions to such holder in excess of such amount shall be
deferred (such amount being referred to as the “Deferral Amount”), shall
continue to accumulate but at the rate of LIBOR plus 2%, and shall be payable,
subject to the limitations and conditions herein, on the first Distribution
Payment Date with respect to the 7.75%/8.00% Preferred Units following the Third
Anniversary (such period being referred to as the “Deferral Period”).  For
purposes of the foregoing, the “Safe Harbor Rate” shall equal 7.545%, based on
quarterly

 

2

--------------------------------------------------------------------------------


 

compounding.  For purposes of the foregoing, a holder’s “unreturned capital”
shall be equal to such holder’s positive Capital Account balance on the first
day of the calendar year in which the relevant Distribution Payment Date falls. 
Distributions with respect to the 7.75%/8.00% Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as part of a
disguised sale within the meaning of Treasury Regulations Sections 1.707-3 and
1.707-4.

 

(c)           The Distribution Amount to the extent not fully paid shall be
fully cumulative, whether or not in any distribution period there shall be funds
of the Operating Partnership legally available for the payment of such
distributions.  Except as otherwise provided herein, no interest, or sum of
money in lieu of interest, shall be payable in respect of any Distribution
Amount which may be in arrears.  Subject to the limitations set forth in this
Section 3, accumulated distributions for any past quarterly distribution periods
may be declared and made at any time, without reference to any regularly
scheduled quarterly Distribution Payment Date.  Any Distribution Amount payment
made on the 7.75%/8.00% shall first be credited against the earliest accumulated
but unpaid distribution due with respect to the 7.75%/8.00% Preferred Units
which remains payable.

 

(d)           The initial distribution period for the 7.75%/8.00% Preferred
Units will include a partial distribution for the period from the Issue Date
until the last day of the calendar quarter immediately following such Issue
Date.  The distribution payable for such initial period, or any other period
shorter than a fully quarterly distribution period, on the 7.75%/8.00% Preferred
Units shall be computed by dividing the number of days in such period by 90 and
multiplying the result by the Distribution Amount determined in accordance with
Section 3(a).

 

(e)           So long as any 7.75%/8.00% Preferred Units are outstanding, no
distributions shall be declared or paid or set apart for payment on any Parity
Units or Junior Units for any period unless full cumulative distributions (other
than with respect to the Ordinary Income Deferral Amount during the Ordinary
Income Deferral Period or the Deferral Amount during the Deferral Period) have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for such payments on the 7.75%/8.00% Preferred
Units for all past distribution periods and the then current distribution
period.  When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart) upon the 7.75%/8.00% Preferred Units and any
Parity Units, all distributions declared upon the 7.75%/8.00% Preferred Units
and any other Parity Units shall be declared pro rata so that the amount of
distributions declared per 7.75%/8.00% Preferred Unit and such other Parity
Units shall in all cases bear to each other the same ratio that accrued
distributions per 7.75%/8.00% Preferred Unit and such other series of Parity
Units bear to each other.

 

(f)            So long as any 7.75%/8.00% Preferred Units are outstanding,
unless full cumulative distributions on the 7.75%/8.00% Preferred Units (other
than with respect to the Ordinary Income Deferral Amount during the Ordinary
Income Deferral Period or the Deferral Amount during the Deferral Period) have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for payment for all past distribution periods
and the then current distribution period, no distributions (other than

 

3

--------------------------------------------------------------------------------


 

in Junior Units) shall be declared, set aside for payment or paid and no other
distribution shall be declared or made upon any Junior Units, nor shall any
Junior Units be redeemed, purchased or otherwise acquired for any consideration
(or any moneys be paid to or made available for a sinking fund for the
redemption of any such Junior Units) by the Operating Partnership (except by
conversion into or exchange for Junior Units).

 

SECTION 4.  Liquidation Preference.  (a)  Each 7.75%/8.00% Preferred Unit shall
be entitled to a liquidation preference of $100 (“Liquidation Preference”).

 

(b)  In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Operating Partnership pursuant to Article VIII of the
Partnership Agreement, the holders of 7.75%/8.00% Preferred Units then
outstanding shall be entitled to be paid out of the assets of the Operating
Partnership available for distribution, after and subject to the payment in full
of all amounts required to be distributed to the holders of Senior Units, but
before any payment shall be made to the holders of Junior Units, an amount equal
to the aggregate Liquidation Preference of the 7.75%/8.00% Preferred Units held
by such holder, plus an amount equal to accrued and unpaid distributions
thereon, if any.  If upon any such liquidation, dissolution or winding up of the
Operating Partnership the remaining assets of the Operating Partnership
available for the distribution after payment in full of amounts required to be
paid or distributed to holders of Senior Units shall be insufficient to pay the
holders of the 7.75%/8.00% Preferred Units the full amount to which they shall
be entitled, the holders of the 7.75%/8.00% Preferred Units and the holders of
any series of Parity Units shall share ratably with other holders of Parity
Units in any distribution of the remaining assets and funds of the Operating
Partnership in proportion to the respective amounts which would otherwise be
payable in respect to the Parity Units held by each of the said holders upon
such distribution if all amounts payable on or with respect to said Parity Units
were paid in full.  After payment in full of the Liquidation Preference and
accumulated and unpaid distributions to which they are entitled, the holders of
7.75%/8.00% Preferred Units shall not be entitled to any further participation
in any distribution of the assets of the Operating Partnership.

 

SECTION 5.  Redemption at the Option of the Operating Partnership.

 

(a)           The 7.75%/8.00% Preferred Units are not redeemable prior to the
Redemption Date (as defined below).

 

(b)           (i)  On and after the occurrence of a Permissible Transaction (as
defined below), or (ii) absent the occurrence of a Permissible Transaction, on
or after January 1, 2011, the Operating Partnership may, at its option, at any
time thereafter, redeem the 7.75%/8.00% Preferred Units, in whole or in part, at
a redemption price per 7.75%/8.00% Preferred Unit equal to the Liquidation
Preference, plus accrued and unpaid distributions and accumulation thereon, if
any, to and including the date of redemption (the “Redemption Price”).  In the
case of a redemption following the occurrence of a Permissible Transaction, the
Redemption Price shall be payable in cash.  In the case of a redemption absent
the occurrence of a Permissible Transaction, the Redemption Price payable
following January 1, 2011 shall be payable in the form of interests in one or
more properties identified by the

 

4

--------------------------------------------------------------------------------


 

holders of the 7.75%/8.00% Preferred Units and otherwise agreed upon by the
Operating Partnership and such holders.

 

(c)           In the case of a redemption of the 7.75%/8.00% Preferred Units for
interests in one or more properties, to the extent that the value of such
property or properties is greater than the Redemption Price, then the holders of
the 7.75%/8.00% Preferred Units shall pay the difference to the Operating
Partnership in cash.  If the holders and the Operating Partnership are unable to
agree upon such properties, such redemption shall not occur and the 7.75%/8.00%
Preferred Units shall remain outstanding in full force and effect as if no
Redemption Notice had been given.

 

(d)           The Operating Partnership shall give the holders of the
7.75%/8.00% Preferred Units written notice (“Redemption Notice”) of a redemption
pursuant to this Section 5 not less than 30 calendar days prior to the date
fixed for redemption (the “Redemption Date”), at the address of such holders on
the books of the Operating Partnership (provided that failure to give such
notice or any defect therein shall not affect the validity of the proceeding for
a redemption except as to the holder to whom the Operating Partnership has
failed to give such notice or whose notice was defective).  Each such notice
shall state, as appropriate:  (1) the Redemption Date; (2) the number of
7.75%/8.00% Preferred Units to be redeemed; (3) the Redemption Price; (4) the
place or places at which certificates for such units are to be surrendered; and
(5) that distributions on the 7.75%/8.00% Preferred Units to be redeemed shall
cease to accumulate on such Redemption Date.  On or before the Redemption Date,
the Operating Partnership shall have (A) set apart the funds necessary to pay
the Redemption Price on all the 7.75%/8.00% Preferred Units then called for
redemption or (B) delivered, or cause to be delivered, to the holders of the
7.75%/8.00% Preferred Units, all instruments, documents and agreements that are
necessary and appropriate to consummate such redemption for interests in one or
more properties.  The 7.75%/8.00% Preferred Units for which the Redemption Price
has been paid shall no longer be deemed outstanding from and after the date of
payment and all rights with respect to such units shall forthwith cease and
terminate.  In case fewer than all of the outstanding 7.75%/8.00% Preferred
Units are called for redemption, such units shall be redeemed pro rata, as
nearly as practicable, among all holders of 7.75%/8.00% Preferred Units.

 

SECTION 6.  Put Right at the Option of the Holders.

 

(a)           (i) On and after January 1, 2005, but prior to January 1, 2009
(the “Initial Put Option”), or (ii) at any time on and after January 1, 2009
(the “Subsequent Put Option”), or (iii) if at any time the aggregate Liquidation
Preference of the outstanding 7.75%/8.00% Preferred Units exceeds 10% of the
book value of the equity capital of the Operating Partnership (the “Holder Put
Option”), each holder of the 7.75%/8.00% Preferred Units shall have the right
and option, to be exercised at its election, to require the Operating
Partnership to repurchase the 7.75%/8.00% Preferred Units, in whole or in part,
at a repurchase price per 7.75%/8.00% Preferred Unit equal to the Liquidation
Preference, plus accrued and unpaid distributions and accumulation thereon, if
any, to and including the repurchase date (the “Repurchase Price”).  If at any
time the aggregate Liquidation Preference of the outstanding 7.75%/8.00%
Preferred Units exceeds 10% of the book value of the equity capital of the

 

5

--------------------------------------------------------------------------------


 

Operating Partnership, the Operating Partnership shall promptly deliver notice
thereof to the holders of the 7.75%/8.00% Preferred Units.  If a holder of the
7.75%/8.00% Preferred Units desires to exercise the Initial Put Option, the
Subsequent Put Option or the Holder Put Option, such holder shall deliver
written notice thereof to the Operating Partnership (the “Repurchase Notice”).

 

(b)           In the case of the Initial Put Option, the Repurchase Price shall
be payable, at the Operating Partnership’s election, in cash or interests in one
or more properties mutually agreed upon by the Operating Partnership and the
holders of the 7.75%/8.00% Preferred Units.  In the case of the exercise of the
Subsequent Put Option following a Permissible Transaction, the Repurchase Price
shall be payable in cash, or, in case of the exercise of the Subsequent Put
Option absent the occurrence of a Permissible Transaction, the Repurchase Price
shall be payable, at the election of the holders of the 7.75%/8.00% Preferred
Units, in cash or in the form of interests in one or more properties mutually
agreed upon by the Operating Partnership and the holders of the 7.75%/8.00%
Preferred Units.  On or before the Repurchase Date, the Operating Partnership
shall have (A) in the case where the Repurchase Price is payable in cash, set
apart the funds necessary to pay the Repurchase Price on all the 7.75%/8.00%
Preferred Units to be repurchased, and (B) in the case where the Repurchase
Price is payable in the form of interests in one or more properties, delivered,
or cause to be delivered to the holders of the 7.75%/8.00% Preferred Units to be
repurchased, all instruments, documents and agreements that are necessary and
appropriate to consummate such redemption for interests in one or more
properties.

 

(c)           The closing of any repurchase contemplated by this Section 6 shall
occur within ninety (90) days of the delivery of the Repurchase Notice or on
such other date as agreed upon by the Operating Partnership and the holders (the
“Repurchase Date”); provided, however, that the closing of the exercise of the
Holder Put Option shall take place no later than thirty (30) days from the end
of the calendar quarter in which the value of the 7.75%/8.00% Preferred Units
exceeded 10% of the outstanding securities of the Operating Partnership;
provided, further, that, such date may be extended at the sole option of the
holders.

 

(d)           In the case of the repurchase of the 7.75%/8.00% Preferred Units
for interests in one or more properties, to the extent that the value of such
property or properties is greater than the Repurchase Price, then the holders of
the 7.75%/8.00% Preferred Units shall pay the difference to the Operating
Partnership in cash.  If the holders and the Operating Partnership are unable to
agree upon such properties, such repurchase shall not occur and the 7.75%/8.00%
Preferred Units shall remain outstanding in full force and effect as if no
Repurchase Notice had been given.

 

SECTION 7.           Tax Allocations.  The Operating Partnership shall, for tax
purposes, allocate net ordinary income to the holders of the 7.75%/8.00%
Preferred Unit such that the allocated amount of taxable income shall be equal
to the distributions paid pursuant to Section 3.  No loss or deduction shall be
allocated to the holders of the 7.75%/8.00% Preferred Units or, to the extent
required, shall be matched with an equal allocation of net ordinary income such
that the allocated amount of taxable income shall be equal to the

 

6

--------------------------------------------------------------------------------


 

distributions paid pursuant to Section 3.  Except for capital gain resulting
from a Permissible Transaction which is allocable to the 7.75%/8.00% Preferred
Units pursuant to Code Section 704(c), no capital gain shall be allocated to the
holders of the 7.75%/8.00% Preferred Units and no item of income or gain shall
be allocated to the holders of the 7.75%/8.00% Preferred Units to eliminate the
book-tax disparity in the WEA Kravco Interest (as defined in the Contribution
Agreement).  Notwithstanding any other provision of this Certificate of
Designation or the Partnership Agreement, a holder of 7.75%/8.00% Preferred
Units, shall upon a redemption or liquidation described in Section 4, 5 or 6,
receive the distribution to which such holder is entitled pursuant to such
Section 4, 5 or 6, as applicable, regardless of the balance of such holder’s
Capital Account at the time of such redemption or liquidation.

 

SECTION 8.  Status of Redeemed 7.75%/8.00% Preferred Units.  Upon any redemption
by the Operating Partnership of 7.75%/8.00% Preferred Units, the 7.75%/8.00%
Preferred Units so redeemed shall be retired and canceled.

 

SECTION 9.  No Right to Certain Distributions.  Any holder of 7.75%/8.00%
Preferred Units whose units are redeemed pursuant to Section 5 or Section 6
hereto, prior to being entitled to receive any cash, properties or securities
upon the occurrence of any such event, will be required to execute and deliver
to the Operating Partnership and the Corporation a Distribution Return Agreement
substantially in the form of Annex I hereto.

 

SECTION 10.  Voting.  The Operating Partnership shall not, without the
affirmative consent or approval of the holders of at least a majority of the
7.75%/8.00% Preferred Units then outstanding, voting separately as a class: 
(i) authorize any Senior Units; (ii) amend, alter or modify any of the
provisions of this Certificate of Designation or the Partnership Agreement so as
to adversely affect the holders of the 7.75%/8.00% Preferred Units; or
(iii) issue to any holder of Common Units any Parity Units by way of exchange,
distribution or similar transaction in respect of such Common Units, unless such
exchange, distribution or similar transaction is for fair value (as determined
in good faith by the General Partner).

 

SECTION 11.  Definitions.  The following terms shall have the respective
meanings in this Section 11, and capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Partnership Agreement:

 

“Base Rate” shall mean an annual distribution per 7.75%/8.00% Preferred Unit
equal to (i) 7.75% of the Liquidation Preference for the period beginning from
the Issue Date and ending December 31, 2004, (ii) 8.00% of the Liquidation
Preference for the period beginning January 1, 2005 and ending December 31,
2009, (iii) 10.00% of the Liquidation Preference for the period beginning
January 1, 2010 and ending December 31, 2010, and (iv) 12.00% of the Liquidation
Preference thereafter.

 

“Business Day” shall mean any day, other than Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in Indianapolis,
Indiana, are authorized or required by law, regulation or executive order to
close.

 

7

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
corresponding provision or provisions of prior or succeeding law.

 

“Distribution Payment Date” shall mean the last day of March, June,
September and December, provided that if such day is not a Business Day,
“Distribution Payment Date” shall mean the next succeeding Business Day.

 

“Determination Date” shall mean in connection with the calculation of
accumulation of distributions for any calendar quarter, the fifteenth (15th) day
of the first month of such calendar quarter.

 

“Issue Date” shall mean the date on which the 7.75%/8.00% Preferred Units are
issued.

 

“LIBOR”  shall mean the rate per annum calculated as set forth below:

 

(i)            On each Determination Date, LIBOR will be determined on the basis
of the offered rate for deposits of not less than U.S. $1,000,000 for a period
of three months (the “Index Maturity”), commencing on such Determination Date,
which appears on Dow Jones Market Service (formerly Telerate) Page 3750 as of
11:00 a.m., London time (or such other page as may replace the Dow Jones Market
Service (formerly Telerate) Page on that service for the purposes of displaying
London interbank offered rates of major banks).  If no such offered rate
appears, LIBOR with respect to the relevant accrual period will be determined as
described in (ii) below.

 

(ii)           With respect to a Determination Date on which no such offered
rate appears on Dow Jones Market Service (formerly Telerate) Page 3750 as
described in (i) above, LIBOR shall be the arithmetic mean, expressed as a
percentage, of the offered rates for deposits in U.S. dollars for the Index
Maturity which appears on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on such date.  If, in turn, such rate is not displayed on the Reuters
Screen LIBO Page at such time, then LIBOR for such date will be obtained from
the preceding Business Day for which the Reuters Screen LIBO Page displayed a
rate for the Index Maturity.

 

“Limited Partners” shall mean those Persons whose names are set forth on
Exhibit A to the Partnership Agreement as Limited Partners, their permitted
successors or assigns as limited partners, and/or any Person who, at the time of
reference thereto, is a limited partner of the Operating Partnership.

 

“Partner(s)” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Operating
Partnership at the time of reference thereto.

 

“Partnership Units” shall mean the interest in the Operating Partnership of any
Partner which entitles a Partner to the allocations (and each item thereof)
specified in the Partnership Agreement and all distributions from the Operating
Partnership, and its rights of management, consent, approval, or participation,
if any, as provided in the Partnership

 

8

--------------------------------------------------------------------------------


 

Agreement. Partnership Units do not include preferred units.  Each Partner’s
percentage ownership interest in the Operating Partnership shall be determined
by dividing the number of Partnership Units then owned by such Partner by the
total number of Partnership Units then outstanding.

 

“Permissible Transaction” shall have the meaning specified in the Contribution
Agreement.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability entity, firm, partnership, or
other entity.

 

9

--------------------------------------------------------------------------------


 

ANNEX I

 

DISTRIBUTION RETURN AGREEMENT

 

Date:                       , 20

 

Simon Property Group, L.P.

National City Center

115 West Washington Street, Suite 15, East

Indianapolis, Indiana  46204

 

Dear Sirs:

 

The undersigned is a holder of 7.75%/8.00% Cumulative Redeemable Preferred Units
(“Preferred Units”) of Simon Property Group, L.P., a Delaware limited
partnership (the “Operating Partnership”).  On the date hereof, the undersigned
has presented to the Operating Partnership                          (number)
Preferred Units (the “Tendered Units”) for redemption (the “Redemption”); or
(b) repurchase (the “Repurchase”) pursuant to their terms.  This letter
agreement is being given in satisfaction of a condition to the Redemption or
Repurchase, as applicable, of the Tendered Units.

 

The undersigned hereby agrees with the Operating Partnership that, in the event
the undersigned receives any payment or distribution with respect to Tendered
Units after their Redemption or Repurchase, as applicable, other than a payment
or distribution required to be made in connection therewith, the undersigned
will promptly remit such payment or distribution back to the Operating
Partnership.

 

This letter agreement shall be construed in accordance with, and governed by,
the laws of the State of Delaware, without regard to conflicts of laws
principles.

 

10

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

 

 

 

 

(Name of Holder of Preferred Units)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

AGREED:

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

By:

SIMON PROPERTY GROUP, INC.,

 

 

 

 

a Delaware corporation, General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Stephen E. Sterrett

 

 

 

 

Title:

Executive Vice President

 

 

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

OF

6% SERIES I CONVERTIBLE PERPETUAL PREFERRED UNITS

OF

SIMON PROPERTY GROUP, L.P.

 

Pursuant to Articles 4.3(c) and 9.4 of the Seventh Amended and Restated Limited
Partnership Agreement of Simon Property Group, L.P. (the “Operating
Partnership”);

 

WHEREAS, it is currently contemplated that, pursuant to the Agreement and Plan
of Merger, dated June 20, 2004, (the “Agreement of Merger”) between Simon
Property Group, Inc. (the “Corporation”), the Operating Partnership, Simon
Acquisition I, LLC, (“Merger Sub”), a wholly owned subsidiary of the
Corporation, Simon Acquisition II, LLC (“L.P. Merger Sub”), an indirect wholly
owned subsidiary of the Corporation, Chelsea Property Group, Inc., (the
“Chelsea”), and CPG Partners, L.P., (“Chelsea L.P.”), each holder of a common
unit of Chelsea L.P. will receive, in a transaction intended to qualify for
non-recognition of any taxable gain or loss to such holder under
Section 721(a) of the Internal Revenue Code, 0.6459 of a common partnership
interest in the Operating Partnership and 0.6600 of a 6% Series I Convertible
Perpetual Preferred Unit (as defined below) of the Operating Partnership, either
upon a contribution of such common units of Chelsea L.P. or upon completion of a
merger of L.P. Merger Sub with and into Chelsea L.P.;

 

WHEREAS, the Corporation, in its capacity as the managing general partner of the
Operating Partnership (in such capacity, the “Managing General Partner”), has
agreed to designate a series of preferred partnership units having the powers,
preferences and relative, participating, optional or other special rights and
such qualifications, limitations or restrictions thereof, as set forth herein;

 

WHEREAS, the Managing General Partner has determined that it is in the best
interests of the Operating Partnership and its partners to designate a new
series of preferred units of the Operating Partnership;

 

NOW, THEREFORE, in accordance with the terms of the Seventh Amended and Restated
Limited Partnership Agreement of the Operating Partnership, dated as of
August 27, 1999, by and among the Corporation, as managing general partner, SD
Property Group, Inc., as a non-managing general partner, SPG Properties, Inc.,
as a non-managing general partner, and the limited partners named therein (as
amended, the “Partnership Agreement”), the Managing General Partner hereby
designates a series of preferred units and fixes the designations, preferences
and relative, participating, optional and other special rights, and the
qualifications, limitations and restrictions, of a new series of preferred units
as follows:

 

SECTION 1.  Number and Designation.  19,000,000 units of preferred units of the
Operating Partnership shall be designated as the “6% Series I Convertible
Perpetual Preferred Units” (the “Series I Preferred Units”).

 

1

--------------------------------------------------------------------------------


 

SECTION 2.  Certain Definitions.  As used in this Certificate, the following
terms shall have the meanings defined in this Section 2. Any capitalized term
not otherwise defined herein shall have the meaning set forth in the Partnership
Agreement, unless the context otherwise requires:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
state or U.S. federally chartered banking institutions in New York, New York are
not required to be open.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

 

“Certificate” means this Certificate of Designation.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) acquires beneficial ownership (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, through a purchase, merger or
other acquisition transaction, of more than 50% of the total voting power of the
Corporation’s total outstanding voting stock other than an acquisition by the
Corporation, any of its subsidiaries or any of the Corporation’s employee
benefit plans;

 

(b)           the Corporation consolidates with, or merges with or into, another
Person or conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with,
or merges with or into, the Corporation, other than: (i) any transaction
pursuant to which holders of the Corporation’s Capital Stock immediately prior
to the transaction have the entitlement to exercise, directly or indirectly,
more than 50% of the total voting

 

2

--------------------------------------------------------------------------------


 

power of all shares of Capital Stock entitled to vote generally in the election
of directors of the continuing or surviving person immediately after the
transaction and (ii) any merger solely for the purpose of changing the
Corporation’s jurisdiction of incorporation and resulting in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity;

 

(c)           during any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of Directors of the Corporation
(together with any new directors whose election to such Board of Directors of
the Corporation, or whose nomination for election by the stockholders of the
Corporation, was approved by a vote of a majority of the directors of the
Corporation then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Corporation then in office; or

 

(d)           the Corporation adopts a plan of liquidation or dissolution.

 

“Change of Control Purchase Date” shall have the meaning assigned to it in
Section 11(a) hereof.

 

“Closing Sale Price” of the shares of Common Stock or other Capital Stock or
similar equity interests on any date means the closing sale price per share (or,
if no closing sale price is reported, the average of the closing bid and ask
prices or, if more than one in either case, the average of the average closing
bid and the average closing ask prices) on such date as reported on the
principal United States securities exchange on which shares of Common Stock or
such other Capital Stock or similar equity interests are traded or, if the
shares of Common Stock or such other capital stock or similar equity interests
are not listed on a United States national or regional securities exchange, as
reported by Nasdaq or by the National Quotation Bureau Incorporated. In the
absence of such quotations, the Board of Directors of the Corporation shall be
entitled to determine the Closing Sale Price on the basis it considers
appropriate, which determination shall be conclusive. The Closing Sale Price
shall be determined without reference to any extended or after hours trading.

 

“Common Stock” means any stock of any class of the Corporation that has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation and that is not subject to redemption by the Corporation.

 

“Common Units” shall mean the Partnership Units (as defined in the Partnership
Agreement).

 

“Computation Date” shall have the meaning assigned to it in
Section 10(c) hereof.

 

3

--------------------------------------------------------------------------------


 

“Conversion Price” per unit of the Series I Preferred Units means, on any date,
the Liquidation Preference divided by the Conversion Rate in effect on such
date.

 

“Conversion Rate” per unit of the Series I Preferred Units means 0.783 of a
Common Unit, subject to adjustment pursuant to Section 8 hereof.

 

“Corporation” shall have the meaning assigned to it in the preamble to this
Certificate, and shall include any successor to such Corporation.

 

“Current Market Price” means the average of the daily Closing Sale Prices per
share of Common Stock for the ten consecutive Trading Days ending on the earlier
of such date of determination and the day before the ex-date with respect to the
issuance, distribution, subdivision or combination requiring such computation
immediately prior to the date in question. For purpose of this paragraph, the
term “ex-date,” (1) when used with respect to any issuance or distribution,
means the first date on which the Common Stock trades, regular way, on the
relevant exchange or in the relevant market from which the Closing Sale Price
was obtained without the right to receive such issuance or distribution, and
(2) when used with respect to any subdivision or combination of shares of Common
Stock, means the first date on which the Common Stock trades, regular way, on
such exchange or in such market after the time at which such subdivision or
combination becomes effective.

 

“Distribution Payment Date” means February 28, May 31, August 31 and November 30
of each year, commencing November 30, 2004, or if any such date is not a
Business Day, on the next succeeding Business Day.

 

“Distribution Period” means the period beginning on, and including, a
Distribution Payment Date and ending on, and excluding, the immediately
succeeding Distribution Payment Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Option” shall have the meaning assigned to it in Section 10(a) hereof.

 

“Fair Market Value” means the amount which a willing buyer would pay a willing
seller in an arm’s-length transaction.

 

“Junior Units” shall have the meaning assigned to it in Section 3(a) hereof.

 

“Liquidation Preference” shall have the meaning assigned to it in
Section 5(a) hereof.

 

“Managing General Partner” shall have the meaning assigned to it in the preamble
to this Certificate.

 

4

--------------------------------------------------------------------------------


 

“Notice of Exchange” shall have the meaning assigned to it in
Section 10(a) hereof.

 

“Offered Units” shall have the meaning assigned to it in Section 10(a) hereof.

 

“Offered Units Purchase Price” shall have the meaning assigned to it in
Section 10(c) hereof.

 

“Outstanding” means, when used with respect to Series I Preferred Units, as of
any date of determination, all Series I Preferred Units outstanding as of such
date; provided, however, that, if such Series I Preferred Units are to be
redeemed, notice of such redemption has been duly given pursuant to this
Certificate and the Redemption Price for such Series I Preferred Units to be
redeemed has been paid, then immediately after such Redemption Date such
Series I Preferred Units shall cease to be Outstanding; provided further that,
in determining whether the holders of Series I Preferred Units have given any
request, demand, authorization, direction, notice, consent or waiver or taken
any other action hereunder, Series I Preferred Units owned by the Operating
Partnership, the Corporation or any of their Affiliates shall be deemed not to
be Outstanding.

 

“Parity Units” shall have the meaning assigned to it in Section 3(b) hereof.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Purchase Price” means an amount equal to 100% of the Liquidation Preference per
Series I Preferred Unit being purchased, plus an amount equal to any accumulated
and unpaid distributions, if any (whether or not declared), thereon to, but
excluding, the Change of Control Purchase Date; provided that if a Change of
Control Purchase Date falls after a Record Date and on or prior to the
corresponding Distribution Payment Date, the Purchase Price will only be an
amount equal to the Liquidation Preference per Series I Preferred Unit being
purchased and will not include any amount in respect of distributions declared
and payable on such corresponding Distribution Payment Date.

 

“Record Date” means not more than 60 days and not less than 10 days preceding
the applicable Distribution Payment Date, as shall be fixed by the Managing
General Partner.

 

“Redemption Date” means a date that is fixed for redemption of the Series I
Preferred Units by the Operating Partnership in accordance with Section 6
hereof.

 

“Redemption Price” means an amount equal to 100% of the Liquidation Preference
per Series I Preferred Unit being redeemed, plus an amount equal to all
accumulated and unpaid distributions, if any (whether or not declared), thereon
to, but excluding, the Redemption Date; provided that if the Redemption Date
shall occur after a Record Date and before the related Distribution Payment
Date, the Redemption Price shall be only an amount equal to the Liquidation
Preference per Series I Preferred Unit being redeemed and will not

 

5

--------------------------------------------------------------------------------


 

include any amount in respect of distributions declared and payable on such
corresponding Distribution Payment Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Units” shall have the meaning assigned to it in Section 3(c) hereof.

 

“Series I Preferred Stock” means the 6% Series I Convertible Perpetual Preferred
Stock of the Corporation.

 

“Settlement Date” shall have the meaning assigned to it in Section 10(d) hereof.

 

“6%  Preferred Units” shall have the meaning assigned to it in Section 1 hereof.

 

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, on the principal other national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a national or regional securities exchange, on Nasdaq or, if the
Common Stock is not quoted on Nasdaq, on the principal other market on which the
Common Stock is then traded.

 

SECTION 3.  Rank.  The Series I Preferred Units shall, with respect to
distribution rights and rights upon liquidation, winding-up or dissolution,
rank:

 

(a)           senior to the Common Units and any other equity securities of the
Operating Partnership which by their terms expressly provide that such equity
securities rank junior to the Series I Preferred Units as to distribution rights
and rights on liquidation, winding up and dissolution of the Operating
Partnership (together with the Common Units, the “Junior Units”);

 

(b)           on a parity with any other preferred units which are not by their
terms junior or senior to the Series I Preferred Units, including, without
limitation, the 6.50% Series B Convertible Preferred Units, 8.00% Series E
Cumulative Redeemable Preferred Units, 8 ¾% Series F Cumulative Redeemable
Preferred Units, 7.89% Series G Cumulative Step-up Premium Rate Preferred Units,
7.00% Cumulative Convertible Preferred Units, and 8.00% Cumulative Redeemable
Preferred Units, which are the only preferred units of the Operating Partnership
authorized as of the date hereof (the “Parity Units”); and

 

(c)           junior to each class or series of units of the Operating
Partnership, the terms of which expressly provide that such class or series
ranks senior to the Series I Preferred Units as to distribution rights and
rights on liquidation, winding-up and dissolution of the Operating Partnership
(the “Senior Units”).

 

6

--------------------------------------------------------------------------------


 

SECTION 4.  Distributions.

 

(a)           Holders of Series I Preferred Units shall be entitled to receive,
when, as and if declared by the Managing General Partner, out of funds legally
available for the payment of distributions, cash distributions on each unit of
Series I Preferred Units at the annual rate of 6% of the Liquidation Preference
per unit.  Such distributions shall be payable in arrears in equal amounts
quarterly on each Distribution Payment Date, beginning November 30, 2004, in
preference to and in priority over distribution on any Junior Units but subject
to the rights of any holders of Senior Units or Parity Units.

 

(b)           Distributions shall be cumulative from the initial date of
issuance or the last Distribution Payment Date for which accumulated
distributions were paid, whichever is later, whether or not funds of the
Operating Partnership are legally available for the payment of such
distributions.  Each such distribution shall be payable to the holders of record
of Series I Preferred Units, as they appear on the Operating Partnership’s books
and records at the close of business on a Record Date.  Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference to any Distribution Payment Date, to holders of record
on such date, not more than 60 days preceding the payment date thereof, as may
be fixed by the Managing General Partner.

 

(c)           Accumulated and unpaid distributions for any past Distribution
Period (whether or not declared) shall cumulate at the annual rate of 6% and
shall be payable in the manner set forth in this Section 4.

 

(d)           The amount of distributions payable for each full Distribution
Period for the Series I Preferred Units shall be computed by dividing the annual
distribution rate by four. The amount of distributions payable for the initial
Distribution Period, or any other period shorter or longer than a full
Distribution Period, on the Series I Preferred Units shall be computed on the
basis of 30-day months and a 12-month year. Holders of Series I Preferred Units
shall not be entitled to any distributions, whether payable in cash, property or
stock, in excess of cumulative distributions, as herein provided, on the
Series I Preferred Units.

 

(e)           No distribution shall be declared or paid, or funds set apart for
the payment of any distribution, whether in cash, obligations or units of the
Operating Partnership or other property, directly or indirectly, upon any Junior
Units or Parity Units, nor shall any units of Junior Units or Parity Units be
redeemed, repurchased or otherwise acquired for consideration by the Operating
Partnership through a sinking fund or otherwise, unless all accumulated and
unpaid distributions (whether or not declared), if any, through the most recent
Distribution Payment Date (whether or not there are funds of the Operating
Partnership legally available for the payment of distributions) on the Series I
Preferred Units and any Parity Units have been paid in full or set apart for
payment; provided, however, that, notwithstanding any provisions of this
Section 4(e) to the contrary, the Operating Partnership may redeem, repurchase
or otherwise acquire for consideration Series I Preferred Units and Parity Units
pursuant to a purchase or exchange offer made on the same terms to all holders
of such Series I Preferred Units and Parity Units. When distributions are not
paid in full, as aforesaid, upon the Series I Preferred Units, all distributions
declared on the Series I Preferred Units and any other Parity Units shall be
paid either (A) pro rata so

 

7

--------------------------------------------------------------------------------


 

that the amount of distributions so declared on the Series I Preferred Units and
each such other class or series of Parity Units shall in all cases bear to each
other the same ratio as accumulated distributions on the Series I Preferred
Units and such class or series of Parity Units bear to each other or (B) on
another basis that is at least as favorable to the holders of the Series I
Preferred Units entitled to receive such distributions.

 

SECTION 5.  Liquidation Preference.

 

(a)           In the event of any liquidation, dissolution or winding-up of the
Operating Partnership, whether voluntary or involuntary, before any payment or
distribution of the Operating Partnership’s assets shall be made to or set apart
for the holders of Junior Units, holders of Series I Preferred Units shall be
entitled to receive $50.00 per unit of Series I Preferred Units (the
“Liquidation Preference”) plus an amount equal to all distributions (whether or
not declared) accumulated and unpaid thereon to the date of final distribution
to such holders, but shall not be entitled to any further payment or other
participation in any distribution of the assets of the Operating Partnership. 
If, upon any liquidation, dissolution or winding-up of the Operating
Partnership, the Operating Partnership’s assets, or proceeds thereof,
distributable among the holders of Series I Preferred Units are insufficient to
pay in full the preferential amount aforesaid and liquidating payments on any
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of the Series I Preferred Units and any other Parity Units
ratably in proportion to the respective amounts that would be payable on such
Series I Preferred Units and any such other Parity Units if all amounts payable
thereon were paid in full.

 

(b)           Neither the voluntary sale, conveyance, exchange or transfer, for
cash, shares of stock, securities or other consideration, of all or
substantially all of the Operating Partnership’s property or assets, nor the
consolidation, merger or amalgamation of the Operating Partnership with or into
any person or the consolidation, merger or amalgamation of any person with or
into the Operating Partnership shall be deemed to be a voluntary or involuntary
liquidation, dissolution or winding-up of the Operating Partnership.

 

(c)           After payment has been made in full to the holders of the Series I
Preferred Units, as provided in this Section 5, holders of Series I Preferred
Units shall have no right or claim to any remaining assets of the Operating
Partnership.

 

SECTION 6.  Optional Redemption of the Series I Preferred Units.  Units of
Series I Preferred Units shall be redeemable by the Operating Partnership in
accordance with this Section 6.

 

(a)           The Operating Partnership may not redeem any Series I Preferred
Units before October 14, 2009.  On or after October 14, 2009, the Operating
Partnership shall have the option to redeem, subject to Section 6(g) hereof, for
cash only (i) some or all the Series I Preferred Units at the Redemption Price,
but only if the Closing Sale Price of the Common Stock for 20 Trading Days
within a period of 30 consecutive Trading Days ending on the Trading Day prior
to the date the Operating Partnership gives notice of such redemption pursuant
to this Section 6 exceeds 130% of the Conversion Price in effect on

 

8

--------------------------------------------------------------------------------


 

each such Trading Day and (ii) all the Outstanding Series I Preferred Units at
the Redemption Price, but only if, on any Distribution Payment Date, the total
number of Outstanding Series I Preferred Units is less than 15% of the total
number of Outstanding Series I Preferred Units on October 14, 2004.

 

(b)           In the event the Operating Partnership elects to redeem any
Series I Preferred Units, the Operating Partnership shall:

 

(i)            send a written notice by first class mail to each holder of
record of the Series I Preferred Units at such holder’s registered address, not
fewer than 20 nor more than 90 days prior to the Redemption Date, stating:

 

(A)          the Redemption Date;

 

(B)           the Redemption Price;

 

(C)           the Conversion Price and the Conversion Rate;

 

(D)          that Series I Preferred Units called for redemption may be
converted into Common Units at any time before 5:00 p.m., New York City time on
the second Business Day immediately preceding the Redemption Date;

 

(E)           that holders who want to convert Series I Preferred Units into
Common Units must satisfy the requirements set forth in Section 7 of this
Certificate;

 

(F)           if fewer than all the Outstanding units of the Series I Preferred
Units are to be redeemed by the Operating Partnership, the number of units to be
redeemed;

 

(G)           that, unless the Operating Partnership defaults in making payment
of such Redemption Price, distributions in respect of the Series I Preferred
Units called for redemption will cease to accumulate on and after the Redemption
Date; and

 

(H)          any other information the Operating Partnership wishes to present;
and

 

(ii)           publish such information on the Corporation’s web site on the
World Wide Web.

 

(c)           If the Operating Partnership calls for redemption Series I
Preferred Units pursuant to the procedures set forth in Section 6(b) above,
then, to the extent sufficient funds are legally available, the Operating
Partnership shall pay the Redemption Price to

 

9

--------------------------------------------------------------------------------


 

holders of Series I Preferred Units called for redemption and outstanding on the
Redemption Date.  Upon payment of the Redemption Price, the Series I Preferred
Units so redeemed shall cease to be outstanding and shall be retired and
cancelled on the books and records of the Operating Partnership.  Distributions
shall cease to accumulate as of the Redemption Date on those Series I Preferred
Units called for redemption and all rights of holders of such units shall
terminate, except for the right to receive the Redemption Price pursuant to this
Section 6.

 

(d)           If any Series I Preferred Units selected for partial redemption
are submitted for conversion in part after such selection, such Series I
Preferred Units submitted for conversion shall be deemed (so far as may be
possible) to be a portion of the units selected for redemption.

 

(e)           If the Redemption Date falls after a Record Date and before the
related Distribution Payment Date, holders of Series I Preferred Units at the
close of business on that Record Date shall be entitled to receive the
distribution payable on those units on the corresponding Distribution Payment
Date.

 

(f)            If fewer than all the Outstanding Series I Preferred Units are to
be redeemed, the number of units to be redeemed shall be determined by the
Managing General Partner and the units to be redeemed shall be selected by lot,
on a pro rata basis (with any fractional units being rounded to the nearest
whole unit), or by any other method as may be determined by the Managing General
Partner to be fair and appropriate.

 

(g)           Notwithstanding the foregoing provisions of this Section 6, unless
full cumulative distributions (whether or not declared) on all Outstanding
Series I Preferred Units and Parity Units have been paid or set apart for
payment for all Distribution Periods terminating on or before the Redemption
Date, none of the Series I Preferred Units shall be redeemed, and no sum shall
be set aside for such redemption, unless pursuant to a purchase or exchange
offer made on the same terms to all holders of Series I Preferred Units and any
Parity Units.

 

SECTION 7.  Conversion.

 

(a)  Right to Convert.  Each Series I Preferred Unit shall be convertible, only
on or after the occurrence of one of the conversion triggering events described
in Section 7(b), into a number of fully paid and non-assessable Common Units
equal to the Conversion Rate in effect at such time. Notwithstanding the
foregoing, if any Series I Preferred Units are to be redeemed pursuant to
Section 6, such conversion right shall cease and terminate, as to the Series I
Preferred Units to be redeemed, at 5:00 p.m., New York City time, two Business
Days immediately preceding the Redemption Date, unless the Operating Partnership
shall default in the payment of the Redemption Price therefore, as provided
herein.

 

(b)           A holder may convert Series I Preferred Units into Common Units:

 

10

--------------------------------------------------------------------------------


 

(i)            if called for redemption pursuant to Section 6 hereof;

 

(ii)           if the Corporation is a party to a Change of Control, in which
case each Series I Preferred Unit may be surrendered for conversion at any time
from and after the date that is 15 days prior to the anticipated effective date
of the Change of Control until 15 days after the actual date of such Change of
Control and, at such effective date, the right to convert the Series I Preferred
Units into Common Units shall be changed into a right to convert such Series I
Preferred Units into the kind and amount of cash, securities or other property
that the holder would have received if the holder had converted such Series I
Preferred Units immediately prior to the transaction; or

 

(iii)          during any fiscal quarter after the fiscal quarter ending
December 31, 2004 (and only during such fiscal quarter) if the Closing Sale
Price of Common Stock for at least 20 Trading Days in a period of 30 consecutive
Trading Days ending on the last Trading Day of the immediately preceding fiscal
quarter is more than 125% of the Conversion Price on such Trading Day.  If this
Closing Sale Price condition is not satisfied at the end of any fiscal quarter,
then conversion pursuant to this Section 7(b)(iii) will not be permitted in the
following fiscal quarter. The Managing General Partner shall determine for each
Trading Day during the 30 consecutive Trading Day period specified in this
Section 7(b)(iii) whether the Closing Sale Price exceeds 125% of the Conversion
Price and whether the Series I Preferred Units shall be convertible as a result
of the occurrence of the event set forth in this Section 7(b)(iii).  Upon
determination that holders of Series I Preferred Units are or will be entitled
to convert their units into Common Units in accordance with the provisions of 
this Section 7(b)(iii), the Operating Partnership will mail a written notice to
the holders thereof and publish such information on the Corporation’s website on
the World Wide Web.

 

(c)  Conversion Procedures.  Conversion of Series I Preferred Units may be
effected by any holder thereof upon the surrender to the Operating Partnership,
at the principal office of the Operating Partnership a complete and manually
signed Notice of Conversion (in the form included as Exhibit A to this
Certificate) along with, if required pursuant to Section 7(d), funds equal to
the distribution payable on the next Distribution Payment Date.  In case such
Notice of Conversion shall specify a name or names other than that of such
holder, such notice shall be accompanied by payment of all transfer taxes
payable upon the issuance of Common Units in such name or names (or proof that
no such taxes are payable).  Other than such taxes, the Operating Partnership
shall pay any documentary, stamp or similar issue or transfer taxes that may be
payable in respect of any issuance of Common Units upon conversion of Series I
Preferred Units pursuant hereto.  The conversion of the Series I Preferred Units
will be deemed to have been made as of the close of business on the date (the
“Conversion Date”) such Notice of Conversion is received and all required
transfer taxes, if any, are paid (or the demonstration to the satisfaction of
the Operating Partnership that such taxes have been paid) and shall be recorded
on the books and records

 

11

--------------------------------------------------------------------------------


 

of the Operating Partnership as of such Conversion Date.  The Operating
Partnership shall promptly, and in any event within five Business Days after
receipt of a Notice of Conversion from a holder of Series I Preferred Units,
notify such holder of the effectiveness of such conversion in writing to such
holder’s address set forth on the books and records of the Operating Partnership
(or that such conversion was not given effect due to a failure to satisfy the
conditions for conversion set forth in this Section 7).

 

(d)  Distribution and Other Payments Upon Conversion.  If a holder of Series I
Preferred Units exercises conversion rights, such units will cease to accumulate
distributions as of the end of the day immediately preceding the Conversion
Date.  On conversion of the Series I Preferred Units, except for conversion
during the period from the close of business on any Record Date corresponding to
a Distribution Payment Date to the close of business on the Business Day
immediately preceding such Distribution Payment Date, in which case the holder
on such Distribution Record Date shall receive the distributions payable on such
Distribution Payment Date, accumulated and unpaid distributions on the converted
Series I Preferred Units shall not be cancelled, extinguished or forfeited, but
rather shall be deemed to be paid in full to the holder thereof through issuance
of the Common Units (together with the cash payment, if any, in lieu of
fractional units) in exchange for the Series I Preferred Units being converted
pursuant to the provisions hereof.  Any Series I Preferred Units surrendered for
conversion after the close of business on any Record Date for the payment of
distributions declared and before the opening of business on the Distribution
Payment Date corresponding to that Record Date must be accompanied by a payment
to the Operating Partnership in cash of an amount equal to the distribution
payable in respect of those units on such Distribution Payment Date; provided
that a holder of Series I Preferred Units on a Record Date who converts such
units into Common Units on the corresponding Distribution Payment Date shall be
entitled to receive the distribution payable on such Series I Preferred Units on
such Distribution Payment Date, and such holder need not include payment to the
Operating Partnership of the amount of such distribution upon surrender of the
Series I Preferred Units for conversion. Notwithstanding the foregoing, if
Series I Preferred Units are converted during the period between the close of
business on any Record Date and the opening of business on the corresponding
Distribution Payment Date and the Operating Partnership has called such Series I
Preferred Units for redemption during such period, or the Operating Partnership
has designated a Change of Control Purchase Date during such period, then, in
each case, the holder who tenders such units for conversion shall receive the
distribution payable on such Distribution Payment Date and need not include
payment of the amount of such distribution upon surrender of such Series I
Preferred Units for conversion.

 

(e)  Fractional Units.  In connection with the conversion of any Series I
Preferred Units, no fractions of Common Units shall be issued, but the Operating
Partnership shall pay a cash adjustment in respect of any fractional interest in
an amount equal to the fractional interest multiplied by the Closing Sale Price
of the Common Stock on the Conversion Date, rounded to the nearest whole cent.

 

12

--------------------------------------------------------------------------------


 

(f)  Total Units.  If more than one Series I Preferred Unit shall be surrendered
for conversion by the same holder at the same time, the number of full Common
Units issuable on conversion of those Series I Preferred Units shall be computed
on the basis of the total number of Series I Preferred Units so surrendered.

 

SECTION 8.  Conversion Rate Adjustments.

 

(a)           If the conversation rate of the Series I Preferred Stock of the
Corporation set forth in the Certificate of Designations of the Series I
Preferred Stock shall be adjusted at any time and from time to time on or after
the date hereof, then, as of the date of such adjustment, the Conversion Rate
for the Series I Preferred Units shall be similarly adjusted without the
requirement of any further action by the Operating Partnership such that  the
conversation rate of the Series I Preferred Stock and the Conversion Rate of the
Series I Preferred Units shall at all times be equal and the same.

 

(b)           Whenever the Conversion Rate is adjusted as herein provided, the
Operating Partnership shall promptly and in any event within 20 days after the
effectiveness of such adjustment, deliver a notice to each holder of the
Series I Preferred Units to such holder’s address as it appears on the books and
records of the Operating Partnership setting forth the adjusted Conversion Rate,
the date on which such adjustment became effective and a brief statement of the
facts requiring such adjustment.  Failure to deliver such notice shall not
affect the legality or validity of any such adjustment.

 

SECTION 9.  Effect of Consolidation, Merger or Sale on Conversion Privilege. 
(a)  If any of (i) any reclassification (other than a change in par value, or
from par value to no par value, or from no par value to par value, and other
than a subdivision or combination to which Section 8(c) of the Certificate of
Designations of the Series I Preferred Stock applies) of the outstanding shares
of Common Stock, (ii) any consolidation, merger or combination of the
Corporation with another Person, in each case as a result of which holders of
Common Units shall be entitled to receive stock, other securities or other
property or assets (including cash) with respect to or in exchange for such
Common Units, or (iii) any sale or conveyance of all or substantially all of the
properties and assets of the Corporation to any other Person as a result of
which holders of Common Units shall be entitled to receive stock, other
securities or other property or assets (including cash) with respect to or in
exchange for such Common Units, then each Series I Preferred Unit shall be
convertible into the kind and amount of shares of stock, other securities or
other property or assets (including cash) receivable upon such reclassification,
change, consolidation, merger, combination, sale or conveyance by a holder of a
number of Common Units issuable upon conversion of such Series I Preferred Units
immediately prior to such reclassification, change, consolidation, merger,
combination, sale or conveyance assuming such holder of Common Units did not
exercise his rights of election, if any, as to the kind or amount of stock,
other securities or other property or assets (including cash) receivable upon
such reclassification, change, consolidation, merger, combination, sale or
conveyance (provided that, if the kind or amount of stock, other securities or
other property or assets (including cash) receivable upon such reclassification,
change, consolidation, merger, combination, sale or conveyance is not the same
for each Common Unit in respect of which such rights of election shall not have
been exercised (“non-electing unit”), then for the purposes of this

 

13

--------------------------------------------------------------------------------


 

Section 9 the kind and amount of stock, other securities or other property or
assets (including cash) receivable upon such reclassification, change,
consolidation, merger, combination, sale or conveyance for each non-electing
unit shall be deemed to be the kind and amount so receivable per unit by a
plurality of the non-electing units).

 

(b)           The Operating Partnership shall cause notice of the application of
this Section 9 to be delivered to each holder of the Series I Preferred Units at
the address of such holder as it appears on the books and records of the
Operating Partnership within twenty (20) days after the occurrence of any of the
events specified in Section 9(a) and shall publish such information on the
Corporation’s web site on the World Wide Web.  Failure to deliver such notice
shall not affect the legality or validity of any conversion right pursuant to
this Section 9.

 

(c)           The above provisions of this Section 9 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, combinations,
sales and conveyances.

 

SECTION 10.  Optional Exchange for Shares of Series I Preferred Stock.

 

(a)           A holder of Series I Preferred Units may exchange all or any
number of such holder’s Series I Preferred Units for an equal number of shares
of Series I Preferred Stock or cash, as selected by the Managing General
Partner, upon the terms and subject to the conditions set forth in this
Section 10 (the “Exchange Option”).  The Exchange Option may be exercised by a
Limited Partner, on the terms and subject to the conditions and restrictions
contained in this Section 10, upon delivery to the Managing General Partner of a
notice in the form of Exhibit B (a “Notice of Exchange”), which notice shall
specify the number of such holder’s Series I Preferred Units to be exchanged
(the “Offered Units”).  Once delivered, the Notice of Exchange shall be
irrevocable, subject to payment by the Managing General Partner or the
Partnership of the Offered Units Purchase Price for the Offered Units in
accordance with the terms hereof.  In the event the Managing General Partner
elects to cause the Offered Units to be exchanged for cash, the Managing General
Partner shall effect such exchange by causing the Partnership to redeem the
Offered Units for cash.

 

(b)           If a Notice of Exchange is delivered to the Managing General
Partner but, as a result of the Ownership Limit (as defined in the Partnership
Agreement) or as a result of other restrictions contained in the Charter of the
Managing General Partner, the Exchange Option cannot be exercised in full for
shares of Series I Preferred Stock, the Notice of Exchange, if the Offered Units
Purchase Price is to be payable in shares of Series I Preferred Stock, shall be
deemed to be modified such that the Exchange Option shall be exercised only to
the extent permitted under the Ownership Limit or under other restrictions in
the Charter of the Managing General Partner.

 

(c)           The purchase price (“Offered Units Purchase Price”) payable to a
tendering holder of Series I Preferred Units shall be equal to the Closing Sale
Price of the Series I Preferred Stock multiplied by the number of Offered Units
computed as of the date on which the Notice of Exchange was delivered to the
Managing General Partner (the

 

14

--------------------------------------------------------------------------------


 

“Computation Date”).  The Offered Units Purchase Price for the Offered Units
shall be payable, at the option of the Managing General Partner, by causing the
Partnership to redeem the Offered Units for cash in the amount of the Offered
Units Purchase Price, or by the issuance by the Managing General Partner of the
number of shares of Series I Preferred Stock equal to the number of Offered
Units (adjusted as appropriate to account for stock splits, stock dividends or
other similar transactions between the Computation Date and the closing of the
purchase and sale of the Offered Units in the manner specified in
Section 10(f)(ii) below).

 

(d)           The closing of the acquisition or redemption of Offered Units
shall, unless otherwise mutually agreed, be held at the principal offices of the
Managing General Partner, on the date agreed to by the Managing General Partner
and the relevant holder of Series I Preferred Units, which date (the “Settlement
Date”) shall in no event be on a date which is later than ten (10) days after
the date of the Notice of Exchange.  Until the Settlement Date, each tendering
holder of Series I Preferred Units shall continue to own his Offered Units, and
will continue to be treated as the holder of such Offered Units for all purposes
of this Certificate of Designations and the Partnership Agreement, including,
without limitation, for purposes of voting, consent, allocations and
distributions.  Offered Units will be transferred to the Managing General
Partner only upon receipt by the tendering holder of Series I Preferred Units of
shares of Series I Preferred Stock or cash in payment in full therefor.

 

(e)           At the closing of the purchase and sale or redemption of Offered
Units, payment of the Offered Units Purchase Price shall be accompanied by
proper instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the tendering holder of Series I
Preferred Units with respect to its due authority to sell all of the right,
title and interest in and to such Offered Units to the Managing General Partner
or the Partnership, as applicable, and with respect to the ownership by the
holder of such Offered Units, free and clear of all Liens, and (B) the Managing
General Partner with respect to its due authority to acquire such Offered Units
for shares of Series I Preferred Stock or to cause the Partnership to redeem
such Offered Units for cash and, in the case of payment by shares of Series I
Preferred Stock, (ii) a stock certificate or certificates evidencing the shares
of Series I Preferred Stock to be issued and registered in the name of the
holder or its designee.

 

(f)            To facilitate the Managing General Partner’s ability fully to
perform its obligations hereunder, the Managing General Partner covenants and
agrees as follows:

 

(i)            The Managing General Partner shall (A) reserve for issuance such
number of shares of Series I Preferred Stock as may be necessary to enable the
Managing General Partner to issue such shares in full payment of the Offered
Units Purchase Price in regard to all Series I Preferred Units which are from
time to time outstanding, (B) prior to the delivery of any securities that the
Managing General Partner may be obligated to deliver upon exercise of the
Exchange Option, comply with all applicable federal and state laws and
regulations that require action to be taken by the Managing General Partner in
connection with such delivery, (C) use its

 

15

--------------------------------------------------------------------------------


 

commercially reasonable best efforts to ensure that any shares of Series I
Preferred Stock delivered upon exercise of the Exchange Option will, upon
delivery, be listed on the New York Stock Exchange (or such other national
exchange, if any, on which the Series I Preferred Stock is then listed), and
(D) ensure that all shares of Series I Preferred Stock delivered upon exercise
of the Exchange Option will, upon delivery, be duly and validly issued and fully
paid and nonassessable, free of all liens and charges and not subject to any
preemptive rights.

 

(ii)           Under no circumstances shall the Managing General Partner declare
any stock dividend, stock split, stock distribution or the like (whether as to
the Series I Preferred Units or the Series I Preferred Stock), unless fair and
equitable arrangements are provided, to the extent necessary, fully to adjust,
and to avoid any dilution in, the Exchange option of any holder of Series I
Preferred Units under this Certificate of Designation.

 

(g)           Each of holder of Series I Preferred Units covenants and agrees
with the Managing General Partner that all Offered Units tendered to the
Managing General Partner or the Partnership, as the case may be, in accordance
with the exercise of the Exchange Option shall be delivered free and clear of
all Liens and should any Liens exist or arise with respect to such Offered
Units, the Managing General Partner or the Partnership, as the case may be,
shall be under no obligation to acquire the same unless, in connection with such
acquisition, the Managing General Partner has elected to cause the Partnership
to pay such portion of the Offered Units Purchase Price in the form of cash
consideration in circumstances where such consideration will be sufficient to
cause such existing Lien to be discharged in full upon application of all or a
part of such consideration and the Partnership is expressly authorized to apply
such portion of the Offered Units Purchase Price as may be necessary to satisfy
any indebtedness in full and to discharge such Lien in full. In the event any
transfer tax is payable by a holder of Offered Units as a result of a transfer
of Offered Units pursuant to the exercise of such holder’s Exchange Option, such
holder shall pay such transfer tax.

 

(h)           If a holder of Series I Preferred Units shall exchange any
Series I Preferred Units for shares of Series I Preferred Stock pursuant to this
Section 10 on or prior to the Record Date for any distribution to be made on
such Series I Preferred Units, in accordance with the Charter of the Managing
General Partner such holder of Series I Preferred Units will be entitled to
receive the corresponding distribution to be paid on such shares of Series I
Preferred Stock and shall not be entitled to receive the distribution made by
the Partnership in respect of the exchanged Series I Preferred Units.

 

(i)            In the event that the Managing General Partner elects to redeem
all or any portion of the Series I Preferred Stock, the Managing General Partner
shall deliver a copy of the notice of redemption required by Section 6(b) of the
Certificate of Designations of the Series I Preferred Stock to each holder of
Series I Preferred Units.  Such notice shall be delivered to the holders of
Series I Preferred Units at the same time such notice is delivered to the
holders of the Series I Preferred Stock.  Upon receipt of such notice, if a
holder of

 

16

--------------------------------------------------------------------------------


 

Series I Preferred Units elects to exercise its Exchange Option and receives
shares of Series I Preferred Stock in connection therewith on a Settlement Date
that occurs prior to the specified redemption date for the Series I Preferred
Stock, then, if such shares of Series I Preferred Stock remain outstanding as of
such redemption date, such holder shall be entitled to participate in such
redemption with respect to such shares of  Series I Preferred Stock.

 

SECTION 11.  Change of Control.

 

(a)  Repurchase Right.  If there shall occur a Change of Control, Series I
Preferred Units shall be purchased, subject to satisfaction by or on behalf of
any holder of the requirements set forth in Section 11(c), by the Operating
Partnership at the option of the holders thereof as of the date specified by the
Operating Partnership (the “Change of Control Purchase Date”) that is not less
than 30 calendar days nor more than 60 calendar days after the mailing of
written notice of the Change of Control pursuant to Section 11(b) below.  The
Purchase Price shall be paid in cash.

 

(b)  Notice to Holders.  As promptly as practicable thereafter but not later
than 20 days after the occurrence of a Change of Control, the Operating
Partnership shall mail a written notice of the Change of Control to each holder
at such holder’s address set forth on the books and records of the Operating
Partnership and publish such notice on the Corporation’s web site on the World
Wide Web.  The notice shall include the form of a Change of Control Purchase
Notice (as defined in Section 11(c) below) to be completed by the holder and
shall state:

 

(i)            the date of such Change of Control and, briefly, the events
causing such Change of Control;

 

(ii)           the date by which the Change of Control Purchase Notice pursuant
to this Section must be given;

 

(iii)          the Change of Control Purchase Date;

 

(iv)          the Conversion Rate and any adjustments thereto;

 

(v)           that Series I Preferred Units as to which a Change of Control
Purchase Notice has been given may not thereafter be converted into Common
Units; and

 

(vi)          the procedures that the holder of Series I Preferred Units must
follow to exercise rights under this Section 11.

 

(c)  Conditions to Purchase.  (i) A holder of Series I Preferred Units may
exercise its rights specified in Section 11(a) upon delivery of a written notice
(which shall be in substantially the form included as Exhibit C to this
Certificate and which may be delivered by letter, overnight courier, hand
delivery, facsimile transmission or in any other written

 

17

--------------------------------------------------------------------------------


 

form) of the exercise of such rights (a “Change of Control Purchase Notice”) to
the Operating Partnership at any time prior to the close of business on the
Business Day immediately before the Change of Control Purchase Date.

 

(ii)           Any purchase by the Operating Partnership contemplated pursuant
to the provisions of this Section 11(c) shall be consummated by the delivery of
the consideration to be received by the holder promptly following the Change of
Control Purchase Date.

 

(d)  Effect of Change of Control Purchase Notice.  Upon receipt by the Operating
Partnership of a valid Change of Control Purchase Notice, the holder of Series I
Preferred Units in respect of which such Change of Control Purchase Notice was
given shall thereafter be entitled to receive the Purchase Price with respect to
such Series I Preferred Units.  Such Purchase Price shall be paid to such holder
promptly on the Change of Control Purchase Date with respect to such Series I
Preferred Units.  Any Series I Preferred Units in respect of which a Change of
Control Purchase Notice has been given by the holder thereof may not be
converted into Common Units on or after the date of the delivery of such Change
of Control Purchase Notice

 

(e)  Cancellation of Series I Preferred Units.  Upon the payment of the Purchase
Price to a holder of Series I Preferred Units electing to have his Series I
Preferred Units purchased pursuant to this Section 11, such Series I Preferred
Units shall be retired and canceled, distributions will cease to accrue and all
other rights of the holder in respect thereof shall terminate (other than the
right to receive the Purchase Price as aforesaid), in each case on and as of the
Change of Control Purchase Date.

 

SECTION 12.  Voting Rights.

 

(a)           The holders of record the Series I Preferred Units shall not be
entitled to any voting rights except as hereinafter provided in this Section 12,
as otherwise provided in the Partnership Agreement, or as otherwise provided by
law.

 

(b)           The affirmative consent or approval of holders of at least
two-thirds of the outstanding Series I Preferred Units, voting as a single
class, shall be required to alter, repeal or amend any provisions of the
Partnership Agreement or this Certificate, whether by merger, consolidation,
combination, reclassification or otherwise (an “Event”), if the amendment would
materially and adversely affect the rights, powers, or preferences of the
holders of Series I Preferred Units; provided, however, that (i) an Event will
not be deemed to materially and adversely affect such rights, powers or
preferences, in each such case, where each Series I Preferred Units remains
outstanding without a material change to its terms and rights or is converted
into or exchanged for preferred units of the surviving entity having
preferences, conversion and other rights, privileges, voting powers,
restrictions, limitations and terms or conditions of redemption thereof
identical to that of a Series I Preferred Unit; (ii) any increase in the amount
of the authorized Common Units or Parity Units or the creation and issuance of
any class or series of Common Units, other Junior

 

18

--------------------------------------------------------------------------------


 

Units or Parity Units will not be deemed to materially and adversely affect such
rights, powers or preferences; and (iii) the creation of, or increase in the
authorized number of, units of any class or series of Senior Units shall be
deemed to materially and adversely affect such rights, powers and preferences.

 

SECTION 13.  Restrictions On Transfer.  The Series I Preferred Units shall be
subject to the restrictions on transfer set forth in Sections 9.3 and 9.5 of the
Partnership Agreement of the Operating Partnership as if such units were
“Partnership Units”.  Any transfer or attempted transfer (direct or indirect) in
violation of the provisions of this Section 13 shall be null and void.

 

SECTION 14.  Currency.  All Series I Preferred Units shall be denominated in
U.S. currency, and all payments and distributions thereon or with respect
thereto shall be made in U.S. currency.  All references herein to “$” or
“dollars” refer to U.S. currency.

 

SECTION 15.  Headings.  The headings of the Sections of this Certificate are for
convenience of reference only and shall not define, limit or affect any of the
provisions hereof.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Holder in Order to Convert
the 6% Series I Convertible Perpetual Preferred Units)

 

The undersigned hereby irrevocably elects to convert (the
“Conversion”)              units of 6% Series I Convertible Perpetual Preferred
Units (the “Series I Preferred Units”) into Common Units of Simon Property
Group, L.P. (the “Operating Partnership”) according to the conditions of the
Certificate of Designation establishing the terms of the Series I Preferred
Units (the “Certificate of Designation”), as of the date written below.  If
shares are to be issued in the name of a person other than the undersigned, the
undersigned shall designate such persons name below and will pay all transfer
taxes payable with respect thereto (unless it can be established that no such
taxes are payable).  No fee will be charged to the holder for any conversion,
except for transfer taxes, if any.

 

The Operating Partnership is not required to issue Common Units unless the
conditions for conversion of the Series I Preferred Units set forth in
Section 7(b) of the Certificate of Designation have been satisfied.  If the
foregoing conditions have been satisfied, the Operating Partnership shall issue
Common Units to the undersigned (or its designee identified below) on the books
and records of the Operating Partnership effective upon receipt of this Notice
of Conversion and shall, within 5 Business Days of receipt of this Notice of
Conversion, notify such holder of the effectiveness of such conversion in
writing to such holder’s address set forth on the books and records of the
Operating Partnership.  If the aforementioned conditions to conversion have not
been satisfied, the Operating Partnership shall promptly notify the undersigned
in writing.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designation.

 

Date of Conversion:                                               

 

Applicable Conversion Rate:                                               

 

Number of Series I Preferred Units to be
Converted:                                               

 

Number of Common Units to be
Issued:                                               

 

Signature:

 

 

 

Name:                                               Name of Transferee (if
applicable):                                               

 

Address:(1)                                               

 

 

Fax No.:                                               

 

--------------------------------------------------------------------------------

(1) Address of the holder where any notices and payments shall be sent by the
Operating Partnership.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF EXCHANGE

 

(To be Executed by the Holder in Order to Exchange
6% Series I Convertible Perpetual Preferred Units for
Series I Convertible Perpetual Preferred Stock of Simon Property Group, Inc.)

 

Date:                              

 

The undersigned hereby irrevocably elects to exchange              6% Series I
Convertible Perpetual Preferred Units (the “Series I Preferred Units”) of Simon
Property Group, L.P. (the “Operating Partnership”) into that number of shares of
6% Series I Convertible Perpetual Preferred Stock (the “Series I Preferred
Stock”) of Simon Property Group, Inc. (the “Managing General Partner”) in
accordance with the Certificate of Designation establishing the terms of the
Series I Preferred Units (the “Certificate of Designation”), effective as of the
date written below or such later date as may be determined by the Managing
General Partner in accordance with the Certificate of Designation).  If shares
are to be issued in the name of a person other than the undersigned, the
undersigned shall designate such person’s name below and will pay all transfer
taxes payable with respect thereto (unless it can be established that no such
taxes are payable).

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designation.

 

Proposed Effective Date of
Exchange(1):                                               

 

Number of Series I Preferred Units to be
exchanged:                                               

 

Signature:

 

 

 

Name:                                               Name of Transferee (if
applicable):                                               

 

Address:(2)                                               

 

 

 

Fax No.:                                               

 

 

--------------------------------------------------------------------------------

(1) As may be agreed by the Managing General Partner in accordance with
Section 10(d) of the Certificate of Designation.

(2) Address of the holder where notices and payments shall be sent by the
Operating Partnership.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF ELECTION OF REDEMPTION

UPON A CHANGE OF CONTROL

 

Simon Property Group, L.P.

115 West Washington Street, Suite 15 East

Indianapolis, Indiana 46204

Attn:  General Counsel

 

Re:          Simon Property Group, L.P.
6% Series I Convertible Perpetual Preferred Units
(the “Series I Preferred Units”)

 

The undersigned hereby irrevocably acknowledges receipt of a notice from Simon
Property Group, L.P. (the “Operating Partnership”) as to the occurrence of a
Change of Control with respect to Simon Property Group, Inc. and requests and
instructs the Operating Partnership to purchase              Series I Preferred
Units in accordance with the terms of the Certificate of Designation at the
Purchase Price.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto pursuant to the Certificate of Designation.

 

Dated:

 

 

Signature(s):

 

 

 

 

Print Name and Address:

 

 

Social Security or Other Taxpayer Identification Number:

 

--------------------------------------------------------------------------------


 

EXHIBIT D – LTIP UNIT DESIGNATION

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E – REGISTRATION RIGHTS AGREEMENT

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of September 24, 1998 (the “Agreement”),
by and among Simon Property Group, Inc. (the “Company”) and the persons set
forth on Schedule A (the “Rights Holders”). The Rights Holders and their
respective successors-in-interest and permitted assigns are hereinafter
sometimes referred to as the “Holders.”

 

Upon execution of the Sixth Amended and Restated Agreement of Limited
Partnership (the “Partnership Agreement”) of Simon Property Group, L.P., a
Delaware limited partnership (the “Operating Partnership”), dated as of the date
hereof, among the Company, SPG Properties, Inc., SD Property Group, Inc. and its
limited partners (the “Limited Partners”), the Limited Partners have the right
at any time to exchange all or any portion of their units of partnership
interest (“Units”) in the Operating Partnership and in SPG Realty Consultants,
L.P., a Delaware limited partnership (together with the Operating Partnerships
the “Operating Partnerships”), for shares (“Shares”) of the Company’s common
stock, par value $.0001 per share (including beneficial interest in shares of
common stock, par value $.0001 per share, of SPG Realty Consultants, Inc. (“SPG
Realty”) the “Common Stock”), or cash, at the election of the Company and SPG
Realty, and, except as provided herein, any Shares issued upon such exchange
will not be registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Company has agreed to provide certain registration rights
with respect to the Shares held or to be held by certain Limited Partners.

 

Upon execution of this Agreement and upon consummation of the transactions
contemplated by the Agreement and Plan of Merger, dated as of February 18, 1998
(the “Merger Agreement”), by and among Simon DeBartolo Group, Inc. (the
predecessor to SPG Properties, Inc.), Corporate Property Investors (the
predecessor to the Company) and Corporate Realty Consultants, Inc., the Company
has agreed to provide certain registration rights with respect to the Shares
held or to be held by certain former stockholders of Corporate Property
Investors, Inc., which stockholders shall constitute “Holders” for purposes of
this Agreement.

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.         Securities Subject to this Agreement. The securities entitled to the
benefits of this Agreement are (a) the Shares issued by the Company to the
Holders, (b) the Shares issued by the Company to the Holders upon conversion of
the Series A Convertible Preferred Stock, par value $.0001 per share

 

--------------------------------------------------------------------------------


 

(“Series A Preferred Stock”), of the Company and the Shares issued by the
Company to the Holders upon conversion of the Series B Convertible Preferred
Stock, par value $.0001 per share (“Series B Preferred Stock”), of the Company,
and (c) the Shares issued by the Company to the Holders upon exchange of the
Units pursuant to the Partnership Agreements (collectively, the “Registrable
Securities”) but, with respect to any particular Registrable Security, only so
long as it continues to be a Registrable Security. Registrable Securities shall
include any securities issued as a dividend or distribution on account of
Registrable Securities or resulting from a subdivision of the outstanding shares
of Registrable Securities into a greater number of shares (by reclassification,
stock split or otherwise). For the purposes of this Agreement, a security that
was at one time a Registrable Security shall cease to be a Registrable Security
when (a) such security has been effectively registered under the Securities Act,
other than pursuant to Section 4 of this Agreement, and either (i) the
registration statement with respect thereto has remained continuously effective
for 150 days or (ii) such security has been disposed of pursuant to such
registration statement, (b) such security is sold to the public in reliance on
Rule 144 (or any similar provision then in force) under the Securities Act,
(c) such security has been otherwise transferred, and (i) the Company has
delivered a new certificate or other evidence of ownership not bearing the
legend set forth on the Shares upon the initial issuance thereof (or other
legend of similar import) and (ii) in the opinion of counsel to the Company
reasonably acceptable to the Holders and addressed to the Company and the holder
of such security, the subsequent disposition of such security shall not require
the registration or qualification under the Securities Act, or (d) such security
has ceased to be outstanding.

 

Notwithstanding anything to the contrary herein, any Holder may exercise any of
its rights hereunder prior to its receipt of Shares, provided that such Holder,
simultaneously with the delivery of any notice requesting registration
hereunder, shall deliver an Exercise Notice to the Company requesting
(i) exchange of Units exchangeable into such number of Shares as such Limited
Partner has requested to be registered, or (ii) conversion of the Series A
Preferred Stock or Series B Preferred Stock into such number of Shares as such
Holder has requested to be registered. Any such Exercise Notice so delivered
shall be (a) conditioned on the effectiveness of the requested registration in
connection with which it was delivered and (b) deemed to cover only such number
of Units, Series A Preferred Stock or Series B Preferred Stock as are
exchangeable or convertible into the number of Shares actually sold pursuant to
the requested registration. Any Shares to be issued in connection with any such
Exercise Notice shall be issued upon the closing of the requested registration.
In the event that the Company elects to issue all cash in lieu of Shares upon
the exchange of the Units covered by any such Exercise Notice, the registration
requested by the Limited Partner that delivered such

 

2

--------------------------------------------------------------------------------


 

Exercise Notice, if a Demand Registration, shall not constitute a Demand
Registration under Section 2.1 hereof.

 

In the event a Holder holding shares of Series B Preferred Stock exercises its
rights to have Registrable Securities included in a registration statement
pursuant to Section 2, 3 or 4 of this Agreement, it may also request that shares
of Series B Preferred Stock be included therein, subject in all respects to the
terms and conditions of this Agreement, except that, notwithstanding any
provision to the contrary contained in this Agreement, (a) in the event that the
number of Registrable Securities requested to be included in a registration
statement pursuant to Section 2 or 3 is reduced as provided therein, the shares
of Series B Preferred Stock requested to be included shall be reduced, to zero
if so requested by the managing underwriters, before the number of Registrable
Securities is reduced and (b) in no event shall the Company be required to
maintain or extend the effectiveness of a registration statement solely as a
result of the fact that shares of Series B Preferred Stock covered by such
registration statement remain unsold.

 

Nothing contained herein shall create any obligation on the part of the Company
to issue Shares, rather than cash, upon the exchange of any Units.

 

2.         Demand Registration.

 

2.1.      Request for Registration. At any time, each Holder (or, with respect
to each Holder that is a member of the DeBartolo entities listed on Schedule B
(the “DeBartolo Group”), EJDC LLC) may make a written request per 12-month
period (specifying the intended method of disposition) for registration under
the Securities Act (each, a “Demand Registration”) of all or part of such
Holder’s Registrable Securities (but such part, together with the number of
securities requested by other Holders to be included in such Demand Registration
pursuant to this Section 2.1, shall have an estimated market value at the time
of such request (based upon the then market price of a share of Common Stock of
the Company) of at least $10,000,000). Notwithstanding the foregoing, the
Company shall not be required to file any registration statement on behalf of
any Holder within six months after the effective date of any earlier
registration statement so long as the Holder requesting the Demand Registration
was given a notice offering it the opportunity to sell Registrable Securities
under the earlier registration statement and such Holder did not request that
all of its Registrable Securities be included; provided, however, that if a
Holder requested that all of its Registrable Securities be included in the
earlier registration statement but not all were so included through no fault of
the Holder, such Holder may, but shall not be obligated to, require the Company
to file another registration statement pursuant to a Demand Registration
(subject, in the event of a Demand Registration for less than all

 

3

--------------------------------------------------------------------------------


 

such remaining Registrable Securities, to the same $10,000,000 limitation set
forth above) exercised by such Holder within six months of the effective date of
such earlier registration statement. Within ten days after receipt of a request
for a Demand Registration, the Company shall give written notice (the “Notice”)
of such request to all other Holders and shall include in such registration all
Registrable Securities that the Company has received written requests for
inclusion therein within 15 days after the Notice is given (the “Requested
Securities”). Thereafter, the Company may elect to include in such registration
additional Shares to be issued by the Company. In such event for purposes only
of Section 2.3 (other than the first sentence thereof) and not for purposes of
any other provision or Section hereof (including, without limitation,
Section 3), (a) such shares to be issued by the Company in connection with a
Demand Registration shall be deemed to be Registrable Securities and (b) the
Company shall be deemed to be a Holder thereof. All requests made pursuant to
this Section 2.1 shall specify the aggregate number of Registrable Securities to
be registered.

 

2.2.      Effective Registration and Expenses. A registration shall not
constitute a Demand Registration under Section 2.1 hereof until it has become
effective. In any registration initiated as a Demand Registration, the Company
shall pay all Registration Expenses (as defined in Section 8) incurred in
connection therewith, whether or not such Demand Registration becomes effective,
unless such Demand Registration fails to become effective as a result of the
fault of one or more Holders other than the Company, in which case the Company
will not be required to pay the Registration Expenses incurred with respect to
the offering of such Holder or Holders’ Registrable Securities. The Registration
Expenses incurred with respect to the offering of such Holder or Holders’
Registrable Securities shall be the product of (a) the aggregate amount of all
Registration Expenses incurred in connection with such registration and (b) the
ratio that the number of such Registrable Securities bears to the total number
of Registrable Securities included in the registration.

 

2.3.      Priority on Demand Registrations. The Holder making the Demand
Registration may elect whether the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of a firm commitment
underwritten offering or otherwise; provided, however, that such Holder may not
elect that such offering be made on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act. In any case in which an offering is in the
form of a firm commitment underwritten offering, if the managing underwriter or
underwriters of such offering advise the Company in writing that in its or their
opinion the number of Registrable Securities proposed to be sold in such
offering exceeds the number of Registrable Securities that can be sold in such
offering without adversely affecting the market for the Company’s common stock,
the Company will include in such registration the number of

 

4

--------------------------------------------------------------------------------


 

Registrable Securities that in the opinion of such managing underwriter or
underwriters can be sold without adversely affecting the market for the
Company’s common stock. In such event, the number of Registrable Securities, if
any, to be offered for the accounts of Holders (including the Holder making the
Demand Registration) shall be reduced pro rata on the basis of the relative
number of any Registrable Securities requested by each such Holder to be
included in such registration to the extent necessary to reduce the total number
of Registrable Securities to be included in such offering to the number
recommended by such managing underwriter or underwriters. In the event the
Holder making the Demand shall receive notice pursuant to this Section 2.3 that
the amount of Registrable Securities to be offered for the account of such
Holder shall be reduced, such Holder shall be entitled to withdraw the Demand by
written notice to the Company within seven (7) days after receipt of such
notice, with the effect that such Demand shall be deemed not to have been made.

 

2.4.      Selection of Underwriters. If any of the Registrable Securities
covered by a Demand Registration are to be sold in an underwritten offering, the
Holders, in the aggregate, that own or will own a majority of the Registrable
Securities that the Company has been requested to register (including the
Requested Securities but excluding any securities to be issued by the Company),
shall have the right to select the investment banker or investment bankers and
manager or managers that will underwrite the offering; provided, however, that
such investment bankers and managers must be reasonably satisfactory to the
Company.

 

3.         Piggyback Registration. Whenever the Company proposes to file a
registration statement under the Securities Act with respect to an underwritten
public offering of Common Stock by the Company for its own account or for the
account of any stockholders of the Company (other than a registration statement
filed pursuant to either Section 2 or 4 hereof), the Company shall give written
notice (the “Offering Notice”) of such proposed filing to each of the Holders at
least 30 days before the anticipated filing date. Such Offering Notice shall
offer all such Holders the opportunity to register such number of Registrable
Securities as each such Holder may request in writing, which request for
registration (each, a “Piggyback Registration”) must be received by the Company
within 15 days after the Offering Notice is given. The Company shall use all
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering, if any, to permit the holders of the Registrable
Securities requested to be included in the registration for such offering to
include such Registrable Securities in such offering on the same terms and
conditions as the common stock of the Company or, if such offering is for the
account of other stockholders, the common stock of such stockholders included
therein. Notwithstanding the foregoing, if the managing underwriter or
underwriters of a

 

5

--------------------------------------------------------------------------------


 

proposed underwritten offering advise the Company in writing that in its or
their opinion the number of Registrable Securities proposed to be sold in such
offering exceeds the number of Registrable Securities that can be sold in such
offering without adversely affecting the market for the Common Stock, the
Company will include in such registration the number of Registrable Securities
that in the opinion of such managing underwriter or underwriters can be sold
without adversely affecting the market for the Common Stock. In such event, the
number of Registrable Securities, if any, to be offered for the accounts of
Holders shall be reduced pro rata on the basis of the relative number of any
Registrable Securities requested by each such Holder to be included in such
registration to the extent necessary to reduce the total number of Registrable
Securities to be included in such offering to the number recommended by such
managing underwriter or underwriters. The Company shall pay all Registration
Expenses incurred in connection with any Piggyback Registration.

 

4.         Shelf Registration. Following the Effective Time, the Company shall
use reasonable efforts to qualify for registration on Form S-3 for secondary
sales. The Company agrees that, upon the request of any Holder, the Company
shall promptly after receipt of such request notify each other Holder of receipt
of such request and shall cause to be filed on or as soon as practicable
thereafter, but not sooner than 35 days after the receipt of such notice from
such Holder, a registration statement (a “Shelf Registration Statement”) on
Form S-l, Form S-3 or any other appropriate form under the Securities Act for an
offering to be made on a delayed or continuous basis pursuant to Rule 415
thereunder or any similar rule that may be adopted by the Securities and
Exchange Commission (the “Commission”) and permitting sales in any manner not
involving an underwritten public offering (and shall register or qualify the
shares to be sold in such offering under such other securities or “blue sky”
laws as would be required pursuant to Section 7 (g) hereof) covering up to the
aggregate number of (a) Shares to be issued to such Holder and all other Holders
who request that the Shares to be issued to them upon the exchange of Units held
by them be included in the Shelf Registration Statement upon the exchange of
Units so that the Shares issuable upon the exchange of such Units will be
registered pursuant to the Securities Act and (b) the Shares to be issued to
them upon the conversion of Series A Preferred Stock or Series B Preferred Stock
held by them be included in the Shelf Registration Statement upon the conversion
of Series A Preferred Stock or Series B Preferred Stock so that the Shares
issuable upon the conversion will be registered pursuant to the Securities Act,
and (c) Registrable Securities held by such Holders. The Company shall use its
best efforts to cause the Shelf Registration Statement to be declared effective
by the Commission within three months after the filing thereof. The Company
shall use its reasonable efforts to keep the Shelf Registration Statement
continuously effective (and to register or qualify the shares to be sold in such
offering under such other securities or “blue sky” laws as would be required
pursuant to

 

6

--------------------------------------------------------------------------------


 

Section 7(g) hereof) for so long as any Holder holds any Shares, Units that may
be exchanged for Shares under the Partnership Agreement, Series A Preferred
Stock or Series B Preferred Stock that may be converted into Shares or until the
Company has caused to be delivered to each Holder an opinion of counsel, which
counsel must be reasonably acceptable to such Holders, stating that such Shares
or Shares issued upon such exchange or conversion may be sold by the Holders
pursuant to Rule 144 promulgated under the Securities Act without regard to any
volume limitations and that the Company has satisfied the informational
requirements of Rule 144. The Company shall file any necessary listing
applications or amendments to existing applications to cause the Shares issuable
upon exchange of Units or conversion of Series A Preferred Stock or Series B
Preferred Stock to be listed on the primary exchange on which the Common Stock
is then listed, if any. Notwithstanding the foregoing, if the Company determines
that it is necessary to amend or supplement such Shelf Registration Statement
and if the Company shall furnish to the Holders a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board of Directors of the Company it would be significantly
disadvantageous to the Company and its stockholders for any such Shelf
Registration Statement to be amended or supplemented, the Company may defer such
amending or supplementing of such Shelf Registration Statement for not more than
45 days and in such event the Holders shall be required to discontinue
disposition of any Registrable Securities covered by such Shelf Registration
Statement during such period. Notwithstanding the foregoing, if the Company
irrevocably elects prior to the filing of any Shelf Registration Statement to
issue all cash in lieu of Shares upon the exchange of Units by the Holder
requesting the filing of such Shelf Registration Statement, the Company shall
not be obligated to file such Shelf Registration Statement.

 

5.         Rights of Other Stockholders. The Company shall not grant any person,
for so long as any securities convertible into or exchangeable for Registrable
Securities are outstanding, any rights to have their securities included in any
registration statement to be filed by the Company if such rights are greater
than the rights of the Holders granted herein without extending such greater
rights to the Holders. Subject to the penultimate sentence of Section 2.3 and
the last sentence of Section 3, to the extent the securities of such other
stockholders are entitled to be included in any such registration statement and
the managing underwriter or underwriters believe that the number of securities
proposed to be sold in such offering exceeds the number of securities that can
be sold in such offering without adversely affecting the market for the
Company’s common stock, the number of securities to be offered for the accounts
of such other stockholders shall be reduced to zero before the number of
securities to be offered for the accounts of the Holders is reduced.

 

7

--------------------------------------------------------------------------------


 

6.         Holdback Agreements.

 

6.1.      Restrictions on Public Sale by Holders of Registrable Securities. Each
Holder (a) participating in an underwritten offering covered by any Demand
Registration or Piggyback Registration or (b) in the event the Company is
issuing shares of its capital stock to the public in an underwritten offering,
agrees, if requested by the managing underwriter or underwriters for such
underwritten offering, not to effect (except as part of such underwritten
offering or pursuant to Article XII of the Partnership Agreement) any public
sale or distribution of Registrable Securities or any securities convertible
into or exchangeable or exercisable for such Registrable Securities, including a
sale pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, during the period (a “Lock-Out Period”) commencing 14 days prior
to and ending no more than 90 days subsequent to the date (an “Execution Date”)
specified in the Lock-Out Notice (as defined below) as the anticipated date of
the execution and delivery of the underwriting agreement (or, if later, a
pricing or terms agreement signed pursuant to such underwriting agreement) to be
entered into in connection with such Demand Registration or Piggyback
Registration or other underwritten offering. The Execution Date shall be no
fewer than 21 days subsequent to the date of delivery of written notice (a
“Lock-Out Notice”) by the Company to each Holder of the anticipated execution of
an underwriting agreement (or pricing or terms agreement), and the Execution
Date shall be specified in the Lock-Out Notice. The Company may not deliver a
Lock-Out Notice unless it is making a good faith effort to effect the offering
with respect to which such Lock-Out Notice has been delivered. Notwithstanding
the foregoing, the Company may not (a) establish Lock-Out Periods in effect for
more than 208 days in the aggregate within any of the consecutive fifteen-month
periods commencing on August 7, 1997 and (b) cause any Lock-Out Period to
commence (i) during the 45-day period immediately following the expiration of
any Lock-Out Period, such 45-day period to be extended by one day for each day
of delay pursuant to Section 7 (a); provided, however that in no event shall
such extension exceed 90 days; provided, further, however, that such 90-day
limit on extensions shall terminate on December 31, 1998; or (ii) if the Company
shall have been requested to file a Registration Statement pursuant to Section 2
during such 45-day period (as extended), until the earlier of (x) the date on
which all Registrable Securities thereunder shall have been sold and (y) 45 days
after the effective date of such Registration Statement. Notwithstanding the
foregoing, any Lock-Out Period may be shortened at the Company’s sole discretion
by written notice to the Holders, and the applicable Lock-Out Period shall be
deemed to have ended on the date such notice is received by the Holders. For the
purposes of this Section 6.1, a Lock-Out Period shall be deemed to not have
occurred, and a Lock-Out Notice shall be deemed to not have been delivered, if,
within 30 days of the delivery of a Lock-Out Notice, the Company delivers a
written notice (the “Revocation Notice”) to the Holders stating

 

8

--------------------------------------------------------------------------------


 

that the offering (the “Aborted Offering”) with respect to which such Lock-Out
Notice was delivered has not been, or shall not be, consummated; provided,
however, that any Lock-Out Period that the Company causes to commence within 45
days of the delivery of such Revocation Notice shall be reduced by the number of
days pursuant to which the Holders were subject to restrictions on transfer
pursuant to this Section 6.1 with respect to such Aborted Offering.

 

6.2.      Restrictions on Public Sale by the Company. If, but only if, the
managing underwriter or underwriters for any underwritten offering of
Registrable Securities made pursuant to a Demand Registration so request, the
Company agrees not to effect any public sale or distribution of any of its
securities similar to those being registered, or any securities convertible into
or exchangeable or exercisable for such securities (except pursuant to
registrations on Form S-4 or S-8 or any successor or similar forms thereto)
during the 14 days prior to, and during the 180-day period beginning on, the
effective date of such Demand Registration.

 

7.         Registration Procedures. Whenever the Holders have requested that any
Registrable Securities be registered pursuant to Section 2, 3 or 4, the Company
shall use its best efforts to effect the registration of Registrable Securities
in accordance with the intended method of disposition thereof as expeditiously
as practicable, and in connection with any such request, the Company shall as
expeditiously as possible:

 

(a)       in connection with a request pursuant to Section 2, prepare and file
with the Commission, not later than 40 days (or such longer period as may be
required in order for the Company to comply with the provisions of Regulation
S-X under the Securities Act) after receipt of a request to file a registration
statement with respect to Registrable Securities, a registration statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution
thereof and, if the offering is an underwritten offering, shall be reasonably
satisfactory to the managing underwriter or underwriters, and use its best
efforts to cause such registration statement to become effective; provided,
however, that if the Company shall within five (5) Business Days after receipt
of such request furnish to the Holders making such a request a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company it would be
significantly disadvantageous to the Company and its stockholders for such a
registration statement to be filed on or before the date filing would be
required, the Company shall have an additional period of not more than 45 days
within which to file such registration statement (provided that only one such
notice may be given during any 12 month period); and provided, further, that
before filing a

 

9

--------------------------------------------------------------------------------


 

registration statement or prospectus or any amendments or supplements thereto,
the Company shall (a) furnish to the counsel selected by the Holder making the
demand, or if no demand, then, by the Holders, in the aggregate, that own or
will own a majority of the Registrable Securities covered by such registration
statement, copies of all such documents proposed to be filed, which documents
will be subject to the review of such counsel, and (b) notify each seller or
prospective seller of Registrable Securities of any stop order issued or
threatened by the Commission or withdrawal of any state qualification and take
all reasonable actions required to prevent such withdrawal or the entry of such
stop order or to remove it if entered;

 

(b)       in connection with a registration pursuant to Section 2, prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 150
days (or such shorter period that will terminate when all Registrable Securities
covered by such registration statement have been sold, but not before the
expiration of the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder, if applicable), and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended method of disposition by the sellers
thereof set forth in such registration statement;

 

(c)       notify each seller of Registrable Securities and the managing
underwriter, if any, promptly, and (if requested by any such Person) confirm
such advice in writing,

 

(i)         when the prospectus or any supplement thereto or amendment or
post-effective amendment to the registration statement has been filed, and, with
respect to the registration statement or any post-effective amendment, when the
same has become effective,

 

(ii)        of any request by the Commission for amendments or post-effective
amendments to the registration statement or supplements to the prospectus or for
additional information,

 

(iii)       of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation or threatening of
any proceedings for that purpose,

 

(iv)      if at any time during the distribution of securities by the managing
underwriter the representations and warranties of the Company to be contained in
the underwriting agreement cease to be true and correct in all material
respects, and

 

10

--------------------------------------------------------------------------------


 

(v)        of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(d)        use its best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or any state
qualification or any order preventing or suspending the use of any preliminary
prospectus, and use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or any state
qualification or of any order preventing or suspending the use of any
preliminary prospectus at the earliest possible moment;

 

(e)        if requested by the managing underwriter or a seller of Registrable
Securities, promptly incorporate in a prospectus supplement or post-effective
amendment to the registration statement such information as the managing
underwriter or a seller of Registrable Securities reasonably request to have
included therein relating to the plan of distribution with respect to the
Registrable Securities, including, without limitation, information with respect
to the amount of Registrable Securities being sold to such underwriters, the
purchase price being paid therefor by such underwriters and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment promptly after being notified of the
matters to be incorporated in such prospectus supplement or post- effective
amendment;

 

(f)         furnish to each seller of Registrable Securities and the managing
underwriter one signed copy of the registration statement and each amendment
thereto as filed with the Commission, and such number of copies of such
registration statement, each amendment (including post-effective amendments) and
supplement thereto (in each case including all documents incorporated by
reference and all exhibits thereto whether or not incorporated by reference),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as each seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(g)        use reasonable efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any seller or underwriter reasonably requests in writing and to do any and
all other acts and things that may be reasonably necessary or advisable to
register or qualify for sale in such jurisdictions the Registrable Securities
owned by such seller; provided, however, that the Company shall not be required
to (a) qualify generally

 

11

--------------------------------------------------------------------------------


 

to do business in any jurisdiction where it is not then so qualified,
(b) subject itself to taxation in any such jurisdiction, (c) consent to general
service of process in any such jurisdiction or (d) provide any undertaking
required by such other securities or “blue sky” laws or make any change in its
charter or bylaws that the Board of Directors determines in good faith to be
contrary to the best interest of the Company and its stockholders;

 

(h)        use reasonable efforts to cause the Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the seller or sellers thereof
or the underwriters, if any, to consummate the disposition of such Registrable
Securities;

 

(i)         notify each seller of such Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and prepare and file with the Commission a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(j)         enter into customary agreements (including an underwriting agreement
in customary form, if the offering is an underwritten offering) and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection:

 

(i)          make such representations and warranties to the underwriters in
form, substance and scope, reasonably satisfactory to the managing underwriter,
as are customarily made by issuers to underwriters in primary underwritten
offerings on the form of registration statement used in such offering;

 

(ii)         obtain opinions and updates thereof of counsel, which counsel and
opinions to the Company (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter, addressed to the managing underwriter,
covering the matters customarily covered in opinions requested in primary
underwritten offerings on the form, of registration statement used in such
offering and such other

 

12

--------------------------------------------------------------------------------


 

matters as may be reasonably requested by the managing underwriter;

 

(iii)       obtain so-called “cold comfort” letters and updates thereof from the
Company’s independent public accountants addressed to the managing underwriter
in customary form and covering matters of the type customarily covered in “cold
comfort” letters to underwriters in connection with primary underwritten
offerings and such other matters as may be reasonably requested by the managing
underwriter;

 

(iv)      cause the underwriting agreements to set forth in full the
indemnification provisions and procedures of Section 9 (or such other
substantially similar provisions and procedures as the managing underwriter
shall reasonably request) with respect to all parties to be indemnified pursuant
to said Section; and

 

(v)       deliver such documents and certificates as may be reasonably requested
by the Participating Holder or Holders to evidence compliance with the
provisions of this Section 7(j) and with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Company.

 

The above shall be done at the effectiveness of such registration statement
(when consistent with customary industry practice), each closing under any
underwriting or similar agreement as and to the extent required thereunder and
from time to time as may reasonably be requested by the sellers of Registrable
Securities, all in a manner consistent with customary industry practice.

 

(k)       make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement, the counsel referred to in clause (a) of Section 7(a) and any
attorney, accountant or other agent retained by any such seller or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees and
agents to supply all information reasonably requested by any such Inspector in
connection with such registration statement. Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(a) the disclosure of such Records is, in the reasonable judgment of any
Inspector, necessary to avoid or correct a misstatement or omission of a
material fact in the registration statement or (b) the release of such Records
is ordered pursuant to a subpoena or other order from a court or

 

13

--------------------------------------------------------------------------------


 

governmental agency of competent jurisdiction or required (in the written
opinion of counsel to such seller or underwriter, which counsel shall be
reasonably acceptable to the Company) pursuant to applicable state or federal
law. Each seller of Registrable Securities agrees that it will, upon learning
that disclosure of such Records are sought by a court or governmental agency,
give notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;

 

(l)        if such sale is pursuant to an under-written offering, use reasonable
efforts to obtain a “cold comfort” letter and updates thereof from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as the holders, in the
aggregate, of a majority of the Registrable Securities being sold and the
managing underwriter or underwriters reasonably request;

 

(m)      otherwise use reasonable efforts to comply with the Securities Act, the
Exchange Act, all applicable rules and regulations of the Commission and all
applicable state securities and real estate syndication laws, and make generally
available to its security holders, as soon as reasonably practicable, an
earnings statement covering a period of 12 months, beginning within three months
after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11 (a) of the Securities Act;

 

(n)       use reasonable efforts to cause all Registrable Securities covered by
the registration statement to be listed on each securities exchange, if any, on
which similar securities issued by the Company are then listed, provided that
the applicable listing requirements are satisfied;

 

(o)       cooperate with the sellers of Registrable Securities and the managing
underwriter to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends; and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriter may reasonably request at
least 2 business days prior to any sale of Registrable Securities to the
underwriters;

 

(p)       cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter;

 

(q)       prior to the filing of any document which is to be incorporated by
reference into the registration statement or the prospectus (after the initial
filing of the registration statement) provide copies of such document to the
sellers of Registrable Securities, the underwriters and their respective
counsel, make the Company representatives available for

 

14

--------------------------------------------------------------------------------


 

discussion of such document with such persons and, to the extent changes may be
made to such document without the consent of a third party (other than the
Company’s accountants or any affiliate of the Company), make such changes in
such document prior to the filing thereof as any such persons may reasonably
request to the extent and only to the extent that such changes relate to a
description of a DeBartolo Group Holder or the Plan or Distribution being
effected by a DeBartolo Group Holder; and

 

(r)        participate, if so requested, in a “road show” in connection with the
sale of the Registrable Securities but only to the extent reasonably requested
by the managing underwriter, if such sale is pursuant to an underwritten
offering.

 

The Company may require each seller or prospective seller of Registrable
Securities as to which any registration is being effected to furnish to the
Company such information regarding the distribution of such securities and other
matters as may be required to be included in the registration statement.

 

Each holder of Registrable Securities agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Paragraph (i) of this Section 7, such holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Paragraph (i) of this
Section 7, and, if so directed by the Company, such holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
registration statement shall be maintained effective pursuant to this Agreement
(including the period referred to in Paragraph (b) of this Section 7) by the
number of days during the period from and including the date of the giving of
such notice pursuant to Paragraph (i) of this Section 7 to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Paragraph (i) of this Section 7.

 

The Company shall keep the sellers of Registrable Securities to be offered in a
given registration advised of the status of any registration in which they are
participating. In addition, the Company and each such seller of Registrable
Securities may enter into understandings in writing whereby such seller of
Registrable Securities will agree in advance as to the acceptability of the
price or range of prices per share at which the Registrable Securities included
in such registration are to be offered to the public. Furthermore, the Company
shall

 

15

--------------------------------------------------------------------------------


 

establish pricing notification procedures reasonably acceptable to each such
seller of Registrable Securities and shall, as promptly as practicable after
learning the same from the managing underwriter, use reasonable efforts to give
oral notice to each such seller of Registrable Securities of the anticipated
date on which the Company expects to receive a notification from the managing
underwriter (and any changes in such anticipated date) of the price per share at
which the Registrable Securities included in such registration are to be offered
to the public.

 

8.         Registration Expenses. The Company shall pay all expenses incident to
its performance of or compliance with this Agreement, including, without
limitation, (a) all Commission, stock exchange and National Association of
Securities Dealers, Inc. registration, filing and listing fees, (b) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the Registrable Securities), (c) all printing, messenger and
delivery expenses, (d) all fees and disbursements of the Company’s independent
public accountants and counsel and (e) all fees and expenses of any special
experts retained by the Company in connection with any Demand Registration or
Piggyback Registration pursuant to the terms of this Agreement, regardless of
whether such registration becomes effective; provided, however, that the Company
shall not pay the costs and expenses of any Holder relating to underwriters’
commissions and discounts relating to Registrable Securities to be sold by such
Holder (but such costs and expenses shall be paid by the Holders on a pro rata
basis), brokerage fees, transfer taxes, or the fees or expenses of any counsel,
accountants or other representatives retained by the Holders, individually or in
the aggregate. All of the expenses described in this Section 8 that are to be
paid by the Company are herein called “Registration Expenses.”

 

9.         Indemnification; Contribution.

 

9.1.      Indemnification by the Company. The Company agrees to indemnify, to
the fullest extent permitted by law, each Holder and each secured creditor
referred to in Section 12.4(c)(ii) hereof (a “Secured Creditor”), each of their
respective officers, directors, agents, advisors, employees and trustees, and
each person, if any, who controls such Holder or Secured Creditor (within the
meaning of the Securities Act), against any and all losses, claims, damages,
liabilities and expenses caused by any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, except
insofar as the same are caused by or contained in any information with respect
to such Holder or Secured Creditor

 

16

--------------------------------------------------------------------------------


 

furnished in writing to the Company by such Holder or Secured Creditor expressly
for use therein or by such Holder’s or Secured Creditor’s failure to deliver a
copy of the prospectus or any supplements thereto after the Company has
furnished such Holder or Secured Creditor with a sufficient number of copies of
the same or by the delivery of prospectuses by such Holder or Secured Creditor
after the Company notified such Holder or Secured Creditor in writing to
discontinue delivery of prospectuses. The Company also shall indemnify any
underwriters of the Registrable Securities, their officers and directors and
each person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Holders.

 

9.2.      Indemnification by Holders. In connection with any registration
statement in which a Holder is participating, each such Holder shall furnish to
the Company in writing such information and affidavits with respect to such
Holder as the Company reasonably requests for use in connection with any such
registration statement or prospectus and agrees to indemnify, severally and not
jointly, to the fullest extent permitted by law, the Company, its officers,
directors and agents and each person, if any, who controls the Company (within
the meaning of the Securities Act) against any and all losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of a material fact or any omission or alleged omission of a material fact
required to be stated in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue or alleged untrue statement or omission is
contained in or omitted from, as the case may be, any information or affidavit
with respect to such Holder so furnished in writing by such Holder specifically
for use in the Registration Statement. Each Holder also shall indemnify any
underwriters of the Registrable Securities, their officers and directors and
each person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Company.

 

9.3.      Conduct of Indemnification Proceedings. Any party that proposes to
assert the right to be indemnified under this Section 9 shall, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve it from any liability that it may have
to any indemnified party under the foregoing provisions of this Section 9
unless, and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the

 

17

--------------------------------------------------------------------------------


 

indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. If the indemnifying party
assumes the defense, the indemnifying party shall have the right to settle such
action without the consent of the indemnified party; provided, however, that the
indemnifying party shall be required to obtain such consent (which consent shall
not be unreasonably withheld) if the settlement includes any admission of
wrongdoing on the part of the indemnified party or any decree or restriction on
the indemnified party or its officers or directors; provided, further, that no
indemnifying party, in the defense of any such action, shall, except with the
consent of the indemnified party (which consent shall not be unreasonably
withheld), consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability with respect
to such action. The indemnified party will have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel will be at the expense of such indemnified party unless (a) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (b) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available in the indemnifying party, (c) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (d) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time from all such indemnified party or parties unless
(a) the employment of more than one counsel has

 

18

--------------------------------------------------------------------------------


 

been authorized in writing by the indemnifying party or parties, (b) an
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties or (c) a conflict
or potential conflict exists (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels. An indemnifying party
will not be liable for any settlement of any action or claim effected without
its written consent (which consent shall not be unreasonably withheld).

 

9.4.      Contribution. If the indemnification provided for in this Section 9
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, to the extent such indemnification is
unavailable, in lieu of indemnifying such indemnified party, shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and indemnified parties in
connection with the actions that resulted in such losses, claims, damages,
liabilities or expenses. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in Section 9.3, any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.4 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person.

 

If indemnification is available under this Section 9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 9.1 and 9.2 without regard

 

19

--------------------------------------------------------------------------------


 

to the relative fault of said indemnifying parties or indemnified party.

 

10.       Participation in Underwritten Registrations. No person may participate
in any underwritten registration hereunder unless such person (i) agrees to sell
such person’s securities on the basis provided in any underwriting agreements
approved by the persons entitled hereunder to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

 

11.       Rule 144. The Company covenants that it shall use its best efforts to
file the reports required to be filed by it under the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder if
and when the Company becomes obligated to file such reports (or, if the Company
ceases to be required to file such reports, it shall, upon the request of any
Holder, make publicly available other information), and it shall, if feasible,
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time or (ii) any similar rules or regulations hereafter
adopted by the Commission. Upon the written request of any Holder, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

12.       Miscellaneous.

 

12.1.    Remedies. Each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

12.2.    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of all Holders.

 

12.3.    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified or registered or express mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five days (or,

 

20

--------------------------------------------------------------------------------


 

in the case of express mail, one day) after the date of deposit in the United
States mail, as follows:

 

(i)        if to the Company, to:

 

Simon Property Group, Inc.

 

Merchants Plaza

 

115 West Washington Street

 

Suite 15 East

 

Indianapolis, Indiana 46204

 

Attention:

David Simon

 

James M. Barkley, Esq.

Facsimile No.:

(317) 685-7221

 

 

with a copy to:

 

 

 

Willkie Farr & Gallagher

 

787 Seventh Avenue

 

New York, New York 10019

 

Attention:

Richard L. Posen, Esq.

Facsimile:

(212) 728-8111

 

(ii) if to any Holder, to the most current address of such Holder given by such
Holder to the Company in writing.

 

Any party may by notice given in accordance with this Section 12.3 to the other
parties designate another address or person for receipt of notice hereunder.

 

12.4.        Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon the
Holders and their respective successors and assigns and the successors and
assigns of the Company; provided, however, that, except as otherwise provided in
Sections 12.4(b) and (c) hereof, no Limited Partner Holder may assign its rights
hereunder to any person who is not a permitted transferee of such Holder
pursuant to the terms of the Partnership Agreement; provided further, that,
except as otherwise provided in Section 12.4 (b) or (c) hereof, no Holder may
assign its rights hereunder to any person who does not acquire all or
substantially all of such Holder’s Registrable Securities or Units, as the case
may be, or, (i) in the case of the Simon Family Entities, to any person who does
not acquire at least $10,000,000 worth of the Simon Family Entities’ Registrable
Securities or Units and (ii) in the case of the DeBartolo Group to any person
who does not acquire at least $10,000,000 worth of DeBartolo Group’s Registrable
Securities or Units, (iii) in the case of State Street Bank and Trust Company
(the “TREET Trustee”), not individually but solely in its capacity as trustee of
the Telephone Real Estate Equity Trust (“TREET”), to any person who does not
acquire at least $10,000,000 worth of TREET’s Registrable Securities, (iv) in
the case of Stichting Pensioen

 

21

--------------------------------------------------------------------------------


 

fonds Voor de Gezondheid Geestelijke en Maatschappelijke Belangan (“PGGM”), to
any person who does not acquire at least $10,000,000 worth of PGGM’s Registrable
Securities, and (v) in the case of Kuwait Investment Authority, as agent for the
government of Kuwait (“Kuwait”), to any person who does not acquire at least
$10,000,000 worth of Kuwait’s Registrable Securities. Notwithstanding the
foregoing, it is understood and agreed that the TREET Trustee shall have the
right to assign its rights hereunder to the beneficial owners of TREET in
connection with any distribution of TREET’s Registrable Securities to such
beneficial owners.

 

(b)        Affiliates. It is understood that JCP Realty, Inc. (“JCP”) and
Brandywine Realty, Inc. (“Brandywine”) are affiliates and that under the terms
of the Partnership Agreement, Limited Partners have the right to assign their
partnership interests, in whole or in part, to their affiliates. The provisions
of this Agreement shall inure to the benefit of all such affiliates and, for all
purposes of this Agreement, a party to this Agreement (other than the Company)
and all of its affiliates which at the time in question are Limited Partners of
the Operating Partnership shall be deemed to be one party, with the consequence
that (i) they may aggregate their Units for the purpose of exercising their
rights under this Agreement and (ii) to assign the benefits of this Agreement to
a third party which is not an affiliate of them, except as otherwise provided
with respect to the Simon Family Entities in Section 12.4(a) above, they must
together assign to such third party all or substantially all of the aggregate
amount of Units held by all of them.

 

(c)        Transfer of Exchange and Registration Rights. (i) The rights of each
DeBartolo Group Holder to make a request and to cause the Company to register
Registrable Securities owned by such Holder under Section 2 hereof and the right
to cause the Company to include Registrable Securities in a registration for the
account of the Company under Section 3 hereof (the “Rights”) may be assigned,
from time to time and reassigned, in whole or in part, to a transferee or
assignee receiving (except as provided in Section 12.4 (c) (ii) below) at least
three percent (3%) of the outstanding shares of Common Stock or Units
exchangeable into at least such number of shares of Common Stock (the “Three
Percent Requirement”) in connection with a transfer or assignment of shares of
Common Stock received upon exchange of Units in connection with a substantially
contemporaneous resale of all such Units or Units which is not prohibited under
any other agreement to which the transferor or assignor is a party or any pledge
of Units or Common Stock which is not prohibited under any other agreement to
which the transferor or assignor is a party, provided that (x) such transfer may
otherwise be effected in accordance with applicable securities law, (y) the
Company is given written notice of such assignment prior to such assignment or
promptly thereafter, and (z) the transferee or assignee by written agreement
acknowledges that he is bound by the terms of

 

22

--------------------------------------------------------------------------------


 

this Agreement. From and after the occurrence of any such transfer, the defined
term “Holder” shall include such transferees or assignees.

 

(ii)       The Rights granted to each member of the DeBartolo Group hereunder
may be assigned pursuant to this Section 12.4(c) to a secured creditor to whom
such Holder has pledged Units (or other securities exchangeable or convertible
into Registrable Securities) or Registrable Securities prior to the date hereof,
which pledge shall be permitted hereunder, and the Three Percent Requirement
shall not apply to any such assignment. Such rights may, to the extent provided
in the pledge, security or other agreement or instrument pursuant to which such
rights have been assigned and to the extent permitted by the Securities Act and
the rules and regulations thereunder, be exercised by any such secured creditor
even though it does not become an assignee of the pledged Units of such Holder
pursuant to Section 12.4(c) (i) hereof. The Company acknowledges and consents to
the pledge by each of Rues Properties LLC, Great Lakes Mall LLC, NIDC LLC, EJDC
LLC and DeBartolo LLC (the “DeBartolo Pledgors”) of the rights, as described in
the two preceding sentences, to Bank One, N.A., or such other institution
serving as indenture trustee under the Indenture dated as of July 8, 1998 among
the DeBartolo Pledgors and Bank One, N.A., as indenture trustee, as such
indenture may be supplemented or amended from time to time (the “Indenture” and
Bank One, N.A. or such other institution, the “Trustee”) with respect to the
Units pledged to the Trustee pursuant to the Indenture, and that the Trustee
shall be deemed to be a Secured Creditor as such term is used herein. Upon
notice to the Company by any such secured creditor that it has become authorized
to exercise such Rights, no further written instrument shall be required under
this Agreement; provided that such secured creditor provides the Company at the
time it exercises any rights with such indemnification and certifications as are
reasonably satisfactory to the Company in form and substance as to its
authorization to exercise such rights. It is further expressly understood and
agreed that (i) the Company shall not be required in any way to determine the
validity or sufficiency, whether in form or in substance, of any certification
from a secured creditor that it is authorized to exercise Rights so transferred
to it, (ii) the Company shall have no liability to any Holder for acting in
accordance with any such certification and (iii) no further indemnification to
the Company shall be required pursuant to this Section 12.4(c). The Company
shall not be required in any way to determine the validity or sufficiency,
whether in form or in substance, of any written instrument referred to in the
second sentence of this Section 12.4(c) (ii), and it shall be sufficient if any
writing purporting to be such an instrument is delivered to the Company and
purports on its face to be correct in form and signed or otherwise executed by
such Holder. The Company may continue to rely on such written instrument until
such time, if any, that it receives a written instrument from the secured
creditor named therein (or its successor) revoking, or

 

23

--------------------------------------------------------------------------------


 

acknowledging the revocation or other termination of, the authority granted by
such written instrument.

 

(iii)      The rights of each of JCP and Brandywine to make a request and cause
the Company to register Registrable Securities owned by such Holder under
Section 2 hereof and the right of such Holder to cause the Company to include
Registrable Securities in a registration for the account of the Company under
Section 3 hereof (the “JCP Rights”) may be assigned (i) to a secured creditor to
whom such Holder has pledged Units or, if such Holder has not previously
exercised the right provided for in the first sentence of Section 9.3 (c) of the
Operating Partnership Agreement, to any Person to whom the secured creditor has
transferred the pledged Units pursuant to Section 9.3 (c) of the Operating
Partnership Agreement (such secured creditor or such transferee being referred
to as the “Assignee”), in each case subject to the further terms and provision
of this Section 12.4(c) (iii). The JCP Rights may be exercised by the Assignee
after the Assignee has become a substitute Limited Partner of the Operating
Partnership and only if the Assignee provides the Company at the time it
exercises the JCP Rights with such indemnification and certifications as are
reasonably satisfactory to the Company in form and substance as to its
authorization to exercise such JCP Rights. It is further expressly understood
and agreed that (i) the Company shall not be required in any way to determine
the validity or sufficiency, whether in form or in substance, of any
certification from the Assignee that it is authorized to exercise the JCP Rights
so transferred to it, (ii) the Company shall have no liability to such Holder
for acting in accordance with any such certification and (iii) except as set
forth above in this paragraph, no further indemnification to the Company shall
be required pursuant to this Section 12.4 (c).

 

12.5.    Mergers, Etc. In addition to any other restriction on mergers,
consolidations and reorganizations contained in the articles of incorporation,
by-laws, code of regulations or agreements of the Company, the Company covenants
and agrees that it shall not, directly or indirectly, enter into any merger,
consolidation or reorganization in which the Company shall not be the surviving
corporation unless all the Registrable Securities and all of the outstanding
shares of Common Stock of the Company and Units are exchanged or purchased upon
substantially equivalent economic terms for cash or freely marketable securities
of the surviving corporation unless the surviving corporation shall, prior to
such merger, consolidation or reorganization, agree in a writing to assume in
full and without modification other than conforming changes necessary to reflect
the new issuer of the Registrable Securities all of the obligations of the
Company under this Agreement, and for that purpose references hereunder to
“Registrable Securities” shall be deemed to include the securities which holders
of Common Stock would be entitled to receive in exchange for Registrable
Securities pursuant to any such merger, consolidation, sale of

 

24

--------------------------------------------------------------------------------


 

all or substantially all of its assets or business, liquidation, dissolution or
reorganization.

 

12.6.    Intentionally Omitted.

 

12.7.    Intentionally Omitted.

 

12.8.    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

12.9.    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

12.10.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

12.11.  Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, it being intended that all
of the rights of the Holders shall be enforceable to the full extent permitted
by law.

 

12.12.  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. Upon execution by any of the parties
hereto, such party irrevocably waives (i) all of its rights under the
Registration Rights Agreement, dated as of August 9, 1996, by and among certain
of the parties hereto and/or (ii) any registration rights (including demand,
piggy back and shelf registration rights) it may hold relating to the Company
(including any predecessor such as Corporate Property Investors). There are no
restrictions, promises, warranties or undertakings other than those set forth or
referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David Simon

 

 

Name:  David Simon

 

 

 

Title:      Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

MELVIN SIMON & ASSOCIATES, INC.

 

 

 

 

 

 

 

 

By:

/s/ David Simon

 

 

Name:  David Simon
Title:      Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

JCP REALTY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jack Garvey

 

 

Name:  Jack Garvey
Title:     Executive Vice President

 

 

 

 

 

 

 

 

 

 

BRANDYWINE REALTY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Garvey

 

 

Name:  Jack Garvey
Title:     Executive Vice President

 

 

 

 

 

 

 

 

 

 

/s/ Melvin Simon

 

MELVIN SIMON

 

 

 

 

 

/s/ Herbert Simon

 

HERBERT SIMON

 

26

--------------------------------------------------------------------------------


 

 

/s/ David Simon

 

DAVID SIMON

 

 

 

 

 

 

 

 

 

 

/s/ Deborah J. Simon

 

DEBORAH J. SIMON

 

 

 

 

 

 

 

 

 

 

/s/ Cynthia A. Simon Skjodt

 

CYNTHIA A. SIMON SKJODT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IRWIN KATZ, as Successor Trustee
Under Declaration of Trust and Trust
Agreement Dated August 4, 1970

 

 

 

 

 

 

 

 

 

IRWIN KATZ, as Trustee of the Melvin
Simon Trust No. 1, the Melvin Simon
Trust No. 6, the Melvin Simon Trust
No. 7 and the Herbert Simon Trust
No. 3

 

 

 

 

 

NORTHEAST PROPERTIES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Herbert Simon

 

 

Name:   Herbert Simon, Member

 

 

 

 

 

 

 

S.F.G. COMPANY, L.L.C.

 

 

 

 

By:

MELVIN SIMON & ASSOCIATES,

 

 

INC., its manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Simon

 

 

 

Name:  David Simon

 

 

 

Title:      Vice President

 

27

--------------------------------------------------------------------------------


 

[INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

 

 

MELVIN SIMON, HERBERT SIMON AND
DAVID SIMON, NOT INDIVIDUALLY BUT AS
VOTING TRUSTEES UNDER THAT CERTAIN
VOTING TRUST AGREEMENT, VOTING
AGREEMENT AND PROXY DATED AS OF
DECEMBER 1, 1993, BETWEEN MELVIN
SIMON & ASSOCIATES, INC., AND MELVIN
SIMON, HERBERT SIMON AND DAVID
SIMON:

 

 

 

 

 

 

 

 

/s/ Melvin Simon

 

 

Melvin Simon

 

 

 

 

 

 

 

 

/s/ Herbert Simon

 

 

Herbert Simon

 

 

 

 

 

 

 

 

/s/ David Simon

 

 

David Simon

 

 

 

 

 

 

 

 

ESTATE OF EDWARD J. DeBARTOLO, SR.

 

 

 

 

 

 

 

 

By: 

/s/ Marie Denise DeBartolo York

 

 

 

Name:    Marie Denise DeBartolo York

 

 

 

Title:         Co-Executor

 

 

 

 

 

 

 

 

By: 

/s/ Edward J. DeBartolo, Jr.

 

 

 

Name:   Edward J. DeBartolo, Jr.

 

 

 

Title:        Co-Executor

 

 

 

 

 

 

 

 

/s/ Edward J. DeBartolo, Jr.

 

 

Edward J. DeBartolo, Jr.,
individually, and in his capacity
as Trustee under (1) the Lisa M.
DeBartolo Revocable Trust-successor
by assignment from Edward J.
DeBartolo Trust No. 5, (ii) the
Tiffanie L. DeBartolo Revocable
Trust-successor by assignment from
Edward J. DeBartolo Trust No. 6 and
(iii) Edward J. DeBartolo Trust No.

 

29

--------------------------------------------------------------------------------


 

 

 

7 for the Benefit of Nicole A.
DeBartolo

 

 

 

 

 

 

 

 

/s/ Cynthia R. DeBartolo

 

 

Cynthia R. DeBartolo

 

 

 

 

 

 

 

 

/s/ Marie Denise DeBartolo York

 

 

Marie Denise DeBartolo York,
individually, and in his/her
capacity as Trustee under (i)
Edward J. DeBartolo Trust No. 8 for
the benefit of John Edward York,
(ii) Edward J. DeBartolo Trust No.
9 for the benefit of Anthony John
York, (iii) Edward J. DeBartolo
Trust No. 10 for the benefit of
Mara Denise York and (iv) Edward J.
DeBartolo Trust No. 11 for the
benefit of Jenna Marie York

 

 

 

 

 

 

 

 

EJDG LLC

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

 

 

 

 

 

 

 

DeBARTOLO LLC

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

 

 

 

 

 

 

 

NIDC LLC

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

30

--------------------------------------------------------------------------------


 

 

 

GREAT LAKES MALL LLC

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

 

 

 

 

 

 

 

 

RUES PROPERTIES LLC

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

 

 

 

 

 

 

 

RUES PROPERTIES INC

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

 

 

 

 

 

 

 

CHELTENHAM SHOPPING CENTER
ASSOCIATES

 

 

 

 

 

 

 

 

By: 

/s/ Lynn E. Davenport

 

 

 

Name:   Lynn E. Davenport

 

 

 

Title: 

 

 

 

 

 

 

 

 

STICHTING PENSIOENFONDS VOOR DE
GEZONDHEID GEESTELIJKE EN
MAATSCHAPPELIJKE BELANGEN

 

 

 

 

 

 

 

 

By: 

/s/ D.J. de Beus

 

 

 

Name:   D.J. de Beus

 

 

 

Title:      Chairman, Board of
               Managing Directors

 

 

 

 

 

 

 

 

 

 

By: 

/s/ E.A. Brassem

 

 

 

Name:   E.A. Brassem

 

 

 

Title:      Tax Adviser

 

31

--------------------------------------------------------------------------------


 

 

 

 

KUWAIT FUND FOR ARAB ECONOMIC
DEVELOPMENT

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Bader Al-Humaidhi

 

 

 

 

Name:   Bader Al-Humaidhi

 

 

 

 

Title:       Director-General

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARAB FUND FOR ECONOMIC AND SOCIAL
DEVELOPMENT

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Abdlatif Al-Hamad

 

 

 

 

Name:   Abdlatif Al-Hamad

 

 

 

 

Title:       Chairman/D.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

KUWAIT INVESTMENT AUTHORITY AS
AGENT FOR GOVERNMENT OF KUWAIT

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Dr. Adnan Al-Sultan

 

 

 

 

Name:   Dr. Adnan Al-Sultan

 

 

 

 

Title:       Chief Investment Manager
                Direct Investments Dept.

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST
COMPANY, not individually but
solely in its capacity as Trustee
of the Telephone Real Estate Equity
Trust,

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Kathy Rohan

 

 

 

 

Name:   Kathy Rohan

 

 

 

 

Title:       Vice President

 

32

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of                      (the
“Agreement”), is by and among Simon Property Group, Inc. (the “Company”) and the
persons set forth on Schedule A (the “Rights Holders”). The Rights Holders and
their respective successors-in-interest and permitted assigns are hereinafter
sometimes referred to as the “Holders.”

 

R E C I T A L S :

 

On September 24, 1998, the Company and certain holders of Partnership Units (as
defined below in Section 11.4) (the “Priority Holders”) of Simon Property Group,
L.P., a Delaware limited partnership (the “Operating Partnership”), entered into
a Registration Rights Agreement.

 

The Operating Partnership has issued to the Rights Holders units in the
Operating Partnership consisting of common units (“‘Common Units”), 7.00%
Cumulative Convertible Preferred Units (“7% Preferred Units”) and 8.00%
Cumulative Redeemable Preferred Units (“8% Preferred Units” and, together with
the 7% Preferred Units and New 8% Preferred Units, as defined below, the
“Preferred Units”, and the Common Units, together with Preferred Units, the
“Units”).

 

Under the Sixth Amended and Restated Agreement of Limited Partnership of the
Operating Partnership dated as of September 24, 1998, as amended and
supplemented to date (the “Partnership Agreement”), the Holders have the right
to exchange all or any portion of their 7% Preferred Units (i) at any time after
[                    ], 2004 [FIFTH ANNIVERSARY OF INITIAL CLOSING DATE], for
shares (“7% Preferred Shares”) of the Company’s 7.00% Cumulative Convertible
Preferred Stock (the “7% Preferred Stock”), (ii) under certain circumstances
after [                    ], 2004 [FIFTH ANNIVERSARY OF INITIAL CLOSING DATE],
for Common Units. In addition, under certain circumstances the Holders (or the
successor holders, as the case may be) may require the Operating Partnership to
repurchase such Holders’ 7% Preferred Units, with the purchase price to be paid
in cash and/or Common Shares (as defined below), all as set forth in the
Partnership Agreement.

 

Under the Partnership Agreement the Holders have the right to exchange all or
any portion of their 8% Preferred Units at any time after
[                    ], 2004 [FIFTH ANNIVERSARY OF INITIAL CLOSING DATE], for
shares (“8% Preferred Shares” and, together with the 7% Preferred Shares,
“Preferred Shares”) of the Company’s 8.00% Cumulative Redeemable Preferred Stock
(the “8% Preferred Stock”). At any time after [                      ], 2009
[TENTH ANNIVERSARY OF INITIAL CLOSING DATE] the Operating Partnership has the
right to redeem the 8% Preferred Units with payment of a redemption price
consisting (other than the portion thereof consisting of accrued and unpaid
distributions, which is payable in cash) of new preferred units (“New 8%
Preferred Units”) or Common Units, at the election of the Operating Partnership.
In addition, under certain circumstances the Holders (or the successor holders,
as the case may be) may require the

 

-1-

--------------------------------------------------------------------------------


 

Operating Partnership to repurchase such Holders’ 8% Preferred Units, with the
purchase price to be paid in cash and/or Common Shares, all as set forth in the
Partnership Agreement.

 

Under the Partnership Agreement holders of Common Units have the right to
exchange all or any portion of their Common Units for shares (“Common Shares”
and together with Preferred Shares, “Shares”) of the Company’s common stock, par
value $.0001 per share (which are paired with a beneficial interest in shares of
common stock, par value $.0001 per share, of SPG Realty Consultants, Inc. (“SPG.
Realty”)) (the “Common Stock”), or cash, at the election of the Company and SPG
Realty.

 

Except as provided herein, any Shares issued upon such exchange of Preferred
Units for Preferred Shares or Common Units for Common Shares will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”).

 

The Company has agreed to provide certain registration rights with respect to
the Shares held or to be held by the Holders.

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.         Securities Subject to this Agreement. The securities entitled to the
benefits of this Agreement are (a) the Preferred Shares or Common Shares issued
upon exchange or repurchase of the Preferred Units, (b) the Common Shares issued
by the Company to the Holders upon exchange of the Common Units and (c) the
Common Shares issued upon conversion of the Preferred Shares (collectively, the
“Registrable Securities”) but, with respect to any particular Registrable
Security, only so long as it continues to be a Registrable Security. Registrable
Securities shall include any securities issued as a dividend or distribution on
account of Registrable Securities or resulting from a subdivision of the
outstanding shares of Registrable Securities into a greater number of shares (by
reclassification, stock split or otherwise). For the purposes of this Agreement,
a security that was at one time a Registrable Security shall cease to be a
Registrable Security when (a) such security has been effectively registered
under the Securities Act, other than pursuant to Section 4 of this Agreement,
and either (i) the registration statement with respect thereto has remained
continuously effective for 150 days or (ii) such security has been disposed of
pursuant to such registration statement, (b) such security is sold to the public
in reliance on Rule 144 (or any similar provision then in force) under the
Securities Act, (c) such security has been otherwise transferred, and (i) the
Company has delivered a new certificate or other evidence of ownership not
bearing the legend set forth on the Shares upon the initial issuance thereof (or
other legend of similar import) and (ii) in the opinion of counsel to the
Company reasonably acceptable to the Holders and addressed to the Company and
the holder of such security, the subsequent disposition of such security shall
not require the registration or qualification under the Securities Act, or
(d) such security has ceased to be outstanding.

 

Notwithstanding anything to the contrary herein, any Holder may exercise any of
its rights hereunder prior to its receipt of Shares, provided that such Holder,

 

-2-

--------------------------------------------------------------------------------


 

simultaneously with the delivery of any notice requesting registration
hereunder, shall deliver an Exercise Notice to the Company requesting
(i) exchange, or repurchase, of Units exchangeable into, or with a repurchase
price equal to, such number of Shares as such Holder has requested to be
registered or (ii) conversion of 7% Preferred Shares into such number of Common
Shares as such Holder has requested to be registered. Any such Exercise Notice
so delivered shall be (a) conditioned on the effectiveness of the requested
registration in connection with which it was delivered and (b) deemed to cover
only such number of Units or Preferred Shares as are exchangeable or convertible
into the number of Shares actually sold pursuant to the requested registration.
Any Shares to be issued in connection with any such Exercise Notice shall be
issued upon the closing of the sale of such Shares pursuant to the requested
registration. In the event that the Company elects to issue all cash in lieu of
Shares upon the exchange of Units covered by any such Exercise Notice, the
registration requested by the Holder that delivered such Exercise Notice, if a
Demand Registration, shall not constitute a Demand Registration under
Section 2.1 hereof.

 

Nothing contained herein shall create any obligation on the part of the Company
to issue Shares, rather than cash, upon the exchange of any Units.

 

2.         Demand Registration.

 

2.1.      Request for Registration. At any time, each Holder may make a written
request per 12-month period (specifying the intended method of disposition) for
registration under the Securities Act (each, a “Demand Registration”) of all or
part of such Holder’s Registrable Securities (but such part, together with the
number of securities requested by other Holders to be included in such Demand
Registration pursuant to this Section 2.1, shall have an estimated market value
at the time of such request (based upon the then market price of a share of
Common Stock of the Company) of at least $10,000,000). Notwithstanding the
foregoing, the Company shall not be required to file any registration statement
on behalf of any Holder within six months after the effective date of any
earlier registration statement so long as the Holder requesting the Demand
Registration was given a notice offering it the opportunity to sell Registrable
Securities under the earlier registration statement and such Holder did not
request that all of its Registrable Securities be included; provided, however,
that if a Holder requested that all of its Registrable Securities be included in
the earlier registration statement but not all were so included through no fault
of the Holder, such Holder may, but shall not be obligated to, require the
Company to file another registration statement pursuant to a Demand Registration
(subject, in the event of a Demand Registration for less than all such remaining
Registrable Securities, to the same $10,000,000 limitation set forth above)
exercised by such Holder within six months of the effective date of such earlier
registration statement. Within ten days after receipt of a request for a Demand
Registration, the Company shall give written notice (the “Notice”) of such
request to all other Holders and shall include in such registration all
Registrable Securities that the Company has received written requests for
inclusion therein within 15 days after the Notice is given (the “Requested
Securities”). Thereafter, the Company may elect to include in such registration
additional Shares to be issued by the Company. In such event for purposes only
of Section 2.3 (other than the first sentence thereof) and not for purposes of
any other provision or

 

-3-

--------------------------------------------------------------------------------


 

Section hereof (including, without limitation, Section 3), (a) such shares to be
issued by the Company in connection with a Demand Registration shall be deemed
to be Registrable Securities and (b) the Company shall be deemed to be a Holder
thereof. All requests made pursuant to this Section 2.1 shall specify the
aggregate number of Registrable Securities to be registered.

 

2.2.      Effective Registration and Expenses. A registration shall not
constitute a Demand Registration under Section 2.1 hereof until it has become
effective. In any registration initiated as a Demand Registration, the Company
shall pay all Registration Expenses (as defined in Section 8) incurred in
connection therewith, whether or not such Demand Registration becomes effective,
unless such Demand Registration fails to become effective as a result of the
fault of one or more Holders other than the Company, in which case the Company
will not be required to pay the Registration Expenses incurred with respect to
the offering of such Holder or Holders’ Registrable Securities. The Registration
Expenses incurred with respect to the offering of such Holder or Holders’
Registrable Securities shall be the product of (a) the aggregate amount of all
Registration Expenses incurred in connection with such registration and (b) the
ratio that the number of such Registrable Securities bears to the total number
of Registrable Securities included in the registration.

 

2.3.      Priority on Demand Registrations. The Holder making the Demand
Registration may elect whether the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of a firm commitment
underwritten offering or otherwise; provided, however, that such Holder may not
elect that such offering be made on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act. In any case in which an offering is in the
form of a firm commitment underwritten offering, if the managing underwriter or
underwriters of such offering advise the Company in writing that in its or their
opinion the number of Registrable Securities proposed to be sold in such
offering exceeds the number of Registrable Securities that can be sold in such
offering without adversely affecting the market for the Company’s common stock,
the Company will include in such registration the number of Registrable
Securities that in the opinion of such managing underwriter or underwriters can
be sold without adversely affecting the market for the Company’s common stock.
In such event, the number of Registrable Securities, if any, to be offered for
the accounts of Holders (including the Holder making the Demand Registration)
shall be reduced pro rata on the basis of the relative number of any Registrable
Securities requested by each such Holder to be included in such registration to
the extent necessary to reduce the total number of Registrable Securities to be
included in such offering to the number recommended by such managing underwriter
or underwriters. In the event the Holder making the Demand shall receive notice
pursuant to this Section 2.3 that the amount of Registrable Securities to be
offered for the account of such Holder shall be reduced, such Holder shall be
entitled to withdraw the Demand by written notice to the Company within seven
(7) days after receipt of such notice, with the effect that such Demand shall be
deemed not to have been made.

 

2.4.      Selection of Underwriters. If any of the Registrable Securities
covered by a Demand Registration are to be sold in an underwritten offering, the
Holders, in

 

-4-

--------------------------------------------------------------------------------


 

the aggregate, that own or will own a majority of the Registrable Securities
that the Company has been requested to register (including the Requested
Securities but excluding any securities to be issued by the Company), shall have
the right to select the investment banker or investment bankers and manager or
managers that will underwrite the offering; provided, however, that such
investment bankers and managers must be reasonably satisfactory to the Company.

 

3.         Piggyback Registration. Whenever the Company proposes to file a
registration statement under the Securities Act with respect to an underwritten
public offering of Common Stock by the Company for its own account or for the
account of any stockholders of the Company (other than a registration statement
filed pursuant to either Section 2 or 4 hereof), the Company shall give written
notice (the “Offering Notice”) of such proposed filing to each of the Holders at
least 30 days before the anticipated filing date. Such Offering Notice shall
offer all such Holders the opportunity to register such number of Registrable
Securities as each such Holder may request in writing, which request for
registration (each, a “Piggyback Registration”) must be received by the Company
within 15 days after the Offering Notice is given. The Company shall use all
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering, if any, to permit the holders of the Registrable
Securities requested to be included in the registration for such offering to
include such Registrable Securities in such offering on the same terms and
conditions as the common stock of the Company or, if such offering is for the
account of other stockholders, the common stock of such stockholders included
therein. Notwithstanding the foregoing, if the managing underwriter or
underwriters of a proposed underwritten offering advise the Company in writing
that in its or their opinion the number of Registrable Securities proposed to be
sold in such offering exceeds the number of Registrable Securities that can be
sold in such offering without adversely affecting the market for the Common
Stock, the Company will include in such registration the number of Registrable
Securities that in the opinion of such managing underwriter or underwriters can
be sold without adversely affecting the market for the Common Stock. In such
event, the number of Registrable Securities, if any, to be offered for the
accounts of Holders shall be reduced pro rata on the basis of the relative
number of any Registrable Securities requested by each such Holder to be
included in such registration to the extent necessary to reduce the total number
of Registrable Securities to be included in such offering to the number
recommended by such managing underwriter or underwriters. The number of
securities to be offered for the accounts of the Holders shall be reduced to
zero before the number of securities to be offered for the accounts of the
Priority Holders is reduced. The Company shall pay all Registration Expenses
incurred in connection with any Piggyback Registration.

 

4.         Shelf Registration. Following the Effective Time, the Company shall
use reasonable efforts to qualify for registration on Form S-3 for secondary
sales. The Company agrees that, upon the request of any Holder, the Company
shall promptly after receipt of such request notify each other Holder of receipt
of such request and shall cause to be filed on or as soon as practicable
thereafter, but not sooner than 35 days after the receipt of such notice from
such Holder, a registration statement (a “Shelf Registration Statement”) on
Form S-l, Form S-3 or any other appropriate form under the Securities Act for an
offering to

 

-5-

--------------------------------------------------------------------------------


 

be made on a delayed or continuous basis pursuant to Rule 415 thereunder or any
similar rule that may be adopted by the Securities and Exchange Commission (the
“Commission”) and permitting sales in any manner not involving an underwritten
public offering (and shall register or qualify the shares to be sold in such
offering under such other securities or “blue sky” laws as would be required
pursuant to Section 7(g) hereof) covering up to the aggregate number of
(a) Shares to be issued to such Holder and all other Holders who request that
the Shares to be issued to them upon the exchange or repurchase of Units held by
them be included in the Shelf Registration Statement upon the exchange or
repurchase of Units so that the Shares issuable upon the exchange or repurchase
of such Units will be registered pursuant to the Securities Act, (b) Common
Shares to be issued to such Holder and all other Holders who request that the
Common Shares to be issued to them upon the conversion of 7% Preferred Shares
held by them be included in the Shelf Registration Statement upon the conversion
of 7% Preferred Shares so that the Common Shares issuable upon the conversion of
such 7% Preferred Shares will be registered for sale by such Holders pursuant to
the Securities Act and (c) Registrable Securities held by such Holders. The
Company shall use its best efforts to cause the Shelf Registration Statement to
be declared effective by the Commission within three months after the filing
thereof. The Company shall use its reasonable efforts to keep the Shelf
Registration Statement continuously effective (and to register or qualify the
shares to be sold in such offering under such other securities or “blue sky”
laws as would be required pursuant to Section 7(g) hereof) for so long as any
Holder holds any Shares or Units that may be exchanged for Shares under the
Partnership Agreement or until the Company has caused to be delivered to each
Holder an opinion of counsel, which counsel must be reasonably acceptable to
such Holders, stating that such Shares or Shares issued upon such exchange or
conversion may be sold by the Holders pursuant to Rule 144 promulgated under the
Securities Act without regard to any volume limitations and that the Company has
satisfied the informational requirements of Rule 144. The Company shall file any
necessary listing applications or amendments to existing applications to cause
the Common Shares issuable upon exchange or repurchase of Units or upon
conversion of 7% Preferred Shares to be listed on the primary exchange on which
the Common Stock is then listed, if any. Notwithstanding the foregoing, if the
Company determines that it is necessary to amend or supplement such Shelf
Registration Statement and if the Company shall furnish to the Holders a
certificate signed by the Chief Executive Officer of the Company stating that in
the good faith judgment of the Board of Directors of the Company it would be
significantly disadvantageous to the Company and its stockholders for any such
Shelf Registration Statement to be amended or supplemented, the Company may
defer such amending or supplementing of such Shelf Registration Statement for
not more than 45 days and in such event the Holders shall be required to
discontinue disposition of any Registrable Securities covered by such Shelf
Registration Statement during such period. Notwithstanding the foregoing, if the
Company irrevocably elects prior to the filing of any Shelf Registration
Statement to issue all cash in lieu of Shares upon the exchange of Units by the
Holder requesting the filing of such Shelf Registration Statement, the Company
shall not be obligated to file such Shelf Registration Statement.

 

5.         Rights of Other Stockholders. Except for the rights granted
previously to the Priority Holders pursuant to the Registration Rights Agreement
referred to in the first

 

-6-

--------------------------------------------------------------------------------


 

recital to this Agreement, the Company shall not grant any person (a “Subsequent
Holder”), for so long as any securities convertible into or exchangeable for
Registrable Securities are outstanding, any rights to have their securities
included in any registration statement to be filed by the Company if such rights
are greater than the rights of the Holders granted herein without extending such
greater rights to the Holders. To the extent the securities of a Subsequent
Holder are entitled to be included in any registration statement and the
managing underwriter or underwriters believe that the number of securities
proposed to be sold in such offering exceeds the number of securities that can
be sold in such offering without adversely affecting the market for the
Company’s common stock, the number of securities to be offered for the accounts
of such Subsequent Holders shall be reduced to zero before the number of
securities to be offered for the accounts of the Holders is reduced.
Notwithstanding the foregoing, it is understood that in any case in which the
securities to be offered for the accounts of the Holders is reduced, such
securities will be reduced pro rata with any securities offered for the accounts
of holders of registration rights granted pursuant to that certain Registration
Rights Agreement among the Company and [JP Morgan, et. al] to be entered into in
connection with the issuance of the Units to the Holders.

 

6.         Holdback Agreements.

 

6.1.      Restrictions on Public Sale by Holders of Registrable Securities. Each
Holder (a) participating in an underwritten offering covered by any Demand
Registration or Piggyback Registration or (b) in the event the Company is
issuing shares of its capital stock to the public in an underwritten offering,
agrees, if requested by the managing underwriter or underwriters for such
underwritten offering, not to effect (except as part of such underwritten
offering or pursuant to Article XI of the Partnership Agreement) any public sale
or distribution of Registrable Securities or any securities convertible into or
exchangeable or exercisable for such Registrable Securities, including a sale
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, during the period (a “Lock-Out Period”) commencing 14 days prior
to and ending no more than 90 days subsequent to the date (an “Execution Date”)
specified in the Lock-Out Notice (as defined below) as the anticipated date of
the execution and delivery of the underwriting agreement (or, if later, a
pricing or terms agreement signed pursuant to such underwriting agreement) to be
entered into in connection with such Demand Registration or Piggyback
Registration or other underwritten offering. The Execution Date shall be no
fewer than 21 days subsequent to the date of delivery of written notice (a
“Lock-Out Notice”) by the Company to each Holder of the anticipated execution of
an underwriting agreement (or pricing or terms agreement), and the Execution
Date shall be specified in the Lock-Out Notice. The Company may not deliver a
Lock-Out Notice unless it is making a good faith effort to effect the offering
with respect to which such Lock-Out Notice has been delivered. Notwithstanding
the foregoing, the Company may not (a) establish Lock-Out Periods in effect for
more than 208 days in the aggregate within any of the consecutive fifteen-month
periods commencing on the date of this Agreement and (b) cause any Lock-Out
Period to commence (i) during the 45-day period immediately following the
expiration of any Lock-Out Period, such 45-day period to be extended by one day
for each day of delay pursuant to Section 7(a); or (ii) if the Company shall
have been requested to file a Registration Statement pursuant to Section 2

 

-7-

--------------------------------------------------------------------------------


 

during such 45-day period (as extended), until the earlier of (x) the date on
which all Registrable Securities thereunder shall have been sold and (y) 45 days
after the effective date of such Registration Statement. Notwithstanding the
foregoing, any Lock-Out Period may be shortened at the Company’s sole discretion
by written notice to the Holders, and the applicable Lock-Out Period shall be
deemed to have ended on the date such notice is received by the Holders. For the
purposes of this Section 6.1, a Lock-Out Period shall be deemed to not have
occurred, and a Lock-Out Notice shall be deemed to not have been delivered, if,
within 30 days of the delivery of a Lock-Out Notice, the Company delivers a
written notice (the “Revocation Notice”) to the Holders stating that the
offering (the “Aborted Offering”) with respect to which such Lock-Out Notice was
delivered has not been, or shall not be, consummated; provided, however, that
any Lock-Out Period that the Company causes to commence within 45 days of the
delivery of such Revocation Notice shall be reduced by the number of days
pursuant to which the Holders were subject to restrictions on transfer pursuant
to this Section 6.1 with respect to such Aborted Offering.

 

6.2.      Restrictions on Public Sale by the Company. If, but only if, the
managing underwriter or underwriters for any underwritten offering of
Registrable Securities made pursuant to a Demand Registration so request, the
Company agrees not to effect any public sale or distribution of any of its
securities similar to those being registered, or any securities convertible into
or exchangeable or exercisable for such securities (except pursuant to
registrations on Form S-4 or S-8 or any successor or similar forms thereto)
during the 14 days prior to, and during the 180-day period beginning on, the
effective date of such Demand Registration.

 

7.         Registration Procedures. Whenever the Holders have requested that any
Registrable Securities be registered pursuant to Section 2, 3 or 4, the Company
shall use its best efforts to effect the registration of Registrable Securities
in accordance with the intended method of disposition thereof as expeditiously
as practicable, and in connection with any such request, the Company shall as
expeditiously as possible:

 

(a)       in connection with a request pursuant to Section 2, prepare and file
with the Commission, not later than 40 days (or such longer period as may be
required in order for the Company to comply with the provisions of Regulation
S-X under the Securities Act) after receipt of a request to file a registration
statement with respect to Registrable Securities, a registration statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution
thereof and, if the offering is an underwritten offering, shall be reasonably
satisfactory to the managing underwriter or underwriters, and use its best
efforts to cause such registration statement to become effective; provided,
however, that if the Company shall within five (5) Business Days after receipt
of such request furnish to the Holders making such a request a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company it would be
significantly disadvantageous to the Company and its stockholders for such a
registration statement to be filed on or before the date filing would be
required, the Company shall have an additional

 

-8-

--------------------------------------------------------------------------------


 

period of not more than 45 days within which to file such registration statement
(provided that only one such notice may be given during any 12 month period);
and provided, further, that before filing a registration statement or prospectus
or any amendments or supplements thereto, the Company shall (a) furnish to the
counsel selected by the Holder making the demand, or if no demand, then, by the
Holders, in the aggregate, that own or will own a majority of the Registrable
Securities covered by such registration statement, copies of all such documents
proposed to be filed, which documents will be subject to the review of such
counsel, and (b) notify each seller or prospective seller of Registrable
Securities of any stop order issued or threatened by the Commission or
withdrawal of any state qualification and take all reasonable actions required
to prevent such withdrawal or the entry of such stop order or to remove it if
entered;

 

(b)       in connection with a registration pursuant to Section 2, prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 150
days (or such shorter period that will terminate when all Registrable Securities
covered by such registration statement have been sold, but not before the
expiration of the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder, if applicable), and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended method of disposition by the sellers
thereof set forth in such registration statement;

 

(c)       notify each seller of Registrable Securities and the managing
underwriter, if any, promptly, and (if requested by any such Person) confirm
such advice in writing,

 

(i)        when the prospectus or any supplement thereto or amendment or
post-effective amendment to the registration statement has been filed, and, with
respect to the registration statement or any post-effective amendment, when the
same has become effective,

 

(ii)       of any request by the Commission for amendments or post-effective
amendments to the registration statement or supplements to the prospectus or for
additional information,

 

(iii)      of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation or threatening of
any proceedings for that purpose,

 

(iv)      if at any time during the distribution of securities by the managing
underwriter the representations and warranties of the Company to be contained in
the underwriting agreement cease to be true and correct in all material
respects, and

 

-9-

--------------------------------------------------------------------------------


 

(v)       of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(d)       use its best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or any state
qualification or any order preventing or suspending the use of any preliminary
prospectus, and use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or any state
qualification or of any order preventing or suspending the use of any
preliminary prospectus at the earliest possible moment;

 

(e)       if requested by the managing underwriter or a seller of Registrable
Securities, promptly incorporate in a prospectus supplement or post-effective
amendment to the registration statement such information as the managing
underwriter or a seller of Registrable Securities reasonably request to have
included therein relating to the plan of distribution with respect to the
Registrable Securities, including, without limitation, information with respect
to the amount of Registrable Securities being sold to such underwriters, the
purchase price being paid therefor by such underwriters and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment promptly after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

(f)        furnish to each seller of Registrable Securities and the managing
underwriter one signed copy of the registration statement and each amendment
thereto as filed with the Commission, and such number of copies of such
registration statement, each amendment (including post-effective amendments) and
supplement thereto (in each case including all documents incorporated by
reference and all exhibits thereto whether or not incorporated by reference),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as each seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(g)       use reasonable efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any seller or underwriter reasonably requests in writing and to do any and
all other acts and things that may be reasonably necessary or advisable to
register or qualify for sale in such jurisdictions the Registrable Securities
owned by such seller; provided, however, that the Company shall not be required
to (a) qualify generally to do business in any jurisdiction where it is not then
so qualified, (b) subject itself to taxation in any such jurisdiction,
(c) consent to general service of process in any such jurisdiction or
(d) provide any undertaking required by such other securities or “blue sky” laws
or make any change in its charter or bylaws that the Board of Directors
determines in good faith to be contrary to the best interest of the Company and
its stockholders;

 

-10-

--------------------------------------------------------------------------------


 

(h)       use reasonable efforts to cause the Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the seller or sellers thereof
or the underwriters, if any, to consummate the disposition of such Registrable
Securities;

 

(i)        notify each seller of such Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and prepare and file with the Commission a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(j)        enter into customary agreements (including an underwriting agreement
in customary form, if the offering is an underwritten offering) and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection:

 

(i)         make such representations and warranties to the underwriters in
form, substance and scope, reasonably satisfactory to the managing underwriter,
as are customarily made by issuers to underwriters in primary underwritten
offerings on the form of registration statement used in such offering;

 

(ii)        obtain opinions and updates thereof of counsel, which counsel and
opinions to the Company (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter, addressed to the managing underwriter,
covering the matters customarily covered in opinions requested in primary
underwritten offerings on the form of registration statement used in such
offering and such other matters as may be reasonably requested by the managing
underwriter;

 

(iii)       obtain so-called “cold comfort” letters and updates thereof from the
Company’s independent public accountants addressed to the managing underwriter
in customary form and covering matters of the type customarily covered in “cold
comfort” letters to underwriters in connection with primary underwritten
offerings and such other matters as may be reasonably requested by the managing
underwriter;

 

(iv)      cause the underwriting agreements to set forth in full the
indemnification provisions and procedures of Section 9 (or such other
substantially similar provisions and procedures as the managing underwriter
shall reasonably request) with respect to all parties to be indemnified pursuant
to said Section; and

 

-11-

--------------------------------------------------------------------------------


 

(v)       deliver such documents and certificates as may be reasonably requested
by the Participating Holder or Holders to evidence compliance with the
provisions of this Section 7(j) and with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Company.

 

The above shall be done at the effectiveness of such registration statement
(when consistent with customary industry practice), each closing under any
underwriting or similar agreement as and to the extent required thereunder and
from time to time as may reasonably be requested by the sellers of Registrable
Securities, all in a manner consistent with customary industry practice.

 

(k)       make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement, the counsel referred to in clause (a) of Section 7(a) and any
attorney, accountant or other agent retained by any such seller or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees and
agents to supply all information reasonably requested by any such Inspector in
connection with such registration statement. Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (a)
the disclosure of such Records is, in the reasonable judgment of any Inspector,
necessary to avoid or correct a misstatement or omission of a material fact in
the registration statement or (b) the release of such Records is ordered
pursuant to a subpoena or other order from a court or governmental agency of
competent jurisdiction or required (in the written opinion of counsel to such
seller or underwriter, which counsel shall be reasonably acceptable to the
Company) pursuant to applicable state or federal law. Each seller of Registrable
Securities agrees that it will, upon learning that disclosure of such Records
are sought by a court or governmental agency, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the Records deemed confidential;

 

(l)        if such sale is pursuant to an under-written offering, use reasonable
efforts to obtain a “cold comfort” letter and updates thereof from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as the holders, in the
aggregate, of a majority of the Registrable Securities being sold and the
managing underwriter or underwriters reasonably request;

 

(m)      otherwise use reasonable efforts to comply with the Securities Act, the
Exchange Act, all applicable rules and regulations of the Commission and all
applicable state securities and real estate syndication laws, and make generally
available to its security holders, as soon as reasonably practicable, an
earnings statement covering a period of 12 months, beginning within three months
after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11 (a) of the Securities Act;

 

-12-

--------------------------------------------------------------------------------


 

(n)       use reasonable efforts to cause all Registrable Securities covered by
the registration statement to be listed on each securities exchange, if any, on
which similar securities issued by the Company are then listed, provided that
the applicable listing requirements are satisfied;

 

(o)       cooperate with the sellers of Registrable Securities and the managing
underwriter to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends; and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriter may reasonably request at
least 2 business days prior to any sale of Registrable Securities to the
underwriters;

 

(p)       cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter;

 

(q)       prior to the filing of any document which is to be incorporated by
reference into the registration statement or the prospectus (after the initial
filing of the registration statement) provide copies of such document to the
sellers of Registrable Securities, the underwriters and their respective counsel
and make the Company representatives available for discussion of such document
with such persons; and

 

(r)        participate, if so requested, in a “road show” in connection with the
sale of the Registrable Securities but only to the extent reasonably requested
by the managing underwriter, if such sale is pursuant to an underwritten
offering.

 

The Company may require each seller or prospective seller of Registrable
Securities as to which any registration is being effected to furnish to the
Company such information regarding the distribution of such securities and other
matters as may be required to be included in the registration statement.

 

Each holder of Registrable Securities agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Paragraph (i) of this Section 7, such holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Paragraph (i) of this
Section 7, and, if so directed by the Company, such holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
registration statement shall be maintained effective pursuant to this Agreement
(including the period referred to in Paragraph (b) of this Section 7) by the
number of days during the period from and including the date of the giving of
such notice pursuant to Paragraph (i) of this Section 7 to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Paragraph (i) of this Section 7.

 

-13-

--------------------------------------------------------------------------------


 

The Company shall keep the sellers of Registrable Securities to be offered in a
given registration advised of the status of any registration in which they are
participating. In addition, the Company and each such seller of Registrable
Securities may enter into understandings in writing whereby such seller of
Registrable Securities will agree in advance as to the acceptability of the
price or range of prices per share at which the Registrable Securities included
in such registration are to be offered to the public. Furthermore, the Company
shall establish pricing notification procedures reasonably acceptable to each
such seller of Registrable Securities and shall, as promptly as practicable
after learning the same from the managing underwriter, use reasonable efforts to
give oral notice to each such seller of Registrable Securities of the
anticipated date on which the Company expects to receive a notification from the
managing underwriter (and any changes in such anticipated date) of the price per
share at which the Registrable Securities included in such registration are to
be offered to the public.

 

8.         Registration Expenses. The Company shall pay all expenses incident to
its performance of or compliance with this Agreement, including, without
limitation, (a) all Commission, stock exchange and National Association of
Securities Dealers, Inc. registration, filing and listing fees, (b) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the Registrable Securities), (c) all printing, messenger and
delivery expenses, (d) all fees and disbursements of the Company’s independent
public accountants and counsel and (e) all fees and expenses of any special
experts retained by the Company in connection with any Demand Registration or
Piggyback Registration pursuant to the terms of this Agreement, regardless of
whether such registration becomes effective; provided, however, that the Company
shall not pay the costs and expenses of any Holder relating to underwriters’
commissions and discounts relating to Registrable Securities to be sold by such
Holder (but such costs and expenses shall be paid by the Holders on a pro rata
basis), brokerage fees, transfer taxes, or the fees or expenses of any counsel,
accountants or other representatives retained by the Holders, individually or in
the aggregate. All of the expenses described in this Section 8 that are to be
paid by the Company are herein called “Registration Expenses.”

 

9.         Indemnification; Contribution.

 

9.1.      Indemnification by the Company. The Company agrees to indemnify, to
the fullest extent permitted by law, each Holder, each Holder’s respective
officers, directors, agents, advisors, employees and trustees, and each person,
if any, who controls such Holder (within the meaning of the Securities Act),
against any and all losses, claims, damages, liabilities and expenses caused by
any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, except insofar as the same are
caused by or contained in any information with respect to such Holder furnished
in writing to the Company by such Holder

 

-14-

--------------------------------------------------------------------------------


 

expressly for use therein or by such Holder’s failure to deliver a copy of the
prospectus or any supplements thereto after the Company has furnished such
Holder with a sufficient number of copies of the same or by the delivery of
prospectuses by such Holder after the Company notified such Holder in writing to
discontinue delivery of prospectuses. The Company also shall indemnify any
underwriters of the Registrable Securities, their officers and directors and
each person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Holders.

 

9.2.      Indemnification by Holders. In connection with any registration
statement in which a Holder is participating, each such Holder shall furnish to
the Company in writing such information and affidavits with respect to such
Holder as the Company reasonably requests for use in connection with any such
registration statement or prospectus and agrees to indemnify, severally and not
jointly, to the fullest extent permitted by law, the Company, its officers,
directors and agents and each person, if any, who controls the Company (within
the meaning of the Securities Act) against any and all losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of a material fact or any omission or alleged omission of a material fact
required to be stated in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue or alleged untrue statement or omission is
contained in or omitted from, as the case may be, any information or affidavit
with respect to such Holder so furnished in writing by such Holder specifically
for use in the Registration Statement. Each Holder also shall indemnify any
underwriters of the Registrable Securities, their officers and directors and
each person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Company.

 

9.3.      Conduct of Indemnification Proceedings. Any party that proposes to
assert the right to be indemnified under this Section 9 shall, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve it from any liability that it may have
to any indemnified party under the foregoing provisions of this Section 9
unless, and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and

 

-15-

--------------------------------------------------------------------------------


 

except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. If the indemnifying party
assumes the defense, the indemnifying party shall have the right to settle such
action without the consent of the indemnified party; provided, however, that the
indemnifying party shall be required to obtain such consent (which consent shall
not be unreasonably withheld) if the settlement includes any admission of
wrongdoing on the part of the indemnified party or any decree or restriction on
the indemnified party or its officers or directors; provided, further, that no
indemnifying party, in the defense of any such action, shall, except with the
consent of the indemnified party (which consent shall not be unreasonably
withheld), consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability with respect
to such action. The indemnified party will have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel will be at the expense of such indemnified party unless (a) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (b) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available in the indemnifying party, (c) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (d) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time from all such indemnified party or parties unless
(a) the employment of more than one counsel has been authorized in writing by
the indemnifying party or parties, (b) an indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it that are different from or in addition to those available to the
other indemnified parties or (c) a conflict or potential conflict exists (based
on advice of counsel to an indemnified party) between such indemnified party and
the other indemnified parties, in each of which cases the indemnifying party
shall be obligated to pay the reasonable fees and expenses of such additional
counsel or counsels. An indemnifying party will not be liable for any settlement
of any action or claim effected without its written consent (which consent shall
not be unreasonably withheld).

 

9.4.      Contribution. If the indemnification provided for in this Section 9
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, to the extent such indemnification is
unavailable, in lieu of indemnifying such indemnified party, shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and indemnified parties in

 

-16-

--------------------------------------------------------------------------------


 

connection with the actions that resulted in such losses, claims, damages,
liabilities or expenses. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in Section 9.3, any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.4 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 1l(f) of
the Securities Act) shall be entitled to contribution from any person.

 

If indemnification is available under this Section 9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 9.1 and 9.2 without regard to the relative fault of said indemnifying
parties or indemnified party.

 

10.       Participation in Underwritten Registrations. No person may participate
in any underwritten registration hereunder unless such person (i) agrees to sell
such person’s securities on the basis provided in any underwriting agreements
approved by the persons entitled hereunder to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

 

11.       Rule 144. The Company covenants that it shall use its best efforts to
file the reports required to be filed by it under the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder if
and when the Company becomes obligated to file such reports (or, if the Company
ceases to be required to file such reports, it shall, upon the request of any
Holder, make publicly available other information), and it shall, if feasible,
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time or (ii) any similar rules or regulations hereafter
adopted by the Commission. Upon the written request of any Holder, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

-17-

--------------------------------------------------------------------------------


 

12.       Miscellaneous.

 

12.1.    Remedies. Each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

12.2.    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of all Holders; provided
that, without the consent of any Holders, the Operating Partnership may amend
the provisions of this Agreement solely to include additional Holders as parties
hereto as contemplated by the Contribution Agreements pursuant to which the
Units were, and additional Units may be, originally issued.

 

12.3.    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified or registered or express mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five days (or, in
the case of express mail, one day) after the date of deposit in the United
States mail, as follows:

 

(i) if to the Company, to:

 

Simon Property Group, Inc.

Merchants Plaza

115 West Washington Street

Suite 15 East

Indianapolis, Indiana 46204

Attention: David Simon

James M. Barkley, Esq.

Facsimile No.: (317)685-7221

 

with a copy to:

 

Willkie Farr & Gallagher

787 Seventh Avenue

New York, New York 10019

Attention: Richard L. Posen, Esq.

Facsimile: (212)728-8111

 

(ii)       if to any Holder, to the most current address of such Holder given by
such Holder to the Company in writing.

 

Any party may by notice given in accordance with this Section 12.3 to the other
parties designate another address or person for receipt of notice hereunder.

 

-18-

--------------------------------------------------------------------------------


 

12.4.    Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon the
Holders and their respective successors and assigns and the successors and
assigns of the Company; provided, however, that no Holder may assign its rights
hereunder to any person who is not a permitted transferee of such Holder
pursuant to the terms of the Partnership Agreement; provided further, that,
except as otherwise provided in Section 12.4(b) hereof, no Holder may assign its
rights hereunder to any person who does not acquire either (i) all or
substantially all of such Holder’s Registrable Securities or Securities, as the
case may be or (ii) a number of Units or Registrable Securities which as of the
date the Operating Partnership issued such Units or Registrable Securities to
the Holder were worth at least $10,000,000 (measured, in the case of Units or
Registrable Securities issued upon conversion, exchange or redemption of other
Units, by reference to the Units which were exchanged, repurchased or converted
for or into such Units or Registrable Securities).

 

(b)       Affiliates. It is understood under the terms of the Partnership
Agreement, Holders have the right to assign their partnership interests, in
whole or in part, to their Affiliates (as defined in the Partnership Agreement).
The provisions of this Agreement shall inure to the benefit of all such
Affiliates and, for all purposes of this Agreement, a party to this Agreement
(other than the Company) and all of its affiliates which at the time in question
are Limited Partners of the Operating Partnership shall be deemed to be one
party, with the consequence that (i) they may aggregate their Units for the
purpose of exercising their rights under this Agreement and (ii) to assign the
benefits of this Agreement to a third party which is not an Affiliate of them,
they must together assign to such third party all or substantially all of the
aggregate amount of Units held by all of them.

 

12.5.    Mergers, Etc. In addition to any other restriction on mergers,
consolidations and reorganizations contained in the articles of incorporation,
by-laws, code of regulations or agreements of the Company, the Company covenants
and agrees that it shall not, directly or indirectly, enter into any merger,
consolidation or reorganization in which the Company shall not be the surviving
corporation unless all the Registrable Securities and all of the outstanding
shares of Common Stock of the Company and Units are exchanged or purchased upon
substantially equivalent economic terms for cash or freely marketable securities
of the surviving corporation unless the surviving corporation shall, prior to
such merger, consolidation or reorganization, agree in a writing to assume in
full and without modification other than conforming changes necessary to reflect
the new issuer of the Registrable Securities all of the obligations of the
Company under this Agreement, and for that purpose references hereunder to
“Registrable Securities” shall be deemed to include the securities which holders
of Common Stock would be entitled to receive in exchange for Registrable
Securities pursuant to any such merger, consolidation, sale of all or
substantially all of its assets or business, liquidation, dissolution or
reorganization.

 

12.6.    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so

 

-19-

--------------------------------------------------------------------------------


 

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

12.7.    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

12.8.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

12.9.    Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, it being intended that all
of the rights of the Holders shall be enforceable to the full extent permitted
by law.

 

12.10.  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

 

[This page intentionally ends here]

 

-20-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

 

By:

 

 

 

Name:
Title:
Hereunto duly authorized

 

[Signatures continue on next page]

 

-21-

--------------------------------------------------------------------------------


 

[Signature Page to Registration Rights Agreement]

 

 

 

HOLDERS:

 

 

 

APPLE BLOSSOM MALL LLC, a Delaware limited
liability company

 

 

 

 

 

By:

 

 

 

Stephen R. Karp, its Manager

 

 

Hereunto duly authorized

 

 

 

 

 

 

 

ATRIUM ASSOCIATES JOINT VENTURE, a

 

Massachusetts general partnership

 

 

 

By:

CHESTNUT HILL ATRIUM LIMITED

 

 

PARTNERSHIP, a Delaware limited

 

 

partnership, its General Partner

 

 

 

 

 

By:

KARP ATRIUM, INC., a Delaware

 

 

 

corporation, its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Stephen R. Karp

 

 

 

Its Chairman and Chief Executive
Officer

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

 

CAPE COD MALL LLC, a Massachusetts limited

 

liability company

 

 

 

By:

ALL CAPE CENTER LLC, a Massachusetts

 

 

limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Stephen R. Karp, its Manager

 

 

 

Hereunto duly authorized

 

 

[Signatures continue on next page]

 

-22-

--------------------------------------------------------------------------------


 

[Signature Page to Registration Rights Agreement]

 

 

 

GREENDALE ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

 

 

 

Stephen R. Karp, its General Partner
Hereunto duly authorized

 

 

[Signatures continue on next page]

 

-23-

--------------------------------------------------------------------------------


 

[Signature Page to Registration Rights Agreement]

 

 

 

 

 

Stephen R. Karp

 

 

 

 

 

 

 

FISCHMAN MNH PARTNERS, a
Massachusetts general partnership

 

 

 

 

 

By:

 

 

 

Steven S. Fischman
Its general partner
Hereunto duly authorized

 

 

 

 

 

 

 

THE WILLIAM A. DEDRICK REVOCABLE
TRUST OF 1992

 

 

 

 

 

 

 

By:

 

 

 

William A. Dedrick, as Trustee

 

 

 

 

 

 

 

MANCHESTER SPE CORPORATION, a New
Hampshire corporation

 

 

 

 

 

 

 

By:

 

 

 

Steven S. Fischman, its President
Hereunto duly authorized

 

 

 

 

 

 

 

STEPHEN R. KARP 1999 TRUST – VI u/d/t
dated as of January 4, 1999

 

 

 

 

 

 

 

By:

 

 

 

Stephen R. Karp, as Trustee and not
individually

 

 

[Signatures continue on next page]

 

-24-

--------------------------------------------------------------------------------


 

[Signature Page to Registration Rights Agreement]

 

 

 

STEPHEN R. KARP 1999 TRUST – X u/d/t
dated as of January 4, 1999

 

 

 

 

 

By:

 

 

 

Stephen R. Karp, as Trustee and not
individually

 

 

 

 

 

 

 

 

Steven S. Fischman

 

 

 

 

 

 

 

THE STEVEN S. FISCHMAN 1992 NSM
TRUST

 

 

 

 

 

 

 

By:

 

 

 

Stephen R. Karp, as Trustee and not
individually

 

 

 

 

 

 

 

By:

 

 

 

Alan W. Rottenberg, as Trustee and not
individually

 

[Signatures continue on next page]

 

-25-

--------------------------------------------------------------------------------


 

[Signature Page to Registration Rights Agreement]

 

 

 

 

 

 

 

 

 

Dawn K. Neher

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SQUARE ONE MALL LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

 

 

 

 

 

By:

NED Square One Limited Partnership, a
Delaware limited partnership, its general partner

 

 

 

 

 

 

 

 

 

By:

NED Square One, Inc., a Delaware
corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Steven S. Fischman,
Its President
Hereunto duly authorized

 

-26-

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Rights Holders

 

Apple Blossom Mall LLC

c/o New England Development

One Wells Avenue

Newton, MA 02459

Attn: Steven S. Fischman

 

Atrium Associates Joint Venture

c/o New England Development

One Wells Avenue

Newton, MA 02459

Attn: Steven S. Fischman

 

Cape Cod Mall LLC

c/o New England Development

One Wells Avenue

Newton, MA 02459

Attn: Steven S. Fischman

 

Greendale Associates Limited Partnership

c/o New England Development

One Wells Avenue

Newton, MA 02459

Attn: Steven S. Fischman

 

Stephen R. Karp

c/o New England Development

One Wells Avenue

Newton, MA 02459

 

Fischman MNH Partners

c/o Steven S. Fischman

c/o New England Development

One Wells Avenue

Newton, MA 02459

 

The William A. Dedrick Revocable Trust of 1992

c/o William A. Dedrick, Trustee

33 Riverfront Drive

Manchester, NH 03102

 

A-1

--------------------------------------------------------------------------------


 

Manchester SPE Corporation

c/o New England Development

One Wells Avenue

Newton, MA 02459

 

Stephen R. Karp 1999 Trust – VI u/d/t dated as of January 4, 1999

c/o Stephen R. Karp

New England Development

One Wells Avenue

Newton, MA 02459

 

Stephen R. Karp 1999 Trust – X u/d/t dated as of January 4, 1999

c/o Stephen R. Karp

New England Development

One Wells Avenue

Newton, MA 02459

 

Steven S. Fischman

c/o New England Development

One Wells Avenue

Newton, MA 02459

 

The Steven S. Fischman 1992 NSM Trust

c/o Steven S. Fischman

New England Development

One Wells Avenue

Newton, MA 02459

 

Dawn K. Neher

c/o New England Development

One Wells Avenue

Newton, MA 02459

 

Square One Mall Limited Partnership

c/o New England Development

One Wells Avenue

Newton, MA 02459

Attn: Steven S. Fischman

 

A-2

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of August       , 1999 (the
“Agreement”), is by and among Simon Property Group, Inc. (the “Company”) and the
persons set forth on Schedule A (the “Rights Holders”). The Rights Holders and
their respective successors-in-interest and permitted assigns are hereinafter
sometimes referred to as the “Holders.”

 

R  E  C  I  T  A  L  S:

 

On September 24, 1998, the Company and certain holders of partnership units (the
“Priority Holders”) of Simon Property Group, L.P., a Delaware limited
partnership (the “Operating Partnership”), entered into a Registration Rights
Agreement.

 

Concurrent with the execution hereof, Teachers Mayflower, LLC, Mayflower Member
LLC, New York State Teachers’ Retirement System and SPG Mayflower, LLC entered
into that certain Limited Liability Company Agreement of Mayflower Realty LLC
(the “Mayflower Agreement”).

 

Pursuant to the Mayflower Agreement, the Company has agreed to grant to the
Holders registration rights with respect to shares (“Shares”) of the Company’s
common stock, par value $.0001 per share (which are paired with a beneficial
interest in shares of common stock, par value $.0001 per share, of SPG Realty
Consultants, Inc.), that may be issued to the Holders pursuant to Sections 8.4
or 8.6 of the Mayflower Agreement.

 

Except as provided herein, any Shares issued as aforesaid will not be registered
under the Securities Act of 1933, as amended (the “Securities Act”).

 

The Company has agreed to provide certain registration rights with respect to
the Shares held or to be held by the Holders.

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.         Securities Subject to this Agreement. The securities entitled to the
benefits of this Agreement are the Shares that may be issued to the Holders
pursuant to Sections 8.4 or 8.6 of the Mayflower Agreement (collectively, the
“Registrable Securities”) but, with respect to any particular Registrable
Security, only so long as it continues to be a Registrable Security. Registrable
Securities shall include any securities issued as a dividend or distribution on
account of Registrable Securities or resulting from a subdivision of the
outstanding

 

--------------------------------------------------------------------------------


 

shares of Registrable Securities into a greater number of shares (by
reclassification, stock split or otherwise). For the purposes of this Agreement,
a security that was at one time a Registrable Security shall cease to be a
Registrable Security when (a) such security has been effectively registered
under the Securities Act, other than pursuant to Section 4 of this Agreement,
and either (i) the registration statement with respect thereto has remained
continuously effective for 150 days or (ii) such security has been disposed of
pursuant to such registration statement, (b) such security is sold to the public
in reliance on Rule 144 (or any similar provision then in force) under the
Securities Act, (c) such security has been otherwise transferred, and (i) the
Company has delivered a new certificate or other evidence of ownership not
bearing the legend set forth on the Shares upon the initial issuance thereof (or
other legend of similar import) and (ii) in the opinion of counsel to the
Company reasonably acceptable to the Holders and addressed to the Company and
the holder of such security, the subsequent disposition of such security shall
not require the registration or qualification under the Securities Act, or
(d) such security has ceased to be outstanding.

 

2.         Demand Registration.

 

2.1.      Request for Registration. At any time, each Holder may make a written
request per 12-month period (specifying the intended method of disposition) for
registration under the Securities Act (each, a “Demand Registration”) of all or
part of such Holder’s Registrable Securities (if less than all, then such part,
together with the number of securities requested by other Holders to be included
in such Demand Registration pursuant to this Section 2.1, shall have an
estimated market value at the time of such request (based upon the then market
price of a share of common stock of the Company) of at least $10,000,000) or,
subject to such $10,000,000 limitation, any Registrable Securities which SPG
Mayflower LLC has elected to pay to such Holder under Section 8.4 or 8.6 of the
Mayflower Agreement. Notwithstanding the foregoing, the Company shall not be
required to file any registration statement on behalf of any Holder within six
months after the effective date of any earlier registration statement so long as
the Holder requesting the Demand Registration was given a notice offering it the
opportunity to sell Registrable Securities under the earlier registration
statement and such Holder did not request that all of its Registrable Securities
be included; provided, however, that if a Holder requested that all of its
Registrable Securities be included in the earlier registration statement but not
all were so included through no fault of the Holder, such Holder may, but shall
not be obligated to, require the Company to file another registration statement
pursuant to a Demand Registration (subject, in the event of a Demand
Registration for less than all of such Holder’s remaining Registrable
Securities, to the same $10,000,000 limitation set forth above) exercised by
such Holder within six months of the effective date of such earlier

 

2

--------------------------------------------------------------------------------


 

registration statement. Within ten days after receipt of a request for a Demand
Registration from any Holder or any Priority Holder, the Company shall give
written notice (the “Notice”) of such request to all other Holders and shall
include in such registration all Registrable Securities that the Company has
received written requests for inclusion therein within 15 days after the Notice
is given (the “Requested Securities”). Thereafter, the Company may elect to
include in such registration additional Shares to be issued by the Company. In
such event for purposes only of Section 2.3 (other than the first sentence
thereof) and not for purposes of any other provision or Section hereof
(including, without limitation, Section 3), (a) such shares to be issued by the
Company in connection with a Demand Registration shall be deemed to be
Registrable Securities and (b) the Company shall be deemed to be a Holder
thereof. All requests made pursuant to this Section 2.1 shall specify the
aggregate number of Registrable Securities to be registered.

 

2.2.      Effective Registration and Expenses. A registration shall not
constitute a Demand Registration under Section 2.1 hereof until it has become
effective. In any registration initiated as a Demand Registration, the Company
shall pay all Registration Expenses (as defined in Section 8) incurred in
connection therewith, whether or not such Demand Registration becomes effective,
unless such Demand Registration fails to become effective as a result of the
fault of one or more Holders other than the Company, in which case the Company
will not be required to pay the Registration Expenses incurred with respect to
the offering of such Holder or Holders’ Registrable Securities. The Registration
Expenses incurred with respect to the offering of such Holder or Holders’
Registrable Securities shall be the product of (a) the aggregate amount of all
Registration Expenses incurred in connection with such registration and (b) the
ratio that the number of such Registrable Securities bears to the total number
of Registrable Securities included in the registration.

 

2.3.      Priority on Demand Registrations. The Holder making the Demand
Registration may elect whether the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of a firm commitment
underwritten offering or otherwise; provided, however, that such Holder may not
elect that such offering be made on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act. In any case in which an offering is in the
form of a firm commitment underwritten offering, if the managing underwriter or
underwriters of such offering advise the Company in writing that in its or their
opinion the number of Registrable Securities proposed to be sold in such
offering exceeds the number of Registrable Securities that can be sold in such
offering without adversely affecting the market for the Company’s common stock,
the Company will include in such registration the number of Registrable
Securities that in the opinion of such managing underwriter or underwriters can
be sold without adversely

 

3

--------------------------------------------------------------------------------


 

affecting the market for the Company’s common stock. In such event, the number
of Registrable Securities, if any, to be offered for the accounts of Holders
(including the Holder making the Demand Registration) shall be reduced pro rata
on the basis of the relative number of any Registrable Securities requested by
each such Holder to be included in such registration to the extent necessary to
reduce the total number of Registrable Securities to be included in such
offering to the number recommended by such managing underwriter or underwriters.
In the event the Holder making the Demand shall receive notice pursuant to this
Section 2.3 that the amount of Registrable Securities to be offered for the
account of such Holder shall be reduced, such Holder shall be entitled to
withdraw the Demand by written notice to the Company within seven (7) days after
receipt of such notice, with the effect that such Demand shall be deemed not to
have been made.

 

2.4.      Selection of Underwriters. If any of the Registrable Securities
covered by a Demand Registration are to be sold in an underwritten offering, the
Holders, in the aggregate, that own or will own a majority of the Registrable
Securities that the Company has been requested to register (including the
Requested Securities but excluding any securities to be issued by the Company),
shall have the right to select the investment banker or investment bankers and
manager or managers that will underwrite the offering; provided, however, that
such investment bankers and managers must be reasonably satisfactory to the
Company.

 

3.         Piggyback Registration. Whenever the Company proposes to file a
registration statement under the Securities Act with respect to an underwritten
public offering of common stock by the Company for its own account or for the
account of any stockholders of the Company (other than a registration statement
filed pursuant to either Section 2 or 4 hereof), the Company shall give written
notice (the “Offering Notice”) of such proposed filing to each of the Holders at
least 30 days before the anticipated filing date. Such Offering Notice shall
offer all such Holders the opportunity to register such number of Registrable
Securities as each such Holder may request in writing, which request for
registration (each, a “Piggyback Registration”) must be received by the Company
within 15 days after the Offering Notice is given. The Company shall use all
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering, if any, to permit the holders of the Registrable
Securities requested to be included in the registration for such offering to
include such Registrable Securities in such offering on the same terms and
conditions as the common stock of the Company or, if such offering is for the
account of other stockholders, the common stock of such stockholders included
therein. Notwithstanding the foregoing, if the managing underwriter or
underwriters of a proposed underwritten offering advise the Company in writing
that in its or their opinion the number of Registrable Securities

 

4

--------------------------------------------------------------------------------


 

proposed to be sold in such offering exceeds the number of Registrable
Securities that can be sold in such offering without adversely affecting the
market for the Company’s common stock, the Company will include in such
registration the number of Registrable Securities that in the opinion of such
managing underwriter or underwriters can be sold without adversely affecting the
market for the Company’s common stock. In such event, the number of Registrable
Securities, if any, to be offered for the accounts of Holders shall be reduced
pro rata on the basis of the relative number of any Registrable Securities
requested by each such Holder to be included in such registration to the extent
necessary to reduce the total number of Registrable Securities to be included in
such offering to the number recommended by such managing underwriter or
underwriters. The number of securities to be offered for the accounts of the
Holders shall be reduced to zero before the number of securities to be offered
for the accounts of the Priority Holders is reduced. The Company shall pay all
Registration Expenses incurred in connection with any Piggyback Registration.

 

4.         Shelf Registration. The Company agrees that, upon the request of any
Holder, the Company shall promptly after receipt of such request notify each
other Holder of receipt of such request and shall cause to be filed on or as
soon as practicable thereafter, but not sooner than 35 days nor later than 60
days after the receipt of such notice from such Holder, a registration statement
(a “Shelf Registration Statement”) on Form S-1, Form S-3 or any other
appropriate form under the Securities Act for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 thereunder or any similar
rule that may be adopted by the Securities and Exchange Commission (the
“Commission”) and permitting sales in any manner not involving an underwritten
public offering (and shall register or qualify the shares to be sold in such
offering under such other securities or “blue sky” laws as would be required
pursuant to Section 7(g) hereof) covering up to the aggregate number of
Registrable Securities held by such Holders or to be issued to such Holders
pursuant to Sections 8.4 or 8.6 of the Mayflower Agreement. The Company shall
use its best efforts to cause the Shelf Registration Statement to be declared
effective by the Commission promptly and in any event within three months after
the filing thereof. The Company shall use its reasonable efforts to keep the
Shelf Registration Statement continuously effective (and to register or qualify
the shares to be sold in such offering under such other securities or “blue sky”
laws as would be required pursuant to Section 7(g) hereof) for so long as any
Holder holds any Shares or until the Company has caused to be delivered to each
Holder an opinion of counsel, which counsel must be reasonably acceptable to
such Holders, stating that such Shares may be sold by the Holders pursuant to
Rule 144 promulgated under the Securities Act without regard to any volume
limitations and that the Company has satisfied the informational requirements of
Rule 144. The Company shall file any necessary listing applications or
amendments to existing applications to cause the

 

5

--------------------------------------------------------------------------------


 

Shares to be listed on the primary exchange on which the Company’s common stock
is then listed, if any. Notwithstanding the foregoing, if the Company determines
that it is necessary to amend or supplement such Shelf Registration Statement
and if the Company shall furnish to the Holders a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board of Directors of the Company it would be significantly
disadvantageous to the Company and its stockholders for any such Shelf
Registration Statement to be amended or supplemented, the Company may defer such
amending or supplementing of such Shelf Registration Statement for not more than
45 days and in such event the Holders shall be required to discontinue
disposition of any Registrable Securities covered by such Shelf Registration
Statement during such period.

 

5.         Rights of Other Stockholders. Except for the rights granted
previously to the Priority Holders pursuant to the registration rights agreement
referred to in the first recital to this Agreement, the Company shall not grant
any person (a “Subsequent Holder”), for so long as any securities convertible
into or exchangeable for Registrable Securities are outstanding, any rights to
have their securities included in any registration statement to be filed by the
Company if such rights are greater than the rights of the Holders granted herein
without extending such greater rights to the Holders. To the extent the
securities of a Subsequent Holder are entitled to be included in any
registration statement and the managing underwriter or underwriters believe that
the number of securities proposed to be sold in such offering exceeds the number
of securities that can be sold in such offering without adversely affecting the
market for the Company’s common stock, the number of securities to be offered
for the accounts of such Subsequent Holders shall be reduced to zero before the
number of securities to be offered for the accounts of the Holders is reduced.
Notwithstanding the foregoing, it is understood that in any case in which the
securities to be offered for the accounts of the Holders is reduced, such
securities will be reduced pro rata with any securities offered for the accounts
of holders of registration rights granted pursuant to that certain Registration
Rights Agreement among the Company and [Karp, et. al] to be entered into in
connection with execution and delivery of the Mayflower Agreement.

 

6.         Holdback Agreements.

 

6.1.      Restrictions on Public Sale by Holders of Registrable Securities. Each
Holder (a) participating in an underwritten offering covered by any Demand
Registration or Piggyback Registration or (b) in the event the Company is
issuing shares of its capital stock to the public in an underwritten offering,
agrees, if requested by the managing underwriter or underwriters for such
underwritten offering, not to effect (except as part of such underwritten
offering) any public sale or distribution of Registrable Securities or any
securities

 

6

--------------------------------------------------------------------------------


 

convertible into or exchangeable or exercisable for such Registrable Securities,
including a sale pursuant to Rule 144 (or any similar provision then in force)
under the Securities Act, during the period (a “Lock-Out Period”) commencing no
more than 14 days prior to and ending no more than 90 days subsequent to the
date (an “Execution Date”) specified in the Lock-Out Notice (as defined below)
as the anticipated date of the execution and delivery of the underwriting
agreement (or, if later, a pricing or terms agreement signed pursuant to such
underwriting agreement) to be entered into in connection with such Demand
Registration or Piggyback Registration or other underwritten offering. The
Execution Date shall be no fewer than 21 days subsequent to the date of delivery
of written notice (a “Lock-Out Notice”) by the Company to each Holder of the
anticipated execution of an underwriting agreement (or pricing or terms
agreement), and the Execution Date shall be specified in the Lock-Out Notice.
The Company may not deliver a Lock-Out Notice unless it is making a good faith
effort to effect the offering with respect to which such Lock-Out Notice has
been delivered. Notwithstanding the foregoing, the Company may not (a) establish
Lock-Out Periods in effect for more than 208 days in the aggregate within any of
the consecutive fifteen-month periods commencing on the date of this Agreement
and (b) cause any Lock-Out Period to commence (i) during the 45-day period
immediately following the expiration of any Lock-Out Period, such 45-day period
to be extended by one day for each day of delay pursuant to Section 7(a); or
(ii) if the Company shall have been requested to file a registration statement
pursuant to Section 2 during such 45-day period (as extended), until the earlier
of (x) the date on which all Registrable Securities thereunder shall have been
sold and (y) 45 days after the effective date of such registration statement.
Notwithstanding the foregoing, any Lockout Period may be shortened at the
Company’s sole discretion by-written notice to the Holders, and the applicable
Lock-Out Period shall be deemed to have ended on the date such notice is
received by the Holders. For the purposes of this Section 6.1, a Lock-Out Period
shall be deemed to not have occurred, and a Lock-Out Notice shall be deemed to
not have been delivered, if, within 30 days of the delivery of a Lock-Out
Notice, the Company delivers a written notice (the “Revocation Notice”) to the
Holders stating that the offering (the “Aborted Offering”) with respect to which
such Lock-Out Notice was delivered has not been, or shall not be, consummated;
provided, however, that any Lock-Out Period that the Company causes to commence
within 45 days of the delivery of such Revocation Notice shall be reduced by the
number of days pursuant to which the Holders were subject to restrictions on
transfer pursuant to this Section 6.1 with respect to such Aborted Offering.

 

6.2.      Restrictions on Public Sale by the Company. If, but only if, the
managing underwriter or underwriters for any underwritten offering of
Registrable Securities made pursuant to a Demand Registration so request, the
Company agrees not to effect any public sale or distribution of any of its
securities

 

7

--------------------------------------------------------------------------------


 

similar to those being registered, or any securities convertible into or
exchangeable or exercisable for such securities (except pursuant to
registrations on Form S-4 or S-8 or any successor or similar forms thereto)
during the 14 days prior to, and during the 180-day period beginning on, the
effective date of the registration statement filed pursuant to such Demand
Registration.

 

7.         Registration Procedures. Whenever the Holders have requested that any
Registrable Securities be registered pursuant to Sections 2, 3 or 4, the Company
shall use its best efforts to effect the registration of Registrable Securities
in accordance with the intended method of disposition thereof as expeditiously
as practicable, and in connection with any such request, the Company shall as
expeditiously as possible:

 

(a)       in connection with a request pursuant to Section 2, prepare and file
with the Commission, not later than 40 days (or such longer period as may be
required in order for the Company to comply with the provisions of Regulation
S-X under the Securities Act) after receipt of a request to file a registration
statement with respect to Registrable Securities, a registration statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution
thereof and, if the offering is an underwritten offering, shall be reasonably
satisfactory to the managing underwriter or underwriters, and use its best
efforts to cause such registration statement to become effective; provided,
however, that if the Company shall within five (5) business days after receipt
of such request furnish to the Holders making such a request a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company it would be
significantly disadvantageous to the Company and its stockholders for such a
registration statement to be filed on or before the date filing would be
required, the Company shall have an additional period of not more than 45 days
within which to file such registration statement (provided that only one such
notice may be given during any 12 month period); and provided, further, that
before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall (a) furnish to the counsel selected by
the Holder making the demand, or if no demand, then, by the Holders, in the
aggregate, that own or will own a majority of the Registrable Securities covered
by such registration statement, copies of all such documents proposed to be
filed, which documents will be subject to the review of such counsel, and
(b) notify each seller or prospective seller of Registrable Securities of any
stop order issued or threatened by the Commission or withdrawal of any state
qualification and take all reasonable actions required to prevent such
withdrawal or the entry of such stop order or to remove it if entered;

 

8

--------------------------------------------------------------------------------


 

(b)       in connection with a registration pursuant to Section 2, prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 150
days (or such shorter period that will terminate when all Registrable Securities
covered by such registration statement have been sold, but not before the
expiration of the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder, if applicable), and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended method of disposition by the sellers
thereof set forth in such registration statement;

 

(c)       notify each seller of Registrable Securities and any managing
underwriter, if any, promptly, and (if requested by any such person) confirm
such advice in writing,

 

(i)         when the prospectus or any supplement thereto or amendment or
post-effective amendment to the registration statement has been filed, and, with
respect to the registration statement or any post-effective amendment, when the
same has become effective,

 

(ii)        of any request by the Commission for amendments or post-effective
amendments to the registration statement or supplements to the prospectus or for
additional information,

 

(iii)       of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation or threatening of
any proceedings for that purpose,

 

(iv)      if at any time during an underwritten distribution of securities any
of the representations and warranties of the Company to be contained in the
underwriting agreement cease to be true and correct in all material respects,
and

 

(v)       of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(d)       use its best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or any state
qualification or any order preventing or suspending the use of any preliminary
prospectus, and use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or any

 

9

--------------------------------------------------------------------------------


 

state qualification or of any order preventing or suspending the use of any
preliminary prospectus at the earliest possible moment;

 

(e)       if requested by a managing underwriter or a seller of Registrable
Securities, promptly incorporate in a prospectus supplement or post-effective
amendment to the registration statement such information as the managing
underwriter or the seller of Registrable Securities reasonably request to have
included therein relating to the plan of distribution with respect to the
Registrable Securities, including, without limitation, information with respect
to the amount of Registrable Securities being sold to such underwriters, the
purchase price being paid therefor by such underwriters and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment promptly after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

(f)        furnish to each seller of Registrable Securities and any managing
underwriter one signed copy of the registration statement and each amendment
thereto as filed with the Commission, and such number of copies of such
registration statement, each amendment (including post-effective amendments) and
supplement thereto (in each case including all documents incorporated by
reference and all exhibits thereto whether or not incorporated by reference),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as each seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(g)       use reasonable efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any seller or underwriter reasonably requests in writing and to do any and
all other acts and things that may be reasonably necessary or advisable to
register or qualify for sale in such jurisdictions the Registrable Securities
owned by such seller; provided, however, that the Company shall not be required
to (a) qualify generally to do business in any jurisdiction where it is not then
so qualified, (b) subject itself to taxation in any such jurisdiction,
(c) consent to general service of process in any such jurisdiction or
(d) provide any undertaking required by such other securities or “blue sky” laws
or make any change in its charter or bylaws that the Board of Directors
determines in good faith to be contrary to the best interest of the Company and
its stockholders;

 

(h)       use reasonable efforts to cause the Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental

 

10

--------------------------------------------------------------------------------


 

agencies or authorities as may be necessary by virtue of the business and
operations of the Company to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities;

 

(i)        notify each seller of such Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and prepare and file with the Commission a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(j)        enter into customary agreements (including an underwriting agreement
in customary form, if the offering is an underwritten offering) and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection:

 

(i)         make such representations and warranties to the underwriters and the
Holder or Holders participating in such offering (but only if requested by the
participating Holder or Holders) in form, substance and scope, reasonably
satisfactory to the managing underwriter, as are customarily made by issuers to
underwriters in primary underwritten offerings on the form of registration
statement used in such offering;

 

(ii)        obtain opinions and updates thereof of counsel, which counsel and
opinions to the Company (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter and the Holder or Holders participating
in such offering, addressed to the managing underwriter and the Holder or
Holders participating in such offering (but only if requested by the
participating Holder or Holders), covering the matters customarily covered in
opinions requested in primary underwritten offerings on the form of registration
statement used in such offering and such other matters as may be reasonably
requested by the managing underwriter and the Holder or Holders participating in
such offering;

 

(iii)       obtain so-called “cold comfort” letters and updates thereof from the
Company’s independent public accountants addressed to the managing underwriter
and

 

11

--------------------------------------------------------------------------------


 

the Holder or Holders participating in such offering (but only if requested by
the participating Holder or Holders), in customary form and covering matters of
the type customarily covered in “cold comfort” letters to underwriters in
connection with primary underwritten offerings and such other matters as may be
reasonably requested by the managing underwriter;

 

(iv)      cause the underwriting agreements to set forth in full the
indemnification provisions and procedures of Section 9 (or such other
substantially similar provisions and procedures as the managing underwriter
shall reasonably request) with respect to all parties to be indemnified pursuant
to said Section; and

 

(v)       deliver such documents and certificates as may be reasonably requested
by the Holder or Holders participating in such offering to evidence compliance
with the provisions of this Section 7(j) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

 

The above shall be done at the effectiveness of such registration statement
(when consistent with customary industry practice), at each closing under any
underwriting or similar agreement as and to the extent required thereunder, and
from time to time as may reasonably be requested by the sellers of Registrable
Securities, all in a manner consistent with customary industry practice.

 

(k)          make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement, the counsel referred to in clause (a) of
Section 7(a) and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors, employees and agents to supply all information reasonably requested
by any such Inspector in connection with such registration statement. Records
that the Company determines, in good faith, to be confidential and that it
notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (a) the disclosure of such Records is, in the reasonable
judgment of any Inspector, necessary to avoid or correct a misstatement or
omission of a material fact in the registration statement or (b) the release of
such Records is ordered pursuant to a subpoena or other order from a court or
governmental agency of competent jurisdiction or required (in the written
opinion of counsel to such seller or underwriter, which counsel shall be
reasonably acceptable to the Company) pursuant to applicable state or federal
law. Each seller of Registrable

 

12

--------------------------------------------------------------------------------


 

Securities agrees that it will, upon learning that disclosure of such Records
are sought by a court or governmental agency, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the Records deemed confidential;

 

(l)        if such sale is pursuant to an under-written offering, use reasonable
efforts to obtain a “cold comfort” letter and updates thereof from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as the holders, in the
aggregate, of a majority of the Registrable Securities being sold and the
managing underwriter or underwriters reasonably request;

 

(m)      otherwise use reasonable efforts to comply with the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), all applicable
rules and regulations of the Commission and all applicable state securities and
real estate syndication laws, and make generally available to its security
holders, as soon as reasonably practicable, an earnings statement covering a
period of 12 months, beginning within three months after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11 (a) of the Securities Act;

 

(n)       use reasonable efforts to cause all Registrable Securities covered by
the registration statement to be listed on each securities exchange, if any, on
which similar securities issued by the Company are then listed, provided that
the applicable listing requirements are satisfied;

 

(o)       cooperate with the sellers of Registrable Securities and the managing
underwriter to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends; and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriter may reasonably request at
least 2 business days prior to any sale of Registrable Securities to the
underwriters;

 

(p)       cooperate and assist in any filings required to be made with any
“self-regulatory organization” (as defined in Section 3(a)(26) of the Exchange
Act)(“SRO”) and in the performance of any due diligence investigation by any
underwriter;

 

(q)       prior to the filing of any document which is to be incorporated by
reference into the registration statement or the prospectus (after the initial
filing of the registration statement) provide copies of such document to the
sellers of Registrable Securities, the underwriters and their respective counsel
and make Company representatives available for discussion of such document with
such persons; and

 

13

--------------------------------------------------------------------------------


 

(r)        participate, if so requested, in a “road show” in connection with the
sale of the Registrable Securities but only to the extent reasonably requested
by the managing underwriter, if such sale is pursuant to an underwritten
offering.

 

The Company may require each seller or prospective seller of Registrable
Securities as to which any registration is being effected to furnish to the
Company such information regarding the distribution of such securities and other
matters as may be required to be included in the registration statement.

 

Each holder of Registrable Securities agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Paragraph (i) of this Section 7, such holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Paragraph (i) of this
Section 7, and, if so directed by the Company, such holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
registration statement shall be maintained effective pursuant to this Agreement
(including the period referred to in Paragraph (b) of this Section 7) by the
number of days during the period from and including the date of the giving of
such notice pursuant to Paragraph (i) of this Section 7 to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Paragraph (i) of this Section 7.

 

The Company shall keep the sellers of Registrable Securities to be offered
pursuant to a given registration statement advised of the status of any
registration in which they are participating. In addition, the Company and each
such seller of Registrable Securities may enter into understandings in writing
whereby such seller of Registrable Securities will agree in advance as to the
acceptability of the price or range of prices per share at which the Registrable
Securities included in such registration are to be offered to the public.
Furthermore, the Company shall establish pricing notification procedures
reasonably acceptable to each such seller of Registrable Securities and shall,
as promptly as practicable after learning the same from the managing
underwriter, use reasonable efforts to give oral notice to each such seller of
Registrable Securities of the anticipated date on which the Company expects to
receive a notification from the managing underwriter (and any changes in such
anticipated date) of the price per share at which the

 

14

--------------------------------------------------------------------------------


 

Registrable Securities included in such registration are to be offered to the
public.

 

8.         Registration Expenses. The Company shall pay all expenses incident to
its performance of or compliance with this Agreement, including, without
limitation, (a) all Commission, stock exchange and SRO registration, filing and
listing fees, (b) all fees and expenses incurred in complying with securities or
“blue sky” laws (including reasonable fees and disbursements of counsel in
connection with “blue sky” qualifications of the Registrable Securities),
(c) all printing, messenger and delivery expenses, (d) all fees and
disbursements of the Company’s independent public accountants and counsel and
(e) all fees and expenses of any special experts retained by the Company in
connection with any Demand Registration or Piggyback Registration pursuant to
the terms of this Agreement, regardless of whether such registration becomes
effective; provided, however, that the Company shall not pay the costs and
expenses of any Holder relating to underwriters’ commissions and discounts
relating to Registrable Securities to be sold by such Holder (but such costs and
expenses shall be paid by the Holders on a pro rata basis), brokerage fees,
transfer taxes, or the fees or expenses of any counsel, accountants or other
representatives retained by the Holders, individually or in the aggregate. All
of the expenses described in this Section 8 that are to be paid by the Company
are herein called “Registration Expenses.”

 

9.         Indemnification; Contribution.

 

9.1.      Indemnification by the Company.  The Company agrees to indemnify, to
the fullest extent permitted by law, each Holder, each Holder’s respective
officers, directors, agents, advisors, employees and trustees, and each person,
if any, who controls such Holder (within the meaning of the Securities Act),
against any and all losses, claims, damages, liabilities and expenses caused by
any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, except insofar as the same are
caused by or contained in any information with respect to such Holder furnished
in writing to the Company by such Holder expressly for use therein or by such
Holder’s failure to deliver a copy of the prospectus or any supplements thereto
after the Company has furnished such Holder with a sufficient number of copies
of the same or by the delivery of prospectuses by such Holder after the Company
notified such Holder in writing to discontinue delivery of prospectuses. The
Company also shall indemnify any underwriters of the Registrable Securities,
their officers and directors and each person who controls such underwriters
(within the meaning of the Securities

 

15

--------------------------------------------------------------------------------


 

Act) to the same extent as provided above with respect to the indemnification of
the Holders.

 

9.2.      Indemnification by Holders. In connection with any registration
statement in which a Holder is participating, each such Holder shall furnish to
the Company in writing such information and affidavits with respect to such
Holder as the Company reasonably requests for use in connection with any such
registration statement or prospectus and agrees to indemnify, severally and not
jointly, to the fullest extent permitted by law, the Company, its officers,
directors and agents and each person, if any, who controls the Company (within
the meaning of the Securities Act) against any and all losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of a material fact or any omission or alleged omission of a material fact
required to be stated in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue or alleged untrue statement or omission is
contained in or omitted from, as the case may be, any information or affidavit
with respect to such Holder so furnished in writing by such Holder specifically
for use in the Registration Statement. Each Holder also shall indemnify any
underwriters of the Registrable Securities, their officers and directors and
each person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Company.

 

9.3.      Conduct of Indemnification Proceedings. Any party that proposes to
assert the right to be indemnified under this Section 9 shall, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve it from any liability that it may have
to any indemnified party under the foregoing provisions of this Section 9
unless, and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will

 

16

--------------------------------------------------------------------------------


 

not be liable to the indemnified party for any legal or other expenses except as
provided below and except for the reasonable costs of investigation subsequently
incurred by the indemnified party in connection with the defense. If the
indemnifying party assumes the defense, the indemnifying party shall have the
right to settle such action without the consent of the indemnified party;
provided, however, that the indemnifying party shall be required to obtain such
consent (which consent shall not be unreasonably withheld) if the settlement
includes any admission of wrongdoing on the part of the indemnified party or any
decree or restriction on the indemnified party or its officers or directors;
provided, further, that no indemnifying party, in the defense of any such
action, shall, except with the consent of the indemnified party (which consent
shall not be unreasonably withheld), consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability with respect to such action. The indemnified party will have the
right to employ its own counsel in any such action, but the fees, expenses and
other charges of such counsel will be at the expense of such indemnified party
unless (a) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (b) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available in the indemnifying party, (c) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (d) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time employed by all such indemnified
party or parties unless (a) the employment of more than one counsel has been
authorized in writing by the indemnifying party or parties, (b) an indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it that are different from or in addition to those
available to the other indemnified parties or (c) a conflict or potential
conflict exists (based on advice of counsel to an indemnified party) between
such indemnified party and the other indemnified parties, in each of which cases
the indemnifying party shall be obligated to pay the reasonable fees and
expenses of such additional counsel or counsels. An indemnifying party will not
be liable for any settlement of any action or claim

 

17

--------------------------------------------------------------------------------


 

effected without its written consent (which consent shall not be unreasonably
withheld).

 

9.4.      Contribution. If the indemnification provided for in this Section 9
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, to the extent such indemnification is
unavailable, in lieu of indemnifying such indemnified party, shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and indemnified parties in
connection with the actions that resulted in such losses, claims, damages,
liabilities or expenses. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in Section 9.3, any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.4 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of
Section 11(f)(1) of the Securities Act) shall be entitled to contribution from
any person.

 

If indemnification is available under this Section 9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 9.1 and 9.2 without regard to the relative fault of said indemnifying
parties or indemnified party.

 

10.       Participation in Underwritten Registrations. No person may participate
in any underwritten offering pursuant to a registration hereunder unless such
person (i) agrees to sell such person’s securities on the basis provided in any
underwriting agreements approved by the persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

18

--------------------------------------------------------------------------------


 

11.       Rule 144. The Company covenants that it shall use its best efforts to
file the reports required to be filed by it under the Exchange Act, and the
rules and regulations of the Commission thereunder if and when the Company
becomes obligated to file such reports (or, if the Company ceases to be required
to file such reports, it shall, upon the request of any Holder, make publicly
available other information), and it shall, if feasible, take such further
action as any Holder may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time or (ii) any similar rules or regulations hereafter adopted by
the Commission. Upon the written request of any Holder, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

12.       Miscellaneous.

 

12.1.    Remedies. Each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

12.2.    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers of or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of all Holders.

 

12.3.    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified or registered or express mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five days (or, in
the case of express mail, one day) after the date of deposit in the United
States mail, as follows:

 

(i) if to the Company, to:

 

Simon Property Group, Inc.

Merchants Plaza

115 West Washington Street

Suite 15 East

Indianapolis, Indiana 46204

Attention: David Simon

James M. Barkley, Esq.

Facsimile No.: (317) 685-7221

 

19

--------------------------------------------------------------------------------


 

with a copy to:

 

Willkie Farr & Gallagher

787 Seventh Avenue

New York, New York 10019

Attention: Richard L. Posen, Esq.

Facsimile: (212) 728-8111

 

(ii)       if to any Holder, to the address of such Holder for notices set forth
in Section 11.3 of the Mayflower Agreement, or such other address given by such
Holder to the Company in writing.

Any party may by notice given in accordance with this Section 12.3 to the other
parties designate another address or person for receipt of notice hereunder.

12.4.    Successors and Assigns.

(a)       This Agreement shall inure to the benefit of and be binding upon the
Holders and their respective successors and assigns and the successors and
assigns of the Company; provided, however, that, except as otherwise provided in
Section 12.4(b) hereof, no Holder may assign its rights hereunder to any person
who does not acquire either (i) all or substantially all of such Holder’s
Registrable Securities or (ii) an amount of Registrable Securities worth at
least $10,000,000.

(b)       Affiliates. Each Holder may assign its rights hereunder to any
Affiliate who acquires Registrable Securities from such Holder. For purposes of
the foregoing, “Affiliate” means any person or entity which, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Holder, and “Control” shall mean the ability,
whether by the direct or indirect ownership of shares or other equity interests,
by contract or otherwise, to elect a majority of the directors of a corporation,
to select the managing partner of a partnership or otherwise to select, or have
the power to remove and then select, a majority of those persons exercising
governing authority over a limited liability company or any other entity. In the
case of a limited partnership, the sole general partner, all of the general
partners to the extent each has equal management control and authority, or the
managing general partner or managing general partners thereof shall be deemed to
have control of such partnership and, in the case of a trust, any trustee
thereof or any person having the right to select or remove any such trustee
shall be deemed to have control of such trust.

12.5.    Mergers, Etc. In addition to any other restriction on mergers,
consolidations and reorganizations contained in the articles of incorporation,
by-laws, code of regulations or agreements of the Company, the Company covenants
and agrees that it shall not, directly or indirectly, enter into

 

20

--------------------------------------------------------------------------------


 

any merger, consolidation or reorganization in which the Company shall not be
the surviving corporation unless the surviving corporation shall, prior to such
merger, consolidation or reorganization, agree in a writing to assume in full
and without modification other than conforming changes necessary to reflect the
new issuer of the Registrable Securities all of the obligations of the Company
under this Agreement, and for that purpose references hereunder to “Registrable
Securities” shall be deemed to include the securities which holders of the
Company’s common stock would be entitled to receive in exchange for Registrable
Securities pursuant to any such merger, consolidation, sale of all or
substantially all of its assets or business, liquidation, dissolution or
reorganization.

12.6.    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

12.7.    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

12.8.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

12.9.    Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, it being intended that all
of the rights of the Holders shall be enforceable to the full extent permitted
by law.

12.10.  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

22

--------------------------------------------------------------------------------


 

 

 

 

MAYFLOWER MEMBER LLC, A Delaware limited
liability company

 

 

 

 

 

 

 

By:

COMMINGLED PENSION TRUST FUND (STRATEGIC PROPERTY) OF MORGAN GUARANTY TRUST
COMPANY OF NEW
YORK

 

 

 

 

 

 

 

By:

MORGAN GUARANTY TRUST COMPANY OF NEW YORK, its Trustee

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

  Peter J. Nicoletti

 

 

 

 

 

  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Frederick N. Sheppard

 

 

 

 

 

Vice President

 

23

--------------------------------------------------------------------------------


 

 

 

 

NEW YORK STATE TEACHERS’ RETIREMENT
SYSTEM, a public pension system created
and existing pursuant to Article 11 of
the Education Law of the State of New
York and having powers and privileges of
a corporation pursuant to Section 502
thereof

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

    James D. Campbell

 

 

 

 

    Real Estate Investment Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

    Name:

 

 

 

 

    Title:

 

24

--------------------------------------------------------------------------------


 

 

 

 

TEACHERS MAYFLOWER, LLC

 

 

 

 

 

 

 

 

By:

TEACHERS INSURANCE AND ANNUITY

 

 

 

ASSOCIATION OF AMERICA, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

25

--------------------------------------------------------------------------------


 

EXHIBIT F – FORM OF EXERCISE OF NOTICE

 

FORM OF EXERCISE NOTICE

 

[Limited Partner], as of [date of exercise], hereby irrevocably (except as set
forth in the Agreement referred to below) elects, pursuant to the rights granted
to it in Section 11.1 of the Agreement of Limited Partnership of Simon Property
Group, L.P. (the “Agreement”) to convert          of its Partnership units (as
such term is defined in the Agreement) into shares of common stock of Simon
Property Group, Inc. or cash, as selected by Simon Property Group, Inc.

 

 

 

Limited Partner:

 

 

 

 

 

By:

 

 

 

 

 

 

(Printed Name)

 

--------------------------------------------------------------------------------